ACCEPTED
                                                                                               14-15-00991-CV
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         11/25/2015 5:20:55 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK




                                                                  FILED IN
                                                           14th COURT   OF APPEALS
______________________________________________________________________________
                                                              HOUSTON, TEXAS
                                                           11/25/2015 5:20:55 PM
                  IN THE FOURTEENTH COURT OF APPEALS
                                                           CHRISTOPHER A. PRINE
______________________________________________________________________________
                                                                    Clerk

               In re: Denbury Resources Inc. and Denbury Onshore, LLC
______________________________________________________________________________

                     PETITION FOR WRIT OF MANDAMUS
______________________________________________________________________________

         On Petition for a Writ of Mandamus from the 157th Judicial District Court
                              For the County of Harris, Texas
                            Honorable Randy Wilson, Presiding
                                   Case No. 15-CV-9546

______________________________________________________________________________


                                         Respectfully Submitted by:

                                         CARVER, DARDEN, KORETZKY, TESSIER,
                                         FINN, BLOSSMAN & AREAUX, LLC
                                         Philip D. Nizialek (Texas Bar No. 15045250)
                                         Sarah E. Stogner (Texas Bar No. 24091139)
                                         Jacqueline M. Brettner (pending pro hac vice)
                                         1100 Poydras Street, Ste. 3100
                                         New Orleans, Louisiana 70163
                                         Telephone: (504) 585-3800
                                         Facsimile: (504) 585-3801

                                         Attorneys for Relators, DENBURY     RESOURCE INC.
                                         AND DENBURY ONSHORE, LLC




                TRIAL COURT RECORD – VOLUME 2
                                                                                                                     9/29/20154:02:38 PM
                                                                                                Chris Daniel - District Clerk Harris County
                                                                                                                   Envelope No. 7152558
                                                                                                                        By: LISA COOPER
                                                                                                             Filed: 9/29/2015 4:02:38 PM

                                           CAUSE NO. 2015 09546   m




DENBURY RESOURCES INC. and                                                       IN THE DISTRICT COURT
DENBURY ONSHORE, LLC

                          Plaintiffs,
                                                                                 HARRIS COUNTY, TEXAS
v.

IRONSHORE SPECIALTY INSURANCE
COMPANY, ALTERRA EXCESS &                                                       157TH JUDICIAL DISTRICT
SURPLUS INSURANCE COMPANY,
AXIS SURPLUS INSURANCE
COMPANY, AND MARSH USA INC.

                          Defendants


               DENBURY'S CONSOLIDATED RESPONSE TO IRONSHORE'S
                      MOTIONS FOR PROTECTIVE ORDERS

        Ironshore requests entry of protective orders. 1 If granted, Denbury will be prevented from

obtaining information relevant to its allegations and Ironshore's defenses in this case. Texas law

prohibits this? Further, Ironshore has the burden of proving its objections and asserted

privileges. Ironshore cites no law, provides no facts, and attaches only self-serving, conclusory

affidavits. 3 Its motions should be denied.

         Additionally, and as fully articulated m Denbury's Motion to Compel, Ironshore's




1 Ironshore filed two separate Motions for Protective Order. One for the Ironshore corporate notice and one for the
FARA corporate notice. Denbury files this combined response for purposes of judicial efficiency. FARA is the
third-party claims administrator for lronshore and under lronshore's control for all purposes IDlder applicable Texas
rules.
2 See Tex. R. Civ. P. 192.3(a); see also Ford Motor Co. v. Castillo, 279 S.W.3d 656, 664 (Tex. 2009) ("The phrase
'relevant to the subject matter' is to be 'liberally construed to allow the litigants to obtain the fullest knowledge of
the facts and issues prior to trial."') (internal citations omitted).
3 Denbury had requested Ironshore provided it with a Rille 193.3(b) compliant privilege log for its discovery
responses since, at least, August 5, 2015. Ironshore refused to do so for over 45 days. Now, in response to
Denbury's motion to compel, lronshore has produced the third iteration of its privilege log, an "Amended Privilege
Log," dated September 25,2015, attached hereto as Exhibit T.

                                                           1
objections and asserted privileges are unfounded. 4 This is an insurance coverage lawsuit between

Denbury and its excess insurers. The crux of this coverage dispute is whether the parties intended

to cover damages to third-party property that Denbury leases in its oil and gas operations.

Denbury's position is that it does. The Umbrella policy's blended pollution endorsement was

specifically added to provide this coverage. 5 AGUe's $25 million payment suggests Denbury's

interpretation reflects the parties' actual intent when the policies issued. Ironshore's position is

that its follow-form policy excludes this coverage. 6

           Relevant to this discovery dispute, Denbury seeks a declaratory judgment that the

Ironshore Policy provides coverage. Denbury requests damages for lronshore's breach of

contract, bad faith, and unfair trade practices. Denbury also alleges that certain terms and

conditions of Denbury's policies are ambiguous and/or provide illusory coverage. Denbury's

deposition notices seek basic information relevant to these allegations. 7 While Denbury's notices

are exhaustive, 8 the number of topics is driven entirely by Ironshore's refusal to provide



4             .
  See Tex. R. Civ. P. 192.6(a) and 215.1; see also Pace v. Jordan, 999 S.W.2d 615,622 (Tex. App.-Houston [1st
Dist.] 1999, pet. denied) (if a party moves for protective order, the party seeking the discovery should file a motion
to compel).
5   See Blended Pollution Endorsement, attached as Exhibit 5 to Denbmy's Second Supp. and Am. Pet.
6   See Ironshore letter denying coverage, dated June 16,2015, attached to Denbury's Mot. to Compel, as Exhibit M.
7 See 'l1:li.87-88 (declaratory judgment of coverage), 89-94 (breach of contract), 105-113 (bad faith), Denbmy's 2nd
Supp. Am. Pet., filed of record June 9, 2015. Denbmy also alleges that lronshore's marketing of the policy to oil and
gas operators (and then denial because portions of the damaged property are subject to mineral leases) constitutes an
unfair trade practice. Id. at CJI'lJ.98-1 04. Texas courts have allowed discovery of extrinsic materials in the interpretation
of a breach of contract claim. See, e.g., Ford Motor Co. v. Castillo, 279 S.W.3d at 663 (Tex. 2009) (internal citations
omitted) ("Like any other breach of contract claim, a claim for breach of settlement agreement is subject to
established procedures ofpleading and proof. .. "it cannot be determined without "full resolution of the surrounding
facts and circumstances."); see also id. at 664 (" ... a party is not required to demonstrate the viability of defenses
before it is entitled to conduct discovery."). Here too, the allegations of Denbmy's well-pled claims are sufficient to
trigger the discoverability of materials and testimony responsive to Denbury's tailored requests.
8 See Denbmy's Notice of Corporate Dep. to lronshore, attached hereto as Exhibit P; see also Denbmy's Notice of
Corporate Dep. to FARA, attached hereto as Exhibit Q. Unless otherwise noted, Denbmy's reference or citation to
"Exhibits A-0" herein refer to the exhibits attached to Denbmy' s Mot. to Compel, flled of record on September 22,
2015. Denbury attaches an Appendix detailing all Exhibits to its Motion to Compel and this Response for the
Court's ease of reference. See attached Exhibit V.

                                                              2
meaningful responses to discovery.9

           Ironshore, as the party resisting discovery, bears the burden of proving Denbury's

requests seek irrelevant information. lO Ironshore must also present facts showing a particular,

specific, and demonstrable injury.l1 Ironshore cannot simply make conc1usory allegations. 12

Some evidence must be produced in support of its requested protective order. l3 If this evidentiary

burden is not satisfied, then the trial court abuses its discretion by entering the protective order to

limit otherwise proper discovery.14 Denbury asks the Court deny Ironshore's motions.




9 See generally Denbury's Mot. to Compel; see also Tex. R. Civ. P. 193.2(e) ("an objection ... that is obscured by
numerous unfounded objections, is waived unless the court excuses the waiver for good cause shown."); Garcia v.
Peeples, 734 S.W.2d 343, 347 (Tex. 1987) (0 rig. proceeding) (" ... th[e] goal of the discovery process is often
fmstrated by the adversarial approach to discovery. The 'mles of the game' encourage parties to hinder opponents
by forcing them to utilize repetitive and expensive methods to find out the facts. The truth about relevant matters is
often kept submerged beneath the surface of glossy denials and formal challenges to requests until an opponent
unknowingly utters some magic phrase to cause the facts to rise. Courts across the nation have commented on the
lack of candor during discovery in complicated litigation .... "). The cost-effective, reasonable sharing of
discoverable information is all Denbury's notices and written requests seek.
10 See In re Waste Management of Texas, Inc., 2011 WL 3855745 at *5, n. 5 (Tex. App.-Corpus Christi, 2011) ("We
note that this Court and others have placed the burden of proof regarding relevance, or lack thereof, on the party
seeking to avoid discovery."). And note Denbury fully addresses Ironshore's unsupported relevance objections in its
separately filed Mot. to Compel.
11   See Garcia v. Peeples, 734 S.W.2d at 345.
12 I d. (requiring affidavits in support of protective order to identify specific documents and information responsive to

requests, and specific facts supporting bases for shielding same from discovery together with specifics relative to
likely harm absent requested protection). Of note, while the Peeples court found the details of the subject affidavits
sufficient, not only are Ironshore's affidavits lacking the factual specificity relied upon by the Court, but the solution
reached there involved production of responsive documents subject to protective order. Denbury has not objection to
such a remedy here and, indeed, has voluntarily offered to execute a confidentiality agreement on numerous
occasions. See Exhibits A and B, Denbury's Mot. to Compel.
13 Id. ("In United States v. Garrett, 571 F.2d 1323 (5th Cir. 1978), the court noted that a movant must show "a
particular and specific demonstration of fact as distinguished from stereotyped cOllclusory statements. Sweeping
predictions of injury and '[b]road allegations of harm, unsubstantiated by specific examples or articulated
reasoning,' do not justify a protective order.") (internal citations omitted). Tex. R. Civ. P. 192.6 is analogous to its
federal counterpart.
14   Id at 345-48.

                                                            3
   I.     Pertinent Factual. Background

5118/15   • Denbury propounds Interrogatories and First Set of Requests for Production of
             Documents to Ironshore.
6114115   I) Ironshore tlxJue~t~ exte.n~.ion to r{:Epc~nd. a.nd~ j.n exchnnge ft)f ~}dditi-ona1 30 d.a'\/s~                 agn-:~e~
             to hold v. . .ee.k of 8/"j O/"L 5 f{:-r lrnnshorelI-? /\.Ft/, CfHT){}f;Jte d(:no~it~o.ns.
7/17115   • IroH3hore pn)'~/.ide;,; incGrrrpJ.ete respo:n~e:~ tG r)enbury:~ s 5/18/J:> (hSCO~7{:tJ'"
          • Iron shore : s n~:s'pnn~.i V{:    prc~ducti{HI    is .Un1itfd tn copies of l)enbur}'~' s 'pOHi::.~C~ !}B.d.
                f.:o:(((~~~Dc~nd.enee cxCh~·;tD.ged b{~t~?,/ee.n COUIU)(:!.
7/20115   • Denbury again requests available deposition dates for corporate Ironshore/FARA
            depositions and fact witness depositions of employees identified in discovery
            responses.
          e Denbury sends email notice of discovery deficiencies.
8/5115    e Denbury notices corporate depositions for 9/29-30/15 because IrotiEhnre reli.wed to


            Denbury's cOlTespondence includes additional available dates in September and
            October, together vv'ith all offer to "reset" noticed depositions as necessary.
          e Denbury send and
                ~-upp1en!.entaL     but f'::.t11i In~~ufficier:.t~ rc~~pf.~n~h~~s to ~){:.nblrry\3 ofig.nud requests.
          • Denbury again sends proposed confidentiality agreement to address Ironshore's
            confidentiaUproprietaryltTade secret objections to producing documents. 1ronsIwre


                                                              4
   9/9115     III     Denbury send.,; another notice detailing substantive deficiencies present in lronshore's
                9/4115 discovery responses and 8/20/15 "privilege log."
              • Iron~.borc~~:; ~··~lly on Ironshore':s ~'·l-\n:~(:nd.cd Prtv3leg(~ L.og':~ \:vh!so that disputes may be decided by what the facts reveal, not by what is concealed.,,15 Rule

192.3(a) entitles Denbury to seek discovery "regarding any matter that is not privileged and is

relevant to the subject matter of the pending action, whether it relates to the claim or defense of

the party seeking discovery or the claim or defense of any other party." The information sought

need not be admissible in evidence so long as it "appears reasonably calculated to lead to the

discovery of admissible evidence.,,16 These rules regarding the scope of discovery apply

regardless of the discovery method at issue.

        Texas law requires discovery requests be reasonably tailored to avoid including tenuous

information, while still obtaining the necessary, pertinent informationY Denbury satisfies this

requirement by seeking 3 basic categories of information:

         1. IronshorelFARA's adjustment of Denbury's Claim; 18

        2. Denbury's Policies, including the underwriting of the policies at issue;19 and

        3. Ironshore/FARA's adjustment of on-lease pollution damages claimed by similarly-

             situated oil and gas operators under identical policy forms.z°




15 See Jampole v. Touchy, 673 S.W.2d 569, 573 (Tex. 1984) overruled in part on other grounds Walker v. Packer,
827 S.W.2d 833 (Tex. 1992).
16 See In re Liberty Mut. Ins. Co., 2009 WL 441897 (Tex. App.-Houston [l4th Dist.] Feb. 24, 2009, (0 rig.
proceeding) (mem. op.) (evidence pertaining to the parties' understanding of insurance policy provisions is relevant
to the insurer's defense that it acted reasonably and in good faith).
17 See e.g. In re CSX Corp., 124 S.W.3d 149, 153 (Tex. 2003) ("A request to identify all safety employees who
worked for Relators over a 30-year period, even though [plaintiff] never worked for Relators or for their parent
company for that length of time, qualifies as the kind of 'fishing expedition' this Court has repeatedly struck
down." (emphasis added». Denbury's requests are much narrower in scope and time.
18 For example, See Ironshore Topic Nos. 4, 7, 8-10, 11-15,21-23, 25, 74, 77-78, 85, 96-98, and 101-02, Exhibit P;
see also FARA Topic Nos. 4, 8-11, 13, 15, 17-18,28-30,32-37,39-40,54-59,84, 100-103, 114-15, 131-33, and
135-37, Exhibit Q.
19For example, See Ironshore Topic Nos. 1-3,7,21,24,26-29, and 36, Exhibit P; see also FARA Topic Nos. 1-3,8-
10,28,33,38-40, and 50-51, Exhibit Q.
 For example, See Ironshore Topic Nos. 8-13, 34, 39-40, 61, 82, 85-92, and 101, Exhibit P; see also FARA Topic
20
Nos. 8-10,12,14,16-18,28-30,32-35,37,39-40,54-59,84, 100-03, 114-15, 131-33, and 135-37, Exhibit Q.

                                                         6
          Based on Denbury's pled claims,21 Ironshore's adjustment and underwriting of

Denbury's policy, as well as its handling of identical claims by similarly-situated policyholders

are all necessary, pertinent information. Denbury properly limits its requests to relevant time

periods and only Ironshore's handling of analogous claims?2, 23

          Additionally, Ironshore publicly represents that it has "designed a more efficient system

to address and process claims." 24 lronshore's website states that "Our claims and underwriting

departments work as one unit under the same leadership team. So when timing is critical,

you're not working with an unfamiliar claims representative; you're working with experts who



21See 2011 WL 3855745 *9 (Tex. App.-Corpus Christi, 2011) (internal
citations omitted) ("In examining the appropriate breadth of discovery, it is fundamental that each lawsuit concerns a
specific claim arising from a specific set of facts. Those seeking discovery, however, are often interested in learning
about related accidents, products, or claims ... such requests might be appropriate ... depending on the relationship
between the request for production and the claims at issue in the lawsuit."); see also Allen v. Humphreys, 559
S.W.2d 798, 803 (Tex. 1977) overr14led on other grounds, Walker v. Packer, 827 S.W.2d 833 (Tex. 1992)
(approving a request for the production of "all complaints, lawsuits, or inquiries, including all correspondence,
documents, investigative reports, or any paper by which the defendant responded to these complaints, claiming that
persons have contracted cancer as a result of breathing fumes,:' because party could establish pattern of disease and
because that infonnation was "unavailable from any other source").
23 Cf, e.g., In re Allstate County Mut. Ins. Co., 227 S.W.3d at 670 (holding that requests for transcripts of all
testimony ever given by any Allstate agent on the topic of insurance; every court order finding Allstate wrongfully
adjusted the value of a damaged vehicle; personnel mes of every Allstate employee a Texas court has determined
wrongfully assessed the value of a damaged vehicle; and legal instruments documenting Allstate's status as a
corporation and its net worth were overbroad) (emphasis added); In re CSX Corp., 124 S.W.3d at 153 (stating that
request to identify all safety employees who worked for defendant over a thirty-year period qualifies as a
"fishing expedition") (emphasis added); In re Am. Optical Corp., 988 S.W.2d at 713 (stating that request for
production of all documents the defendant had ever produced on any of its products over the course of its fifty
years in business was overbroad and of questionable relevance) (emphasis added); In re Lowe's Cos., 134 S.W.3d
876,880 (Tex.App.-Houston [14th Dist.] 2004, orig. proceeding) (holding that discovery order was overbroad where
it allowed plaintiffs to access computer data without allY limitation as to time, place, or subject matter and print
data concerning falling merchandise accidents for an unlimited period of time preceding the accident in this
case and for an unlimited geographic area) (emphasis added).
24   Ironshore "U.S. Claim Brochure" p. 2, available for download at
httJ:r!lwww.ironshore.com!pdf3igeneralJlrmt~ihoreClaimsCGllatera1.pdf;Seealsowvv\v.ironsbore.com        ("Ironshore
distinguishes itself in the industry by closely aligning our claim professionals with members of the underwriting,
actuarial and finance teams. This is our way of ensuring that the people who make the promises, keep the promises
and that our policyholder claims are handled in a professional and expeditious manner.") (emphasis added) (sites last
visited 9/28/15).

                                                           7
know your policy.,,25 Now, Ironshore has denied Denbury's claim and refuses to produce

documents or testimony about how its claims and underwriting departments work, or how

lronshore's "experts who know [Denbury's] policy" actually adjusted Denbury's claim.

Denbury is entitled to discover this relevant and potentially admissible information.

                   b. Ironshore's Unsupported Privilege Assertions

           Ironshore maintains it has produced all "responsive, non-privileged" information

regarding Denbury's c1aim?6 However, a review of the "Claim Notes file" and "Claim

Documents file" show that relevant and discoverable information has been improperly
            27
redacted.        Additionally, Ironshore has withheld approximately 2,600 pages of Denbury's

underwriting file as "irrelevant, confidential, proprietary, trade secrets.,,28 Denbury asks the

Court order Ironshore produce all withheld documents for in camera inspection to (i) confmn the

accuracy of Ironshore's eleventh hour privilege log, and (ii) ensure Denbury is allowed to review

and depose Ironshore regarding all non-privileged and responsive documents.

           "Any party who seeks to deny the production of evidence must claim a specific privilege

against such production. The burden is on the party asserting a privilege from discovery to




25   [d.
26 See Exhibit N, Denbmy's Mot. to Compel; see also Exhibit U hereto. Of note, Ironshore has provided Denbury
with "supplemental productions" dated September 4, 2015, September 18, 2015, and September 25, 2015. These
productions are not "supplemental," but a calculated piecemeal production of information and materials Denbmy is
lawfully entitled to discovery under Texas law. This Court should grant Denbury's Motion to Compel and end
Ironshore's improper discovery tactics.
27 See, e.g., F ARA 4058 (Exhibit N) (first sentence of "Recommendations" section not redacted in September 4,
2015 production and then redacted in September 25,2015 "amended" production (Exhibit U). lronshore represents it
has also produced its "Claims Document" file. However, lronshore' s production of these materials excludes large
ranges of entire pages, and its privilege logs do not allow for an accurate assessment of date range, author, recipient,
or any other identifying information necessary to determine application of privilege. Denbury has not included these
records in this filing due to size, where nearly every page produced is a duplicate of pleadings, communications, and
discovery exchanged between parties to this lawsuit.
28 See Description of withheld documents bates labeled, FARA 4084-6608, Item No. 136, lronshore "Amended
Privilege Log" produced September 25,2015, attached hereto as Exhibit T.

                                                           8
produce evidence concerning the applicability of a particular privilege.,,29 Ironshore's motions

list privileges and objections without any legal or evidentiary support. On this basis alone,

Ironshore's motions should be denied.

                             i. Ironsh.ore Cannot Sh.ield Responsive Materials as Work Product

          Ironshore asks this Court to prevent Denbury from eliciting testimony on the basis of

"work product" privilege. 3o The disputed topics include the underwriting and interpretation of

the policies at issue, as well as IronshorelF ARA' s adjustment of Denbury' s claim?l In support,

Ironshore filed the conclusory, self-serving affidavit of its attorney Randell Treadaway on

September 25,2015. 32 This self-serving affidavit is insufficient under Texas law. 33

           "Work product" is defined as: (1) "materials prepared or mental impressions developed in

anticipation of litigation or for trial by or for a party or a party's representative ... ;" or (2) "a

communication made in anticipation of litigation or for trial between a party and the party's

representatives or among a party's representatives ... ,,34 Work product only protects materials

prepared in anticipation of litigation or trial prepared by an attorney, a party, or a party's agent.



29See Peeples v. Honorable Fourth Supreme ludicial Dist., 701 S.W.2d 635, 637 (Tex. 1985) (internal citations
omitted) (emphasis added).
30See Ironshore Topic Nos. 21, 22,23,24, and 25, attached as Exhibit P; see also FARA Topic Nos. 28, 29, 30, 31,
32, 33, 34, 35, 36, 37, and 84 attached as Exhibit Q.
31See Ironshore Topic Nos. 1-3,7, 21, 24,26-29, and 36, Exhibit P; see also FARA Topic Nos. 1-3, 8-10, 28, 33,
38-40, and 50-51, Exhibit Q (underwriting); see also Ironshore Topic Nos. 4,7,8-10,11-15,21-23,25,74,77-78,
85,96-98, and 101-02, Exhibit P; see also FARA Topic Nos. 4, 8-11, 13, 15, 17-18,28-30,32-37,39-40,54-59,84,
100-103,114-15,131-33, and 135-37, Exhibit Q (Denbury's Claim).
32 See 998 S.W.2d 917 (Tex. App. Waco, 1999) (affidavits supported privilege claims because
they specifically identified date litigation was anticipated and the parties to that anticipated litigation). Ironshore, as
Denbury's insurer, has statutory obligations to adjust Denbury's claim and cannot shield its claims file information
on the basis of privilege simply by employing an attorney to investigate Denbury's claim and then concluding it has
satisfied its burden to avoid reasonable discovery.
34   Tex. R. Civ. P. 192.5(a) (emphasis added).

                                                             9
           Ironshore has the burden of proving that information sought in Denbury's deposition

topics include Ironshore's work product. 35 Merely listing a specific privilege or exemption from

discovery is insufficient. 36

           Moreover, Iron shore , s reliance on the work product privilege to prevent disclosure of its

underwriting documents is insufficient on its face. 37 Underwriting files, and an insurer's

corresponding underwriting guidelines and manuals, constitute the criteria by which insurers

determine whether the risk is acceptable, and if so, at what premium. There is no litigation or

anticipated litigation when an insurer drafts and places a policy?8 Rather, these materials directly

evidence what Ironshore intended to cover when issuing Denbury's policy.39

           Similarly, Texas law provides that the work product privilege does not attach to claims

file information until after a claim is denied. 4o To qualify as work product under Texas law,

material must have been prepared or mental impressions developed in anticipation of litigation or


35   State v. Lowry, 802 S.W.2d 669, 671 (Tex. 1991).
36 See Tex. R. Civ. P. 195.2(a); see also In re Crestcare Nursing and Rehab. Ctr., 222 S.W.3d 68, 73 (Tex. App.-
Tyler 2006, orig. proceeding) (internal citations omitted); see also id. at 74 citing In re DuPont, l36 S.W.3d , 224
(affidavit merely presenting global allegations that documents come within the asserted privilege has no probative
value).
37 lronshore's Mot. for Protective Order claims that underwriting material is protected as work product (See, e.g.
Ironshore Topic Nos., 21 and 24,Exhibit P; see also Topic Nos. 28 and 33, Exhibit Q). lronshore's "Amended
Privilege Log" also states Ironshore's underwriting file has been withheld as "irrelevant, confidential, proprietary,
trade secrets." See fj[fj[ 3-4, L. Sheriden Affidavit, dated September 25, 2015, attached hereto as part of Exhibit S
(once again merely listing elements of the claimed privilege and concluding certain undisclosed information and
materials are shielded from discovery). Notably, Ironshore has ignored Denbury's requests to enter into a
confidentiality agreement, which would eliminate the need for the Court to enter a protective order. See Denbury's
August 5, 2015 and September 9, 2015 offers, included in Exhibits A and B to Denbmy's Mot. to Comp.;
respectively; see also Jampole v. Tourchy, 673 S.W.2d 569, 574-75 (Tex. 1984) (orig. proceeding), disapproved of
on other grounds by Walker v. Parker, 827 S.W.2d 833, 842 (Tex. 1992) (orig. proceeding) (contemplating entry of
protective order that allows production, not one that relieves obligation to produce).
38 Rule 192.5(c) provides, in pertinent part, that the following information is not work protect protected from
discovery, even if made or prepared in anticipation of litigation or trial: (1) information discoverable under Rule
192.3 concerning witness statements and contentions; (3) the name, address, and telephone number of any person
with knowledge of relevant facts; and (5) any work product created under circumstances within an exception to the
attorney-client privilege in Evidence Rule 503(d).
39   Supra fn. 24.
40See Jackson v. Downey, 817 S.W.2d 858, 859 (Tex. App. Houston 1991). Ironshore did not deny coverage to
Denbury for the subject claim until June 16,2015. See Exhibit M, Denbury's Mot. to Compo

                                                         10
      for trial-that is, after the occurrence or transaction on which the suit is based. 41 In a breach of

      insurance contract, the occurrence (for purposes of work product protection) is the date the

      insurance company denied coverage, not the date of loss or claim. "None of the documents

      generated by the company or its agents prior to [denying coverage] are privileged. • •

      [because] the date of the occurrence or transaction upon which suit is based could not

      predate the communication of the denial of coverage to the plaintiff.,,42 "To hold otherwise

      would allow a party to choose at will a 'decision date' far in advance of its communication of a

      controversial decision to another party. Thus it would be possible to effectively shield virtually

      all internal communication from discovery.,,43

                 Ironshore denied coverage to Denbury on June 16, 2015 - five months after Denbury

      initiated this litigation and seven months after Denbury' s formal demand for payment under the

      Policy.44 While Ironshore has now produced a privilege log purportedly compliant with Rule

      193.3(b),45 this document shows Ironshore has improperly redacted or withheld information

      andlor documents properly discoverable by Denbury. The September 25th log reflects that

      materials created between July 8, 2013 and June 16,2015 have been redacted or withheld. Based

      on Ironshore's original and amended "productions,,,46 Ironshore either 1) did not review any

      facts or specific policy provisions before denying Denbury's claim, or 2) Ironshore redacted all

N
      such information. 47 Either way - Denbury is entitled to learn the redacted andlor withheld
N
"-<
o

      41   See Tex. R. Civ. P. 192.5(a).
      42   Jackson v. Downey, 817 S.W.2d 858, 859 (Tex. App.-Houston 1991)(emphasis added).
      43   Id.
      44 See Ironshore's objections and responses to Request for Admission Nos. 12, 16, and 17, dated September 4,2015,
      attached as Exhibit K to Denbury's Mot. to Compel.
      45   See generally lronshore's "Amended Privilege Log," dated September 25,2015, attached hereto as Exhibit T.
      46   See Exhibit N to Denbury's Mot. to Compel; see also Exhibit U attached hereto.
       See, e.g., lronshore's produced "Claim Notes file" (FARA 003943 - 004083) attached is Exhibit N to Denbury's
      47
      Mot. to Compo This information is reflected as withheld on the basis of "irrelevant," work product, and/or

                                                                11
information Ironshore employed to adjust Denbury's claim between July 8, 2013 through June

16,2015. By definition, this information is not work product under Texas law.

         Alternatively, Denbury asks for an order compelling Ironshore to produce for an in

camera inspection, all documentation associated with the testimony upon which its work product

privilege is claimed. Then, the Court may determine the applicability of Ironshore's asserted

privilege and order Ironshore to produce properly discoverable documents and testimony

accordingly.

                                         1. Alternatively, Denbury is Entitled to aU Responsive Non              Q




                                            Core Work Product Information

         Testimony discussing Ironshore's underwriting of the Policy, and adjustment of

Denbury's claim, is indispensable to prove Ironshore's understanding of the ambiguous policy

provisions at issue, and whether lronshore acted in bad faith in its adjustment of Denbury's

claim.48 As one federal court noted, deposition testimony about the insurer's underwriting file is

relevant to coverage litigation: 49

         Defendant asserts that a Rule 30(b)(6) request for testimony regarding the
         underwriting file amounts to a "fishing expedition" because the information
         contained in the underwriting file is not relevant to Plaintiffs claims for denial of
         coverage and bad faith. The Court disagrees. Not only is information in the
         underwriting file relevant to Plaintiffs daims for denial of coverage but it is also
         discoverable because it appears reasonable that the information contained in the
         file may lead to the discovery of other admissible evidence.


anticipation of litigation privileges.
48 Denbury's claim file is also relevant for Denbury to refute Ironshore's contention that Denbury failed to timely
notify Ironshore of its settlement discussions with third parties, such as ANR and Loutre Land & Timber Company.
See e.g. FC Bruckner Associates, L.P. v. Fireman's Fund Ins. Co., 114 A.D.3d 542 (N.Y.A.D. 1 Dept., 2014)
(insurer's claims files were material and necessary where excess insurer claimed it would have been more involved
with underlying action had it received earlier notice). Ironshore claims it did not timely receive information from
Denbury. See e.g. lronshore's objections and responses to Request for Admission No.7, attached as part of Exhibit
K.
49Bayley Canst. v. Wausau Business Ins. Co., 2012 WL 6553790, *2 (W.D. Wash., 2012) (decided, in relevant part,
under Federal Rules of Civil Procedure); see also Garcia v. Peeples, 734 S.W.2d 343, 345 (Tex. 1987) (0 rig.
proceeding) (Texas Supreme Court citing federal jurisprudence relative to interpretation of evidence sufficient to
satisfy Texas requirements for protective order).

                                                        12
           Here too, Denbury reads the Policy differently than Ironshore. Because Denbury alleges

the policies are ambiguous and/or illusory, Ironshore's underwriting guidelines and files are

relevant to determine the intent of the parties when entering into the insuring agreement. 50

Ironshore's underwriting materials and claims file are also the only means available to Denbury

to discover lronshore's understanding of the ambiguous policy provisions at issue. 51

           Only core work product is exempt from disclosure. 52 The doctrine protects against

compelled disclosure of information and materials prepared in anticipation of litigation or for

trial. 53 However, the doctrine permits discovery oiother work product when the party seeking

discovery has substantial need for the materials and that party is unable, without undue hardship,

to obtain the substantial equivalent of the materials by other means. 54 Denbury is unable to

obtain the substantial equivalent of the materials located in the claims and underwriting files by

any other means. Thus, even if the Court finds certain materials protected as work product,

Denbury is entitled to all non-core work product documentation and testimony. For these

reasons, and further in the alternative, Denbury asks the Court order Ironshore to produce a

witness to testify as to, and to produce, all non-core work product documents responsive to

Denbury's noticed areas of inquiry.


50See Beazer Homes Corp. v. Hartford Fire Ins. Co., et ai., 2012 WL 6210323, *4 (D.S.C. Dec. 13,2012) citing
Penn. Nat'IMut. Cas. Ins. Co. v. Doscher's Dorchester Road, Inc., 2012 WL 652638, *5-6 (D.S.C. Feb. 28, 2012).
51 See also Siligan Containers v. Nat'l Union Fire Ins., 2011 WL 2198141 * 1 (N.D. Cal. June 6,2011) (allowing
discovery of underwriting materials in coverage action involving allegation of ambiguous terms within subject
insurance policy.); Lanham v. Blue Cross and Blue Shield of So. Carolina, Inc., 563 S.E.2d 331, 333-34 (S.C. 2002)
(while not expressly holding underwriting materials discoverable, Court denied insurer summary judgment as
improper where insured had not been allowed to compel discovery of underwriting standards, policies, and
procedures); Beazer Homes Corp. v. Hartford Fire Ins. Co., et at., 2012 WL 6210323, *4 (D.S.C. Dec. 13, 2012)
(court ordered production of documents, including underwriting guidelines, as evidence of insurer's intent and
purpose of policy provisions, forms, and coverage).
52 See Tex. R. Civ. P. 192.5(b)(1). The work product privilege protects "core work product," which includes the
attorney's mental impressions, opinions, conclusions, and legal theories.
53   Id.
54   See Tex. R. Civ. P. 192.5(b)(2).

                                                       13
                     h. Ironshore Fails to Meet Its Burden of Proving Attorney-Client Privilege

          Ironshore also asks this Court to prevent Denbury from eliciting testimony on the basis of

"attorney-client" privilege. 55 The disputed topics again include Ironshore's underwriting and

interpretation of the policies at issue, as well as IronshorelFARA's adjustment of Denbury's

claim. And again, Ironshore fails to meet its burden of proof. 56 Because Ironshore cannot shield

these materials based on an unsubstantiated privilege, the Court should deny Ironshore's

requested relief without further inquiry.

           Still, Tex. R. Ev. 503 only shields confidential communications between the attorney and

client when those communications are made for the purpose of rendering legal services. Not all

statements made between a client and an attorney are privileged. 57 Texas courts have specifically

found that communications with an attorney investigating an insurance claim are not

privileged. 58 Because the attorney-client privilege does not apply where the attorney acts in a

capacity other than that of an attorney, Ironshore's employment of counsel to investigate or

adjust Denbury's claim does not "cloak with privilege matters that would otherwise be

discoverable.,,59 Instead, Ironshore most satisfy its burden of proving that specific documents

were properly withheld on the basis of attorney-client privilege by pleading specific facts to

demonstrate that the communications and materials at issue were prepared in Ironshore's



55 See Ironshore Topic Nos. 21, 22, 23, 24, 25, 77, 78, 95, 96, 97, and 98 attached as Exhibit P; see also PARA
Topic Nos. 28, 29,30,31,32,33,34,35,36,37,84, 100, 101, 102, 103, 128, 129, 130, 131, 132, 133, 134, 135,
136, and 137, attached as Exhibit Q.
56   State v. Lowry, 802 S.W.2d 669, 671 (Tex. 1991).
57 See e.g. Borden. Inc. v. Valdez, 773 S.W.2d 718, 720-21 (Tex. App.-Corpus Christi 1989) ("For instance, the
attorney-client privilege certainly does not encompass such nonconfidential matters as the terms and conditions of
an attorney's employment and the purpose for which an attorney has been engaged.").
58   See, e.g., In re Texas Famlers Ins. Exch., 990 S.W.2d 337, 341 (Tex. App.-Texarkana 1999).
59 See Merrin Jewelry Co. v. St. Paul Fire & Marine Ins. co., 49 F.R.D. 54 (S.D.N.Y. 1970); see also Exhibit R, in
globo (Ironshore's corporate designation and fact witness response dated September 24, 2015, which includes
curriculum vitaes for attorneys to testify regarding IronshorelFARA claims handling).

                                                          14
attorneys' rendering of legal services. 6o lronshore's September 25th privilege log identifies

attorney, Randell Treadaway, as "defense counsel" as early as April 2014 - six months before

Denbury's umbrella policy limits were exhausted and formal demand made under the Ironshore

policy.61 Either Mr. Treadaway was not Ironshore's defense counselor Ironshore never intended

to adjust Denbury's claim in earnest. If this Court accepts Ironshore's self-serving affidavit to

prevent Denbury's discovery, then Texas's test for proper invocation of the attorney-client

privilege is meaningless.

           Moreover, an insurer's denial of a policyholder's claim must be based on objective and

reliable expert information. 62 Ironshore denied coverage to Denbury on June 16, 2015. 63 Yet

Iron shore , s written discovery responses leave Denbury guessing as to whose expertise Ironshore

relied upon to reach its coverage decision. 64

           Request for Admission No. 38: Admit Ironshore relied on AGUC's Adjuster to
           Adjust Denbury's Claim for the Delhi Incident under the Umbrella Policy
           between June 17,2013 and August 14,2014.

           Response: Denied

           Request for Admission No. 39: Admit Ironshore relied on AGUC's Adjuster to
           Adjust Denbury's Claim for the Delhi Incident under the Ironshore Policy
           between June 17,2013 and August 14,2014.

           Response: Denied




60   Supra fn. 57.
61   See lronshore' s "Amended Privilege Log," dated September 25, 2015, Item No. 130, attached hereto as Exhibit T.
G2 See generally Arnold v. National County Mut. Fire Ins. Co., 725 S.W.2d 165 (Tex. 1987) (recognizing an
insurer's duty of good faith and fair dealing to its insured and requiring a reasonable basis for denial of a claim or
delay in payment, among other things); see also Lyons v. Millers Cas. Ins. Co., 866 S.W.2d 597, 601 (Tex. 1993).
 See Exhibit M, attached to Denbury's Mot. to Comp.; see also Ironshore's objections and responses to Request for
63
Admission No. 16, dated September 4,2015, attached as Exhibit K to Denbury's Mot. to Compo
64See lronshore's objections and responses to Request for Admission Nos. 38-41, dated September 4, 2015, attached
as Exhibit K to Denbury' s Mot. to Compo

                                                          15
          Request for Admission No. 40: Admit Ironshore hired FARA to Adjust
          Denbury's Claim under the Ironshore Policy.65

           Response: Denied

          Request for Admission No. 41: Admit Ironshore hired FARA to Adjust
          Denbury's Claim under the Umbrella Policy.

           Response: Denied

Thus, Ironshore is either using the advice of counsel/experts as a sword in support of its coverage

detennination, or has no objective and reliable basis for its denial of coverage in violation of

Texas law. Whichever the case, this information is vital to Denbury's pled claims against

Ironshore. Denbury is, therefore, entitled to discover the withheld materials and question

lronshore's and FARA's designees as to the bases of Ironshore's evaluation, adjustment, and

denial of Denbury's claim.

           As the Texas Farmers court noted, the attorney-client privilege "does not operate as a

blanket privilege covering all of the communications between" the investigating attorney and the

insurer. 66 "For instance, the privilege would not apply to those communications concerning

bare facts.,,67 Importantly, the court went on to note the problems associated with allowing

insurers to hire attorneys as investigators "If we were to so hold, insurance companies could

simply hire attorneys as investigators at the beginning of a claim investigation and claim

privilege as to aU the information gathered. This is not the intent of the privilege.,,68 This is



65 Note that Ironshore withholds as "irrelevant" F ARA's invoice to Ironshore for its claims handling services. See,
e.g., Item Nos. 106, 107, and 109-111, lronshore's "Amended Privilege Log," attached hereto as Exhibit T.
66   See In re Texas Farmers Ins. Exch., 990 S.W.2d 337,341 (Tex. App.-Texarkana 1999).
67   !d. (emphasis added).
68See In re Texas Farmers Ins. Etch., 990 S.W.2d 337, 341 (Tex. App.-Texarkana 1999) (emphasis added) (The
court went on to hold that it was proper to depose the attorney hired to investigate the claim because he "could
answer questions in a deposition concerning facts gathered during the course of his investigation while he was acting
as an investigator, but could claim the attorney-client privilege if asked to divulge his legal conclusions based upon
those facts.").

                                                         16
precisely what Ironshore seeks here, and Texas law forbids it. 69

        Denbury is entitled to discover all materials prepared, reviewed, or relied upon in

connection with Ironshore's adjustment and denial of Denbury's claim. At a minimum, this

Court should order Ironshore to produce all documents withheld as "attorney-client" privileged

for in camera inspection such that thorough evaluation can be made of Ironshore's asserted

privileges given its refusal to comply with Rule 193.3(b). And if Ironshore relied on an attorney

to conduct, or assist in, an investigation that could have been conducted by an adjuster,

investigator, or engineer, the Court should order Ironshore's production of those records, and a

witness to testify as to their contents (including, but not limited to, a complete unredacted copy

ofIronshore's investigation and claims file).7o

                    c. Ironshore Fails to Establish .Joint Defense Privilege

         Ironshore seeks to preclude Denbury from obtaining testimony relative to the

underwriting, and IronshorelFARA's interpretation, of the policies on the basis of "joint defense"

privilege. 71 Ironshore equally fails to satisfy its burden of proving that any materials withheld


69See In re Carbo Ceramics, 81 S.W.3d 369, 378 (Tex. App.-Houston 2002) ("Texas courts apply the offensive use
doctrine when the advice of counsel defense is raised."); see also Republic Ins. Co. v. Davis, 856 S.W.2d 158, 163
(Tex. 1993) ("In an instance in which the [attorney-client] privilege is being used as a sword rather than a shield, the
privilege may be waived.").
70 The doctrine applies because Ironshore (i) seeks affirmative relief by raising affirmative defenses to Denbury's
coverage claim; (ii) the allegedly privileged information sought, if believed by the fact finder, in all probability will
be outcome determinative of Denbury's claims in this litigation; and (iii) the withheld documents are the only means
by which Denbury may obtain the basis for Ironshore's denial of Denbury's claim. Id. at 163. See also Rhone-
Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851, 864 (3d Cir. 1994), explaining when a client places its
attorney's advice "at issue:"
       Finding a waiver of the attorney client privilege when the client puts the attorney's advice in issue is
       consistent with the essential elements of the privilege. That is, in leaving to the client the decision
       whether or not to waive the privilege by putting the attorney's advice in issue, we provide certainty
       that the client's confidential communications will not be disclosed unless the client takes an
       affirmative step to waive the privilege, and we provide predictability for the client concerning the
       circumstances by which the client will waive that privilege. This certainty and predictability as to the
       circumstances of a waiver encourage clients to consult with counsel free from the apprehension that
       the communications will be disclosed without their consent.
71See Ironshore Topic Nos. 14, 15,21,22,23,24,25, 77,78,96,97, and 98, attached as Ex. P; FARA Topic Nos.
28,29,30,31,32,33,34,35,36,37, 100, 101, 102, 103, 131, 132, 133, 135, 136, and 137, attached as Ex. Q.

                                                           17
     under the joint defense privilege are shielded from discovery.72 Texas's joint defense privilege is

     narrower than that recognized in other jurisdictions because it requires that "the communication

     be made to a lawyer or her representative representing another party in a pending action.,;73 In

     order for Ironshore to successfully limit Denbury's questioning by virtue of the joint defense

     rule, it must establish that: (1) the communication was made "between a client, or the client's

     lawyer, to another party's lawyer, not the other party itself,74 and (2) the communication was

     made "in the context of a pending action.,,75 Ironshore has done neither.

                lronshore's written obj ections and responses to date are insufficient to establish it is

     entitled to withhold the requested information based on privilege. What they do show, however,

     is that Ironshore has withheld, or otherwise redacted, claim notes predating Denbury's demand

     for payment under the Ironshore policy and Ironshore's denial as "joint defense privilege.,,76

     Ironshore's withholding of these materials contradicts basic tenants of Texas law.

                The joint defense privilege is not an independent privilege, but an extension of the

     attorney-client or work product privileges that creates "an exception to the general rule that no

     attorney-client privilege attaches to communications that are made in the presence. of or


     72 See State v. Lowry, 802 S.W.2d 669, 671 (Tex. 1991). See also Item 138 on Ironshore's "Amended Privilege Log"
     (attached as Exhibit T) withholding documents bates labeled, JDA001-011, as the "Joint Defense Agreement." No
     date or recipient is provided for the withheld materials. As such, Denbury is unable to determine who is a party to
     the agreement and when it was executed. Ironshore also withholds numerous documents on the basis of "joint
N    defense" privilege from before both Denbmy's filing of the instant litigation on February 18, 2015 and Ironshore's
N
'-
     June 16, 2015 denial of coverage. For joint defense privilege to attach, Ironshore must first substantiate a privilege
 o   of either work product or attorney-client. Denbury believes Ironshore has failed to satisfy either burden as detailed
00
     above; however, to the extent Ironshore's joint defense claims are related to alleged work product, Denbmy is
     entitled to discover those materials exchanged before June 16,2015. And to the extent, Ironshore invokes attorney-
     client privilege, Denbury is entitled to discovery all materials through the February 2015 filing of this litigation.
     See, e.g., id. at Item Nos. 83, 88, 89, and 90.
     73   See In re XL Specialty Ins. Co., 373 S.W.3d 46,54 (Tex. 2012) (emphasis in original).
     74   !d. at 52-53
     75 See id. at 52 ("Thus, in jurisdictions like Texas, which have a pending action requirement, no commonality of
     interest exists absent actual litigation." (emphasis added)).
     76   See Category 4, p. 2, Ironshore's "privilege log" dated August 20,2015, attached as Exhibit H to Denbmy's Mot.
     to   Comp; see also Item Nos. 83,87,88,89,90

                                                                18
disclosed to third-parties.,,77 This means Ironshore "must establish initially that the subject

communications fall within the ambit of' another privilege.78 As detailed in the preceding

sections, Ironshore has to support its claims of work product or attorney-client privileges. Thus,

Ironshore's attempts to circumvent Denbury's proper discovery under the "joint defense" rule

must also be denied.

          Alternatively, Denbury asks for an order compelling Ironshore/FARA to produce for an

in camera inspection, the documentation associated with the testimony upon which the joint

defense privilege is claimed. Then, the Court may determine the applicability of Ironshore's

asserted privileges and order Ironshore to produce documents and testify accordingly.

          n.       Ironshore's Unsubstantiated Procedural Obiections

          In addition to the work product, attorney-client, and joint defense privilege assertions,

Ironshore also objects to 52 areas of inquiry in the Ironshore notice, and 83 in the FARA notice
                            79
on procedural grounds.           Of those combined 135 topics, Ironshore replies that it "will provide a

witness to testify as to this topic" for 1 area. Ironshore also responds that "no employee of F ARA

is familiar with this topic" for 3 areas,      80   and states "Defendant will provide a witness to testify as

to non-privileged information pertaining to this topic" for 5 areas. 81 Denbury interprets

Ironshore's responses to mean lronshorelF ARA will refuse to answer any deposition questions


77 See In re Seigel, 198 S.W.3d 21,27 (Tex. App.-E1 Paso 2006) citing In re Skiles, 102 S.W.3d 323, 326 n. 2 (Tex.
App.-Beaumont 2003); see also Robert W. Higgason, The Attorney-Client Privilege in Joint Defense and Common
Interest Cases, 34 HOus. LAW. 20, 21 (1996) ("The joint defense-common interest privilege must rest upon an
underlying privilege such as the attorney-client privilege or the attorney work product privilege.").
78 Id.


79See generally Exhibits P and Q; respectively. Ironshore asserts seven different procedural objections: 1) overly
broad, 2) irrelevant, 3) insufficient particularity, 4) legal conclusion, 5) fishing expedition, 6) redundant/harassing,
and 7) speculation. Denbury responds to these objections in its motion to compel, filed of record on September 22,
2015 and its pre-motion correspondence with lronshore's counsel, attached to DenbUlY's Mot. to Compo as Exhibits
AandB.
80   See FARA Topic Nos. 52,53, and 134, Exhibit Q.
81   See FARA Topic Nos. 84, and 100-103, Exhibit Q.

                                                           19
pertaining to the remaining 126 combined areas of inquiry for which IronshorelFARA did not

include such a qualifying statement.

        Denbury has provided comprehensive areas of inquiry. 82 It is not required to provide

advanced questions. All of Ironshore's procedural objections can be preserved by proper

objections at the depositions. Denbury urges the Court to deny Ironshore's motions, and compel

Ironshore's and F ARA' s corporate designees to provide testimony responsive to all noticed areas

of inquiry .

        HI.      Conclusion

        Denbury has a limited amount of time to conduct these depositions. It does not intend to

waste resources on irrelevant or duplicative testimony. Denbury is entitled to question

Ironshore/FARA on the rationale of its denial, its understanding of Denbury' s policies, and the

application of those policies to the facts here. Denbury is also allowed to discover Ironshore's

treatment, and payment, of analogous claims for on-lease damages by similarly situated oil and

gas policyholders conducting operations on leased property - policyholders to which Ironshore

markets the policy at issue. Ironshore fails to prove any privilege sufficient to strike Denbury's

areas of inquiry. Ironshore also fails to prove any procedural deficiencies that cannot be

corrected by objections during the deposition. Because Ironshore bears the burden of proof, its

motions fail.




82 See James C. Winton and Farrel A. Hochmuth, CORPORATE REPRESENTATIVE DEPOSITIONS IN TEXAS,
Preparing and Taking the Deposition, The Advocate, Fall, 2004, 28 The Advocate (Texas) 34, *34 citing Prokosch
v. Catalina Lighting, Inc., 193 F.R.D. 633, 638 (D. Minn. 2000) (for the proposition that, "the requesting party must
take care to designate, with painstaking specificity, the particular subject areas that are intended to be questioned,
and that are relevant to the issues in dispute" when noticing a corporate deposition.) (emphasis added).

                                                         20
         Respectfully submitted,


                   /'M




N
N
t;...;


-
N
 0

 Q)

  ~
0...
   I

t-
N
t-
oo
M
N
t-
\0
  ;..;
  Q)
,.0
 S
 ;::j
Z
......
  ~
  Q)

  §
  u
Ci
  0        21
"0
  Q)
tC
.-2
  Q)
u
                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the Denbury 's Consolidated Response to Motions

for Protective Orders by Defendant, Ironshore Specialty Insurance Company has been served on

the following:

Mr. Randell E. Treadaway       Mr. Ch..'istopher Co Frost                                  1\11'. Michael Knippen
Ms. MicheUe O'Daniels          Mr. MkhaelMulvaney                                          Mr. David Rock
Mr. Brad D. Ferrand            Mr. Joshua R Baker                                          Mr. James M. Eastham
Zaunbrecher Treadt.Hvay, LLC 1\tJaynard, Cooper, Gale                                      Traub Lieberman Straus &
406 N. Florida Street, Suite 2 1901 Sixth Avenue, Suite 2400                               ShrelvsberlY, LLP
Covington, LA 70433            Birmingham, AL 35203                                        303 West Madison St, Ste.
randY@'ztlala\v.com            cfrost@'mavnardcooper.com                                   1200
U)D.\'!.h~g~J!:~~.gnH~jL~~mI1,   TXlm,\}.1.y..~ns~y..~1?Lnf!ynf!,H!.f;J!.Q.Pt:.r.:.~~9rn   Chicago, IL 60606
brad @ It! ala w .com            jbaker@maymm.icooper.com                                  mknippen@traublieberman,com
                                                                                           jeasth'lm@lraublieherrnan.com
                                                                                           drock(qltraublieberman.com

Mr. Mark C. Clemer               Ms. Mindy Riseden                                         Mr. Marc J. 'vVojciechowski
ML James Johnson                 ML Henry Kollenberg                                       'vVojciechowski & A.ssociates,
Brown Sirns                      Crain, Caton & James                                      PC
                          th
1177 "Vest Loop South, 10        Five Houston Center                                       17447 Kuykendahl Rd. Ste. 200
Floor                            1401 McKinney Street, Suite                               Spling, Texas 77379
Houston, Texas 77027             1700                                                      marc@woiolaw.com
rndemer(q;brownsims.com          Houston, TX 77010
iiohnson@browllsims.com          nrriseden@craincaton.com
                                 hkoHenberg@cra,incaton.com


via U.S. Mail andlor electronic service on September 29, 2015 at or before 5:00 p.m., and the

electronic transmission was reported as complete.




                                                                        JACQ~m~M. BRETTNER




4830-9568-6697, v. 1




                                                         22
     I, Chris Daniel, District Clerk of Harris
     COtmty, Texas certify that this is a true and
     correct copy of t11eoriginal record filed and or
     recorded in my office, electronically or hard
     copy. as it appears OIl this date.
     ,\Vitness my o:fficial h;:md and seal of office
     this October 22,2015


     Certi:fied Docmnent Number:        67238727




     Chris Daniel, DISTRICT CLERK
     KAJtRIS COUNTY,   IL~




In .u::cordance with Tex.as Gove:rnnumt Code 406JH3 electronically tran:nnirted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@.hcdistridclerkcom
                      r"I)e~;l}t~~~1;~~S~'~)~;2II71'5U1:~'es~}()~:~'s8"t()''1:~8(~'lj~;ste(]"1:)i:{)te()tT\;8U(~)~:(~~~'rs""''''"'''''1
                      ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~

                      ~. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .,.,.. . . . ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . '. .,. . . . . . . '.,. . . . . . . . . . . . . . . .". . . . . .". . . . . . . . . . . . . . . . . . . . . . . . . . .,. ,. . . . . . .,. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . J


                                                                                                                                                                          CAUSE NO. 2015-09546


          DENBURY RESOURCES INC. and                                                                                                                                                                                                                                                                                                                                            IN THE DISTRICT COURT
          DENBURY ONSHORE, LLC

                                                                                  Plaintiffs,
                                                                                                                                                                                                                                                                                                                                                                                   HARRIS COUNTY, TEXAS
          v.

          IRONSHORE SPECIALTY INSURANCE
          COMPANY, ALTERRA EXCESS &                                                                                                                                                                                                                                                                                                                                                 157th JUDICIAL DISTRICT
          SURPLUS INSURANCE COMPANY,
          AXIS SURPLUS INSURANCE
          COMPANY, AND MARSH USA INC.

                                                                                  Defendants



                  NOTICE OF ORAL AND VIDEOTAPED DEPOSITION AND REQUEST FOR
                       DOCUMENTS OF SANFORD OSTER AS THE DESIGNATED
                          CORPORATE REPRESENTATIVE(S) OF IRONSHORE
                               SPECIALTY INSURANCE COMPANY


          TO:     Ironshore Specialty Insurance Company
                  through its attorneys of record,
                  Mark C. Clemer
                  James D. Johnson
                  Brown Sims, P.c.
                  1177 West Loop South
                  Tenth Floor
                  Houston, Texas 77027
00
.......   -And-
                  Randell E. Treadaway
                  Brad D. Ferrand
                  Michelle O'Daniels
                  Zaunbrecher T-readaway, LLC
                  406 N. Florida Street, Suite 2
                  Covington, Louisiana 70443

                                                                                                                                                                                                                                                              I.
                  PLEASE TAKE NOTICE that, pursuant to Texas Rule of Civil Procedure 199.2(b)(1) and
     199.2(b)(5). Denbury Resources Inc. and Denbury Onshore, LLC, will take the oral and videotaped

     deposition of the Mr. Sanford Oster as the designated Corporate Representative of Ironshore

     Specialty Insurance Company ("Ironshore"), on October 20,2015, commencing at 9:00 a.m. at the

     law offices of Pillsbury Winthrop Shaw Pittman, LLP, 1540 Broadway Avenue, New York, New

     York 10036, by agreement of the parties.

                                                        II.
             Ironshore's designee(s) is further directed to produce responsive documents to the requests

     listed in Exhibit "A" within thirty (30) days of service of this notice.

                                                        III.
             The deposition will continue from day to day until completed.

                                                        N.
             The deposition will be recorded stenographically and on videotape. The stenographic and

     video recordings will be conducted by Kay E. Donelly & Associates.

                                                     Respectfully submitted,

                                                        .:/'::;~1~~~:*k(:l~• c'}::::·;::::::::··:::~::;:'··~' .
                                                     PInUP ~("~NIZIALEK:"T:X'(#i5045250r'
                                                     SARAH E. STOGNER (#24091139)
                                                     JACQUELINE M. BRETTNER (pro hac vice)
                                                     Carver, Darden, Koretzky, Tessier, Finn,
                                                     Blossman, & Areaux, L.L.C.
                                                     1100 Poydras Street, Suite 3100
00                                                   New Orleans, Louisiana 70163
                                                     Telephone: (504) 585-3800
                                                     Facsimile: (504) 585-3801
                                                     Email: ni:lialek@cafverdarden.cotn
                                                             stogner@carverdarden.com
                                                             brettner@cat'verdarden.cotn
                                                      Counsel for Plaintiffs




                                                   Page 2 of 18
                                                   CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that a copy of the Denbury's Notice of Oral and Videotaped

     Deposition of Corporate Representative(s) of Ironshore Specialty Insurance Company has been

     served on the following:

     Mr. Randell E. Treadaway                       Mr. Christopher C Frost                         Ml'. Michael Knippen
     Ms. Michelle O'Daniels                         M1'. Michael Mulvaney                           Mr. David Rock
     ML Brad D. Ferrand                             .t\.'lr. Joshua R Baker                         .Mr. James M. Eastham
     Zaunhrecher Treadaway, LLC                     lVlaynard, CoopeT, Gale                         Traub Lieberman Straus &
     406 N. Florida Street, Suite 2                  1901 Sixth Avenue, Suite 2400                  Shrewsbeny, ILP
     Covington, LA 70433                            Binningham, AL 35203                            303 West Madison St., Ste. 1200
     1:!mgy..@.?;tl!~1.?ly':.g~,~!p'                .~~fl:f;:f:t~rti.m!~;{.11?'J:dgg~,m~I&~?Xn      Chicago, IL 60606
     modlel:ml @gruail.com                          rnmulvanev@mavndardcooper.com                   Inknippen@tTfmblieberman.com
     QI?~;l~t.?:!M!,lr!,:~:~~Q.m                    iQ.?kfIq£nE!y.;o;1!A!:0:£~,:!,~v.~r:.g~ml       j,.cu . ,;.'-. .t·.GO'      Five Houston Center                              Spring, Texas 77379
     Houston, Texas 77027                           1401 IVIcKirmey Street, Suite 1700               rnarc@wojolaw.com
     ~~~;:Js:mfI~~'.12my.{.n:~L-n~~:.g~,~!p',       Houston, TX 77010
     jjohnson@brownsilTls.com                       mriseden@craincaton.com
                                                    hK~,~HmQ:;'Tg~~~~T?j,!!,g!Ah?E!:g~g}

     via U.S. Mail and/or electronic service on September 2, 2015 at or before 5:00 p.m., and the

     electronic transmission was reported as complete.




00
                                                                                             PHILIP D. NIZIALEK




                                                                Page 3 of 18
                                                  EXHIBIT "A"

          I. Instructions

             1.      You are requested to produce all documents electronically. Pursuant to Rule

                  196.4, You are requested to produce electronic data responsive to these Requests in

                  tiff or pdf searchable format, including e-mail.

             2.      Answer each request for documents separately by listing the documents and

                  including in each response information that identifies the document and its bates

                  number.

             3.      For a document that no longer exists or cannot be located, identify the document,

                  state how and when it passed out of existence or could no longer be located, and the

                  reasons for the disappearance. Also, identify each person having knowledge about the

                  disposition or loss of the document, and identify any other document evidencing the

                  lost document's existence or any facts about the lost document.

                      a.      When identifying the document, you must state the following:

                               i.      The nature of the document (e.g. letter, handwritten note).

                              11.      The title or heading that appears on the document.

                             iii.      The date of the document and the date of each addendum,

00
                                    supplement, or other addition or change.
'+-<
  0
7
                             iv.       The identities of the author, signer of the document, and person on
 (l)

 ~
~
   I
                                    whose behalf or at whose request or direction the document was
00
N
r--
00
M
                                    prepared or delivered.
N
r--
\0
 ;..;
 (l)
                      b.      When identifying the Person, you must state the following:
,£:J
 s
 ;:l
                               1.      The full name.
-
;Z;
 :(l)::
 S
 ;:l
 ()
 0
Q                                                   Page 40f18
'"Cl
  (l)
1.;:::<
.€
  (l)
u
                              ii.      The present or last known residential address and telephone

                                    number.

                             111.      The present or last known office address and telephone number.

                             IV.       The present occupation, job title, employer, and employer's

                                    address.

            4.      If You claim all or part of any responsive document or communication is

                 privileged, then You are requested to provide the appropriate information regarding

                 such assertion of privilege, as set forth in Tex. R. Civ. P. § 193.3.

        II. Definitions

            a.      "Ironshore," "You" and "Your", as used herein, shall refer to Ironshore Specialty

     Insurance Company and shall include, without limitation, any and all of its parents, subsidiaries,

     employees, Underwriters, Adjusters, agents and attorneys.

            b.      "Marsh" shall refer to Marsh USA, Inc. and shall include, without limitation, any

     and all of its parents, subsidiaries, employees, agents, broker, and attorneys.

            c.       "Zurich" shall refer to Zurich American Insurance Company and shall include,

     without limitation, any and all of its parents, subsidiaries, employees, Underwriters, Adjusters,

     agents and attorneys.

00
            d.       "AGLIC" shall refer to American Guarantee & Liability Insurance Company and

     shall include, without limitation, any and all of its parents, subsidiaries, employees,

     Underwriters, Adjusters, agents and attorneys.

            e.       "Alterra" shall refer to Alterra Excess & Surplus Insurance Company and shall

     include, without limitation, any and all of its parents, subsidiaries, employees, Underwriters,

     Adjusters, agents and attorneys.


                                                   Page 5 of 18
            f.      "Axis" shall refer to Axis Surplus Insurance Company and shall include, without

     limitation, any and all of its parents, subsidiaries, employees, Underwriters, Adjusters, agents and

     attorneys.

            g.      "Denbury" shall refer to Denbury Resources Inc. and Denbury Onshore, LLC, or

     any other Denbury entity for which Marsh procured insurance.

            h.      "F ARA" shall refer to FARA Insurance Services, and shall include, without

     limitation, any and all of its parents, subsidiaries, employees, Underwriters, Adjusters, agents and

     attorneys.

            1.      "CGL Policy" shall refer to the commercial general liability policy number

     9242578-00, issued to Denbury by Zurich American Insurance Company, with the effective dates

     of April I, 2013 to April 1, 2014.

            J.      "Umbrella Policy" shall refer to policy number AUC 924673-00, issued to

     Denbury by AGLIe, with effective dates of April 1, 2013 to April 1,2014.

             k.     "Ironshore Policy" shall refer to policy number 000988602, issued to Denbury by

     Ironshore, with the effective dates of April 1, 2013 to April 1, 2014.

             1.     "Alterra Policy" shall refer to policy number MAX6XL0000443, issued to

     Denbury Alterra, with the effective dates of April I, 2013 to April 1, 2014.

00
             m.     "Axis Policy" shall refer to policy number EAU766369101/2013, issued to

     Denbury by Axis, with the effective dates of April 1, 2013 to April 1, 2014.

             n.     "Policies" shall collectively refer to the CGL Policy, the Umbrella Policy, the

     Ironshore Policy, the Alterra Policy and the Axis Policy, as defined above, and shall include any

     and all policy registers, policy logs, schedules, forms, and endorsements.




                                                 Page 60f18
            o.      "Other Insurance" shall mean any other insurance policy issued to Denbury other

     than the Policies.

            p.      "Litigation" shall mean Denbury Resources Inc. et al v. lronshore Specialty Ins.

     Co., et al. Case No. 2015-09546 currently pending in the 157th Judicial District Court in Harris

     County, Texas.

             q.       "Delhi Incident" shall mean the control of well and pollution incident

     commencing on or about June 13,2013 in the Delhi Field Unit located in the state of Louisiana.

             r.       "Denbury's Claim" shall mean all insurance claims, notices, demands for defense,

     indemnity, or any other claim for insurance coverage related to the Delhi Incident.

             s.       "Blended Pollution Endorsement" shall refer to endorsements bearing the form

     number U-UMB-200-A CW (7/99) and/or form number U-EXS-200-A-CW (4/99) that were

     included in and made a part of the Umbrella Policy.

             t.       "Insurers" shall collectively refer to Zurich American Insurance Company,

     American Guarantee & Liability Insurance Company, Ironshore Specialty Insurance Company,

     Alterra Excess & Surplus Insurance Company, and Axis Surplus Insurance Company.

             u.       "Underwriting" or "Underwrites" shall mean the process of determining the

     acceptability of a particular submission for insurance through evaluation and analysis of the

00
     nature and extent of the risk presented, and of determining the amount, price, and conditions

     under which the submission is acceptable. Underwriting and Underwrites shall further mean the

     process of drafting an insurance policy to cover the accepted submission.

             v.       "Submission" shall mean a proposal for insurance, including but not limited to an

     application, submitted for Underwriting.




                                                 Page 70flS
            w.         "Adjusting" or "Adjust" or "Adjustment" shall mean administration, handling,

     evaluation, analysis, investigation, review, quantification, interpretation, verification, expert

     consultation, negotiation, or assessment of coverage, damages, quantum, exclusions, warranties,

     or conditions related to any Claim by any Person, including but not limited to third party

     administrators.

            x.         "On-Lease" shall refer to any surface location covered by a mineral lease where an

     Energy Market policyholder is a lessee.

            y.         "Claim" shall mean demand to recover, under a policy of insurance, for loss that

     may come within the coverage provided by that policy, including but not limited to demands for

     defense, demands for indemnity, or any other request for insurance coverage under any insurance

     policy. "Claim" shall also refer tothe meaning of "c1aim" contemplated by Texas Insurance Code

     § 542.051.

            z.         "Claims Adjuster" shall mean any Person who performs Adjusting of a Claim,

     and includes Your employees and the employees of any third parties performing Adjusting of a

     Claim for You.

            aa.        "Reserve" shall mean an estimate of the value of a Claim or group of Claims not

     yet paid, including but not limited to an estimate of the amount for which a particular Claim will

00
     ultimately be settled or adjudicated.

            bb.        "Reinsurance" shall mean a transaction in which one party, the "reinsurer," in

     consideration of a premium paid to it, agrees to indemnify another party, the "reinsured," for part

     or all of the liability assumed by the reinsured under a policy of insurance that it has issued.

             cc.       "Energy Market" shall mean Your policyholders or potential policyholders

     engaged in oil, gas, and petroleum exploration and production operations.


                                                  Page 8 of 18
            dd.     "Good Faith and Fair Dealing" shall mean the duties imposed by Texas Insurance

     Code Chapters 541 and 542.

            ee.     "Original Proof of Loss" shall refer to Denbury's October 14, 2014

     correspondence addressed to Ironshore's attorney, Randell E. Treadaway, and all accompanying

     attachments thereto including Denbury's Sworn Proof of Loss to AGLIC executed September 29,

     2014, Zurich's October 6,2014 correspondence to Denbury tendering payment of its $25 million

     policy limits, and Denbury's Sworn Proof of Loss to Ironshore executed October 14, 2014.

            ff.     "Roberts Litigation" shall refer to the lawsuit captioned Sunflower Cemetery, Inc.,

     et al. v. Denbury Onshore, LLC, et al., identified with Civil Action No. 43629A, pending in the

     5th Judicial District Court for the Parish of Franklin, Louisiana.

            gg.     "Voluntary Payment Clause" shall refer to the provision in Ironshore's Policy that

     states "The Insured shall not, except at its own expense, settle any claim or suit or incur any

     defense costs for any an amount to which this Policy applies without the Insurer's written

     consent."

            hh.     "Updated Proof of Loss" shall refer to Denbury's February 27, 2015

     correspondence addressed to Ironshore's attorney, Randell E. Treadaway, and all accompanying

     attachments thereto including Denbury's updated Sworn Proof of Loss to Ironshore executed

00
     February 27,2015.

            ii.     "Owned, Rented, or Occupied Exclusion" shall refer to the provision within the

     Blended Pollution Endorsement of the Umbrella Policy stating "Clean up, removal, containment,

     treatment, detoxification or neutralization of "pollutants" existing at, or under or within the

     boundaries of any premises, site or location owned, rented or occupied by any insured."




                                                 Page 9 of 18
            jj.     "ANR" shall refer to ANR Pipeline Company, and shall include, without

     limitation, any and all of its parents, subsidiaries, employees, agents and attorneys.

            kk.     "ANR Initial Costs Settlement" shall refer to the Agreement between ANR and

     Denbury dated December 11,2013 and identified as DRI-SD-5525-5534.

            11.     "ANR Cut and Cap Settlement" shall refer to the Agreement between ANR and

     Denbury dated September 25,2013 and identified as DRI-SD-5535-5545.

             mm.    "ANR Tariff Settlement" shall refer to shall refer to the Agreement between ANR

     and Denbury dated February 9,2015 and identified as DRI-SD-5717-5726.

             nn.    "Loutre Land Settlement" shall refer to the Agreement between Loutre Land and

     Timber Company and Denbury dated June 3, 2014 and identified as DRI-SD-5593-5612.

             00.     "Impacted Areas" shall refer to any premises, site or location with any discharge,

     dispersal, seepage, migration, release or escape of any man-made or naturally occurring solid,

     liquid, gaseous or thermal irritant or contaminant, including but not limited to: smoke; vapor;

     soot; fumes; acids; alkalis; chemicals; and waste.

             pp.     "Communications" shall mean the transmission, sending, and/or receipt of

     information of any kind by and/or through any means, whether face-to-face or otherwise,

     including, but not limited to, speech, writings, language (machine, foreign, or otherwise), or

00   recording.

             qq.     "Document" means all written, typed, or printed matter and all electronic,

     magnetic, digital, or other records or documentation of any kind or description in your actual

     possession, custody, or control, including those in the possession, custody, or control of any and

     all present or former directors, officers, employees, consultants, accountants, attorneys, or other

     agents, whether or not prepared by you. "Document" includes, but is not limited to, the


                                                 Page 10 of 18
following: Communications, policies, schedules, calendars, spreadsheets, letters, reports, charts,

diagrams, correspondence, memoranda, notes, records, minutes, contracts, agreements, records or

notations of telephone or personal conversations or conferences, interoffice communications,

intraoffice communications, e-mail, voicemail, microfilm, bulletins, circulars, pamphlets,

photographs, faxes, invoices, recordings, computer printouts, drafts, resumes, logs, and

worksheets.

       rr.     "Electronic" or "magnetic" data means electronic or digital information that is

stored in a medium from which it can be retrieved and examined. The term refers to the original

(or identical duplicate when the original is not available) and any other copies of the data that

may have attached comments, notes, marks, or highlighting of any kind. Electronic or magnetic

data includes, but is not limited to, the following: computer programs; operating systems;

computer activity logs; programming notes or instructions; e-mail receipts, messages, or

transmissions; output resulting from the use of any software program, including word-processing

documents, spreadsheets, database files, charts, graphs, and outlines; metadata; PIP and PDP

files; batch files; deleted files; temporary files; Intemet- or web-browser-generated information

stored in textual, graphical, or audio format, including _history files, caches, and cookies; and any

miscellaneous files or file fragments. Electronic or magnetic data includes any items stored on

magnetic, optical, digital, or other electronic-storage media, such as hard drives, floppy disks,

CD-ROMs, DVDs, tapes, smart cards, integrated-circuit cards (e.g., SIM cards), removable

media (e.g., Zip drives, thumb drive), microfiche, or punched cards. Electronic or magnetic data

also includes the file, folder, tabs, containers, and labels attached to or associated with any

physical storage device with each original or copy.




                                           Page 11 of 18
            ss.     "E-mail" or "Electronic Mail" shall mean any method of electronic messaging,

     including any text message and instant-messaging method or service.

            it.     The term "each" includes the word "every" and "every" includes the word "each."

            uu.     The term "and" includes the word "or" and "or" includes the word "and."

            vv.     The term "including" shall be construed as broadly as possible and shall mean

     "without limitation."

            ww.     "Person" shall mean any natural person, corporation, firm, association,

     partnership, joint venture, proprietorship, governmental body, governmental agency, or any other

     organization, business, or legal entity, and all predecessors or successors in interest.

            xx.     The phrase "related to or discussing," as used herein, shall mean all information

     and all facts andlor Documents that directly, indirectly or in any other way support, negate, bear

     upon, touch upon, incorporate, affect, include, pertain to, andlor are otherwise connected with the

     subject matter about which a request is being made.

                                                DOCUMENTS

     1.      A copy of deponent's current resume or curriculum vitae;

     2.      A copy of deponent's current driver's license or government-issued photo identification;

     3.     A copy of each and every document reviewed in preparation for Your testimony at the
     scheduled deposition; and
00


     4.     All Documents responsive to Denbury's First and Second Sets of Requests for Production
     served on May 18,2015 and August 5,2015; and

     5.      All Documents responsive to the Examination Topics listed below.

                                         EXAMINATION TOPICS

     1.      Denbury.

     2.      Denbury's operations.


                                                 Page 12 of 18
         3.    The risks presented by Denbury's operations.

         4.    The Delhi Incident.

         5.    The Policies.

         6.    Reserves under the Policies.

         7.    The Blended Pollution Endorsement.

         8.    The case Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960 (5th Cir. 2010).

         9.    The case Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL 3557541 (W.D. La.
               2013).

         10.   The case Pioneer Exploration, L.L.c. v. Steadfast Ins. Co., 767 F.3d 503 (5th Cir. 2014).

         11.   Ironshore's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx.
               960 (5th Cir. 2010) decision to its liability policies.

         12.   Ironshore's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
               3557541 (W.D. La. 2013) decision to its liability policies.

         13.   Ironshore's application of the Pioneer Exploration, L.L.c. v. Steadfast Ins. Co., 767 F.3d
               503 (5th Cir. 2014) decision to its liability policies.

         14.   Ironshore's relationship with Denbury's Insurers.

         15.   Ironshore's Communications with Denbury's Insurers.

         16.   Ironshore's review of any Adjustment ofDenbury's Claim.

         17.   Ironshore's relationship with Marsh.

00       18.   Ironshore's Communications with Marsh.
"""'0
M        19.   Ironshore's relationship with Denbury.
 
 i-:
          24.   All Documents exchanged between Ironshore and any Person related to the Policies.

         25.   All Documents exchanged between Ironshore and any Person related to the Litigation.

         26.   lronshore's Underwriting.

         27.   Ironshore's Underwriting of Denbury.

         28.   Ironshore's Underwriting for the Energy Market.

         29.   Ironshore' s Underwriting of the Ironshore Policy forms.

         30.   Ironshore's understanding of AGLIC' s Underwriting of the Umbrella Policy.

         31.   All Communications between Ironshore and AGLIC regarding AGUC's Underwriting of
         the Umbrella Policy

         32.   Ironshore's understanding of Blended Pollution Endorsement Form U-UMB-200-A CW
               (7/99).

         33.   Ironshore's understanding of Blended Pollution Endorsement Form U-EXS-200-A-CW
               (4/99).

         34.   Ironshore's Adjustment of Claims under its liability policies.

         35.   Ironshore's Adjustment of Denbury's Claim.

         36.   Ironshore's review of any Submission for the Policies.

         37.   lronshore's Reinsurance of Energy Market risks.

         38.   Ironshore's Reinsurance of the lronshore Policy.

00       39.   Ironshore's selection of Claims Adjusters.
'+-<
  0

-gp
"45.   Denbury's Original Proof of Loss.

46.   Denbury's Updated Proof of Loss.

47.   Ironshore's evaluation of Denbury' s Original Proof of Loss.

48.   Ironshore's evaluation of Denbury's Updated Proof of Loss.

49.   The Roberts Litigation.

50.   lronshore's evaluation of the Roberts Litigation.

51.   Ironshore's decision to deny Denbury defense and indemnity for the Roberts Litigation.

52.   The ANR Initial Costs Settlement.

53.   Ironshore's evaluation of the ANR Initial Costs Settlement.

54.   Ironshore's determination that AGUC's payment of the ANR Initial Costs Settlement
      does not erode the limits of the Umbrella Policy.

55.   The ANR Cut and Cap Settlement.

56.   lronshore's evaluation of the ANR Cut and Cap Settlement.

57.   Ironshore's determination that AGUC's payment of the ANR Cut and Cap Settlement
      does not erode the limits of the Umbrella Policy.

58.   The ANR Tariff Settlement.

59.   lronshore's evaluation of the ANR Tariff Settlement.

60.   Ironshore's decision to deny coverage for the ANR Tariff Settlement.

61.   Ironshore's Adjustment of On-Lease costs claimed by other Energy Market policyholders
      against Other Liability Policies.

62.   Ironshore's Adjustment of On-Lease costs in Denbury's Claim.

63.   All Documents relied upon by Ironshore in its Adjustment of Denbury' s Claim.

64.   All Persons consulted by Ironshore in its Adjustment of Denbury's Claim.

65.   The Loutre Land Settlement.

66.   lronshore's evaluation of the Loutre Land Settlement.

                                          Page 15 of 18
     67.   lronshore's determination that AGUC's payment of the Loutre Land Settlement does not
           erode the limits of the Umbrella Policy.

     68.   The Impacted Areas related to the Delhi Incident.

     69.   Ironshore's notice of Denbury's Claim.

     70.   Ironshore's notice of AGUC's tender of the policy limits of the Umbrella Policy.

     71.   The costs Denbury incurred as a result of the Delhi Incident.

     72.   Ironshore's efforts to communicate with AGUC regarding Denbury' s Claim.

     73.   Ironshore's efforts to communicate with AGLIC regarding the Delhi Incident.

     74.   All Documents Denbury produced in support of Denbury's Claim.

     75.   lronshore's request for information to Denbury.

     76.   Ironshore's understanding of the status of Denbury's Claim against the Policies.

     77.   Ironshore's Communications with any Person regarding Denbury' s Claim.

     78.   Ironshore's Communications with any Person regarding the Delhi Incident.

     79.   Ironshore's affirmative defenses in this Litigation.

     80.   Ironshore's objections and responses to discovery requests in this Litigation.

     81.   Ironshore's Reserves for Denbury' s Claim.

     82.   lronshore's marketing of the Ironshore Policy forms to the Energy Market.

     83.   lronshore's documentation of Claims.
00

     84. . Ironshore's documentation of Denbury's Claim.
     Any insurance policy Ironshore believes does or could provide coverage to Denbury for
     Denbury's Claim.

     85.   lronshore's obligations as an Insurer under Texas law.

     86.   Iron shore , s reporting of complaints under Tex. Ins. Code Sec. 542.006 et seq. over the
           last five years.

     87.   lronshore's compliance with Texas Ins. Code Sec. 542.005 - 542.012 over the last five
           years.

                                               Page 16 of 18
     88.    All complaints filed against Ironshore under Texas Ins. Code Sec. 542.005 over the last
            five years.

     89.    All petitions filed against Ironshore in any Texas state or federal court by an Energy
            Market policyholder within the last five years.

     90.    All petitions filed by Ironshore in any Texas state or federal court against an Energy
            Market policyholder within the last five years.

     91.    All petitions filed against Ironshore in any Louisiana state or federal court by an Energy
            Market policyholder within the last five years.

     92.    All petitions filed by Ironshore in any Louisiana state or federal court against an Energy
            Market policyholder within the last five years.

     93.    Denbury's payments of premium to Ironshore.

     94.    Ironshore's premium invoices to Denbury.

     95.    Ironshore's payments to any Person related to the Policies.

     96.    Any agreements between Ironshore and any Person related to Denbury's Claim.

     97.    Any agreements between Ironshore and any Person related to the Litigation.

     98.    Any agreements between Ironshore and any Person related to the Delhi Incident.

     99.    Any insurance policy that may defend or indemnify Ironshore in the Litgation.

     100.   Denbury's termination of Marsh.

     101.   lronshore's performance of its obligations as an insurer under Texas law.

00   102.   Ironshore's performance of its obligations to Denbury.

     103.   Iron shore 's organizational structure.

     104.   The identity of all Ironshore employees with knowledge of the Ironshore Policy.

     105.   The identity of all Ironshore employees with knowledge of Denbury's Claim.

     106.   The identity of all Ironshore employees with knowledge of the Delhi Incident.

     107.   The identity of all Ironshore employees with know ledge of the Litigation.


                                                 Page 17 of 18
       108.     Denbury's written discovery requests in this Litigation.

       109.      Ironshore's initial disclosures in this Litigation.

       110.      All Documents responsive to each and every written discovery request Denbury has
                 served on Ironshore in this Litigation.


       4824-2137-2455, v. 1




00

'+-<
 o
00




                                                      Page 18 of 18
     I. ChuB Daniel, District Clerk of Harris
     County, Texas certify that this is a tmeand
     coned copy of the origmal record filed and or
     recorded ill myoffice~ electronically or hard
     copy, as it appears on this date.
     VV:itness my official hand and seal of office
     this October 22. 2015



     Certified Document NT..IDlber:    67238728




     Chris Daniel, DISTRICT CLERK
     HARRIS COTINTf, TEJ{)!>~S




In accordance with Texas Govel:nment Code 406JH3 efiecttonicaDy transmitted authenticated
doc!tlments are valid. If there is a question regarding the validity of this document and or seal
please ~man support@hcdistrictde:rk.com
                      r"""T5~~I:~'t)l~j';~~?s"§7~~'8Tr5"f:~~;S'~}()'~ls~;"to"'f~~~{~'l~;8'st~~(rF)I:'(}E~(3j:T\;~~~"{5;~a8;~s'1
                      ~                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~
                      t. . . . . . . . . . ". .,. . . ,',. . ". . . . . . .,. .". . . . . . . . . . . . . . . . . . . . . . . . . . ,.,.,.,. ",. . . :.,. . .,.;. . . . . . . . . . . . . .,. . . . .:. . . .,. . . . ,.:. . ,. . .,.,.,.:. . . ,'. .;. . . .,. . . . .,. . . . .,.". '.:. " ,. .,.:.:.,.,. . ,.,. . . . . . . .,;. . . .,. . . . '" . .,. . .,.:. . .:.:. .". . :.,.,.,.,.,.,. .,.,.,. . . ,;. . . . . .:. .,. . . . . . . . :.,. , '. ". .,. ,',.,. ,',.,.J

                                                                                                                                                       CAUSE NO. 2015-09546


        DENBURY RESOURCES INC. and                                                                                                                                                                                                                                                                                                               IN THE DISTRICT COURT
        DENBURY ONSHORE, LLC

                                                                    Plaintiffs,
                                                                                                                                                                                                                                                                                                                                                   HARRIS COUNTY, TEXAS
        v.

        IRONSHORE SPECIALTY INSURANCE
        COMPANY, ALTERRA EXCESS &                                                                                                                                                                                                                                                                                                                   157th JUDICIAL DISTRICT
        SURPLUS INSURANCE COMPANY,
        AXIS SURPLUS INSURANCE
        COMPANY, AND MARSH USA INC.

                                                                    Defendants



              NOTICE OF ORAL AND VIDEOTAPED DEPOSITION AND REQUEST FOR
             DOCUMENTS OF THE DESIGNATED CORPORATE REPRESENTATIVE(S) OF
                        F.A. RICHARD & ASSOCIATES, INC. ("FARA")


        TO:     F.A. Richard & Associates, Inc.
                through its attorneys of record,
                Mark C. Clemer
                James D. Johnson
                Brown Sims, P.C.
                1177 West Loop South
                Tenth Floor
                Houston, Texas 77027
        -And-
o
N
                Randell E. Treadaway
'-I-;
 o              Brad D. Ferrand
                Michelle O'Daniels
                Zaunbrecher Treadaway, LLC
                406 N. Florida Street, Suite 2
                Covington, Louisiana 70443

                                                                                                                                                                                                                                     I.
                PLEASE TAKE NOTICE that, pursuant to Texas Rule of Civil Procedure 199.2(b)(1) and

        199.2(b)(5), Denbury Resources Inc. and Denbury Onshore, LLC, will take the oral and videotaped
deposition of the designated Corporate Representative of EA. Richard & Associates, Inc.

("FARA"), on October 21, 2015, commencing at 1:00 p.m. at the law offices of Pillsbury

Winthrop Shaw Pittman, LLP, 1540 Broadway Avenue, New York, New York 10036, by

agreement ofthe parties.

                                                   II.
        FARA's designee(s) is further directed to produce responsive documents to the requests

listed in Exhibit "A" within thirty (30) days of service of this notice.

                                                   1II.
        The deposition will continue from day to day until completed.

                                                   N.
        The deposition will be recorded stenographically and on videotape. The stenographic and

video recordings will be conducted by Kay E. Donelly & Associates.

                                                Respectfully submitted,


                                                   . /.;::~~:;£~f~i~~;?~:~:~l··;i(·;:::~:;~:~~::=·:::::'::::,;>   x~,,;
                                                PIDLIP Ib:"NIZIALEK::T~jt"(#i5045250r
                                                SARAH E. STOGNER (#24091139)
                                                JACQUELINE M. BRETTNER (pro hac vice)
                                                Carver, Darden, Koretzky, Tessier, Finn,
                                                Blossman, & Areaux, L.L.c.
                                                1100 Poydras Street, Suite 3100
                                                New Orleans, Louisiana 70163
                                                Telephone: (504) 585-3800
                                                Facsimile: (504) 585-3801
                                                Email: nizlalek@carverdarden.com
                                                        stogner@carverdarden.com
                                                        brettner@' carverdarden .com
                                                Counsel for Plaintiffs




                                              Page 2 of 20
                                     CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of the Denbury's Notice of Oral and Videotaped

Deposition of Corporate Representative(s) of F.A. Richard & Associates, Inc. has been served on

the following:

Mr. Randell E. Treadaway              Mr. Christopher C. Frost                       Mr. Michael Knippen
Ms. Michelle O'Daniels                Mr. Michael Mulvaney                           Mr. David Rock
NfL Brad D. Ferrand                   1.'1/1r. Joshua It Baker                       Mr. James M. Eastham
Zaunhrecher Treadaway, LLC            Maynard, Cooper, Gale                          Traub LiehelTfwn Straus &
406 N. l'lorida Street, Suite 2       1901 Sixth Avenue, Suite 2400                  ShrcYvsbeny, lLP
Covington, LA 70433                   Binnil1ghaIn, AL 35203                         303 West Madison St., Ste. 1200
mn,Qy.qR.?;tl:~hn¥.:.~~n-g            ~:fl:mlt~i;'i.l;Q!AY.D.?1:!!.9g~~b~~I&QXn      Chicago, IL 60606
lXlodle!:YaI@ grmliL corn             rmnulvanev@mavndardcoopeLcom                   rnknippen@traublieberman.com
bI?~;t~¥:z:t\!!,\r~,\y':q;:!r:        jJ??,!sf;I~~.Q}!!y.mmt~~,~!mf;r.:9~?m          jg!!,slnwmqR.p.:!mNtf;b~nnfm.,9gXn
                                                                                     arock@traubliebennau.com

Mr. Mark C. Clemer                    IVIs. Mindy Riseden                            lVil". Marc J. Wojci.ecbowski
Mr. James Johnson                     Mr. Henry KoUenberg                            Vlojciechowski & Associates, PC
fJrovm Sims                           Crain. Caton & James                           17447 Kuykendalll Rd. Ste. 200
1177 West Loop South, 10tt; Floor     Five Houston Center                            Spring, Texas 77379
Houston, Texas 77027                  1401 :McKinney Street, Suite 1700              marc@vv'oiolaw.com
m~:t~m~IP;J.l~!:Qy.{.m;.L1]}~:g;:m    Houston, TX 77010
ijohnson (robrownsiuls.com            mriseden@craincaton.com
                                      N~~,~U~c11b.~1:g§;~~~n~j,!!S:!Argn:.~~,~m

via U.S. Mail and/or electronic service on September 3, 2015 at or before 5:00 p.m., and the

electronic transmission was reported as complete.




                                                                              PHILIP D. NIZIALEK




                                                  Page 3 of 20
                                                 EXHIBIT "A"

         I. Instructions

            1.      You are requested to produce all documents electronically. Pursuant to Rule

                 196.4, You are requested to produce electronic data responsive to these Requests in

                 tiff or pdf searchable format, including e-mail.

            2.      Answer each request for documents separately by listing the documents and

                 including in each response information that identifies the document and its bates

                 number.

            3.      For a document that no longer exists or cannot be located, identify the document,

                 state how and when it passed out of existence or could no longer be located, and the

                 reasons for the disappearance. Also, identify each person having knowledge about the

                 disposition or loss of the document, and identify any other document evidencing the

                 lost document's existence or any facts about the lost document.

                     a.      When identifying the document, you must state the following:

                              i.      The nature of the document (e.g. letter, handwritten note).

                             ii.      The title or heading that appears on the document.

                            iii.      The date of the document and the date of each addendum,

0
                                   supplement, or other addition or change.
N
4-<
0
"=
 Q)

 §
 u
 0
Ci                                                 Page 40f20
'"0
    Q)
1.C
'-2 Q)
u
                        11.       The present or last known residential address and telephone

                               number.

                        111.      The present or last known office address and telephone number.

                        IV.       The present occupation, job title, employer, and employer's

                               address.

       4.      If You claim all or part of any responsive document or communication is

            privileged, then You are requested to provide the appropriate information regarding

            such assertion of privilege, as set forth in Tex. R. Civ. P. § 193.3.

   II. Definitions

       a.      "FARA, " "You" and "Your", as used herein, shall refer to F.A. Richard &

Associates, Inc. and shall include, without limitation, any and all of its parents, subsidiaries,

employees, Underwriters, Adjusters, agents and attorneys.

       b.       "Marsh" shall refer to Marsh USA, Inc. and shall include, without limitation, any

and all of its parents, subsidiaries, employees, agents, broker, and attorneys.

       c.       "Zurich" shall refer to Zurich American Insurance Company and shall include,

without limitation, any and all of its parents, subsidiaries, employees, Underwriters, Adjusters,

agents and attorneys.

       d.       "AGLIC" shall refer to American Guarantee & Liability Insurance Company and

shall include, without limitation, any and all of its parents, subsidiaries, employees,

Underwriters, Adjusters, agents and attorneys.

       e.       "Alterra" shall refer to Alterra Excess & Surplus Insurance Company and shall

include, without limitation, any and all of its parents, subsidiaries, employees, Underwriters,

Adjusters, agents and attorneys.



                                              Page 50f20
       f.      "Axis" shall refer to Axis Surplus Insurance Company and shall include, without

limitation, any and all of its parents, subsidiaries, employees, Underwriters, Adjusters, agents and

attorneys.

       g.      "Denbury" shall refer to Denbury Resources Inc. and Denbury Onshore, LLC, or

any other Denbury entity for which Marsh procured insurance.

       h.      "Iron shore" shall refer to Ironshore Specialty Insurance Company, and shall

include, without limitation, any and all of its parents, subsidiaries, employees, Underwriters,

Adjusters, agents and attorneys.

       1.      "CGL Policy" shall refer to the commercial general liability policy number

9242578-00, issued to Denbury by Zurich American Insurance Company, with the effective dates

of Aprill, 2013 to April!, 2014.

       j.      "Umbrella Policy" shall refer to policy number AUC 924673-00, issued to

Denbury by AGLIC, with effective dates of Aprill, 2013 to Aprill, 2014.

       k.      "Ironshore Policy" shall refer to policy number 000988602, issued to Denbury by

Ironshore, with the effective dates of April 1, 2013 to Aprill, 2014.

        1.     "Alterra Policy" shall refer to policy number MAX6XL0000443, issued to

Denbury Alterra, with the effective dates of April 1, 2013 to Aprill, 2014.

        m.     "Axis Policy" shall refer to policy number EAU766369/0 1120 13, issued to

Denbury by Axis, with the effective dates of Aprill, 2013 to April 1, 2014.

        n.     "Policies" shall collectively refer to the CGL Policy, the Umbrella Policy, the

Ironshore Policy, the Alterra Policy and the Axis Policy, as defined above, and shall include any

and all policy registers, policy logs, schedules, forms, and endorsements.




                                            Page 60f20
       o.      "Other Insurance" shall mean any other insurance policy issued to Denbury other

than the Policies.

       p.      "Litigation" shall mean Denbury Resources Inc. et al v. Ironshore Specialty Ins.

Co., et al. Case No. 2015-09546 currently pending in the 157th Judicial District Court in Harris

County, Texas.

        q.       "Delhi Incident" shall mean the control of well and pollution incident

commencing on or about June 13,2013 in the Delhi Field Unit located in the state of Louisiana.

        r.       "Denbury's Claim" shall mean all insurance claims, notices, demands for defense,

indemnity, or any other claim for insurance coverage related to the Delhi Incident.

        s.       "Blended Pollution Endorsement" shall refer to endorsements bearing the form

number U-UMB-200-A CW (7/99) and/or form number U-EXS-200-A-CW (4/99) that were

included in and made a part of the Umbrella Policy.

        t.       "Insurers" shall collectively refer to Zurich American Insurance Company,

American Guarantee & Liability Insurance Company, Ironshore Specialty Insurance Company,

Alterra Excess & Surplus Insurance Company, and Axis Surplus Insurance Company.

        u.       "Underwriting" or "Underwrites" shall mean the process of determining the

acceptability of a particular submission for insurance through evaluation and analysis of the

nature and extent of the risk presented, and of determining the amount, price, and conditions

under which the submission is acceptable. Underwriting and Underwrites shall further mean the

process of drafting an insurance policy to cover the accepted submission.

        v.       "Submission" shall mean a proposal for insurance, including but not limited to an

application, submitted for Underwriting.




                                            Page 70f20
       w.         "Adjusting" or "Adjust" or "Adjustment" shall mean administration, handling,

evaluation, analysis, investigation, review, quantification, interpretation, verification, expert

consultation, negotiation, or assessment of coverage, damages, quantum, exclusions, warranties,

or conditions related to any Claim by any Person, including but not limited to third party

administrators.

       x.         "On-Lease" shall refer to any surface location covered by a mineral lease where an

Energy Market policyholder is a lessee.

       y.         "Claim" shall mean demand to recover, under a policy of insurance, for loss that

may come within the coverage provided by that policy, including but not limited to demands for

defense, demands for indemnity, or any other request for insurance coverage under any insurance

policy. "Claim" shall also refer tothe meaning of "claim" contemplated by Texas Insurance Code

§ 542.051.

       z.         "Claims Adjuster" shall mean any Person who performs Adjusting of a Claim,

and includes Your employees and the employees of any third parties performing Adjusting of a

Claim for You.

       aa.        "Reserve" shall mean an estimate of the value of a Claim or group of Claims not

yet paid, including but not limited to an estimate of the amount for which a particular Claim will

ultimately be settled or adjudicated.

       bb.        "Reinsurance" shall mean a transaction in which one party, the "reinsurer," in

consideration of a premium paid to it, agrees to indemnify another party, the "reinsured," for part

or all of the liability assumed by the reinsured under a policy of insurance that it has issued.

       cc.        "Energy Market" shall mean Your policyholders or potential policyholders

engaged in oil, gas, and petroleum exploration and production operations.


                                             Page 8 of 20
       dd.     "Good Faith and Fair Dealing" shall mean the duties imposed by Texas fusurance

Code Chapters 541 and 542.

       ee.     "Original Proof of Loss"         shall refer to Denbury's October 14, 2014

correspondence addressed to Ironshore's attorney, Randell E. Treadaway, and all accompanying

attachments thereto including Denbury's Sworn Proof of Loss to AGLIC executed September 29,

2014, Zurich's October 6,2014 correspondence to Denbury tendering payment of its $25 million

policy limits, and Denbury's Sworn Proof of Loss to Ironshore executed October 14,2014.

       ff.     "Roberts Litigation" shall refer to the lawsuit captioned Sunflower Cemetery, Inc.,

et al. v. Denbury Onshore, LLC, et al., identified with Civil Action No. 43629A, pending in the

5th Judicial District Court for the Parish of Franklin, Louisiana.

       gg.     "Voluntary Payment Clause" shall refer to the provision in Ironshore's Policy that

states "The fusured shall not, except at its own expense, settle any claim or suit or incur any

defense costs for any an amount to which this Policy applies without the fusurer's written

consent."

       hh.     "Updated Proof of Loss" shall refer to Denbury's February 27, 2015

correspondence addressed to Ironshore's attorney, Randell E. Treadaway, and all accompanying

attachments thereto including Denbury's updated Sworn Proof of Loss to Ironshore executed

Febmary 27,2015.

       ii.     "Owned, Rented, or Occupied Exclusion" shall refer to the provision within the

Blended Pollution Endorsement of the Umbrella Policy stating "Clean up, removal, containment,

treatment, detoxification or neutralization of "pollutants" existing at, or under or within the

boundaries of any premises, site or location owned, rented or occupied by any insured."




                                            Page 90f20
              jj.     "ANR" shall refer to ANR Pipeline Company, and shall include, without

       limitation, any and all of its parents, subsidiaries, employees, agents and attorneys.

              kk.     "ANR fuitial Costs Settlement" shall refer to the Agreement between ANR and

       Denbury dated December 11,2013 and identified as DRI-SD-5525-5534.

              11.     "ANR Cut and Cap Settlement" shall refer to the Agreement between ANR and

       Denbury dated September 25, 2013 and identified as DRI-SD-5535-5545.

               mm.    "ANR Tariff Settlement" shall refer to shall refer to the Agreement between ANR

       and Denbury dated February 9, 2015 and identified as DRI-SD-57 17-5726.

               nn.    "Loutre Land Settlement" shall refer to the Agreement between Loutre Land and

       Timber Company and Denbury dated June 3, 2014 and identified as DRI-SD-5593-5612.

               00.     "Impacted Areas" shall refer to any premises, site or location with any discharge,

       dispersal, seepage, migration, release or escape of any man-made or naturally occurring solid,

       liquid, gaseous or thermal irritant or contaminant, including but not limited to: smoke; vapor;

       soot; fumes; acids; alkalis; chemicals; and waste.

               pp.    "Communications" shall mean the transmission, sending, and/or receipt of

       information of any kind by and/or through any means, whether face-to-face or otherwise,

       including, but not limited to, speech, writings, language (machine, foreign, or otherwise), or

o
N
       recording.
'+-;
o
o              qq.     "Document" means all written, typed, or printed matter and all electronic,

       magnetic, digital, or other records or documentation of any kind or description in your actual

       possession, custody, or control, including those in the possession, custody, or control of any and

       all present or former directors, officers, employees, consultants, accountants, attorneys, or other

       agents, whether or not prepared by you. "Document" includes, but is not limited to, the


                                                   Page 10 of 20
following: Communications, policies, schedules, calendars, spreadsheets, letters, reports, charts,

diagrams, conespondence, memoranda, notes, records, minutes, contracts, agreements, records or

notations of telephone or personal conversations or conferences, interoffice communications,

intraoffice communications, e-mail, voicemail, microfilm, bulletins, circulars, pamphlets,

photographs, faxes, invoices, recordings, computer printouts, drafts, resumes, logs, and

worksheets.

       IT.     "Electronic" or "magnetic" data means electronic or digital information that is

stored in a medium from which it can be retrieved and examined. The term refers to the original

(or identical duplicate when the original is not available) and any other copies of the data that

may have attached comments, notes, marks, or highlighting of any kind. Electronic or magnetic

data includes, but is not limited to, the following: computer programs; operating systems;

computer activity logs; programming notes or instructions; e-mail receipts, messages, or

transmissions; output resulting from the use of any software program, including word-processing

documents, spreadsheets, database files, charts, graphs, and outlines; metadata; PIP and PDP

files; batch files; deleted files; temporary files; Internet- or web-browser-generated information

stored in textual, graphical, or audio format, including history files, caches, and cookies; and any

miscellaneous files or file fragments. Electronic or magnetic data includes any items stored on

magnetic, optical, digital, or other electronic-storage media, such as hard drives, floppy disks,

CD-ROMs, DVDs, tapes, smart cards, integrated-circuit cards (e.g., SIM cards), removable

media (e.g., Zip drives, thumb drive), microfiche, or punched cards. Electronic or magnetic data

also includes the file, folder, tabs, containers, and labels attached to or associated with any

physical storage device with each original or copy.




                                           Page 11 of 20
       ss.     "E-mail" or "Electronic Mail" shall mean any method of electronic messaging,

including any text message and instant-messaging method or service.

       tt.     The term "each" includes the word "every" and "every" includes the word "each."

       uu.     The term "and" includes the word "or" and "or" includes the word "and."

       vv.     The term "including" shall be construed as broadly as possible and shall mean

"without limitation."

       ww.     "Person" shall mean any natural person, corporation, firm, association,

partnership, joint venture, proprietorship, governmental body, governmental agency, or any other

organization, business, or legal entity, and all predecessors or successors in interest.

       xx.     The phrase "related to or discussing," as used herein, shall mean all information

and all facts and/or Documents that directly, indirectly or in any other way support, negate, bear

upon, touch upon, incorporate, affect, include, pertain to, and/or are otherwise connected with the

subject matter about which a request is being made.

                                           DOCUMENTS

1.      A copy of deponent's current resume or curriculum vitae;

2.      A copy of deponent's current driver's license or government-issued photo identification;

3.     A copy of each and every document reviewed in preparation for Your testimony at the
scheduled deposition;

4.     All Documents responsive to Denbury' s First and Second Sets of Requests for Production
served on May 18, 2015 and August 5, 2015; and

5.      All Documents related to or discussing the Examination Topics listed below.

                                    EXAMINATION TOPICS

1.      Denbury.

2.      Denbury's operations.


                                            Page 12 of 20
        3.     The risks presented by Denbury's operations.

        4.     The Delhi Incident.

        5.     The Policies.

        6.     Reserves under the Policies.

        7.     The Blended Pollution Endorsement.

        8.     The case Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960 (5th Cir. 2010).

        9.     The case Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL 3557541 (W.D. La.
               2013).

        10.    The case Pioneer Exploration, L.L.c. v. Steadfast Ins. Co., 767 F.3d 503 (5th Cir. 2014).

        11.    FARA's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960
               (5th Cir. 2010) decision to the Ironshore Policy.

        12.    FARA's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960
               (5th Cir. 2010) decision to Other Liability Policies.

        13.    FARA's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
               3557541 (W.D. La. 2013) decision to the Ironshore Policy.

        14.    FARA's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
               3557541 (W.D. La. 2013) decision to Other Liability Policies.

        15.    FARA's application of the Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d
               503 (5th Cir. 2014) decision to the Ironshore Policy.

        16.    FARA's application of the Pioneer Exploration, L.L.c. v. Steadfast Ins. Co., 767 F.3d
               503 (5th Cir. 2014) decision to the Other Liability Policies.
0
N
4-<
0
        17.    F ARA' s relationship with Denbury' s Insurers.
M


 ;::l
        23.   FARA's Communications with Marsh.

       24.   Ironshore's relationship with Denbury.

       25.   Ironshore's Communications with Denbury.

       26.   FARA' s relationship with Denbury.

       27.   FARA's Communications with Denbury.

       28.   All Documents exchanged between Ironshore and any Person related to Denbury.

       29.   All Documents exchanged between Ironshore and any Person related to Denbury's Claim.

       30.   All Documents exchanged between Ironshore and any Person related to the Delhi
             Incident.

       31.   All Documents exchanged between Ironshore and any Person related to the Policies.

       32.   All Documents exchanged between Ironshore and any Person related to the Litigation.

       33.   All Documents exchanged between FARA and any Person related to Denbury.

       34.   All Documents exchanged between F ARA and any Person related to Denbury' s Claim.

       35.   All Documents exchanged between FARA and any Person related to the Delhi Incident.

       36.   All Documents exchanged between FARA and any Person related to the Policies.

       37.   All Documents exchanged between FARA and any Person related to the Litigation.

       38.   FARA' s communications with Ironshore regarding the Underwriting of the Umbrella
             Policy.
o
N
4-<
 o     39.   Ironshore's understanding of Blended Pollution Endorsement Form U-UMB-200-A CW
"'          43.   FARA's understanding of Blended Pollution Endorsement Form U-EXS-200-A-CW
                (4/99).

          44.   Iron shore , s direction of the Adjustment of Claims under its liability policies.

          45.   lronshore's direction of the Adjustment of Denbury's Claim.

          46.   Ironshore's Adjustment of Claims under its liability policies.

          47.   Ironshore's Adjustment of Denbury' s Claim.

          48.   F ARA' s Adjustment of Claims under Other Liability Policies.

          49.   FARA's Adjustment of Denbury's Claim.

          50.   Ironshore's review of any Submission for the Policies.

          5l.   F ARA' s review of any Submission for the Policies.

          52.   lronshore's Reinsurance of Energy Market risks.

          53.   Ironshore's Reinsurance of the lronshore Policy.

          54.   lronshore's selection of Claims Adjusters.

          55.   lronshore's training of Claims Adjusters.

          56.   Iron shore , s selection of Claims Adjusters for Denbury' s Claim.

          57.   F ARA' s selection of Claims Adjusters.

          58.   F ARA' s training of Claims Adjusters.

          59.   FARA' s selection of Claims Adjusters for Denbury's Claim.
0
N
         66.   Iron shore , s evaluation of Denbury' s Updated Proof of Loss.

         67.   F ARA' s evaluation of Denbury' s Original Proof of Loss.

         68.   FARA's evaluation of Denbury's Updated Proof of Loss.

         69.   The Roberts Litigation.

         70.   Ironshore's evaluation of the Roberts Litigation.

         71.   lronshore's decision to deny Denbury defense and indemnity for the Roberts Litigation.

         72.   The ANR Initial Costs Settlement.

         73.   Ironshore's evaluation of the ANR Initial Costs Settlement.

         74.   lronshore's determination that AGUC's payment of the ANR Initial Costs Settlement
               does not erode the limits of the Umbrella Policy.

         75.   The ANR Cut and Cap Settlement.

         76.   Ironshore's evaluation of the ANR Cut and Cap Settlement.

         77.   Ironshore's determination that AGUC's payment of the ANR Cut and Cap Settlement
               does not erode the limits of the Umbrella Policy.

         78.   The ANR Tariff Settlement.

         79.   Ironshore's evaluation of the ANR Tariff Settlement.

         80.   lronshore's decision to deny coverage for the ANR Tariff Settlement.

         81.   FARA's Adjustment of On-Lease costs claimed by other Energy Market policyholders
0
N
               against Other Liability Policies.
'+-<
  0
1.0      82.   FARA's Adjustment of On-Lease costs in Denbury's Claim.
 (l)

 gf
0..      83.   All Documents relied upon by F ARA in its Adjustment of Denbury' s Claim.
0\
N
t--
00
M
         84.   All Persons consulted by F ARA in its Adjustment of Denbury' s Claim.
N
t--
1.0
 i-:
 (l)
         85.   The Loutre Land Settlement.
,!:l
 S
 ::l
z.....   86.   Ironshore's evaluation of the Loutre Land Settlement.
 s:::
 (l)

 §
 u
 0
0                                                  Page 16 of 20
"0
 (l)
1.;:1
.€
  (l)
u
87.    Ironshore's determination that AGUC's payment of the Loutre Land Settlement does not
       erode the limits of Umbrella Policy.

88.    The Impacted Areas related to the Delhi Incident.

89.    Ironshore's notice of Denbury's Claim.

90.    Ironshore's notice of AGUC's tender of the policy limits of the Umbrella Policy.

91.    The costs Denbury incurred as a result of the Delhi Incident.

92.    Ironshore's efforts to communicate with AGLIC regarding Denbury's Claim.

93.    Ironshore's efforts to communicate with AGLIC regarding the Delhi Incident.

94.    FARA' s efforts to communicate with AGLIC regarding Denbury's Claim.

95.    FARA's efforts to communicate with AGUC regarding the Delhi Incident.

96.    All Documents Denbury produced in support of Denbury's Claim.

97.    lronshore's requests for information to Denbury.

98.    F ARA' s requests for information to Denbury.

99.    FARA's understanding of the status of Denbury's Claim against the Policies.

100.   Ironshore's Communications with any Person regarding Denbury's Claim.

101.   Ironshore's Communications with any Personregarding the Delhi Incident.

102.   F ARA' s Communications with any Person regarding Denbury' s Claim.

103.   FARA' s Communications with any Person regarding the Delhi Incident.

104.   Ironshore's affirmative defenses in this Litigation.

105.   Ironshore's objections and responses to discovery requests in this Litigation.

106.   Factual bases for all FARA objections and responses to this Notice.

107.   Ironshore's Reserves for Denbury' s Claim.

108.   Ironshore's marketing of the Ironshore Policy forms to the Energy Market.

109.   lronshore's documentation of Claims.

                                           Page 17 of 20
      110.   FARA's documentation of Claims.

      111.   FARA's documentation of Denbury's Claim.

      112.   Ironshore's obligations as an Insurer under Texas law.

      113.   F ARA' s duties under Texas law.

      114.   Texas requirements for third-party administrators.

      115.   Federal requirements for third-party administrators.

      116.   Ironshore's reporting of complaints under Tex. Ins. Code Sec. 542.006 et seq. over the
             last five years.

      117.   Ironshore's compliance with Texas Ins. Code Sec. 542.005 - 542.012 over the last five
             years.

      118.   All complaints filed against Ironshore under Texas Ins. Code Sec. 542.005 over the last
             five years.

      119.   All complaints filed against other insurers under Texas Ins. Code Sec. 542.005 relating to
             or discussing F ARA' s Adjustment of a Claim over the last five years.

      120.   All petitions filed against h'onshore in any Texas state or federal court by an Energy
             Market policyholder within the last five years.

      121.   All petitions filed by Ironshore in any Texas state or federal court against an Energy
             Market policyholder within the last five years.

      122.   All petitions filed against Ironshore in any Louisiana state or federal court by an Energy
             Market policyholder within the last five years.

o
N
      123.   All petitions filed by Ironshore in any Louisiana state or federal court against an Energy
"-'
 o           Market policyholder within the last five years.
00


      124.   All petitions filed against FARA in any Texas state or federal court by an Energy Market
             policyholder within the last five years.

      125.   All petitions filed against FARA in any Louisiana state or federal court by an Energy
             Market policyholder within the last five years.

      126.   lronshore's payments to FARA.

      127.   F ARA' s invoices to Ironshore.

                                                Page 18 of 20
          128.    Ironshore's payments to any Person related to the Policies.

          129.    F ARA' s payments from any Person related to the Policies.

          130.    F ARA' s payments to any Person related to the Policies.

          131.    Any agreements between Ironshore and any Person related to Denbury's Claim.

          132.    Any agreements between Ironshore and any Person related to the Litigation.

          133.    Any agreements between Ironshore and any Person related to the Delhi Incident.

          134.    Any insurance policy that may defend or indemnify Ironshore in the Litigation.

          135.    Any agreements between FARA and any Person related to Denbury's Claim.

          136.    Any agreements between FARA and any Person related to the Litigation.

          137.    Any agreements between FARA and any Person related to the Delhi Incident.

          138.    Any insurance policy that may defend or indemnify FARA in the Litigation.

          139.    Denbury's termination of Marsh.

          140.    Ironshore's performance of its obligations as an insurer under Texas law.

          141.    lronshore's performance of its obligations to Denbury.

          142.    Ironshore's organizational structure.

          143.    FARA's organizational structure.

          144.    The identity of all Ironshore employees with knowledge of the Ironshore Policy.
0
N
'-+-<
0
          145.    The identity of all Ironshore employees with knowledge of Denbury's Claim.
0\
 (!)
 gp       146.    The identity of all Ironshore employees with knowledge of the Delhi Incident.
A-.
0\
N         147.    The identity of all Ironshore employees with knowledge of the Litigation.
t"-
oo
(")
N
t"-       148.    The identity of all FARA employees with knowledge of the Ironshore Policy.
\D
 j..;
 (!)
..0
  s       149 .   The identity of all F ARA employees with knowledge of Denbury' s Claim.
  ;::3
z.....
  c:
  (!)
          150.    The identity of all FARA employees with knowledge of the Delhi Incident.
 S
 ;::3
  u
    0
Ci                                                   Page 19 of 20
"0
 (!)
t;:i
'f: (!)
u
151.      The identity of all FARA employees with know ledge of the Litigation.

152.      Denbury's written discovery requests in this Litigation.

153.      lronshore's initial disclosures in this Litigation.

154.      All Documents responsive to each and every written discovery request Denbury has
          served on Ironshore in this Litigation.


4848-2916-8424, v. 1




                                               Page 20 of 20
     1, Chris Daniel, District Clerk of Harris
     County, Texas certify that dns is a true and
     correct copy of tl1eoriginal record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     \'Vitness my official hand and seal .of office
     dus October 22.2015


     Certi:fied Document Number:        67238729




     Chris Daniel, DISTRICT CLERK
     BAlUtIS COm~IT, TEXA..8




)In ;;,:u:c                               CAUSE NO. 2015-09546


DENBURY RESOURCES INC. and    §                     IN THE DISTRICT COURT
DENBURY ONSHORE, LLC          §
                              §
                Plaintiffs    §
VS.                           §                    157 th JUDICIAL DISTRICT
                              §
IRONSHORE SPECIALTY INSURANCE §
COMPANY, ALTERRA EXCESS &     §
SURPLUS INSURANCE COMPANY,    §
AXIS SURPLUS INSURANCE        §                    HARRIS COUNTY, TEXAS
COMPANY, and MARSH USA INC.   §
                              §
                Defendants    §


   DEFENDANT IRONSHORE SPECIALTY INSURANCE COMPANY AND
 NON-PARTY DEPONENTS F.A. RICHARD & ASSOCIATES, INC., SANFORD
    OSTER, LEE SHERIDAN AND THOMAS DEVINE'S RESPONSE TO
 PLAINTIFFS' REQUESTS FOR DOCUMENTS CONTAINED IN NOTICES OF
                          DEPOSITION

To:    Denbury Resources Inc. and Denbury Onshore, LLC by and through their counsel
       of record, Philip D. Nizialek, T.A.; Sarah E. Stogner; and Jacqueline M. Brettner,
       CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC, 1100
       Poydras St., Suite 3100, New Orleans, LA 70163.

       COMES NOW, Defendant, Ironshore Specialty Insurance Company (hereinafter
"Defendant" or "Ironshore"), and Non-Party Deponents, F.A. Richard & Associates, Inc.
(hereinafter "FARA"), Sanford Oster, Lee Sheridan and Thomas Devine, appearing by and
through the assistance of undersigned counsel of record, and pursuant to Rules 193 and
196 of the Texas Rules of Civil Procedure serve their Objections and Responses to
Plaintiffs Denbury Resources Inc. and Denbury Onshore, LLC's (hereinafter collectively
"Denbury" or "Plaintiffs") Request for Documents contained in the notices of oral and
videotaped deposition and request for documents of the designated corporate
representative(s) of Ironshore and FARA, and contained in the notices of oral and
videotaped fact deposition of Sanford Oster, Lee Sheridan and Thomas Devine.




                                                                                 r"'''''~~~'xT1E)E''::'F1';;'''''''''''''1
                                                                                 ~                                                                                                                   ~
                                                                                 ~
                                                                                     . ,.:.,.,.,. "'...,.,.,....,..." ......"".,..........,...,.................,.,.....,.,. ,.,....."'.......,.....,~
                                                                                 ~.,.,
Respectfully submitted,

BROWN SIMS, P.e.


By: slRandell E. Treadaway
Mark C. Clemer
Texas Bar No. 04372300
James D. "J.D." Johnson
Texas Bar No. 24085918
Michelle Richard
Texas Bar No. 24093037
Tenth Floor
1177 West Loop South
Houston, Texas 77027-9007
Telephone: (713) 629-1580
Facsimile: (713) 629-5027
mclemer@brownsims.com
jjohnson @brownsims.com
mrichard@brownsims.com

       and

Randell E. Treadaway (admitted pro hac vice)
LA Bar No. 01624
Brad D. Ferrand (admitted pro hac vice)
LA Bar No. 29860
ZAUNBRECHER TREADAWAY, L.L.C.
406 N. Florida Street, Suite 2
Covington, Louisiana 70433-2907
Telephone: (985) 871-8787
Telefax: (985) 871-8788
randy@ztlalaw .com
brad@ztlalaw .com

COUNSEL FOR DEFENDANT IRONSHORE
SPECIALTY INSURANCE COMPANY




       2
                                           CERTIFICATE OF SERVICE

         This will certify that a true and correct copy of the foregoing pleading has been sent
to all counsel of record via e-mail on this the 24th day of September, 2015:

Phillip D. Nizialek, T.A.
Sarah E. Stogner
Jacqueline M. Brettner
CARVER, DARDEN, KORETZKY, TESSIER, FJNN, BLOSSMAN & AREAUX, LLC
1100 Poydras St., Ste. 3100
New Orleans, LA 70163
Phone: (504) 585-3800
Fax: (504) 585-3801
nizialek@carverdarden.com
stOfmer@carverdan::1en.com
!,~g~HJlc~~I~~J.Wr.y.tnJ.m:fJ.tn:S~~!x!J
Counsel for Plaintiffs

Michael S. Knippen
Kimberly H. Petrina
David Rock
James M. Eastham
TRAUB, LIEBERMAN, STRAUS & SHREWSBERRY, LLP
303 W. Madison, Suite 1200
Chicago, lllinois 60606
Phone: (312) 332-3900
Fax: (312) 332-3908
mknlppen@traublieherman.com
knetrina @tr?.lJRlL~;.bertmm.£orH
 drock@tral1blieberman,com
.ieastham @traubl1eberman,com
Counsel for Defendant Axis Surplus Insurance Company

C. Henry Kollenberg
Melinda M. Riseden
CRAJN, CATON & JAMES, P.C.
1401 McKinney Street
17th Floor, Five Houston Center
Houston, Texas 77010
Phone: (713) 658-2323
Fax: (713) 658-1921
hkollenberg@craincaton.com
rnriseden @craincaton.com
Counsel for Defendant Marsh USA, Inc.




                                                     3
         Marc J. Wojciechowski
         WOJCIECHOWSKI & ASSOCIATES, P.c.
         1747 Kuykendahl Road, Suite 200
         Spring, Texas 77379
         Phone: (281) 999-7774
         Fax: (281) 999-1953
         marc@;wojolaw.com
                 and
         Michael D. Mulvaney
         Christopher C. Frost
         Josh B. Baker
         MAYNARD, COOPER & GALE, P.C.
         2400 Regions/Harbert Plaza
         1901 Sixth Avenue North
         Birmingham, AL 35203
         Fax: (205) 254-1999
         mmulvanev@mavnardcooper,com
         cfrost @ Ilia yn ardcoopeLcom
         jnaker@lnayna.rdcooper.com
         Counselfor Defendant Alterra Excess & Surplus Insurance Company


                                                 slRandell E. Treadaway




tr)


'-                                 GLOBAL OBJECTIONS


   1. Defendant and Non-Party Deponents object to the extent that any request may be
      construed as calling for documents subject to a claim of privilege or other protective
      doctrine, including without limitation the attorney-client privilege and the work
      product exception, and all responses and production shall exclude any such
      privileged or protected information and documentation. It is not Defendant's
      intention to waive any privileges, and to the extent any privileged or protected
      document or information is produced, that production is inadvertent.

   2. Defendant and Non-Party Deponents object to the extent that any request is
      unreasonably cumulative and duplicative of other discovery requests propounded
      against Defendant.

   3. Defendant and Non-Party Deponents object to the discovery requests as harassing
      to the extent that requests are unreasonably cumulative and duplicative of other
      discovery requests propounded to Defendant.

   4. The objections and responses provided below are made subject to and without
      waiving the foregoing Objections.


DOCUMENT REQUEST NO.1:

A copy of deponent's current resume or curriculum vitae.

RESPONSE:

Copies of the current resume or curriculum vitae of Sanford Oster, Lee Sheridan, Shabbir

Bengali and Thomas Devine are attached hereto.

DOCUMENT REQUEST NO.2:

A copy of deponent's current driver's license or government-issued photo identification.

RESPONSE:

Copies of the current driver's license or government-issued photo identification of Sanford

Oster, Lee Sheridan, Shabbir Bengali and Thomas Devine are attached hereto.




                                             5
DOCUMENT REQUEST NO.3:

A copy of each and every document reviewed in preparation for Your testimony at the

scheduled deposition.

RESPONSE:

Ironshore and the Non-Party Deponents object to this request as premature as they have

not yet reviewed any documents in preparation for their testimony, which is scheduled to

begin the week of October 20,2015. This response will be supplemented if and when the

deponents review any documents in preparation for their deposition testimony.

DOCUMENT REQUEST NO.4:

All Documents responsive to Denbury's First and Second sets of Requests for Production

served on May 18,2015 and August 5,2015.

RESPONSE:

Ironshore and the Non-Party Deponents object to this request for the reasons set forth in

Ironshore's motions for protective order, which are set for hearing on October 2, 2015.

Without waiving said objections, all non-privileged documents, and documents to which

there is no objection, have been produced by Ironshore in response to Denbury's First and

Second sets of Requests for Production served on May 18,2015 and August 5,2015.

DOCUMENT REQUEST NO.5:

All documents responsive to the Examination Topics listed below.

RESPONSE:

Ironshore and the Non-Party Deponents object to this request for the reasons set forth in

Ironshore's motions for protective order, which are set for hearing on October 2, 2015.

Without waiving said objections, all non-privileged documents and documents responsive



                                            6
         to the Examination Topics listed in the notices of deposition of Ironshore and the Non-

         Party Deponents have been produced by Ironshore in response to Denbury's First and

         Second sets of Requests for Production served on May 18,2015 and August 5,2015,




tr,



""'0
r--
 Shabbir Ben ali Esq., CPCU                                                19 Bogart Drive" Bridgewater, NJ 08807

                                     (H) 908-393-6148 (W) 609-610-1080 (C) 973-432-8777" Sbengali@verizon.net

Profile
     Attorney with expertise in insurance law, including insurance defense, coverage, process, and claims with
     respect to standard General Liability, Commercial Auto, Pollution Liability and Medical Malpractice
     claims. Managed environmental claims unit which dealt with investigation and resolution of complex
     CGL, CA, GL and PL claims. Excellent analytical skills and ability to handle difficult situations effectively.
     Licensed to practice law in NY and NJ. Professional Chartered Property Casualty Underwriter.

Experience

     FARA insurance Services, Princeton, NJ
     Unit Manager, January 2011 to Present
      , Unit Manager of Environmental Claims Unit
        Handled complex General Liability claims including construction defect, commercial auto,
        environmental, security and fire suppression claims
      , Granted settlement and reserve authority, reviewed coverage letters, audited files, and monitored
        trials.
        Received outstanding performance reviews.

     Everest National Insurance Company, Liberty Corner, NJ
     Claims Manager, January 2006- January 2011
         Direct all processes related to healthcare professional liability claims. Participate in recruitment and
        employment matters.
         Independently established and managed claims program within year.
         Interviewed and evaluated candidates, administered performance reviews, granted settlement and
         reserve authority, reviewed coverage letters, audited files, and monitored trials.
         Recruited representatives to handle daily claims.
         Received outstanding performance reviews.
     American International Group, New York, NY
     Complex Claims Director, February 2000-January 2006
        Determined coverage and conducted investigation, evaluation, negotiation, and disposition of complex
        healthcare professional liability claims.
        Independently resolved numerous medical malpractices cases, including case worth $3 million.
        Received defense verdicts for all but one.
      , Traveled extensively to attend mediations and settlement conferences.
      , Obtained outstanding reviews and promotions.
     St Paul Fire & Marine Insurance Company, New York, NY
     Claims Adjuster II, November 1996-February 2000
         Determined coverage and conducted investigation, evaluation negotiation, and disposition of premises
         liability and professional auto and construction claims within General Liability claims unit.
         Traveled throughout New York to investigate and resolve claims.
         Attended numerous mediations and settled cases directly with counse1.
         Received promotion and consistent outstanding performance reviews.
     State Farm Mutual Insurance Comp, Paramus, NJ
     Claims Representative, January 1995-November 1996
      , Determined coverage and conducted investigation, evaluation, negotiation, and disposition of no-fault
         auto claims.

Education
    AICPCU Cumculum- College of Insurance, New York, NY
    CPCU, May 2003

    Rutgers School of Law, Camden, NJ
    Juris Doctor, May 1993

     Rutgers CoHege- Rutgers University, New Brunswick, NJ
     Bachelor of Arts in Political Science and Economics, May 1990

Affiliations
       New York State Bar Associationi New York CPCU Societyi Sigma Alpha Mu Fraternity
     • Adjusters License: Texas, North Carolina, Florida, and New York
Tom Devine I Linkedln                                                                                                                                                     Page lof3


                                                                                                                                 Mvan]! Plincipal at Clark County
   Senior Litigation Adjuster                                                                                                                     School Oistlict
   Specially Claims Management
   August 2001 - April 2014 (12 years 9 months) I Saddle Brook/Secauctls,New Jersey
                                                                                                                                                  Brian Davis
                                                                                                                                                  FirefighterlParamedlc
   I handled liligated and non-litigated claims througoollt the United States for NaUooal Accounts, Primary
   and Excess Insurance Companies, Risk Retention Groups, and Self-Insured clients. The types of claims I
   have handled include prernisBsliability. environmental claims, excess umbrella claims, construction                                            Kent Swartzlander
   defect, as well as somB New York State labor law li\i..qation. Duties included account management,                                             Baltalion Chief al Chester Fire Dept
   analyzing coverage issues, drafting coverage position letters, monitoring UUgation, and preparing Large
   Loss Advisories. The position also entailed performing legal billing reviews for self insur~ clients.
   Attendance at trials and mediations is sometimes required. I am licensed in New York, Texas, and                                               Pr[scllla Tom
                                                                                                                                                  Sr. CRenl Representative at Marsh
   Florida
                                                                                                                                                  Risk & Insurance Servi !II Travelers
   March 1009 - August 2001 (12 years (> months) I New Prnliidence/F[orham Park! Warren New Jersey

   I handled and monitored litigated and non-litigated claims throughout the New Jersey/New York                                                  Jaffrey Petway
   Metropolitan region. The types of claims I hanQled included general liability , excess! umbrella, as well as                                   Claims Representalive al The Besi
                                                                                                                                                  Insurance RecruiUng Specialist - Stat"
   Borne errors and omissKlOs litigation. Tho position involved evaluating complex coverage issues, {jraftiflg                                     Farm
   coverage position lelters. coordinating file invesligations, evaluating !iability and, negotiatlng setllementa.
                                                                                                                                                   Bob Galluwi
   My dulies also included preparing cases for lrial as wei! as attendance at settlement conferences,
                                                                                                                                                   Senior Consultant at Lombard
   mediations, and Irials.                                                                                                                         Consulting

                                                                                                                                                   Kirkland McKenzie
   Suit Examiner                                                                                                                                   Senior CD Specialist at QBE
   General Accident Insurance Company                                                                                                              Insurance
   March 1985 - March 1989 (4 years 1 monlh) I New York. New York

   1 Handled litigated generalliabili\y and labor law claims in New York, Bronx, Kings, Queens and                                                 Paul Eilers
                                                                                                                                                   Assistant Vice Pre$ideol at RLl
   Richmond Counties. Duties included coordinaling file invesligajions; evaluating liability, and preparing
                                                                                                                                                   Insuraru:e Company
   cases for trial. In addition to f!egotiating settlements. the position entailed attending settlement
   conferences and monitoring ongoing trials.




    II        Certifications


    I possess an adjuster's license in New York, Texa~, and Florida




https:llwww.linkedin.com/profile/preview?locale=e~US&trk=prof-O-sb-preview-primary-., ,                                                                                      9/1412015
        Tom Devine I LinkedIn                                                                                                                                           Page 2 of3


                                                                                                                                     Advanced


                                                   Connections           Jobs          Interests                                                Business Services     Try Premium lor free

        This is what your profile looks like to                    Conn Bclions :;                                                                                  Return to your profile
           Top Skills
        ......... ~          3   =-

                       6         Liability

                       5         Claim

                       3         Legal liability

                                 Litigation Management

                                 Claims Management

                                 Professional liability

                                 Excess

                                 Casualty

                                 Insurance

                           Property & Casualty...



                      Tom also knows about._.


                        Commercial Lines                    Coverage                 Environmental            Mediation

                           Product liability              Trials            Litigation             Public LiaMily

                        Worke.s Compensation                         Insurance law             Property Damage

                           Legal Writing               Arbitration




                      1/1             Education


                      West Virginia Wesleyan College
                      Bachelor's degree, Political Science and Government
                      Ac1ivities and SOCieties: DebateTeam




                      Additional Info


             • Advice for Contacting Tom
                      please e-mail meatdevine8@optonllne.net




                      Recommendations




                                         Tom, would you like to recommend Tom?
                                         Recommend Tom',




.....                 Connections
 ~
 Tom Devine I Linkedln                                                                                                                                              Page 3 of3


                 President. Pele Fowler Constnlction Servi                    Lead Recruiter/President
                 ces, Inc. and Construe. Gonsullan!                           ultants, Inc. and Owner,
                                                                              nis,!"".
                                                                                                                                                                        +.1
                       Com~ections                  Jobs                      Florence GarlitL                                         Business Services         T'Y Premium for free
                            Managing Partner, Clqr    I, Chris Daniel, District Clerk of Harris
    Cm.:mty, Texas certify that this is a tmeand
    correct copy of th.e original record filed aIrd or
    recorded my ot11ce, electronically or hard
    copy~ as it appears on this date.
    VV']tness my official hand and seal of oft1ce
    this October 22. 2015


     Certified Document Number:         67238730




     Cillis Daniel, DISTRICT CLERK
     H.AJUtIS COUNTY,   TEXt'4~S




In ae.cordance with Texas Gove:rnnumt Code 406JH3 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this. document and or seal
please e-:mail suppori@hcdisttidderkcom
                                           CAUSE NO. 2015-09546


       DENBURY RESOURCES INC. and    §                       IN THE DISTRICT COURT
       DENBURY ONSHORE, LLC          §
                                     §
                       Plaintiffs    §
       VS.                           §                       157th JUDICIAL DISTRICT
                                     §
       IRONSHORE SPECIALTY INSURANCE §
       COMPANY, ALTERRA EXCESS &     §
       SURPLUS INSURANCE COMPANY,    §
       AXIS SURPLUS INSURANCE        §                       HARRIS COUNTY, TEXAS
       COMPANY, and MARSH USA INC.   §
                                     §
                       Defendants    §


              AFFIDA VITS IN SUPPORT OF DEFENDANT IRONSHORE SPECIALTY
                  INSURANCE COMPANY'S OBJECTIONS AND PRIVILEGES

       To:    Plaintiffs, Denbury Resources Inc. and Denbury Onshore, LLC, by and through their
              attorneys of record, Philip D. Nizialek, Sarah E. Stogner, and Jacqueline M. Brettner,
              CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC, 1100
              Poydras Street, Suite 3100, New Orleans, LA 70163.

              COMES NOW, Defendant Ironshore Specialty Insurance Company and serves its

       Affidavits in Support of its Objections and Privileges to Plaintiffs' discovery requests.

              Attached hereto are the affidavits of Lee Sheridan and Randell E. Treadaway to be used

       as evidentiary support to Defendant Ironshore's Specialty Insurance Company's asserted and

       raised objections and privileges to Plaintiffs' discovery requests and all other purposes.
00
'+-<
 o




                                         [Signature block on next page]
Respectfully submitted,

BROWN SIMS, P.C.


By: lsiRandell E. Treadawawy
Mark C. Clemer
Texas Bar No. 04372300
James D. "J.D." Johnson
Texas Bar No. 24085918
Michelle Richard
Texas Bar No. 24093037
Tenth Floor
1177 West Loop South
Houston, Texas 77027-9007
Telephone: (713) 629-1580
Facsimile: (713) 629-5027
mc1emer@brownsims.com
jjohnson@brownsims.com
mrichard@brownsims.com
       and
Randell E. Treadaway (admitted pro hac vice)
LA Bar No. 01624
Brad D. Ferrand (admitted pro hac vice)
LA Bar No. 29860
ZAUNBRECHER TREADAWAY, L.LC.
406 N. Florida Street, Suite 2
Covington, Louisiana 70433-2907
Telephone: (985) 871-8787
Telefax: (985) 871-8788
randy@ztlalaw.com
brad@ztlalaw.com
COUNSEL FOR DEFENDANT IRONSHORE
SPECIALTY INSURANCE COMPANY
                                 CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing pleading has been sent to all
counsel of record via e-mail on this the 25th day of September 2015:

Phillip D. Nizialek, T.A.
Sarah E. Stogner
Jacqueline M. Brettner
CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC
1100 Poydras St., Ste. 3100
New Orleans, LA 70163
Phone: (504) 585-3800
Fax: (504) 585-3801
nizialek@carverdarden.com
stogner@carverdarden.com
brettner@carverdarden.com
Counselfor Plaintiffs

Michael S. Knippen
David Rock
James M. Eastham
Kimberly Hansen Petrina
TRAUB, LIEBERMAN, STRAUS & SHREWSBERRY, LLP
303 W. Madison, Suite 1200
Chicago, lllinois 60606
Phone: (312) 332-3900
Fax: (312) 332-3908
mknippen@traublieberman.com
drock@traublieberman.com
jeastham@traubliebennan.com
kpetrina@traublieberman.com
Counsel for Defendant Axis Surplus Insurance Company

C. Henry Kollenberg
Melinda M. Riseden
CRAIN, CATON & JAMES, P.c.
1401 McKinney Street
17 th Floor, Five Houston Center
Houston, Texas 77010
Phone: (713) 658-2323
Fax: (713) 658-1921
hkollenberg@craincaton.com
mriseden@craincaton.com
Counsel for Defendant Marsh USA, Inc.
Marc J . Wojciechowski
WOJCIECHOWSKI & ASSOCIATES,    P.C.
1747 Kuykendahl Road, Suite 200
Spring, Texas 77379
Phone: (281) 999-7774
Fax: (281) 999-1953
marc@wojolaw.com
        and
Michael D. Mulvaney
Christopher C. Frost
Josh B. Baker
MAYNARD, COOPER & GALE, P.C.
2400 Regions/Harbert Plaza
1901 Sixth Avenue North
Birmingham, AL 35203
Fax: (205) 254-1999
mmulvaney@maynardcooper.com
cfrost@maynardcooper.com
jbaker@maynardcooper.com
Counsel for Defendant Alterra Excess & Surplus Insurance Company




                                                IslRandeli E. Treadaway
                                                Randell E. Treadaway
           DENBURY RESOURc13~ lNCtan.n
           DENBlJRY ONSHORE~LLG


           'Is.                                                          f57 1li JUDICTALDISTRICT·

           IRQNSHQRBSpEOLAIn7\FrwsURt:\:NCE §
           co.• MPA.:.·N}..·•.lSALTE
                                  .• :~RRA EX.C:ESS.&            §
           SURPL.US INS"tJRANCE COMPANY',                        §
           J))USSURPLOS INSURAWQE                                §       HARRIS COUlNTY,TEX:..4S
           GOMPA.N'i. an4MAR$H(J;3t\ fNG.                        §
                                                                 ~.
                                                                 :>'}.

                                    :Defertdants                 §

                                           AFF'l:oAV):r Of~LF;El'.Sa:EldI)AN

           S'fAl'EOF NEr.irYORK              §
                                 §
           GPUl\jTY QFN:EW 'YORK §

                   BEFQREME, the 'undersigned authority, on this day persqnaily (ippeaped




                   :L   rvrx.name i~ .L~e'T,$heri(i~t1-.J }~rllA$$i~tant Vi~G-Pre8id¢nt pfSl)edalty' Casualty
                        Cli,lirns . ;'1i IrOil$hore $pt;cia!ty 111~:Up:l.m:;eGotnpany ('i.Jronsh{)re~)" r a~!l()yer.twcnty~
                        oue{(1) years of age, of soundmiml,an4(itllet\:vi~~cPJl1pet(;)nt tP111a'Ke thi$(j:fJ:ldavit,
                        I hAVe p¢rsoPt)L k!1('!\vledge ofthet1tctS stated inthis affidavit; and tll~y ot dis¢~s$ihg pollution ck.an'-up
 OJ)
 «j                     Undm'Nriting tor tlw.l:SllergyMarket;Vn~k~rwritil1gfQr th¢ ht1i.1shore.Pdicy at issu(~ill
~
                        thisJitig?tJon;1)HderwritillgofanY rn:msh(fr~r()liGy.pt(l\'1siol1 that. eX!Jludes. coverage
-
r 'l
t-
oo
                        for Dehbuty's daim; any S:tJbmissioJ:l f{,)rin~uImw.e. 1cU1,d¢tth~ -fo.uci~;aocttl11~nt$
                        related t(i QX (nsc~:lSshig JrortshoreTsreInsw:ance; .and . al1doCUll1Cnts related tq or
M
N
t-
'D
                        di~cnssing how Irm;i$hoteunqenvtites EtlergYMarketin~ul'.a:nCG J{)l" th¢ last 5 years,
  ;..;
         konsh01"e'~h!J$i~lI;~1iS is J.wden'ifritil1gand    tttk1king U1sur'fnga11flindetni1ity decisions
       base(i··.Wlthat ibfoitriat1on.· .plahJtAff$~ .reqll~sts .• s~Yk··il)f()rmatkm regmxlipg;I(onsfn)t'¢'s
       1;lUderwl'lth1.g flIes a~bd feihS'i.iraI1f;:o,whick implicitly showkon$h9re'}l)l)4~p;\!rittl1g
       processa:ndtiskJn:anag~rtlt;:nL lrQl1s11Qre mak,es e:v~ryetlbrttosatcgnard and protect
       its undenvriting fi1esandp.fQye$s~s froIn p.etsr@'iou~$h:l(}of I:n))iShbf¢. lftrus
        ittfotirtatlQh \~'Cte released in this 1i~igH,TbJ,)~e 111at~daIs                                           CAUSE NO. 2015-09546


         DENBURY RESOURCES INC. and                §       IN THE DISTRICT COURT
         DENBURY ONSHORE, LLC                      §
                                                   §
                             PlaintWs              §
         VS.                           §                   157!h JUDICIAL DISTRICT
                                       §
         IRONSHORE SPECIALTY INSURANCE §
         COMPANY, ALTERRA EXCESS &     §
         SURPLUS INSURANCE COMPANY,    §
         AXIS SURPLUS INSURANCE        §                   HARRIS COUNTY, TEXAS
         COMPANY, and MARSH USA INC.   §
                                       §
                         Defendants    §

                              AFFIDAVIT OF RANDELL E. TREADAWAY

         STATE OF LOUISIANA

         PARISH OF ST. TAMMANY

               BEFORE ME, on this day, personally came and appeared RANDELL E.

         TREADAWAY, who after being duly swom by me on his Oath, stated the following:

               I.     My name is Randell E. Treadaway. I am over twenty-one (21) years of age, of
                      SOtU1d mind, and capable of making this Affidavit. I have pers(mal knowledge of
                      the facts stated in this Affidavit because I am cOlU1sel of record representing
                      l1'Ons11ore Specialty Insurance Company C"I1'onshore"), and said facts are true and
                      correct.

               2.     I am a fOtUlding member of the law firm Zaunbrecher Treadaway, LLC, and a
                      counsel of record, being admitted pro hac vice, for Defendant 1ronsho1'e in Cause
00
4-<
                      No. 2015-09546; Denbwy Resources Inc., ef af. v. lronshore Specialty Insurance
 0
t-
                      Company, et al.; in the 157111 Judicial District Court of Harris County, Texas.
              Admininstrator; or counsel for Irol1shore, and they contain mental impressions,
             opinions, conclusions andlor legal theories.

     4.      I have reviewed and am familiar with the definitions of "client/' "representative
             of client," L'lawyer," "representative of lawyer," and "confidential" as defined in
             Rule 503 of the Texas Rules of Evidence. Based on my review of the documents
             listed in lronshore's privilege logs, as supplemented and amended, all the
             documents and conespondence exchanged between Ironshore; F ARA, the
             authorized claims administrator for b.-onshore; and Ironshore' s attorneys, indicate
             a lawyer, or representative of lawyer engaging in confidential communications
             with their client, lronshore, or representative of Ironshore regarding professional
             legal services, or a lawyer or representative of a lawyer rendering professional
             legal services or performing a requested task for lronshore, or a representative of
             lronshore, involving the rendering of legal services.

      5.     I have read this affidavit and it is true and correct to the best of my personal
             knowledge.

      Further Affiant sayeth not.




      SUBSCRIBED AND SWORN TO ME by Rand~r9 E. Treailln~y-onAhis-25th-cl yof
September, 2015, to certify which witness my hand anq~alS~" f f i c e . _

                                                       "'\




My commission expires:




                                               2
     I. Chris Daniel, District Clerk of Harris
     County, Texas certi:f]{ that this is a true and
     correct copy of the original record illed and or
     recorded in my office, electronicaUy or hard
     copy, as it appe2IS on tIllS" date.
     \'ihnes!> my official hand al1d seal of office
     this October 22. 2015



     Ce:rt:iJied Document Number:       67238731




     Chris D;nllel, DISTRICT CLERK
     HARRIS COUNTY, TL'L\S




In accordance with Texas Government Code 406.013 eledronically transmitted authenticated
docu.ments are valid. If there is a question regarding the validity of this. document and or seal
please e-:mail.support@.hcdistrictderk.com
                                       CAUSE NO. 2015-09546


DENBURY RESOURCES INC. and    §                           IN THE DISTRICT COURT
DENBURY ONSHORE, LLC          §
                              §
                Plaintiffs    §
VS.                           §                           157 th JUDICIAL DISTRICT
                              §
IRONSHORE SPECIALTY INSURANCE §
COMPANY, ALTERRA EXCESS &     §
SURPLUS INSURANCE COMPANY,    §
AXIS SURPLUS INSURANCE        §                           HARRIS COUNTY, TEXAS
COMPANY, and MARSH USA INC.   §
                              §
                Defendants    §


                     IRONSHORE SPECIALTY INSURANCE COMPANY'S
                             AMENDED PRIVILEGE LOG

       COMES NOW, Defendant Ironshore Specialty Insurance Company (hereinafter

"Iron shore" or "Defendant"), pursuant to Rule 193.3 of the Texas Rules of Civil Procedure, and

submits the following Amended Privilege Log describing information and/or material withheld

from production; the date and a description of the material; and the privilege or privileges asserted:

Item   FARA BATES DATE            Description of Document                                                                Privilege

       0001           08/04115    F ARA Invoice to Ironshore                                                             Irrelevant
                                                                                                                         Atty. Client

2      0002 - 0018    06/30/15    Correspondence from Defense Counsel to F ARA                                           Work Product
                                  Re: Invoices                                                                           Atty. Client
                                                                                                                         Irrelevant

3      0019           07/06/15,   Correspondence between F ARA & Ironshore                                                Work Product
                      07/14115    Re: Invoices                                                                            Atty. Client
                                                                                                                          Irrelevant

4      0020 - 0024    06/24/15,   Corresp. between Defense Counsel, FAR A & lronshore                                     Work Product
                      07/06/15,   Re: F ARA file; Defense Counsel Memorandum                                              Atty. Client
                      07114/15

5      0047 - 0048    06/24/15    Defense Counsel Litigation Budget to F ARA & Ironshore                                  Work Product
                                                                                                                          Atty. Client
                                                                                                                          Irrelevant



                                                      1
                                                                                        rn"~'1~~x'fl'II1~t";;~r~;;''''''''''1
                                                                                        ~
                                                                                        ~                                   ,~
                                                                                        ~,.............,.....................,......., ...." ........................................................................~
        6    0049 - 0050   06/24115,   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                           07114115    Re: Litigation Budget                                 Atty. Client
                                                                                             Irrelevant

        7    0051 - 0069   06/24115    Legal Memorandum to FARA and Ironshore                Work Product
                                                                                             Atty. Client

        8    0076 - 0184   Undated     Legal Memorandum prepared by Defense Counsel          Work Product

        9    0241 - 0242   06/24115,   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                           07114115    Re: File Materials; Legal Memorandum                  Atty. Client

        10   0243 - 0249   06116115,   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                           07/14/15    Re: Legal Memorandum                                  Atty. Client

        11   0255 - 0259   06/16115    Legal Memorandum prepared by Defense Counsel          Work Product

        12   0260 - 0262   06/16115    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
                                       Re: Legal Memorandum                                  Atty. Client

        13   0267 - 0285   06/24115    Legal Memorandum prepared by Defense Counsel          Work Product
                                                                                             Atty. Client

        14   0308 - 0309   06/24115    Defense Counsel Litigation Budget                     Work Product
                                                                                             Atty. Client
                                                                                             IITelevant

        15   0310          06/24115    Corresp. from Defense Counsel to F ARA & Ironshore    Work Product
                                       Re: Exhibits attached to Legal Memorandum             Atty. Client

        16   0311-0329     06/24115    Legal Memorandum prepared by Defense Counsel          Work Product
                                                                                             Atty. Client

        17   0336-0444     Undated     Legal Memorandum prepared by Defense Counsel          Work Product

        18   0501- 0505    06/16115,   Corresp. from Defense Counsel to FARA & lronshore     Work Product
                           06/24115    Re: Legal Memorandum                                  Atty. Client

        19   0511- 0515    06116/15    Legal Memorandum prepared by Defense Counsel          Work Product
('I
        20   0516          06/09115    F ARA Invoice to Ironshore                            Irrelevant
'+-<
  0
                                                                                             Atty. Client
('I
 Q)
 01)    21   0517 - 0520   05/04115-   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
 CI:l
0...                       05/06115    Re: Litigation update                                 Atty. Client
M
M
t-      22   0521 - 0523   05/08115    Legal Memorandum draft prepared by Defense Counsel    Work Product
oo
M
('I
t-
\0
        23   0601 - 0621   05111115    Defense Counsel Invoice to F ARA                      Work Product
 ;..;                                                                                        Atty. Client
 Q)
,..c                                                                                         Irrelevant
 §
Z       24   0622 - 0623   05/27115    F ARA Invoice to Ironshore                            Irrelevant
"ElQ)                                                                                        Atty. Client
 §
 u
 0
0                                                         2
"0
 Q)
1.1::
'-2
 Q)
u
         25   0624 - 0660   03/09/15,   Defense Counsel Invoices to FARA                       Work Product
                            04/06/15                                                           Atty. Client
                                                                                               Irrelevant

         26   0661          OS/27/15    F ARA Invoice to Ironshore                             Irrelevant
                                                                                               Atty. Client

         27   0662          OS/22/15    Proposed Reserves                                      Irrelevant

         28   0663 - 0665   04/02115    Corresp. between Defense Counsel, FARA & Ironshore     Work Product
                                        Re: Draft Pleadings                                    Atty. Client

         29   0683 - 0684   03/27/15    Correspondence from Board of Law Examiners, TX         Irrelevant
                                        Re: Non-resident acknowledgement letter

         30   0685 - 0686   04/01115    Correspondence between Defense Counsel                 Work Product
                                        Re: Case Strategy; Draft Pleadings

         31   0694 - 0696   04/01115    Correspondence between Defense Counsel and Ironshore   Work Product
                                        Re: Case Strategy; Draft Pleadings                     Atty. Client

         32   0704 - 0706   04/01/15    Correspondence between Defense Counsel and Ironshore   Work Product
                                        Re: Case Strategy; Draft Pleadings                     Atty. Client

         33   0707 - 0714   Undated     Draft Pleadings prepared by Defense Counsel            Work Product

         34   0741 - 0742   04/02/15    Corresp. from Defense Counsel to FARA & lronshore      Work Product
                                        Re: Draft Pleadings                                    Atty. Client

         35   0751 - 0752   04/06/15    Corresp. from Defense Counsel to FARA & Ironshore      Wark Product
                                        Re: Draft Pleadings; Defense Investigation             Atty. Client

         36   0753 - 0755   04/06/15    Corresp. between Defense Counsel, FARA & Ironshore     Wark Product
                                        Re: Draft Pleadings                                    Atty. Client

         37   0756 - 0768   Undated     Draft Pleadings prepared by Defense Counsel            Work Product

         38   0769 - 0771   05/04/15    Corresp. from Defense Counsel to FARA & Ironshare      Work Product
                                        Re: Legal Memorandum                                   Atty. Client

         39   0773 - 0775   03/16/15    Corresp. from Defense Counsel to FARA & Ironshore      Work Product
N
                                        Re: Legal Memorandum                                   Atty. Client
'+-<
 0
M        40   0844 - 0847   10/21/14,   Corresp. between Defense Counsel, F ARA & Ironshore    Wark Product
 =:
                                                                                              Irrelevant

        44   0973 - 0974   03/10/15    Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                                       Re: Draft Pleadings                                   Atty. Client

        45   0975 - 0980   Undated     Draft Pleadings prepared by Defense Counsel           Work Product

        46   0985 - 0986   03110115    F ARA Invoice to Ironshore                            Irrelevant
                                                                                             Atty. Client

        47   0987 - 0989   02/27/15,   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                           03/03/15    Re: Case Pleadings                                    Atty. Client

        48   1058 - 1061   10/21114,   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                           10/22114    Re: Claim Investigation                               Atty. Client

        49   1062 - 1064   02/27/15,   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                           02/28/15    Re: Legal Memorandum                                  Atty. Client

        50   1069 -1070    03/06115    Corresp. between Ironshore and F ARA                  Work Product
                                       Re: Claim investigation

        51   1071          03/05115    Ironshore Claim Summary                               Work Product
                                                                                             Atty. Client

        52   1099          02/27115    Proposed Reserves                                     hTelevant

        53   1100 - 1106   02/20/15    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
                                       Re: Legal Memorandum                                  Atty. Client

        54   1125 - 1126   02111115    FARA Invoice to Ironshore                             hTelevant
                                                                                             Atty. Client

        55   1127          02/11115    Correspondence from Defense Counsel to FARA           Work Product
                                       Re: Defense Counsel Invoice                           Atty. Client
                                                                                             Irrelevant

        56   1128 - 1139   02/09115    Defense Counsel Invoice to FARA                       Work Product
                                                                                             Atty. Client
                                                                                             Irrelevant

        57   1140          01112115    Correspondence from Defense Counsel to F ARA          Work Product
-
N

"0-'
                                       Re: Invoice                                           Atty. Client
                                                                                             Irrelevant
"'i"
 (])
 bJ)    58   1141-1145     01112115    Defense Counsel Invoice to F ARA                      Work Product
 o:l
p..                                                                                          Atty. Client
M                                                                                            Irrelevant
M
t-
oo
M       59   1146          01/29/15    Proposed Reserves                                     Irrelevant
N
t-
\0
 ;..;
 (])
,.0     60   1147 - 1148   11/20/14    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
 S                                     Re: Legal Memorandum                                  Atty. Client
Z
1::
 (])    61   1161          01/06115    FARA Invoice to Ironshore                             Irrelevant
 S
 :=
 u
 0
Cl                                                         4
"0
 (])
t;::
.€
 (])
u
        62   1162          12/09/14   Correspondence from Defense Counsel to FARA          Work Product
                                      Re: Invoice                                          Atty. Client
                                                                                           Irrelevant

        63   1163 - 1168   12/09114   Defense Counsel Invoice to F ARA                     Work Product
                                                                                           Atty. Client
                                                                                           Irrelevant

        64   1169          12/02114   F ARA Invoice to Ironshore                           Irrelevant
                                                                                           Atty. Client


        65   1170          11117114   Correspondence from Defense Counsel to F ARA         Work Product
                                      Re: Invoice                                          Atty. Client
                                                                                           Irrelevant

        66   1171 - 1188   12/09114   Defense Counsel Invoice to FARA                      Work Product
                                                                                           Atty. Client
                                                                                           Irrelevant

        67   1189 - 1191   11117114   FARA Invoice to Ironshore                            Irrelevant
                                                                                           Atty. Client

        68   1192 - 1193   10/29/15   Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                      Re: Legal Memorandum                                 Atty. Client

        69   1208 - 1264   10/06114   Claim Presentation by Defense Counsel to Ironshore   Work Product
                                                                                           Atty. Client

        70   1279          10/23114   Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                      Re: Information Request                              Atty. Client

        71   1295 - 1296   10/23114   Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                      Re: Draft Legal Memorandum                           Atty. Client

        72   1302 - 1303   10/23114   Draft Legal Memorandum by Defense Counsel            Work Product

        73   1304 - 1305   10114114   Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                      Re: Legal Memorandum                                 Atty. Client

N
.-      74   1314          10114114   Corresp. from Defense Counsel to FARA                Work Product
'+-<
  0
                                      Re: Invoice                                          Atty. Client
V)                                                                                         Irrelevant
 Q)

 ~
0..     75   1315 - 1322   10/14114   Defense Counsel Invoice to F ARA                     Work Product
C'")                                                                                       Atty. Client
C'")
r-                                                                                         Irrelevant
oo
C'")
N
r-      76   1323          09111114   Corresp. from Defense Counsel to FARA                Work Product
\0
 ;..;                                 Re: Invoice                                          Atty. Client
 Q)
.D                                                                                         Irrelevant
S::l
Z
....    77   1324 - 1337   09110114   Defense Counsel Invoice to F ARA                     Work Product
 ~
 Q)                                                                                        Atty. Client
 S
 ::l
 u
 0
Q                                                         5
'"0
 Q)
~
'-2
 Q)
u
                                                                                              Irrelevant

         78   1338          10/16114    Reserves                                              Irrelevant

         79   1339 - 1340   10/09114    F ARA Invoice to Ironshore                            Irrelevant
                                                                                              Atty. Client

         80   1347 - 1374   09/22114    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
                                        Re: Legal Memorandum                                  Atty. Client

         81   1375 - 1377   08114/14    Corresp. between Defense Counsel, F ARA & lronshore   Work Product
                                        Re: Joint Defense Agreement; Legal Memorandum         Atty. Client
                                                                                              Joint Defense

         82   1378 - 1386   08/14114    Draft of Legal Memorandum by Defense Counsel          Work Product

         83   1387 - 1397   08/14114    Joint Defense Agreement                               Work Product
                                                                                              Atty. Client
                                                                                              Joint Defense
                                                                                              Irrelevant

         84   1398 - 1399   09/08114    F ARA Invoice to Ironshore                            Irrelevant
                                                                                              Atty. Client

         85   1401          08112114    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
                                        Re: Draft Legal Memorandum                            Atty. Client

         86   1402 - 1409   Undated     Draft Legal Memorandum by Defense Counsel             Work Product

         87   1410 - 1412   08/13/14,   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                            08/12114    Re: Joint Defense Agreement                           Atty. Client
                                                                                              Joint Defense
                                                                                              Irrelevant

         88   1413 - 1420   08/11114    Joint Defense Agreement                               Work Product
                                                                                              Atty. Client
                                                                                              Joint Defense
                                                                                              Irrelevant

         89   1421          08/12/14    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
                                        Re: Joint Defense Agreement                           Atty. Client
                                                                                              Joint Defense
N
                                                                                              Irrelevant
'+-<
  0
'-0      90   1422 - 1429   08/11114    Joint Defense Agreement                               Work Product
 Q)
 OIl                                                                                          Atty. Client
 c         93    1460 - 1466   08/12114   Defense Counsel Invoice to FARA                     Work Product
                                                                                            Atty. Client
                                                                                            Irrelevant

         94    1467          08112114   Reserves                                            Irrelevant


         95    1468          08/07/14   F ARA Invoice to Ironshore                          Irrelevant
                                                                                            Atty. Client


         96    1469 - 1471   07/09114   Corresp. from Defense Counsel to FARA & Ironshore   Work Product
                                        Re: Legal Memorandum                                Atty. Client

         97    1472          07115114   Correspondence from Defense Counsel to F ARA        Work Product
                                        Re: Invoice                                         Atty. Client
                                                                                            Irrelevant

         98    1473 - 1484   07/15114   Defense Counsel Invoice to F ARA                    Work Product
                                                                                            Atty. Client
                                                                                            Irrelevant

         99    1485          07117114   Reserves                                            Irrelevant


         100   1486          07/02/14   F ARA Invoice to lronshore                          Irrelevant
                                                                                            Atty. Client

         101   1764          06/10114   Correspondence from Defense Counsel to F ARA        Work Product
                                        Re: Invoice                                         Atty. Client
                                                                                            Irrelevant

         102   1765 - 1767   06110114   Defense Counsel Invoice to FARA                     Work Product
                                                                                            Atty. Client
                                                                                            Irrelevant

         103   1768          05/13114   Correspondence from Defense Counsel to F ARA        Work Product
                                        Re: Invoice                                         Atty. Client
                                                                                            Irrelevant

         104   1769-1771     05/12114   Defense Counsel Invoice to FARA                     Work Product
                                                                                            Atty. Client
,.....
N
                                                                                            Irrelevant

  ;..;
  (\)
,J:J
 E1
 ;::l    108   1781- 1782    12/12/13   Reserves                                            Irrelevant
Z
.....,
 .:::
  (\)

 E1
 ;::l
  u
  0
Q                                                           7
"Cl
  (\)
         109   1783          12/11/13    F ARA Invoice to Ironshore                            Irrelevant


         110   2868 - 2869   08/08/13    F ARA Invoice to Ironshore                            Irrelevant


         111   3623          07/08113    F ARA Invoice to Ironshore                            Irrelevant


         112   3638          07/08/13    Reserves                                              Irrelevant


         113   3943 - 3948   06/16/15-   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                             07123/15    Re: Draft Pleadings; Legal Memorandum; Budget         Atty. Client

         114   3949 - 3950   06/22/15    Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                                         Re: Invoices                                          Atty. Client
                                                                                               Irrelevant

         115   3951 - 3952   06/16/15    Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                                         Re: Legal Memorandum                                  Atty. Client

         116   3952 - 3959   OS/22/15-   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                             06/22/15    Re: Invoices; Reserves                                Atty. Client
                                                                                               Irrelevant

         117   3954 - 3976   02111/15-   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                             OS/29/15    Re: Legal Memorandum; Draft Pleadings and Corresp.    Atty. Client

         118   3967 - 3968   03/16/15    Correspondence from Defense Counsel to F ARA          Work Product
                                         Re: Invoices                                          Atty. Client
                                                                                               Irrelevant

         119   3971 - 3972   02111/15-   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                             03/06/15    Re: Invoices                                          Atty. Client
                                                                                               Irrelevant

         120   3976 - 3979   02/27/15    Correspondence between F ARA and Ironshore            Irrelevant
                                         Re: Reserves

         121   3979 - 4037   02/27115-   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                             02/24115    Re: Legal Memo; information request; draft corresp.   Atty. Client
-
N

' +-;
 0
         122   3990 - 3991   01/29115    Correspondence between F ARA and Ironshore            Irrelevant
00                                       Re: Reserves
 Cl)
 OJ)

 '"
A..      123   3988 - 3991   01/29/15-   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
M                            02112/15    Re: Invoices                                          Atty. Client
M
r-                                                                                             Irrelevant
oo
M
N
r-       124   4012 - 4013   10/16/14    Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
'CI
 ;..;                                    Re: Reserves; Invoices                                Atty. Client
 Cl)
,.0                                                                                            Irrelevant
 S
 :::s
Z
.....    125   4018          09/05/14    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
 ~
 Cl)                                                                                           Atty. Client
 S
 :::s
 u
 0
0                                                            8
"0
 Cl)
                                                                                      Joint Defense
                                                                                      Irrelevant

126    4026 - 4027   08112114   Corresp. between Defense Counsel, F ARA & Ironshore   Work Product
                                                                                      Atty. Client
                                                                                      Irrelevant

127    4033 - 4034   07114114   FARA Note Re: Reserves                                Irrelevant

128    4038 - 4039   06118/14   FARA Note Re: Reserves                                Irrelevant

129    4040          06/05/14   Corresp. from F ARA to Defense Counsel & Ironshore    Work Product
                                                                                      Atty. Client

130    4042 - 4043   04/24114   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                                                                                      Atty. Client

131    4044          02111114   FARA Note Re: Reserves                                Irrelevant

132    4049 - 4050   12112113   Correspondence between F ARA and Ironshore            Irrelevant
                                Re: Reserves

133    4053          11114/13   FARA Note Re: Reserves                                Irrelevant

134    4058          08/06113    FARA Note Re: Reserves                               Irrelevant

135    4077          07/08113    FARA Note Re: Reserves                               Irrelevant


136    4080          07/08113    F ARA Note Re: Reserves                              Irrelevant

137    4084-6608                lronshore Underwriting File                           Irrelevant
                                                                                      Confidential,
                                                                                      Proprietary,
                                                                                      Trade Secrets

Item   JDA                       Description of Document                              Privilege

138    001-011                   Joint Defense Agreement                              Work Product
                                                                                      Joint Defense
                                                                                      Irrelevant




                       [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                     9
        Respectfully submitted,

        BROWN SIMS, P.C.


        By: slRandell E. Treadaway
        Mark C. Clemer
        Texas Bar No. 04372300
        James D. "J.D." Johnson
        Texas Bar No. 24085918
        Michelle Richard
        Texas Bar No. 24093037
        Tenth Floor
        1177 West Loop South
        Houston, Texas 77027-9007
        Telephone: (713) 629-1580
        Facsimile: (713) 629-5027
        mc1emer@brownsims.com
        jjohnson @brownsims.com
        mrichard@brownsims.com

               and

        Randell E. Treadaway (admitted pro hac vice)
        LA Bar No. 01624
        Brad D. Ferrand (admitted pro hac vice)
        LA Bar No. 29860
        ZAUNBRECHER TREADAWAY, L.L.C.
        406 N. Florida Street, Suite 2
        Covington, Louisiana 70433-2907
        Telephone: (985) 871-8787
        Te1efax: (985) 871-8788
        randy@ztlalaw.com
        brad@ztlalaw.com

-
N

'-+-;
o
        COUNSEL    FOR  DEFENDANT
        SPECIALTY INSURANCE COMPANY
                                    IRONSHORE
o




                  10
                                                  CERTIFICATE OF SERVICE

              This will certify that a true and correct copy of the foregoing pleading has been sent to all
       counsel of record via e-mail on this the 25 th day of September, 2015:

       Phillip D. Nizialek, T.A.
       Sarah E. Stogner
       Jacqueline M. Brettner
       CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC
       1100 Poydras St., Ste. 3100
       New Orleans, LA 70163
       Phone: (504) 585-3800
       Fax: (504) 585-3801
       nizialek (Wcarvcrdardcn.com
       stogner@carverdm·den.com
       hI~Hn!;T.@.f.fir.Y.~~~Itfir.4~~X!.,~.Qrg
       Counsel for Plaintiffs

       Michael S. Knippen
       Kimberly H. Petrina
       David Rock
       James M. Eastham
       TRAUB, LIEBERMAN, STRAUS & SHREWSBERRY, LLP
       303 W. Madison, Suite 1200
       Chicago, illinois 60606
       Phone: (312) 332-3900
       Fax: (312) 332-3908
       mknippen@trauhliebermal1.com
       kpetrina@ traublieberman. com
       dmck@traublicbcrmml.com
       ieastham @trauhEeherman,com
       Counsel for Defendant Axis Surplus Insurance Company
       C. Henry Kollenberg
       Melinda M. Riseden
       CRAIN, CATON & JAMES, P.c.
'+-<
       1401 McKinney Street
 o
       17th Floor, Five Houston Center
       Houston, Texas 77010
       Phone: (713) 658-2323
       Fax: (713) 658-1921
       hko llenberg (cD cralncaton .com
       mr1 seden ({:Ii craincaton .com
       Counsel for Defendant Marsh USA, Inc.




                                                            11
         Marc J. Wojciechowski
         W OJClECHOWSKI & ASSOCIATES, P.C.
         1747 Kuykendahl Road, Suite 200
         Spring, Texas 77379
         Phone: (281) 999-7774
         Fax: (281) 999-1953
         marc@\voiolaw.com
                 and
         Michael D. Mulvaney
         Christopher C. Frost
         Josh B. Baker
         MAYNARD, COOPER & GALE, P.C.
         2400 Regions/Harbert Plaza
         1901 Sixth Avenue North
         Birmingham, AL 35203
         Fax: (205) 254-1999
         mmul yaney (W mavnardcooper.com
         cfrost@rnaynardcooper.com
         ibaker(g!maynardcooper.colH
         Counsel for Defendant Alterra Excess & Surplus Insurance Company


                                                  slRandell E. Treadaway




('.l

4...;
 0
('.l
.-
 
 r:::
     1. Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a tme and
    correct copy of the original record fneda:l!ld or
    recorded in my otnce, electronically or hard
    copy, as it appears OIl this date.
    ;;,'llitness my official hand and seal of o ffii Ce
    this October 22.2015


     Certified Docmnent Number:          67238733




     ChrIS Daniel, DISTRICT CLERK
     B.4RRIS COUNIT, TEXi\S




In accord::mce with Texas 'Government Code 406JU3 electronically u'ansmitted authenticated
documents are valid. H there is a question regarding the validity of this document aud or seal
pleas.e e-:mail support@hcdisuidclerk.com
        Date:     138/136/2015
        Time:     14:139:28                                        F.A. Richard & Associates, Inc.
         For:     Tom Devine
       Claim:     South Delhi Field, LA Spill,
                                                                 * C I aim               Not e s           *
          ID: 3927045
       Client Claim No:
         DOL: 06/14/2013


       Date     08/133/21315        Type: General
       By       Tom Devine
       Subject: EM FROM COVERAGE COUNSEL

       

       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Thursday, July 23, 2015 4:52 PM
       To: Alan Zaunbrecher; Brett Bollinger; Michelle O'Daniels; Brad Ferrand; Jeff
       McDonald; Peter Englande
       Cc: Bonni;e.clhla.miP.aigne; Patricia Musso; Devine) Tom
       Subject: II            iii

       All,




       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       4136 N. Florida Street, Suite 2
       Covington, LA 713433
       Telephone: (985) 871-8787
       



       Date     08/03/21315         Type: General
       By       Tom Devine
       Subject: EM FROM CLIENT TO COVERAGE COUNSEL

       

       From: Lee T. Sheridan [mailto:Lee.Sheridan@ironshore.com]
       Sent: Thursday, July 23, 21315 3:413 PM
       To: Randy Treadaway
       Cc: Mark C. Clemer (mclemer@brownsims.com); James D. Johnson; Michelle O'Daniels;
       Brad Ferrand; Stephanie Cochran; Devine J Tom
       Subject: RE: 137-23-15 Sheridan re Claim #3927045 South Delhi Field/Denbury
       Resources




       LEE SHERIDAN
       Assistant Vice President
       IRONSHORE SPECIALTY CASUALTY CLAIMS
       ONE STATE STREET PLAZA 18TH FL I NEW YORK, NY 11313134
       Office: 646.826.6638 I Cell: 646.599.7122

--
" i"
       



       Date     08/133/21315        Type: General
       By       Tom Devine
       Subject: EM FROM COVERAGE COUNSEL

       
       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Thursday, July 23, 21315 3:38 PM
       To: Lee T. Sheridan
       Cc: Mark C. Clemer (mclemer@brownsims.com); James D. Johnson; Michelle O'Daniels;
       Brad Ferrand; Stephanie Cochran; Devine, Tom
       Subject:                                                                                                                       111
                 01i71-i2i31-i1.5.S.hielrjiidja.n.r.e.C.lja.i.m.#j31912.7i13j4j5.Slo.u.tlh.Dle.l.hli.F.iiell.dl/.D.e.nib.ulr.y• • • • •
       Resources-iii


       Hi Lee.       Hope all is well.




                                                                                                                                            FARA003943
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treada"ay, L.l. Co
4136 N,. Florida street, Suite 2
Covington, LA 79433
Telephone: (985) 871-8787




Date     1)8/133/21315       Type: General
By       Tom Devine
Subject: EM FROM COVERAGE COUNSEL



From: Randy Treadaway [mailto:randy@ztl"law.com)
Sent: Friday, July 17, 2615 113:32 AM
To: lee T. Sheridan
Cc: Mark    c~   Clemer (mclemer@brownsims.com); James D. Johnson; Oe'line..l Tom;
1-lichelle O'Daniels; Stephanie Cochran
Subject: 67-17-15 Sheriidan re Claim #3927645 South Delhi
Resourc:e


Good morning again Lee.




Best Regards,

Rande·ll E. Treadaway, Esq.
Zaunb·recher Treada,.,,}', L. L. C.
4136 N. Florida Street, Suite 2
Cevington, LA 79433
Telephone: (985) 871-8787
Direct Dial: (985) 273-




Date     1)7/14/2a15                      Type: Gener"l
By       Tom Devine
Subject: EM TO CLIENT RE:            11111111111111111


From: Devine~ Tom
sent: Tuesday, July 14, 2015 12:12 PM
To: 'le~ T. Sheridan'
Cc: 'OSCeast@yorkrsg_com'
Subject: FW: 06-24-15 0jSjtie.rl-iDje.viiinielirjeIiDieinib.uir.YilRieiSjo.ulrlcie.sl'liejtliajl.';iv, Ironshore, et
al.-FARA Claim #3927645 l

lee:




Date     67/14/2615                       Type: General
By       Tom Devine
Subject: EM TO CLIENT



From: Devine, Tom
Sent: Tuesday, July 14, 2015 11:01 AM
To: 'Lee T. Sheridan'
subject: RE: 06-24-15 Oster-Devine re Djeinlib.u.rYIiRI.eiisoiuiircieiiSi'leitil"iili,.vii'IIronsnore, et
al.-FARA Claim #3927045-Interim Report I




                                                                                                                       FARA003944
Lee:








Date     07/14/2015                       Type: General
By       Tom Devine
Subject: EM FROM CLIENT

From: Lee T. Sheridan [mailto:Lee.Sheridan@ironshore,com]
Sent: Monday, July 06, 2015 4:26 PM
To: Devine, Tom
Subject: RE: 06-24-15 Oster-Devine re DJe.n.biuilrYiliRellso.uilrcjellsl'lejtjllaili'lviil' Ironshore, et
al,-FARA Claim #3927045-Interim Report i
Importance: High




LEE SHERIDAN
Assistant Vice president
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL I NEW YORK, NY 10004
Office: 646,826,6638








Date     07/14/2015                       Type: General
By       Tom Devine
Subject: EM TO CLIENT








Date     07/14/2015                       Type: General
By       Tom Devine
Subject: EM FROM CLIENT

From: Lee T, Sheridan [mailto:Lee,Sheridan@ironshore,com]
Sent: Monday, July 06, 2015 3:25 PM
To: Devine, Tom
Subject: FW: 06-24-15 Oster-Devine re JDie.n.b.u.r.YIIR.els.ojulr.c.eisl'ile.tila.l.'ilvi'IIronshore, et
al,-FARA Claim #3927045-Interim Report I      I

Tom,




LEE SHERIDAN
Assistant Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL I NEW YORK, NY 10004
Office: 646.826,6638




Date     07/14/2015                        Type: General
By       Tom Devine
Subject: EM FROM C/C



From: Randy Treadaway [mailto:randy@ztlalaw,com]
Sent: Wednesday, June 24, 2015 12:21 PM
To: Sanford Oster (Sanford,Oster@Ironshore,com); Devine, Tom
Cc: Mark C, Clemer (mclemer@brownsims,com); James D, Johnson; Michelle O'Daniels;
Stephanie Cochran
Subject: 06-24-15 oster-l-Die.vili'niejllrejlDiieinibiuiriYIiRieisioiuiricje.sl'lieitliaili'ilvi'IiIironshore, et
al,-FARA Claim #3927045




                                                                                                                    FARA003945
       Sandy/Tom,



       Best Regards,

       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Florida street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999
       Telefax: (985) 871-8788
       Email: randy@ztlalaw.com
       Website: www.ztlalaw.com
       



       Date     07/14/2015                   Type: General
       By       Tom Devine
       Subject: EM FROM CLIENT RE:         l1li11111111l1li
       

       From: Sanford Oster [mailto:Sanford.Oster@ironshore.comj
       Sent: Wednesday, June 24, 2015 12:52 PM
       To: Lee T. Sheridan
       Cc: John Reusch; Randy Treadaway; Mark C. Clemer; Devine, Tom
       Subject: FW: 06-24-15 Oster-Devine re D3e.n.b.u.r.YIIR.elslolu.rlcielsl'lIe.tlia.11i'lviil' Ironshore, et
       al.-FARA Claim #3927045-Interim Report i       I




       Sandy

       SANFORD OSTER
       Vice President
       



       Date     07/14/2015          Type: General
       By       Tom Oevine
       Subject: EM FROM COVERAGE COUNSEL RE: STATUS REPORT

       From: Randy Treadaway [mailto:randy@ztlalaw.comj
       Sent: Wednesday, June 24, 2015 12:20 PM
       To: Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom
       Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Daniels; James D. Johnson;
       Stephanie Cochran
       Subject: 06-24-15 Oster-Devine re DenbuJir.Y. .
                                                     Rieisioiuiricieisl'liejtliaili'livj'lilirio.nshore, et

--
       al.-FARA Claim #3927045-Interim Report I I

       Good afternoon Sandy and Tom.            Hope all is well.
""'"




       Best Regards,

       Randell E. Treadaway, Esq.
       zaunbrecher Treadaway, L.L.C.
       406 N. Florida Street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999
       Telefax: (985) 871-8788
       Email: randy@ztlalaw.com
       Website: www.ztlalaw.com
       




                                                                                                                   FARA003946
Date     07/14/2015          Type: General
By       Tom Devine
Subject: EM FROM COVERAGE COUNSEL   111111111111111111111111


From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Tuesday, June 16, 2015 2:59 PM
To: Sanford Oster; Devine, Tom
Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Daniels; Stephanie Cochran;
         Johnson
         RE: 06-16-15 Oster-Devine re                             Resources Inc.




Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     07/14/2015             Type: General
By       Tom Devine
Subject: EM FROM CLIENT RE:



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Tuesday, June 16, 2015 2:58 PM
To: Randy Treadaway; Devine, Tom
Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Daniels; Stephanie Cochran;
         Johnson
         RE: 06-16-15 Oster-Devine re FARA Claim 3927045-         Resources Inc.








Date     07/14/2015          Type: General
By       Tom Devine
Subject: EM FROM COVERAGE COUNSEL



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Tuesday, June 16, 2015 2:16 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom
Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Daniels; Stephanie Cochran;
James D. Johnson
Subject: 06-16-15 Oster-Devine re FARA Claim 3927045-         Resources Inc. vs



Good afternoon Sandy and Tom.     Hope all is well.




                                                                                     FARA003947
Best Regards,

Randell E. TreadaNay> Esq.
Zaunbrecher Treadaway, l.l.C.
466 N. Florida street, Suite l
Covington~   LA 73433
Telephone: (98S) 871-8787
Direct Dial: (985) 273-3122
Mobile: (594) 583-3999
Telefax: (985) 871-8788
Email: r.andy@ztlalaw.com
l>Jeosite: "'''''".ztlalaw.com

CONFIDENTIALITY NOTICE:





                                 FARA003948
Date     06/22/2015          Type: General
By       Ronnie Ronzello
Subject: EM to and from client re111111111111111111
From: John Reusch [mailto:John.Reusch@ironshore.com]
Sent: Monday, June 22, 2015 4:26 PM
To: Ronzello, Ronald; Devine, Tom; Bill Gleason; Sanford Oster
Subject: RE:                         Claim 3927045



JOHN REUSCH
Senior Vice President a' Chief Claims Officer - Property & Casualty
IRONSHORE CLAIMS
175 POWDER FOREST DRIVE 1 2ND FL 1 WEATOGUE, CT 06089
Office: 860.408.78281 Mobile: 860.218.06981 VCARD




From: Ronzello, Ronald [mailto:ronald.ronzello@FARA.com]
Sent: Monday, June 22, 2015 5:25 PM
To: John Reusch; Devine, Tom; Bill Gleason; Sanford Oster
Subject: RE:                          Claim 3927045




Ronald L. Ronzello J.D.
Unit Manager - Claim Operations
Branch Claims
985.674.4680 office
800.259.8388 ext. 4680 toll free
985.624.8684 fax
ronald.ronzello@fara.com email
FARA, A York Risk Services Company
P.O. Box 183188
Columbus, OH 43218-3188


From: John Reusch [mailto:John.Reusch@ironshore.com]
Sent: Monday, June 22, 2015 4:21 PM
To: Devine, Tom; Bill Gleason; Sanford Oster
Cc: Ronzello, Ronald
Subject: RE: 1111111111111111111111  Claim 3927045




JOHN REUSCH
Senior Vice President a' Chief Claims Officer - Property & Casualty
IRONSHORE CLAIMS
175 POWDER FOREST DRIVE 1 2ND FL 1 WEATOGUE, CT 06089
Office: 860.408.78281 Mobile: 860.218.06981 VCARD




From: Devine, Tom [mailto:Tom.Devine@FARA.com]
Sent: Monday, June 22, 2015 5:06 PM
To: John Reusch; Bill Gleason; Sanford Oster
Cc: Ronzello, Ronald
Subject: FW: ~jliiillllllllllllll Claim 3927045
Importance: High

John:




                                                                      FARA003949
       Thanks.

       Alissa Noore
       Client Treasury Associate
       985.674.4766 office
       clienttl"easuryopsmandevil.l.e@yorkrsg.com
       FARA, A York Risk Services Company
       1625 West Causeway Approach
       ~l"ndevill",LA 7e471



       The information in this e-mail and in any attachments is confidential and may be
       privil~ged. If you are not th~ intended recipient, please destroy this
       communication and notify the sender iromeciia"tely. You should not retain, copy or
       USe this e-mail for any purpose, nor disclose all or any part of its contents to
       any ather person or persons.

       The information in this a-mail and in any attachments is confidential and may be
       privileged. If you are not the intended recipient. please destroy this
       communication and notify the sender immediately. Vou should not retain, copy or
       use this e-mail for any purpose, nor disclose all or any part of its c
       



       Da"te    66/22/2e1S            Type, General
       By       Tom Devin"
       Subject: EM TO CLIENT RE:

       

       From! Devine~ Tom
       Sent: Nonday, June 22, 2015 5:96 PM
       To: 'John Reu5ch'; 'bill.gleason@ironshore.com'; San.ford oster
       Cc: Ran2ello~ Ronald
       Subject: FW:   '111111111111111111111
                                           Claim 3927645
       Importance: H~gh


-
'                                                                          Resources Inc.




     Randell E. Treadaway, Esq.
     Zaunbrecher Treadaway, L.L.C.
     4e5 N. Florida Street, Suite 2
     Covington, LA 7e433
     Telephone: (985) 871-8787
     Direct Dial: (985) 273-3122
     Mobile: (594) 583-3999
     Telefax: (985) 871-8788
     Email: randy@Ztlalaw.com
     Website: www.ztlala;;.com

     CONFIDENTIALITV NOTICE:
     INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDEfiTIAL USE
     OF THE RECIPIENT(S) NAMED ABOVE This message is sent by 0,. on behalf of a lawyer
     at the law firm of Zaunbrecher Treadaway, L.t.C. and is intended only for the use
     of the individual or entity to ,.horn it is addressed, This message contains
     information and/or attachments that are privileged, confidential and exempt from
     disclosure under applicable la,., If the reader of this message is not the intended
     recipient or is not the employee or agent responsible for delivering this ",essage
     to the intended recipient, please do nat read, copy, use or disclose this
     communi-cation to other'S. IT you have received this communication in error .. please
     notify us immediately by reply e-mail or by telephone (call us collect at
     5134-8.33-7300) and illl!!1ediately delete this ....ssage and all of its attachments.
     Thank you.

     From: Sanford Oster [mailta:Sanford.Oster@ircnshore.com]
     Sent: Tuesday, June 16, 2015 1:58 PM
     To:   ~tandy   Treadaway;   Devine~   Tom
     Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Oaniels; Stephanie Cochran;
     James 0, Johnson
     Subject: RE: 06-16-15 Oster-Devine re FARA Claim 3927045-         Resources Inc.
     vs Ir-ans.hore




     SANFORD OSTER
     Vic.. President
     IROI'lSHORE SPECIALn' CASUALn' CLAIl'lS
     




     Oat..    06/22/2015          Type: General
     By       Tom Devine
     subject: EM FROM COVERAGE COUNSEL

     Subject: 06-16-15
     vs Irons-hare                 Insurance


     Good afternoon Sand)' and Tom.          Hope all is well.




--
~




                                                                                             FARA003951
         Best Regard",

         Randell E. Treadaway, Esq.
         Zaunbrecher Treadaway, L.L.C.
         486 N. Florida Street, Suite 2
         Covington, LA 78433
         Telephone: (985) 871-8787




         Date     06/22/2015            Type; General
         By       Tom Devine
         Subject: EM TO CLIENT RE:

         
         From: Oevifle~ Tom
         Sent: Nednesday, June 17, 2015 2:11 PM
         To: . bill. gleason@ironshore.comt
         Cc:   .                     ..com~

                                                        FILE   #392794511111111111111


                                                                                        FARA003952
      Mr. Reusch:




      Date     06/22/2015           Type: General
      By       Tom
      Subject: em from-IIIIIIIIIIII

      From: Winstead~ Lori
      Sent: Tuesday, June 09, 2015 5:28 PM
      To: Devine, Tom
      Cc: Los
      Subject                              Holdings, Inc., 1581, South Delhi Field, LA
      Spill,

      Tom,



      Thanks,


      Lori Winstead
      Client Treasury Associate
      985.674.4716 office
      ClientTreasuryOPSMandeville@yorkrsg.com email
      FARA, A York Risk Services Company
      1625 W. Causeway Approach
      Mandeville, LA 70471


      From: John Reusch [mailto:John.Reusch@ironshore.com]
      Sent: Tuesday, June 09, 2015 4:23 PM
      To: Winstead, Lori
      Cc: Sanford
      Subject: RE:               Ironshore Holdings, Inc., 1581, South Delhi Field, LA
      Spill,




      John

      JOHN REUSCH
      Senior Vice President ,,2 Chief Claims Officer - Property & Casualty
      IRONSHORE CLAIMS
      175 POWDER FOREST DRIVE 1 2ND FL 1 WEATOGUE, CT 06089
      Office: 860.408.78281 Mobile: 860.218.06981 VCARD




"-'
 o
      From: Winstead, Lori [mailto:Lori.Winstead@FARA.com]
      Sent: Tuesday, June 09, 2015 4:47 PM
      To: Bill Gleason; John Reusch; IronshoremgatpaUS
      Cc: LossFunalwrar'Q
      Subject:                   Iranshore Holdings, Inc., 1581, South Delhi Field, LA
      Spill,
      Importance:



      Thanks,


      Lori Winstead
      Client Treasury Associate
      985.674.4716 office
      ClientTreasuryOPSMandeville@yorkrsg.com email
      FARA, A York Risk Services Company
      1625 W. Causeway Approach
      Mandeville, LA 70471




                                                                                         FARA003953
From: Winstead, Lori [mailto:Lori.Winstead@FARA.com]
Sent: Wednesday, June 03, 2015 2:09 PM
To: Bill.Gleason@ironshore.com; John.Reusch@ironshore.com;
IronshoremgatpaUS@ironshore.com
Cc: Los
Subject                    Ironshore Holdings, Inc., 1581, South Delhi Field, LA
Spill,
Importance:




Thanks,

Lori Winstead
Client Treasury Associate
985.674.4716 office
ClientTreasuryOPSMandeville@yorkrsg.com email
FARA, A York Risk Services Company
1625 W. Causeway Approach
Mandeville, LA 70471


From: info@iclaimsexpert.com [mailto:info@iclaimsexpert.com]




Date     OS/29/2015          Type: General
By       Tom Devine
Subject: MAY 8TH E-MAIL FROM COVERAGE COUNSEL



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, May 08, 2015 1:55 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom
Cc: Michelle O'Daniels; Mark C. Clemer (mclemer@brownsims.com); James D. Johnson;
Brad Ferrand; Stephanie Cochran
Subject: 05-08-15 Oster-Devine                                             . vs
Ironshore


Good afternoon Sandy and Tom.     Hope all is well.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.




Date     OS/29/2015          Type: General
By       Tom Devine
Subject: EM TO COVERAGE COUNSEL



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, May 29, 2015 11:34 AM
To: Devine., Tom
Cc: John Reusch; Ronzello, Ronal~dllllllllllllllllllllllill
Subject: RE: 05-27-15 Devine re •




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS




Date     OS/29/2015             Type: General
By       Tom Devine
Subject: EM FROM CLIENT RE:






                                                                                    FARA003954
      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Friday, May 29, 2815 11:34 AM
      To: Devine" Torn
      Cc: John Reusch; Ronzello,
      Subject: RE: 85-27-15 Devine r:;e;-iilllllllllllllllllllllill




      SANFORD OSTER
      Vice President
      IRONSHORE SPECIALTY CASUALTY CLAIMS
      



      Date     85/29/2815          Type: General
      By       Tom Devine
      Subject: EM FROM COVERAGE COUNSEL

      

      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Wednesday, May 86, 2815 5:85 PM
      To: Devine) Tom; Sanford Oster
      Cc: mclemer@brownsims.com; Michelle O'Daniels; James D. Johnson; Brad Ferrand;
      Stephanie Cochran
      Subject: RE: 85-86-15 Oster-Devine
                             Insurance




      Best

      Randell E. Treadaway, Esq.
      



      Date     85/29/2815          Type: General
      By       Tom Devine
      Subject: EM TO COVERAGE COUNSEL

      
      From: Devine, Tom [mailto:Tom.Devine@FARA.com]
      Sent: Wednesday, May 86, 2815 4:85 PM
      To: Randy Treadaway; Sanford Oster
      Cc: mclemer@brownsims.com; Michelle O'Daniels; James D. Johnson; Brad Ferrand;
      Stephanie Cochran
      Subject: RE: 85-86-15                                             Resources Inc.
      vs Ironshore




      




--
"1"
      Date
      By
               OS/29/2815
               Tom Devine
                                   Type: General

      Subject: EM FROM COVERAGE COUNSEL

      

      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Wednesday, May 06, 2815 4:41 PM
      To: Sanford Oster; Devine" Tom
      Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Daniels; James D. Johnson;
      Brad Ferrand; Stephanie Cochran
      Subject: 05-86-15 Oster-Devine re FARA Claim 3927045-
      Ironshore


      Good afternoon Sandy and Tom.    Hope all is well.




      Best Regards,




                                                                                          FARA003955
      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com
      



      Date     OS/29/2015              Type: General
      By       Tom Devine
      Subject: EM FROM DENBURY



      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com

      CONFIDENTIALITY NOTICE:
      INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
      OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
      at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
      of the individual or entity to whom it is addressed. This message contains
      information and/or attachments that are privileged, confidential and exempt from
      disclosure under applicable law. If the reader of this message is not the intended
      recipient or is not the employee or agent responsible for delivering this message
      to the intended recipient, please do not read, copy, use or disclose this
      communication to others. If you have received this communication in error~ please
      notify us immediately by reply e-mail or by telephone (call us collect at
      504-833-7300) and immediately delete this message and all of its attachments.
      Thank you.

      From: Devine, Tom [mailto:Tom.Devine@FARA.com]
      Sent: Tuesday, May 05, 2015 1:45 PM
      To: Randy Treadaway
      Cc: Sanford
      Subject: FW: 0ms.t;eirllllllllllllil
                    ill


      Randy:

                                                              Tom Devine
      From: Jack Strother mailto:jack.strother@denbury.com]
      Sent: Tuesday, May 05, 2015 2:43 PM
      To: Devine" Tom
      Cc: randy@ztlalaw.com
      Subject: Delhi excess claim

      Tom"

--
"1"
      Please see the attached response and accompanying documentation to your March 16,
      2015 correspondence. Please let me know if you have any questions. Thank you.

      Jack Strother
      Chief Corporate Counsel -
      Litigation & Risk Management
      Office: 972.673.2617
      Fax: 972-673-2460



      5320 Legacy Drive
      Plano, TX 75024

      



      Date     OS/29/2015               Type: General
      By       Tom Devine
      Subject: EM TO CLIENT RE:

      

      From: Devine" Tom
      Sent: Friday, May 29, 2015 11:09 AM




                                                                                           FARA003956
         To: Sanford Oster
         Ce: 'Jonn.Reusch@ironshore.com'; Ronzello, Ronald
         Subject: FW: 05-27-15 Devine re                      3927045

         Sanely:




         Date     OS/28/2615          Type: General
         By       Tom Devine
         Subject: EM TO COVERAGE COUNSEL

         

         From; Devine; Tam
         Sent: Thursday, May 28, 2015 8:09 AM
         To: 'Randy Treacla\~ay'
         Cc: Bonnie Champagne
         Subject: RE: e5-27-15 Devine 111111111111111111111

         




         Date     05/27/2015           Type: General
         By       Shirley A Fritch
         Subject:




         Date     05/27/2015           Type: General
         By       Ronnie Ronzello
         Subject; E~l to Kelly re • • • 11
         Fr~n: Ronzello, Ronald
         Sent: Wednesda}', Hay 27, 2915 7:44 A~j
         To: Stewart, Kelly (Kelly.Stewarb~FARA.com)
         Cc: Devine" Tom
         Subject:   392704511111111111111111111111111111

         From: Sanford Oster [mailto:sanford.oster@ironshore.comJ
         sent: friday, ~\ay 22, 2015 1:09 PI-l
         To: Devine, Tom
         Ce: Ronzello, Ronald

--""'"   Subject: Re: Denbury 3927045




         Sanford Oster, VP
         Casualty Claims
         Ironshore
         One State Street Plaza
         Ne-. York, NY 16004
         646 826-4944-Office
         347 7S9-1976-Cell
         SanTord.oste~ironshore.com

         From: Devine, Tom [mailto:Tom.Devine@FARA.comJ
         Sent: F.-iday, May 22, 2015 91:67 P~l
         To, Sanford Oster
         Ce: Ronzell0, Ronald 
         Subject: FW: Denbury 3927045


          Sandy:




                                                                        FARA003957
              Oster [mailto:Sanford.Oster@ironshore.com]
      Tuesday, May 19, 2015 9:21 AM
To: Devine" Tom
Cc: John Reusch; Ronzello, Ronald
Subject: FW: Denbury 3927045

Tom,)

Ronald L. Ronzello J.D.
Unit Manager - Claim Operations
Branch Claims
985.674.4680 office
800.259.8388 ext. 4680 toll free
985.624.8684 fax
ronald.ronzello@fara.com email
FARA, A York Risk Services Company
P.O. Box 183188
Columbus, OH 43218-3188






Date     OS/27/2015            Type: General
By       Tom Devine
Subject: em from client re:   111111111111111


From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, May 22, 2015 1:09 PM
To: Devine" Tom
Cc: Ronzello, Ronald
Subject: Re: Denbury 3927045




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Devine, Tom [mailto:Tom.Devine@FARA.com]
Sent: Friday, May 22, 2015 01:07 PM
To: Sanford Oster
Cc: Ronzello, Ronald 
Subject: FW: Denbury 3927045


Sandy:




 rom: San or Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Tuesday, May 19, 2015 9:21 AM
To: Devine" Tom
Cc: John Reusch; Ronzello, Ronald
Subject: FW: Denbury 3927045

Tom,




Date     OS/22/2015            Type: General
By       Tom Devine
Subject:




Claim Id:                                3927045

Claimant:                                South Delhi Field, LA Spill




                                                                       FARA003958
Accident Date:                        06/14/2013

Description:                          Excess Claim Insured had a spill of C02,

Line Of Coverage:                     Commercial Excess Liability (Umbrella) I

Sub Line:                             Liability - Property Damage

Reserved:   1111111111111111111111
Status:




                            l1li




                                                        l1li








Date     05/05/2015          Type: General
By       Tom Devine
Subject: EM FROM CLIENT TO C/C



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Tuesday, May 05, 2015 9:16 AM
To: Randy Treadaway; Devine, Tom
Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Daniels; James D. Johnson;
Brad Ferrand; Stephanie Cochran
Subject: RE: 05-04-15 Oster-Devine                                Resources Inc.
vs Ironshore             Insurance




                                                                                    FARA003959
        Sandy

        SANFORD OSTER
        Vice President
        



        Date     05/05/2015          Type: General
        By       Tom Devine
        Subject: EM FROM e/e RE: MEETING

        Good afternoon Sandy and Tom.   Hope all is well.




'-+-<
 o
00




                                                                 FARA003960
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com




Date     05/05/2015                     Type: General
By       Tom Devine
Subject: EM FROM C/C



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Monday, April 27, 2015 12:29 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom
Cc: Michelle O'Daniels; Mark C. Clemer (mclemer@brownsims.com); Brad Ferrand;
Stephanie Cochran
Subject: 04-27-15 Oster-Devine re FARA.~lclllalilmIl31912171041151-IIDlelnlblulrIYIIRlelslolu.rces Inc. vs
Ironshore Specialty Insurance CompanYl

Good afternoon Sandy and Tom.              Hope all is well.








Date     05/05/2015          Type: General
By       Tom Devine
Subject: EM FROM CLIENT TO D/C



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, April 02, 2015 4:23 PM
To: Sanford Oster; Devine, Tom
Cc: 'mclemer@brownsims.com'; 'modlegal@gmail.com'; 'jjohnson@brownsims.com'
Subject: RE: 04-02-15 Oster-Devine re FARjAilc.llailj·mil3.9.2.7.014.5.-IIDle.n.biujlrYIiR.e.s.o.u.r.cjeisIllInc.
vs Ironshore Specialty Insurance CompanYl




                                                                                                                    FARA003961
Many thanks Sandy.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2




Date     05/05/2015          Type: General
By       Tom Devine
Subject: EM FROM COVERAGE COUNSEL



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, April 02, 2015 3:41 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom
Cc: Mark C. Clemer (mclemer@brownsims.com); Michelle O'Daniels; James D. Johnson
Subject: 04-02-15 Oster-Devine re FARA~cllialll'mIl31912171014151-IIDlelnlblulrIYIiRlelslolu.r.cieisilIilnc. vs
Ironshore Specialty Insurance Company I


Good afternoon Sandy and Tom.              Hope all is well.




We await your instructions.

Best Regards,

Randell E. Treadaway, Esq.




Date     05/05/2015          Type: General
By       Tom Devine
Subject: em from coverage counsel



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Wednesday, April 01, 2015 5:39 PM
To: Mark C. Clemer
Cc: Michelle O'Daniels; Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom;
Stephanie Cochran
       : RE: 04-01-15 Clemer re Denbu



Many thanks Mark.


Best

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Flordia Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Telefax: (985) 871-8788
Cell: (504) 583-3999
Email: Randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:




Date     05/05/2015                      Type: General
By       Tom Devine
Subject: EM FROM D/C

From: Mark C. Clemer [mailto:mclemer@brownsims.com]
Sent: Wednesday, April 01, 2015 4:08 PM
To: Randy Treadaway




                                                                                                                  FARA003962
Cc: Michelle O'Daniels; Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom;
Stephanie Cochran
           . 04-01-15 Clemer re



Thanks Randy,




Best regards,

Mark




Mark C. Clemer, Shareholder
mclemer@brownsims.com
Brown Sims
1177 West Loop South, Tenth Floor
Houston, Texas 77027
o 713.629.1580 F 713.629.5027
www.brownsims.com



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Wednesday, April 01, 2015 10:50 AM
To: Mark C. Clemer
Cc: Michelle O'Daniels; Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom;
Stephanie Cochran
       ect: 04-01-15 ClemjeirlirjeliDie.nibiuilliiliiililiiilliiliii






Date     05/05/2015          Type: General
By       Tom Devine
Subject: em from coverage counsel

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Wednesday, April 01, 2015 11:50 AM
To: Mark C. Clemer (mclemer@brownsims.com)
Cc: Michelle O'Daniels; Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom;
Stephanie Cochran




-
Good morning Mark.




                                                                                    FARA003963
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788




Date     04/07/2015          Type: General
By       Kylie Miller
Subject: **OUTGOING MAIL CONFIRMATION**

91 7199 9991 7035 6088 0777

**SENT AS DIRECTED**

From: Devine~ Tom
Posted At: Tuesday, April 07, 2015 9:34 AM
Posted To: OSC EAST
Conversation: 3927045
Subject: FW: 3927045

Please attach theu Denbury original reservationu to the first attachment dated
March 16, 2015 and mail certified return receipt requested. Tom Devine

From: Devine~ Tom
Sent: Monday, March 16, 2015 2:15 PM
To: 'OSCEASTRECOVERED@yorkrsg.com'
Cc: 'randy@ztlalaw.com'
Subject: 3927045

Please attach theu Denbury original reservationu to the first attachment dated
March 16, 2015 and mail certified return receipt requested. Tom Devine
Thomas Devine
Senior Environmental Adjuster
FARA
973.404.1119 office
tom.devine@FARA.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471







Date     04/07/2015          Type: General
By       Tom Devine
Subject: EM FROM COVERAGE COUNSEL



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, March 20, 2015 11:19 AM
To: Devine, Tom
Cc: Sanford Oster (Sanford.Oster@Ironshore.com)
Subject: FW: 03-20-15 Oster-Devine re FAR'IAilc.llaill·mIi319.2i7i0.4i5i-IiDie.n.biuiriYIiRleisi0iuirlcieisillilnc.
vs Ironshore Specialty Insurance CompanYl




                                                                                                                      FARA003964
Good morning Tom.




Please give us a call if you have any questions.   In the meantime, have a great
weekend.

Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida street, Suite 2




Date     04/07/2015          Type: General
By       Tom Devine
Subject: EM FROM COVERAGE COUNSEL


From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Monday, March 16, 2015 3:29 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Devine, Tom
Cc: Michelle O'Daniels; Brad Ferrand; Stephanie Cochran; Mark C. Clemer
(mclemer@brownsims.com)
Subject·          Oster-Devine re




                                                                                   FARA003965
       Best Regards,

       Rand,,·ll E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       4@6 N.. Florida street, Suite 2
       covington~       LA 73433
       Telephone: (985) 872-8787
       Direct Dial: (985) 273-3122
       

--
"

       From: Randy Treadaway [lllailto;randy@Ztlalaw.com]
       Sent: ;'londay, t·larch 16, 21i'!1S 2;e1 PM
       To: Springmann, Michael; Sanford Oster
       Cc: Michelle O)Oaniels;       mclemer~~rO\~nsims.cQm;   Brad Ferrand; Stephanie Cochran;
       Devine J Tom




       Good afternoon Mike and thanks for your email.




       Best Regards,




                                                                                                  FARA003966
Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122




Date     04/07/2015           Type: General
By       Tom Devine
Subject: EM FROM CIC



From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Monday, March 16, 2015 2:01 PM
To: Springmann, Michael; Sanford Oster
Cc: Michelle O'Daniels; mclemer@brownsims.com; Brad Ferrand; Stephanie Cochran;
         Tom




Good afternoon Mike and thanks for your email.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2




Date     03/17/2015          Type: General
By       Ryan Roads
Subject: "Outgoing Mail Confirmation"



*'SENT AS DIRECTED*'

91 7199 9991 7035 6099 0872

From: Devine) Tom
Posted At: Monday, March 16, 2015 2:15 PM
Posted To: OSC EAST
Conversation: 3927045
Subject: 3927045

Please attach theu Denbury original reservationu to the first attachment dated
March 16, 2015 and mail certified return receipt requested. Tom Devine
Thomas Devine
Senior Environmental Adjuster
FARA
973.404.1119 office
tom.devine@FARA.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471







Date     03/16/2015           Type: General
By       Michael springmamninilllllllllllllill
Subject: EM to Tom w/ CC I

From: Springmann, Michael
Sent: Monday, March 16, 2015 11:57 AM
To: Devine, Tom
Cc: claimattachments@fara.com
Subject: FW: 3927045 Denbury Resources



From: Bonnie Champagne [mailto:bonnie@ztlalaw.com]
Sent: Monday, March 09, 2015 2:41 PM
To: Springmann, Michael
Subject: Denbury Resources




                                                                                  FARA003967
Regards.
Bonnie Champagne

Bonnie Champagne
legal. Administrator
Zaunbreeher Tread",.ay, LLC
496 N. Florida street, Suite 2
Covington, LA 79433
Direct Dial: 985-273-3129
Phone: 985-871.-8787
Fax: 985-871-8788






Date     93/16/2915          Type: General
By       Hichael Springmann
Subject: EH to CC, DC and client re file transfer to Tom

From: Sanford Oster [mailto:Sanford.Oster@iranshore.com]
Sent: }ronday, Haren 16, 2015 12:13 PM
To: Springmann, Michael; 'randy@Ztlalaw.com'
CC; 'modlegal@gmail.com%; '!!lclemer@brownsims .. c:om~;, (brad@ztlala.w~com';
'stephanie@ztlalaw.com'; Devine Tom
Subject: Re: 93-19-15                                    Resources FARA



Tom .. 1'1ike.,.
Thanks for the follow-up


Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY leaB4
546 8Z6-4944-0ffice
347 759-1976-Cell
Sanfard.oster@ironshore.com

From: Springmann, 14ichael
Sent: Nonday, ~larch 16, 2e15 11;52 AN
To: •Randy Treadaway'; Sanford Oster
Cc: Michelle O'Oaniels; Mark C. Clemer      (mcl~n€r@brownsims.com);       Brad Ferrand;
Stephanie Cochran; Devin@,) Tom
Subject: RE: 93-19-15                                     Resources FARA
392


All, this file has been transferred to FARAtis Tom Devine (973) 464-1200;
tom.devine@fara.com. Tom ,.ill process the supplemental ROR letter today under his
signatuFe. Thanks.




Date     93/16/2815               Type: General
By       Michael Springmann
Subject: EM from client      11111111111111111111111111
From: springmann, Nichael
Sent: ,'ronday, ~larch 16, 2e15 11:49 AM
To: Devine, Tom
Subject·                                                            FARA Claim



Tom..!" this is now yours.

From: Randy Traadaway [mailto:randy@:ztlalaw.com]
Sent: Tuesday, March 10, 2915 2:16 PM
To: Sanford Oster; Springmann, Michael
Cc: Michelle O'Oaniels; Mark C. Clemer (mclemer@brownsims.com); Brad Ferrand;
Stephanie Cochran
Subject:
3927945


1-lany thanks Sandy.




                                                                                           FARA003968
S"st Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
486 N:. Florida street, Suite 2
Covington, LA 7a433
Telephone! (985) 87~-8787
Direct Dial: {98S) 273-3122
~lobil.e; (Sa4) 583-3999
Telef·ax; (985) 871-8788
Email: randy@ztlalaw.eom
Websi.te: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFOR~4TION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) N~\ED ABOVE This message is sent by or on behalf of a Is,,'yar
at the law firm of Zaunbrecher Treadaway, lol.Co and is intended onl~i for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attaehments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient or is not the employ"e or agent responsible for delivering this ",essage
to the intended recipient, please do nat read, copy, use or disclose this
communi·cation to others_ IT you have received this communication in error . . please
notify us immediately by reply e-mail or by telephone (call us collect at
S64-B33-73ee) and immediately delete this message and all of its attachments.
Thank )'ou.

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Tuesday, ~larch le, 2elS 2:a4 PM
To: Randy Treada\oJay; Springmaon,. Hichael
Cc: Michelle O'Oaniels; Mark C. Clemer (mclemer@brownsims.com); Brad ferrand;
Stephanie Cochran
Subject: HE!                                                FARA Claim




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLA~IS
ONE STATE STREET PLAZA I 8TH fL ! NEW YORK, NY 1eee4
Office: 646.8z6.4~441 Mabile: 347.7S9.1~761 VCARD



From: Randy Treadaway [mailt<>:randy@ztlalaw.com]
Sent: Tuesday, March le, leiS 18:56 ~1
To! Sanford Oster; Springmann~ Michael
Cc: f-'Hchelle OtOaniels; Mark C. Clemer (mclaner@brawnsims .. com); Brad Ferrand;
Stephanie Cochran
        : 93-16-15                                                Claim 3~27e45



Good morning Sandy and Mike.        Hope all is well.




Date      93/16[2915              Type: General
By
Subject: Michael spr;ilfllglm.a.n.nllllllllllil
         EM from DC m

From: Springmann, Michael
Sent: Nonday, Haren 16, 2e~5 11:49 AM
To: Devine~ Tom
Cc: claimattachments§fara.com
Subject: FW: 03-19-15 Oster-s9liiijiiililiiiiililRieisioiUirjciejSIiFiAiRAilcil.aii.mlll
3927a45                       I




From: Randy Treadaway [mailto:randy@Ztlalaw.com]
Sent: Tuesday, March ~6, 2elS 9:56 AM
To: Sanford Oster (Sanford.Oster@IronshOl'e.com); Springmann, ~liehael
Cc: Hichelle O'Oaniels; Mark C. Clemer (mclemer@brownsims.com); Brad Ferrand;
Stephanie Cochran
Sub'ect: 03-18-15 Oster-S ...i                     ureas FARA Claim 3927e45




                                                                                           FARA003969
     Best Regards,

     Randell E. Treadaway. Esq.
     Zaunbre~her Treadaway, L.L.C.
     406 ~. Florida street, Suite 2
     Covington, LA 70433
     Telephone: (985) 872-8787
     Direct Dial: (985) 273-3122
     Mobile: (S04) 583·3999
     Telefax: (985) 871-8788
     Email: randy@ztlalaw.com
     Website: WM"J.ztlalaw.com
     



     Date       03/12/2015         Type: General
     By          Tom Devine
     Subject: EM TO DiC


--
7
     

     From:    Oevine~   Tom
     Sent: Thursday, March 12, 2815 4:34 PM
     To: . al.an@ztlalaw. corn >
     Subject: OUR CLAm #3927045 South Delhi Spill v. Denbury

     Randy:

              The above captioned file has been transferred to me from Mike Springman.
     Please forward any future correspondence to my attention. Thanks. Tom Devine

     Thomas Devine
     Senior Environmental Adjuster
     FAllA
     973.484.1119 office
     tom.devine@FARA_com email
     FARA, A York Risk Services Company
     



     Date     03/18/2015             Type: Supervisory Claim Review
     By       Ronnie Rooze110
     subject: Supervisory Review




                                                                                         FARA003970
Tom,
Reassigning to you. Let DC know you are handling.

Email was sent to tom.devine@fara.com regarding these instructions.



Date     03/06/2015          Type: General
By       Michael
Subject: F/U to

From: Springmann, Michael
Sent: Friday, March 06, 2015 1:51 PM
To: John Reusch (John.Reusch@ironshore.com)
Cc: Sanford Oster (Sanford.Oster@ironshore.com); Ronzello, Ronald
Subject: 3927045 South Delhi/Denbury




From: Springmann, Michael
Sent: Thursday, February 12, 2015 7:49 AM
To: John Reusch John.Reusch@ironshore.com); LossFund@Fara.com; Ronzello, Ronald
Subject: FW:              Ironshore Holdings, Inc., 1581, South Delhi Field, LA
Spill,




From: Sanford Oster [mailto:Sanford.Oster@ironshore.comj
Sent: Wednesday, February 11, 2015 11:41 AM
To: Springmann, Michael
Subject: RE: 3927045 Denbury Resources



SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD

From: Springmann, Michael
Sent: Wednesday, February 11, 2015 11:32 AM
To: Sanford Oster (Sanford.Oster@ironshore.com)
Subject: FW: 3927045 Denbury Resources




From: Bonnie Champagne [mailto:bonnie@ztlalaw.comj
Sent: Wednesday, February 11, 2015 10:54 AM
To: Springmann, Michael
Subject: Denbury Resources




Many thanks,
Bonnie Champagne

Bonnie Champagne
Legal Administrator
Zaunbrecher Treadaway, LLC
406 N. Florida Street, Suite 2
Covington, LA 70433
Direct Dial: 985-273-3129
Phone: 985-871-8787
Fax: 985-871-8788

From: John Reusch [mailto:John.Reusch@ironshore.comj
Sent: Wednesday, February 11, 2015 9:27 PM
To: Loss               Ronzello, Ronald; 'michael.springman@fara.com'
Subject:                   Ironshore Holdings, Inc., 1581, South Delhi Field, LA
Spill,




John
John Reusch
Senior Vice President
Chief Claims Officer - P & C Claims
175 Powder Forest Drive, 1st Floor
Weatogue, CT 06089
D: (860) 408-7828




                                                                                   FARA003971
C: (860) 218-0698
F: (860) 408-7801
E: john.reusch@ironshore.com


From: info@iclaimsexpert.com [mailto:info@iclaimsexpert.com]
Sent: Wednesday, February 11, 2015 01:28 PM
To: Bill Gleason; John Reusch; IronshoremgatpaUS; lossfund@fara.com

                       Ironshore Holdings, Inc., 1581, South Delhi Field, LA Spill,




Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471






Date     03/06/2015          Type: General
By       Michael Springmann
Subject: EM from client: local counsel Brown Sims

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, February 27, 2015 4:47 PM
To: Ronzello, Ronald; John Reusch; 'randy@ztlalaw.com'; Springmann, Michael
Subject: Re: Denbury Suit




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Ronzello, Ronald [mailto:ronald.ronzello@FARA.com]
Sent: Friday, February 27, 2015 05:24 PM
To: John Reusch; Sanford Oster
Subject: Denbury Suit








Date      03/06/2015            Type: General
By
Subject: EM from spri~nlgimlalnlnllllllllllllllllllllllill
         Michael CC: U

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Tuesday, March 03, 2015 8:49 AM




                                                                                      FARA003972
To: Sanford Oster; Ronzello, Ronald
Cc: Springmann, Michael; John Reusch
Subject: 83-83-15 Oster-Ronzello RE: Denbury Suit -   1111111111111111
Sandy/Ron,




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
486 N. Florida Street, Suite 2
Covington, LA 78433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (584) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com





Date     03/06/2015          Type: General
By       Michael Springmann
Subject: EM exch CC and Superv re sched conf call

From: Ronzello, Ronald
Sent: Saturday, February 28, 2015 11:19 AM
To: Randy Treadaway; Sanford oster; John Reusch; Springmann, Michael
Cc: Michelle O'Daniels; Mark C. Clemer (mclemer@brownsims.com); Brad Ferrand;
Stephanie Cochran
Subject: RE: 02-28-15 Oster re Denbury v. Ironshore, et




Ronald L. Ronzello J.D.
Unit Manager - Claim Operations
Branch Claims
985.674.4688 office
808.259.8388 ext. 4688 toll free
985.624.8684 fax
ronald.ronzello@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 78471





Date      83/86/2815             Type: General
By
Subject: Michael
         EM from sprji.n.g.mja.ninillllllllllllllll
                 CC m

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Saturday, February 28, 2015 7:22 AM
To: Sanford Oster; Ronzello, Ronald; John Reusch; Springmann, Michael
Cc: Michelle O'Daniels; Mark C. Clemer (mclemer@brownsims.com); Brad Ferrand;
Stephanie Cochran
Subject: 02-28-15 Oster re Denbury v. Ironshore, et al1l1l1l1l1l1l1l1l1l1l1l1l1




                                                                                  FARA003973
     Best Regards,

     Randell E. Treadaway, Esq.
     Zaunbrecher Treadaway, L.L.C.
     406 N. Florida street, Suite 2
     Covington, LA 70433
     Telephone: (985) 871-8787
     Direct Dial: (985) 273-3122
     Mobile: (504) 583-3999
     Telefax: (985) 871-8788
     Email: randy@ztlalaw.com
     Website: www.ztlalaw.com
     



     Date     03/06/2015                 Type: General
     By       Michael Springmann
     Subject: EM from client      liliiii
     From: Sanford oster [mailto:Sanford.oster@ironshore.com]
     Sent: Friday, March 06, 2015 10:51 AM
     To:


     Mike,

     Thank you.

     SANFORD OSTER
     Vice President
     IRONSHORE SPECIALTY CASUALTY CLAIMS
     ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
     Office: 646.826.49441 Mobile: 347.759.19761 VCARD



     From: John Reusch
     Sent: Friday, March 06, 2015 11:48 AM
     To: ECS Corporate; Tim McAuliffe; Ben Beauvais; Jordan Gantz; Leonidas Nguyen
     Cc: Kelly Salmon; Monika Geranio; Tiffany Soyack; Bill Gleason; Inpoint; Sanford
     Oster;
     Subject:Gl.aliinliHjeinldlrdilclklslilllllllllllllllllllllllllll
              III




-
'7   John


     JOHN REUSCH
     Senior Vice President a' Chief Claims Officer - Property & Casualty
     IRONSHORE CLAIMS
     175 POWDER FOREST DRIVE 1 2ND FL 1 WEATOGUE, CT 06089
     Office: 860.408.78281 Mobile: 860.218.06981 VCARD




     



     Date     02/28/2015                 Type: General
     By       Ronnie Ronzello
     Subject: EM from and to DC

     From: Ronzello, Ronald
     Sent: Saturday, February 28, 2015 11:19 AM
     To: 'Randy Treadaway'; Sanford Oster; John Reusch; Springmann, Michael
     Cc: Michelle O'Daniels; Mark C. Clemer (mclemer@brownsims.com); Brad Ferrand;
     Stephanie Cochran




                                                                                        FARA003974
Subject: RE: 02-28-15 Oster re Denbury v. Ironshore, et




Ronald L. Ronzello J.D.
Unit Manager - Claim Operations
Branch Claims
985.674.4680 office
800.259.8388 ext. 4680 toll free
985.624.8684 fax
ronald.ronzello@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471


From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Saturday, February 28, 2015 7:22 AM
To: Sanford Oster; Ronzello, Ronald; John Reusch; Springmann, Michael
Cc: Michelle O'Daniels; Mark C. Clemer (mclemer@brownsims.com); Brad Ferrand;
Stephanie Cochran
Subject: 02-28-15 oster re Denbury v. Ironshore, et




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attachments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient or is not the employee or agent responsible for delivering this message
to the intended recipient, please do not read, copy, use or disclose this
communication to others. If you have received this communication in error~ please
notify us immediately by reply e-mail or by telephone (call us collect at
504-833-7300) and immediately delete this message and all of its attachments.
Thank you.

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, February 27, 2015 4:47 PM
To: 'ronald.ronzello@FARA.com'; John Reusch; Randy Treadaway;
'Michael.Springmann@fara.com'
Subject: Re: Denbury Suit




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice




                                                                                     FARA003975
        347 759-1976-Cell
        Sanford.oster@ironshore.com

        From: Ronzello, Ronald [mailto:ronald.ronzello@FARA.com]
        Sent: Friday, February 27, 2015 05:24 PM
        To: John Reusch; Sanford Oster
        Subject: Denbury Suit




        Ronald L. Ronzello J.D.
        Unit Manager - Claim Operations
        Branch Claims
        985.674.4680 office
        800.259.8388 ext. 4680 toll free
        985.624.8684 fax
        ronald.ronzello@fara.com email
        FARA, A York Risk Services Company
        1625 West Causeway Approach
        Mandeville, LA 70471



        The information in this e-mail and in any attachments is confidential and may be
        privileged. If you are not the intended recipient, please destroy this
        communication and notify the sender immediately. You should not retain, copy or
        use this e-mail for any purpose, nor disclose all or any part of its conten
        



        Date       02/27/2015         Type: General

        Subject:
        By        ~iiiillliliiiilllllllllllllllllill
                 ill
        From: John Reusch [mailto:John.Reusch@ironshore.com]
        Sent: Friday, February 27, 2015 1:51 PM
        To: Springmann, Michael; Sanford Oster; Ronzello, Ronald; Freyre, Carlos
        Subject: Re: 3927045 Denbury

        Thanks everyone. Enjoy the weekend.
        John Reusch
        Senior Vice President
        Chief Claims Officer - P & C Claims
        175 Powder Forest Drive, 1st Floor
        Weatogue, CT 06089
        D: (860) 408-7828
        C: (860) 218-0698
        F: (860) 408-7801
        E: john.reusch@ironshore.com

        From: Springmann, Michael
        Sent: Friday, February 27, 2015 1:48 PM
        To: 'John Reusch'; Sanford Oster; Ronzello, Ronald; Freyre, Carlos
        Subject: RE: 3927045 Denbury


.....
,....
'1"


        -----Original Message-----
        From: John Reusch [mailto:John.Reusch@ironshore.com]
        Sent: Friday, February 27, 2015 10:34 AM
        To: Sanford Oster; Springmann, Michael; Ronzello, Ronald; Freyre, Carlos
        Subject: Re: Denbury




        John
        John Reusch
        Senior Vice President
        Chief Claims Officer - P & C Claims
        175 Powder Forest Drive, 1st Floor
        Weatogue, CT 06089
        D: (860) 408-7828
        C: (860) 218-0698
        F: (860) 408-7801
        E: john.reusch@ironshore.com




                                                                                           FARA003976




Date     02/27/2015          Type: General
By       Michael Springmann
Subject: EM from Shirley Fritch 11111111111111111111
From: Fritch, Shirley
Sent: Friday, February 27, 2015 1:43 PM
To: Springmann, Michael
Cc: Ronzello, Ronald; Freyre, Carlos
Subject: RE: RUSH FW: Denbury 3927045



Shirley Fritch
Regional Vice President
225.448.0355 office
877.570.3272 toll free
225.448.0026 fax
985.773.3034 cell
shirley.fritch@fara.com email
FARA, A York Risk Services Company
4041 Essen Lane, Suite 200
Baton Rouge, LA 70809





Date     02/27/2015           Type: General
By       Shirley A Fritch
Subject:




Date     02/27/2015           Type: General
By       Michael Springmann
Subject: EM to Shirley Fritch 111111111111111111111
From: Springmann, Michael
Sent: Friday, February 27, 2015 10:46 AM
To: Fritch, Shirley
Cc: Ronzello, Ronald; Freyre, Carlos (Carlos.Freyre@yorkrsg.com)
Subject: RUSH FW: Denbury 3927045
Importance: High




-----Original Message-----
From: Sanford oster [mailto:Sanford.Oster@ironshore.comj
Sent: Friday, February 27, 2015 10:30 AM
To: Springmann, Michael; Ronzello, Ronald; Freyre, Carlos; John Reusch
Subject: Fw: Denbury




Thanks,
Sandy


Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

      Original Message
From: John Reusch
Sent: Friday, February 27, 2015 10:58 AM
To: Sanford Oster; James Gannon; Tadzi Jones
Subject: Q1




                                                                         FARA003977
        John
        Thanks.
        John Reusch
        Senior Vice President
        Chief Claims Officer - P & C Claims
        175 Powder Forest Drive, 1st Floor
        Weatogue, CT 06089
        D: (860) 408-7828
        C: (860) 218-0698
        F: (860) 408-7801
        E: john.reusch@ironshore.com
        «xmp>



        Date        02(27(2015        Type: General
        By
        Subject:




        Claim Id:                               3927045

        Claimant:                               South Delhi Field, LA Spill

        Accident Date:                          06(14(2013

        Description:                            Excess Claim Insured had a spill of C02,

        Line Of Coverage:                       Commercial Excess Liability (Umbrella) I

        Sub Line:                               Liability - Property Damage

        Reserved:   111111111111111111111
        Status:




.-
"'1"
.-
                       --                                        --
"""'
 0




        --
\0
c



Date     02/27/2015            Type: General
By       Michael 5pringmann
Subject: EM (2) from client   1111111111111111111
From: John Reusch [mailto:John.Reusch@ironshore.com]
Sent: Friday, February 27, 2015 10:34 AM
To: Sanford Oster; Springmann, Michael; Ronzello, Ronald; Freyre, Carlos
Subject: Re: Denbury




John
John Reusch
Senior Vice President
Chief Claims Officer - P & C Claims
175 Powder Forest Drive, 1st Floor
Weatogue, CT 06089
D: (860) 408-7828
C: (860) 218-0698
F: (860) 408-7801
E: john.reusch@ironshore.com

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, February 27, 2015 10:30 AM
To: Springmann, Michael; Ronzello, Ronald; Freyre, Carlos; John Reusch
Subject: Fw: Denbury




Thanks,
Sandy


Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com





Date       02/24/2015          Type: General
By
Subject: Michael sprinig.m.alnlnllllllllllllllllllllllllllllill
         EM to client ~

From: Springmann, Michael
Sent: Tuesday, February 24, 2015 12:02 PM
To: 'John Reusch'; Sanford Oster
Cc: Ronzello, Ronald; Freyre, Carlos
Subject: RE: 3927045 South Delhi Field/Denbury Resources

                                                                         Thanks.




Date     02/24/2015            Type: General
By       Michael Springmann
Subject: EM from client  1111111111111111
From: John Reusch [mailto:John.Reusch@ironshore.com]
Sent: Tuesday, February 24, 2015 11:20 AM
To: Springmann, Michael; Sanford Oster
Cc: Ronzello, Ronald; Freyre, Carlos
Subject: RE: 3927045 South Delhi Field/Denbury Resources

Hi Mike,




                                                                                   FA~003979
JOHN REUSCH
Senior Vice President a' Chief Claims Officer - Property & Casualty
IRONSHORE CLAIMS
175 POWDER FOREST DRIVE 1 2ND FL 1 WEATOGUE, CT 136089
Office: 860.408.78281 Mobile: 8613.218.06981 VCARD






Date     132/24/2015           Type: General
By       Michael sprinjg.mlalnlnllllill
Subject: EM to client ~

From: Freyre, Carlos [mailto:Carlos.Freyre@yorkrsg.com]
Sent: Tuesday, February 24, 21315 11:139 AM
To: Springmann, Michael
Subject: RE: 39271345 South Delhi Field/Denbury Resources

Mike-thank you



Carlos Freyre
AVP- Product Management, Casualty Practice Leader
973.404.1125 office
973.404.91352 fax
732.236.6143 cell
carlos.freyre@yorkrsg.com email
York Risk Services Group
99 Cherry Hill Rd
Suite 2313
Parsippany NJ 137054

From: Springmann, Michael
Sent: Tuesday, February 24, 2015 11:132 AM
To: John Reusch (John.Reusch@ironshore.com); Sanford Oster
(Sanford.Oster@ironshore.com)
Cc: Ronzello, Ronald; Freyre, Carlos (Carlos.Freyre@yorkrsg.com)
Subject: 3927045 South Delhi Field/Denbury Resources

Sandy and John,                                                Thanks.


Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 713471






Date     132/24/21315        Type: General
By       Michael Springmann
Subject: EM from CC to LA to sched call   111111111111111
From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Monday, February 23, 21315 9:213 AM
To: Mark C. Clemer
Cc: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael; Michelle
O'Daniels
Subject: RE: 132-23-15 Clemer FW: 132-213-15 Springmann-Oster re Denbury Resources
Holt Bryant Pollution Claim-FARA Claim 39271345-Interim Report



Best

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
4136 N. Florida Street, Suite 2
Covington, LA 713433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122




                                                                                     FARA003980
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com


From: Mark C. Clemer [mailto:mclemer@brownsims.com]
Sent: Monday, February 23, 2015 9:17 AM
To: Randy Treadaway
Cc: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael; Michelle
O'Daniels
Subject: RE: 02-23-15 Clemer FW: 02-20-15 Springmann-Oster re Denbury Resources
Holt Bryant Pollution Claim-FARA Claim 3927045-Interim Report




Mark C. Clemer, Shareholder
mclemer@brownsims.com
Brown Sims
1177 West Loop South, Tenth Floor
Houston, Texas 77027
o 713.629.1580 F 713.629.5027
www.brownsims.com


From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Monday, February 23, 2015 8:49 AM
To: Mark C. Clemer
Cc: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael; Michelle
O'Daniels
Subject: 02-23-15 Clemer FW: 02-20-15 Springmann-Oster re Denbury Resources Holt
Bryant Pollution Claim-FARA Claim 3927045-Interim Report

Good morning Mark.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com


From: Mark C. Clemer [mailto:mclemer@brownsims.com]
Sent: Saturday, February 21, 2015 11:14 AM
To: Randy Treadaway
Cc: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael; Michelle
0' Daniels
Subject: RE: 02-21-15 Clemer FW: 02-20-15 Springmann-Oster re Denbury Resources
Holt Bryant Pollution Claim-FARA Claim 3927045-Interim Report

Thanks Randy,




Mark



Mark C. Clemer, Shareholder
mclemer@brownsims.com
Brown Sims
1177 West Loop South, Tenth Floor
Houston, Texas 77027
o 713.629.1580 F 713.629.5027
www.brownsims.com

Sent: Saturday, February 21, 2015 6:48 AM
To: Mark C. Clemer - Brown Sims (mclemer@brownsims.com)
Cc: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael; Michelle
0' Daniels
Subject: 02-21-15 Clemer FW: 02-20-15 Springmann-Oster re Denbury Resources Holt
Bryant Pollution Claim-FARA Claim 3927045-Interim Report

Good morning Mark.   Hope all is well.




                                                                                   FARA003981
      Have a great weekend.

      Best Regards,

      Randell E. Treadaway, Esq.
      Zaunbre·cher Treads\."ay" L .. L~C#
      4e6 U. Flordia street, Suite 2
      Covington, LA 79433
      Telephone: (98S) 871-8787
      Telefax: (985) 871-8788
      Cell: (5e4) 583-3999
      Email: Randy@ztlalaw.eom
      Webs.ite: ' ' 



      Date     92/24/2915                  Type: General
      By       Michael Springmann
      Subject: CC Status Report

      February         2a~   2915

      VIA   E~1AIl   ONLY
      Michael K. Springmann~ J.D.
      Senior Environmental Adjuster
      FARA, A York Risk Services Company
      1625 West Causeway Approach
      ~lande\lille, LA 78471


      RE:      Denbury Resources, Inc. Holt-Bryant Pollution Claim
               Insured:                  Deobury   Resources~   Inc~
               D/A:                 June 4, 2013
               Ironshore Policy No.        0ee98S602
               FARA Claim No.:      3927645
               Our file:           14-114/RET

      Dear i'like:




--
--
4-




     FARA003983
                                               Very truly   yaurs~


                                               Randell E. Treadaway

                                               Randell E. Treadaway

      RET/se (w!enels.)
      


--
"From: Randy Treadaway [mailto:randy@ztlalaw.com}
      Sent: Friday, February 26, 231S 3:97 PM
      To: springmann, 11ichael; Sanford Oster (Sanford.Oster@Ironshore.com)
      Cc: John Reusch; Michelle O'Daniels; Brad Ferrand; Stephanie Cochran
      Subject: 92-20-15 Springmann-Oste" re Denbury Resources Holt Bryant Pollution
      Ciaim-FARA Claim 3927e4S-Interim Report




                                                                                      FARA003984
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     02/23/2015           Type: General
By       Michael Springmann
Subject: EM from J. Reusch re

From: John Reusch [mailto:John.Reusch@ironshore.com]
Sent: Friday, February 20, 2015 5:41 PM
To: Springmann, Michael; Sanford Oster; Ronzello, Ronald
Cc: Sanford Oster
Subject: RE: 392704511111111111111111




JOHN REUSCH
Senior Vice President a' Chief Claims Officer - Property & Casualty IRONSHORE
CLAIMS
175 POWDER FOREST DRIVE 1 2ND FL 1 WEATOGUE, CT 06089
Office: 860.408.78281 Mobile: 860.218.06981 VCARD





Date     02/20/2015          Type: General
By       Michael Springmann
Subject: EM from/to John Reusch re III
From: Springmann, Michael
Sent: Friday, February 20, 2015 4:56 PM
To: 'John Reusch'; Sanford Oster; Ronzello, Ronald
Cc: Sanford Oster
Subject: RE: 3927045111111111111111111




Thanks.

-----Original Message-----
From: John Reusch [mailto:John.Reusch@ironshore.com]
Sent: Friday, February 20, 2015 12:44 PM
To: Springmann, Michael; Sanford Oster; Ronzello, Ronald
Cc: Sanford Oster
Subject: RE: 3927045 11111111111111111




                                                                                FARA003985
John

JOHN REUSCH
Senior Vice President a' Chief Claims Officer - Property & Casualty IRONSHORE
CLAIMS
175 POWDER FOREST DRIVE 1 2ND FL 1 WEATOGUE, CT 06089
Office: 860.408.78281 Mobile: 860.218.06981 VCARD





                                                                                    E-mail regarding unrelated case








Date     02/19/2015          Type: General
By       Michael Springmann
Subject: EM from client/to CC and DC        1111111111111111111111
From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, February 20, 2015 7:36 AM
To: Sanford Oster
Cc: Springmann, Michael; Ronzello, Ronald; JOhnIiR.elu.slc.h.;IiFirieiYlriel'licarlos
Subject: 02-20-15 Oster-Springmann Re: 3927045 I

Good morning Sandy and Mike and thanks for your emails.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 273-3122
Telefax: (985) 871-8788
Cell: (504) 583-3999
Email: Randy@ztlalaw.com
Website: www.ztlalaw.com

From: Springmann, Michael
Sent: Thursday, February 19, 2015 4:33 PM
To: 'Sanford Oster'; 'randy@ztlalaw.com'; 'mclemer@brownsims.com'
Subject: RE: 3927045 Denbury Claim




-----Original Message-----
From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Wednesday, February 11, 2015 5:24 AM
To: 'randy@ztlalaw.com'; 'mclemer@brownsims.com'
Cc: Springmann, Michael




                                                                                                                      FARA003986
     Subject: Denbury Claim




     Sanford Oster, VP
     Casualty Claims
     Ironshore
     One State Street Plaza
     New York, NY 10004
     646 826-4944-0ffice
     347 759-1976-Cell
     Sanford.oster@ironshore.com
     



     Date     02/19/2015                    Type: General
     By       Michael Springmann
     Subject: EM from/to client          1111111111111111
     From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
     Sent: Thursday, February 19, 2015 5:05 PM
     To: Springmann, Michael; Ronzello, Ronald
     Cc: John Reusch; 'randy@ztlalaw.com'; Freyre, Carlos
     Subject: Re: 3927045




     Sanford Oster, VP
     Casualty Claims
     Ironshore
     One State Street Plaza
     New York, NY 10004
     646 826-4944-0ffice
     347 759-1976-Cell
     Sanford.oster@ironshore.com

     From: Springmann, Michael
     Sent: Thursday, February 19, 2015 4:26 PM
     To: 'Sanford Oster'; Ronzello, Ronald
     Cc: John Reusch; ·ranjdIYd@.z.t.l.a.l.a.wl.•c.olml'lIl
     Subject: RE: 3927045 I

--
~




     -----Original Message-----
     From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
     Sent: Thursday, February 19, 2015 4:18 PM
     To: Springmann, Michael; Ronzello, Ronald
     Cc: John Reusch; 'randy@ztlalaw.com'
     Subject:




                                                                     FARA003987
       Sandy



       Sanford Oster, VP
       Casualty Claims
       Ironshore
       One State Street Plaza
       New York, NY 10004
       646 826-4944-0ffice
       347 759-1976-Cell
       Sanford.oster@ironshore.com
       



       Date     02/12/2015           Type: General
       By       Michael
       Subject: EM from/to

       From: Springmann, Michael
       Sent: Thursday, February 12, 2015 7:49 AM
       To: John Reusch John.Reusch@ironshore.com); LossFund@Fara.com; Ronzello, Ronald
       Subject: FW:              Ironshore Holdings, Inc., 1581, South Delhi Field, LA
       Spill,




       From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
       Sent: Wednesday, February 11, 2015 11:41 AM
       To: Springmann, Michael
       Subject: RE: 3927045 Denbury Resources



       SANFORD OSTER
       Vice President
       IRONSHORE SPECIALTY CASUALTY CLAIMS
       ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
       Office: 646.826.49441 Mobile: 347.759.19761 VCARD

       From: Springmann, Michael
       Sent: Wednesday, February 11, 2015 11:32 AM
       To: Sanford Oster (Sanford.Oster@ironshore.com)
       Subject: FW: 3927045 Denbury Resources




       From: Bonnie Champagne [mailto:bonnie@ztlalaw.com]
       Sent: Wednesday, February 11, 2015 10:54 AM
       To: Springmann, Michael
       Subject: Denbury Resources




       Many thanks,
       Bonnie Champagne

       Bonnie Champagne

--
" i"
       Legal Administrator
       Zaunbrecher Treadaway, LLC
       406 N. Florida Street, Suite 2
       Covington, LA 70433
       Direct Dial: 985-273-3129
       Phone: 985-871-8787
       Fax: 985-871-8788

       From: John Reusch [mailto:John.Reusch@ironshore.com]
       Sent: Wednesday, February 11, 2015 9:27 PM
       To: Los                Ronzello, Ronald; 'michael.springman@fara.com'
       Subj                       Ironshore Holdings, Inc., 1581, South Delhi Field, LA
       Spill,




       John
       John Reusch
       Senior Vice President
       Chief Claims Officer - P & C Claims
       175 Powder Forest Drive, 1st Floor
       Weatogue, CT 06089
       D: (860) 408-7828
       C: (860) 218-0698




                                                                                          FARA003988
F: (860) 408-7801
E: john.reusch@ironshore.com


From: info@iclaimsexpert.com [mailto:info@iclaimsexpert.com]
Sent: Wednesday, February 11, 2015 01:28 PM
To: Bill Gleason; John Reusch; IronshoremgatpaUS; lossfund@fara.com

                         Ironshore Holdings, Inc., 1581, South Delhi Field, LA Spill,




Date      02/11/2015             Type: General
By
Subject: Michael  ~~'·~'~~:~~~;'IIIIIIIIIIIIIIIIIIIIIIII
         EM to/from

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: t~ednesday, February 11, 2015 11:41 AM
To: Springmann, Michael
Subject: RE: 3927045 Denbury Resources



SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD

From: Springmann, Michael
Sent: Wednesday, February 11, 2015 11:32 AM
To: Sanford Oster (Sanford.Oster@ironshore.com)
Subject: FW: 3927045 Denbury Resources




From: Bonnie Champagne [mailto:bonnie@ztlalaw.com]
Sent: Wednesday, February 11, 2015 10:54 AM
To: Springmann, Michael
Subject: Denbury Resources




Many thanks,
Bonnie Champagne

Bonnie Champagne
Legal Administrator
Zaunbrecher Treadaway, LLC
406 N. Florida Street, Suite 2
Covington, LA 70433
Direct Dial: 985-273-3129
Phone: 985-871-8787
Fax: 985-871-8788





Date      02/11/2015             Type: General
By
Subject: Michael
         TC w/ CC;SPirjilnlg.mialn;nilllllllllllllllllllllllllllll
                   E




                                                                                        FARA003989
Date     01/29/2015          Type: General
By       Michael Springmann
Subject: Reserves as of 01/29/15

Reserves as of 01/29/2015




Claim Id:                              3927045

Claimant:                              South Delhi Field, LA Spill

Accident Date:                         06/14/2013

Description:                           Excess Claim Insured had a spill of C02,

Line Of Coverage:                      Commercial Excess Liability (Umbrella) I

Sub Line:                              Liability - Property Damage

Reserved: 01/29/2015 10:00:20:AM

Status:




                          --
--
                           -




Date     01/29/2015           Type: General
By       Michael Springmann
Subject: EM to/from client 1111111111111111111111111


                                                                                  FARA003990
From: Springmann, Michael
Sent: Thursday, January 29, 2015 9:49 AM
To: Sanford Oster (Sanford.Oster@ironshore.com)
Subject: 3927045 Denbury




Michael K. Springmann, J.D.
Senio·r Environmental Adjuster
Please send arr attachments to: claimattachments@fara.com
985.674.4892 office
985.624.8684 fax
michael.springman~~ara.com email
FARA, A York Risk Services Company
1625 \,est Causeway Approach
Mandeville, LA 70471

From: Springmann, Michael
Sent: Thursday, January 29, 2015 9:49 AM
To: Sanford Oster (Sanford.Oster@ironsnore.com)
Subject: 3927045 Denbury




Michael K. Springmann, J.D.
Senior Environmental Adjuster
 Please send all attachments to:   claimattachments@fara~com
  985.674.4802 office
, 985.624.8684 fax
michael.springmann@Tara.com email
 FARA, A York Risk services Company
 1625 \';est Causeway Approach
Mandeville, LA 70471




 Date     81/29/2815             Type: General
 By       Michael Springmann
 Subject: Conf call wj CC

 Participants:
 IS: Sandy Oster
 CC: Randy Treadaway and Michelle O'Oaniels
 TX Local Atty: ~jark Clemer
 F.J\RA: Hike Springmann




                                                               FARA003991
Date        01/29/2015              Type: General
By          Michael Springmann
5 ub j ect: EM e xc h w/ CC re 111111111111111111111111111111111111
From: Randy Treadaway [mailto:randy@ztlalaw.com)
Sent: Tuesday, January 27, 2015 1:56 PM
To: Sanford Oster; Springmann, Michael; 'mclemer@brownsims.com'
Cc: Michelle O'Daniels; Brad Ferrand; Stephanie Cochran
Subject: 01-27-15 osterj-SIlPirli.n.gmljan. n.. r.e
                                                . ..FA
                                                     . RAllclIliaiilml#1I3i9.27i0.4i15IisollutllhIDlelll.hlillllllllllllllll
                                                       .
Field/Denbury Resources I




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com


From: Randy Treadaway [mailto:randy@ztlalaw.com)
Sent: Monday, January 26, 2015 11:52 AM
To: Sanford Oster; Springmann, Michael; 'mclemer@brownsims.com'
Cc: 'modlegal@gmail.com'; Brad Ferrand; Stephanie Cochran
Subject: RE: 01-26-15
Field/Denbury Resources0Jstlleirl-.siPirlilnlg.mlalnin
                                              I
                                                      . .rle. .FIAiRIAllcll.alimm1i#.3i9i2i7i0i4i5IiSjo.utllhIiDlelllhiillllllllll
                         1



Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com)
Sent: Monday, January 26, 2015 11:52 AM
To: 'randy@ztlalaw.com'; Springmann, Michael; 'mclemer@brownsims.com'
Cc: 'modlegal@gmail.com'; 'brad@ztlalaw.com'; 'stephanie@ztlalaw.com'
Subject: Re: 01-26-15
Field/Denbury         0Jstiieirl-isiP.riilnagimialninlirieIiFIA.RiAliciliaiiimli#i3i9i2.7i0i4i5IiSioiutilhIiDieil.hiillllllllll
              Resourcesl




Sandy


Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com




                                                                                                                                     FARA003992
      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: ~IDnday, January 26, 2015 11:44 AM
      To: Sanford Oster (Sanford.Ost@r@Ironshore.com); Springmann, Michael; Mark C.
      Cl@mer (mclemer(iijbrownsims.com)
      Cc: Michelle o'oaniels; Brad Ferrand; Stephanie Cochran
      Subject: 61-26-15
      Field/D8nbury     osterJ-.siPirii.nlg.m.agninlirj8IiFIA.RIAlicilia.i.m
                    Resources     I
                                                                            . #i3.9.2i7.04ii5iiSioiuitjhiiDj8illhiilllllllllll
                                                                              .




      B@st Regards,

      Rande-II E. Treadaway, Esq.
      Zaunbrecher Tr@adaway, L.L.C.
      486 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: {98S} 273-3122
      Mobile: (504) 583-3999
      T@lefax: (985) 871-8788
      Email: randy@ztlalaw.co.1l
      Website: M>Jw.ztlalaw . . ~om

      Fram: Sanford Oster [mailto:Sanfora.Oster@irons.hore.com]
      Sent: Tuesday, December 23, 2014 1:S8 PM
      To:    • mClemer@bt"'ownsims ~ comf;           • randy@ztlalaw . .com',; $pringmano,l- ~~ichael
      Cc:    s   modlegal@gmail .. com';      f   stephanie@ztlalat1.com'J;; jmalik@bro~.m:sims ~ com
                                                                                     1                               t

      Suhject: Re: 11-20-14 Oster-$                                    FARA Claim #3927045 South Delhi
      Field/Denbut"'y      R~sotJrces




.-<
~
.-<


      Sandy




      SanTc-rd Oster, VP
      Casualty Claims
      Ironshore
      One State Street Plaza
      New York, NY 1ee04
      546 826-4944-Office
      347 759-1976-Ce11
      Sanford.oster@ironshore.com

      From: Nark C. clemer [mailto:mclemer@bro,.nsims.com]
      sent: Tuesday, December 23, 2014 1:54 PM
      To: Sanford Oster; Randy Treadaway; Springmann, Michael
      Cc: Michelle O'Oaniels; Stephanie Cochran; 3ennifer l. Malik
      Subject:
      Field/Denbury ResourcesOS~ltleirl-lsIPirlilnlgmllalnlnlirleIiFIAIRIA
               RE: 11-20-14     !
                                                                         . .clllalilmli#13.9.2.7.0i415IjSloiu.tihIiDjejl.hjilllllllll




                                                                                                                                        FARA003993
Nark


Ma~k   c.   Clemer~      Shareholder
mclemer@brownsims.com
Brown sims
1177 West loop South, Tenth Floor
Houston, Texas 771027
o 713.629.158e F 713.629.5927
v~~v.brownsims.com




Date          91/29/2015                     Type: General
By
Subject: Michael
         EM from          ;~r~~iiiiillllllllllllill
                          ~  re

from: Sanford Oster [mailto:Sanford.Oster@ironshore.comJ
Sent: Thursday, November 29, 2614 19:23 ~~
To! R.,andy Treadaway;           Springmann~        Michael
Cc: Mark      C.   Clemer (mclemer@brownsims.com);                   ~lichelle     O'Daniels; Stephanie Cochran
Subject:      ResourcesOs~tieiril-i5IPlriinligmiianllnlirieIiFAIlRAlliciliaiimll#ii39ii2'i,ei4ii5IiSOiiU+j-ihIDieiil.hiilllllllll
         RE: 11-29-14
Field/Danbury             I




SANFORD OSTER
Vice: President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE ST.4TE STREET PlAZA ! 8TH FL ! NEI4 YORK, NY 133e4
Office: 646.826.49441 Mobile: 347.759.19761 VCARD


From: Randy Treadaway [mailto:randy@ztlalaw.ccm]
Sent; Thursday, November 26, 2314 16; 12 Al-l
To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
Cc: Nark C. Cleme,. (         rownsims.com); ~lichelle O'Daniels; Stephanie Cochran
Subject: 11-2a-14
Field/Denbury     O~~::~liiliiiiiiliiliiiilllililiiiliiiiliililililillllllllllllil
              Resources


Good morning Sandy and Nike.




                                                                                                                                    FARA003994
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     11/18/2014          Type: General
By       Michael Springmann
Subject: EM to CC req status  11111111111111111111111111
From: Springmann, Michael
Sent: Tuesday, November 18, 2314 9:22 AM
To: 'Randy Treadaway'
Subject: 3927045 South Delhi Field/Denbury

Randy,



Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471






Date     11/34/2014           Type: General
By       Michael Springmann
Subject: VMM for/EM to cc1111111111111111111111111
From: Springmann, Michael
Sent: Tuesday, November 04, 2314 1:05 PM
To: 'Randy Treadaway'
Cc: Sanford Oster; mclemer@brownsims.com; modlegal@gmail.com




                                                               FARA003995
Subj ect: RIiiE.:.1i0.-j2.41-j1.4.C.ljejm.elr.RjEI:.FiA.R.A.C.I.ajilm.#j3j9j2i7.0.4j5IiSjOlult.hIiDjejl.hjiIiFjijelild/Denbury
Resources-I!




Date     11/04/2014          Type: General
By       Michael Springmann
Subject: EM from CC re 10/31 conf call

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, October 30, 2014 1:49 PM
To: Springmann, Michael
Cc: Sanford Oster; mclemer@brownsims.com; modlegal@gmail.com
Subject: Rijie.:.1.0.-2.41-.1.4.C.I.eimle.r.RIEi:.FAiR.A.C.lia.iim.#.3.9j2.7i014.5Is.o.ultjh.D.emlihji.Fjiieild/DenbUry
Resources-II

Good afternoon All,




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 273-3122
Telefax: (985) 871-8788
Cell: (504) 583-3999
Email: Randy@ztlalaw.com
Website: www.ztlalaw.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Wednesday, October 29, 2014 4:52 PM
To: Sanford Oster; 'mclemer@brownsims.com'; Springmann, Michael
Cc: 'modlegal@gmail.com'
Subject: jR.Ei:1lIi1.01-12411-.114Il1icII.elm.eirIlRIEi:IIF.A.RgAIlIiCjl.a.i.mllli#j3j9.2.71014m5Il1iSioiult.hIlliD.e.llh.i.Fji.e.ld/Denbury
Resources I

Dear All,




Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attachments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient or is not the employee or agent responsible for delivering this message
to the intended recipient, please do not read, copy, use or disclose this
communication to others. If you have received this communication in error, please
notify us immediately by reply e-mail or by telephone (call us collect at
504-833-7300) and immediately delete this message and all of its attachments.
Thank you.

From: Sanford oster [mailto:Sanford.Oster@ironshore.com]
Sent: Wednesday, October 29, 2014 4:51 PM
To: Randy Treadaway; 'mclemer@brownsims.com'; 'Michael.Springmann@fara.com'
Cc: 'modlegal@gmail.com'
Subject: .Riiei:.1i0.-i24i1-ili4Il1icilie.mieir.RiEi:.FiA.RiAljciliaiiimllli#i3i9i2.7j0i4i5.Sio.ultmhIiDjejlghjiIiFiijeild/Denbury
Resourcesl




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004




                                                                                                                                               FARA003996
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Wednesday, October 29, 2014 05:37 PM
To: Sanford Oster; 'mclemer@brownsims.com' ;
'Michael.Springmann@fara.com' 
Cc: Michelle O'Daniels 
Subject:  RiEi:1i10i-.2i4i-.1i4Iicilje.mjeir. .
Resources-II
                                              RiEi:.FIAiR.Aiic.l.aji.m. .
                                                                        #i3i9i2i70.4.5iiSio.u.tihljDjejl.hiiIiFiieiild/DenbUry

Sandy/Mark,




Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attachments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient or is not the employee or agent responsible for delivering this message
to the intended recipient, please do not read, copy, use or disclose this
communication to others. If you have received this communication in error, please
notify us immediately by reply e-mail or by telephone (call us collect at
504-833-7300) and immediately delete this message and all of its attachments.
Thank you.

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Wednesday, October 29, 2014 4:36 PM
To: 'mclemer@brownsims.com'; 'Michael.Springmann@fara.com'; Randy Treadaway;
'modlegal@gmail.com'
Subj ect: Rjiel:1I1.01-12141-.114I11c.llelmgelr.RIEi:.FIAIRIAllcilla.i.m.#.3.9.217IO.4.5.Sloiuit.h.D.ell.hli.Fii.e.ld/Denbury
Resources-      m


Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Mark C. Clemer [mailto:mclemer@brownsims.com]
Sent: Wednesday, October 29, 2014 05:30 PM
To: Springmann, Michael ; Sanford Oster;
randy@ztlalaw.com ; modlegal@gmail.com 
Subj ect: RjEI:1I1.0.-12.41-.1.4.Cjllelm.elr.R.E.:.FIAIR.A.C.I.a.iimjl#.3.9.2i7i014i5.Sio.ultlhjlD.e.l.h.i.Fii.e.ld/Denbury
Resources-II




Mark C. Clemer, Shareholder
mclemer@brownsims.com
Brown Sims
1177 West Loop South, Tenth Floor
Houston, Texas 77027
a 713.629.1580 F 713.629.5027
www.brownsims.com



From: Springmann, Michael [mailto:Michael.Springmann@fara.com]
Sent: Monday, October 27, 2014 8:35 AM
To: Sanford Oster; randy@ztlalaw.com; Mark C. Clemer; modlegal@gmail.com
Subj ect: RjiEi:.1i01-i2141-ilI4.Cjlieimjelr.RjEi:.FiA.R.A.C.I.a.i.m.#i3i9i2.7.0.415.S.0.U.t.h.Dlell.hii.F.i.eiild/Denbury
Resources-I!




                                                                                                                                 FARA003997
Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471




From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thursday, October 23, 2014 1:17 PM
To: Mark C. Clemer
                             D. Williams;
                                                                                                       South Delhi




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA ! 8TH FL ! NEW YORK, NY 10004
Office: 646.826.4944! Mobile: 347.759.1976! VCARD



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, october 24, 2014 12:57 PM
To: 'randy@ztlalaw.com'; 'mclemer@brownsims.com'; 'modlegal@gmail.com'
Cc: Springmann, Michael
Subj ect: Rjel:.lj01-12.4m-.114.cil.elmlelr.RjEI:.FiA.RIA.cI1.a.i.m.#13.9i2i7i0.4.5.S.olu.t.h.D.e.lih.iiiFliie.ld/Denbury
Resources -II




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, October 24, 2014 12:58 PM
To: Mark C. Clemer ; Michelle Odaniels-email

Cc: Springmann, Michael ; Sanford Oster
Subject: IJ0.-.2.411-1.4I1c.l.eim.e.rIlR. E.:.FA.R.Aliciiliaii.ml#1i319i2i7.0i4.5IiSlo.u.t.hIiD.eil.h.i.Fiiieilid./iDienbUry
Resources ~
                                          .

Mark.,




Michael K. Springmann, J.D.
Senior Environmental Adjuster
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471
Telephone:      985.674.4802
Telefax:                       985.624.8684
michael.springmann@fara.com email

Best Regards,




                                                                                                                               FARA003998
Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attachments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient or is not the employee or agent responsible for delivering this message
to the intended recipient, please do not read, copy, use or disclose this
communication to others. If you have received this communication in error~ please
notify us immediately by reply e-mail or by telephone (call us collect at
504-833-7300) and immediately delete this message and all of its attachments.
Thank you.

From: Mark C. Clemer [mailto:mclemer@brownsims.com]
Sent: Friday, October 24, 2014 11:53 AM
To: Randy Treadaway; Michelle Odaniels-email
Subject: FARA Claim #3927045 South Delhi Field/Denbury


Randy and Michelle,




Mark



Mark C. Clemer, Shareholder
mclemer@brownsirns.com
Brown Sims
1177 West Loop South, Tenth Floor
Houston, Texas 77027
o 713.629.1580 F 713.629.5027
www.brownsims.com






Date     11/04/2014          Type: General
By       Michael Springmann
Subject: EM from CC to IS Mitrovich-Walsh re   11111111111111
From: Richard Walsh [mailto:Richard.Walsh@ironshore.com]
Sent: Wednesday, October 29, 2014 10:38 AM
To: 'randy@ztlalaw.com'; Mike Mitrovic
Cc: Sanford Oster; John Reusch; Springmann, Michael; 'modlegal@gmail.com';
'stephanie@ztlalaw.com'
Subject: Re: 10-29-14



Randy:



Best}

RTW

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Wednesday, October 29, 2014 11:24 AM Eastern Standard Time
To: Mike Mitrovic; Richard Walsh
Cc: Sanford Oster; John Reusch; Springmann, Michael ;
Michelle O'Daniels ; Stephanie Cochran 




                                                                                     FARA003999
      Best Regards,

      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com

      



      Date     11/04/2014                            Type: General
      By       Michael
      Subject: EM from

      From: Mark C. Clemer [mailto:mclemer@brownsims.com]
      Sent: Wednesday, October 29, 2014 4:51 PM
      To: Sanford Oster; 'randy@ztlalaw.com'; Springmann, Michael
      Cc: 'modlegal@gmail.com'
      Sub j ect: RIE.:.1101-.2.4.-1114.cI1.e.m.elr.RiE.:.FiA.RiA.C.1.aiiim.#.3.9.217i0.415.Slo.u.t.h.Dle.llhli.Fii.elld/Denbury
      Resources-I!!!l



      Mark C. Clemer, Shareholder
      mclemer@brownsims.com
      Brown Sims
      1177 West Loop South, Tenth Floor
      Houston, Texas 77027
      o 713.629.1580 F 713.629.5027
      www.brownsims.com

      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Wednesday, October 29, 2014 4:51 PM
      To: 'randy@ztlalaw.com'; 'mclemer@brownsims.com'; Springmann, Michael
      Cc: 'modlegal@gmail.com'
      Subject:  R'ieii:11i0i1-2i4
      Resources 1
                               .. -1i4i1ciileimieiir. RiEi:IiFAilRAiliciliaiilmli#i3i9i2.7.0i4i5.SiOiUjtahIiDieilihiiIiFiiieild/DenbUry
                                                      .




      Sanford Oster, VP
      Casualty Claims

--
"1-
      Ironshore
      One State Street Plaza
      New York, NY 10004
      646 826-4944-0ffice
      347 759-1976-Cell
      Sanford.oster@ironshore.com

      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Wednesday, October 29, 2014 05:37 PM
      To: Sanford Oster; 'mclemer@brownsims.com' ;
      'Michael.Springmann@fara.com' 
      Cc: Michelle O'Daniels 
      Subj
                             i 1-
           ect: RjE.:.1 0 2.4.-1.4.cil.e.m.elr.RIEi:.FA.RA.C.lia.iim.#.3m9.2.7.014j5ISlo.u.tlh.D.e.lih.i.Flijeild/Denbu ry
      Resources-a

      Sandy/Mark,




      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787




                                                                                                                                          FARA004000
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999
       Telefax: (985) 871-8788
       Email: randy@ztlalaw.com
       Website: www.ztlalaw.com
       


       Date     10/29/2014          Type: General
       By       Michael Springmann
       Subject: EM exch w/ LA, CC and client re                          11111111111111
       From: Springmann, Michael
       Sent: Wednesday, October 29, 2014 4:39 PM
       To: 'Randy Treadaway'; Sanford Oster; 'mclemer@brownsims.com'
       Cc: Michelle O'Daniels
       Subj ect: RiiiE.:.1i0.-.2.4.-j1.4I1Cjljelmie.r.RiE.:.FiAiRiA.C.liaji.m.#j3.912.7i014j5.Siolu.t.h.D.ejlmhji.Fjideild/Denbury
       Resources-II




       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Wednesday, October 29, 2014 4:37 PM
       To: Sanford oster; 'mclemer@brownsims.com';                             Springmann~         Michael
       Cc: Michelle O'Daniels
       Subject: RiiiE.:1i1i01-2i4i1-1i4iic.l.elmie.rilRiEi:. .
                                                             FAIR.Ailc.ljajiimiI#j3.9.2.7i0i4i5ISlo.u.tihilDje.l.hji. .Fiieiild/DenbUry
       Resources-I

       Sandy/Mark,




       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Florida Street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999
       Telefax: (985) 871-8788
       Email: randy@ztlalaw.com
       Website: www.ztlalaw.com

       CONFIDENTIALITY NOTICE:
       INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
       OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
       at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
       of the individual or entity to whom it is addressed. This message contains
       information and/or attachments that are privileged, confidential and exempt from
       disclosure under applicable law. If the reader of this message is not the intended
       recipient or is not the employee or agent responsible for delivering this message
       to the intended recipient, please do not read, copy, use or disclose this
       communication to others. If you have received this communication in error, please
       notify us immediately by reply e-mail or by telephone (call us collect at
       504-833-7300) and immediately delete this message and all of its attachments.
       Thank you.

       From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
       Sent: Wednesday, October 29, 2014 4:36 PM
       To: 'mclemer@brownsims.com'; 'Michael.Springmann@fara.com'; Randy Treadaway;

--
'; Sanford Oster;
       randy@ztlalaw.com ; modlegal@gmail.com 
       Subject:
       ResDurces jR.Ei:.1.0.-.214.-.1.4. .C.I.e.m.e.rIR.EiI:.FIA.R.AiicII.a.i.m. #g39.2j7IO.4.5I1s.o.U.t.hIiDlejllhgiIF.11·eljld/Denbury
                                                                                 .
                      1
       Thanks




                                                                                                                                           FARA004001
Mark C. Clemer, Shareholder
mclemer@brownsims.com
Brown Sims
1177 West Loop South, Tenth Floor
Houston, Texas 77027
o 713.629.1580 F 713.629.5027
www.brownsims.com



From: Springmann, Michael [mailto:Michael.Springmann@fara.com]
Sent: Monday, October 27, 2014 8:35 AM
To: Sanford Oster; randy@ztlalaw.com; Mark C. Clemer; modlegal@gmail.com
Subject: ,RiiEi:1i10i1-i24i1-i14i1icilie.mieir. .
Resources,
                                                RiEi:IiFAilRAiliciliaiijml#ii3i9i2g7i0i4i5IiSioiutjlhIiDieil.hiiIiFiiieild/DenbUry




Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471




From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thursday, October 23, 2014 1:17 PM
To: Mark C. Clemer
Cc: Randy Treadaway; Michael D. Williams; Springmann, Michael
Subject: RE: 10-22-14 Oster                    Claim #3927045 South Delhi
F




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, October 24, 2014 12:57 PM
To: 'randy@ztlalaw.com'; 'mclemer@brownsims.com'; 'modlegal@gmail.com'
Cc: Springmann, Michael
Subject: R-me.:.1.0i-i2i41-i1j4Iicllme.mie.r.RiEI:.FjAiRiAilcil.a.iimll#j3.912.7.0.4j5.Slo.ult.hilD.e.l.h.iIiF.i.eiild/Denbury
Resources-II




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, October 24, 2014 12:58 PM
To: Mark C. Clemer ; Michelle Odaniels-email

Cc: Springmann, Michael ; Sanford Oster
Subject: 1,0i1-2i4i1-1i4i1cilieim.e.rIlRjiEi:IiFAiRIAilciiliaiimll#ii39ii27.0i4ii5ISiiouitihIlDieiil.hiiIiFiieiilid./iDienbUry
Resources,

Mark,




                                                                                                                                     FARA004002
Michael K. Springmann, J.D.
Senior Environmental Adjuster
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471
Telephone:       985.674.4802
Telefax:                       985.624.8684
michael.springmann@fara.com email

Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     10/27/2014          Type: General
By       Michael Springmann
Subject: EM to LA Clemer re 1111111111111111111111111
From: Springmann, Michael
Sent: Monday, October 27, 2014 8:35 AM
To: 'Sanford Oster'; 'randy@ztlalaw.com'; 'mclemer@brownsims.com';
'modlegal@gmail.com'
Subject: RjEi:1i10.-.2141-g1.4. .cillelm.elrIlRiE.:;F.AiR.Allc.l.a.i.mll#i3i9i2i70i4i5IiSjOiu.tihIjD.e.llhii;iFiieiild/DenbUry
Resources-ill




Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471




From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thursday, October 23, 2014 1:17 PM
To: Mark C. Clemer
                                Williams; Springmann, Michael
                                                                                                        South Delhi




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, October 24, 2014 12:57 PM
To: 'randy@ztlalaw.com'; 'mclemer@brownsims.com'; 'modlegal@gmail.com'
Cc: Springmann, Michael
Subject: jRle.:1I10i1-i2411-11411Ic.lle.m.elrIlR.Ei:. .F.A.R.Alic.lia.i.m;i#i3j91217d0.415I1SjOjUlt.hIlD.eil.hii. .Fii.eild/Denbury
Resources-I




                                                                                                                                      FARA004003
Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, october 24, 2014 12:58 PM
To: Mark C. Clemer ; Michelle Odaniels-email

Cc: Springmann, Michael ; Sanford Oster
Subj  ect: 1j0.-.24.-1.4.cillelmlelr.R.EI:.FAIR;A.cI1.alilm.#.3.9i2i7.0.4i5I11so.u.tlh.DielllhiiiiFlileilid/.D.enbUry
Resources~1lfI!


Mark,




Michael K. Springmann, J.D.
Senior Environmental Adjuster
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471
Telephone:       985.674.4802
Telefax:                       985.624.8684
michael.springmann@fara.com email

Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com





Date     10/27/2014          Type: General
By       Michael Springmann
Subject: EM exch CC and local atty Clemer

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, October 24, 2014 12:57 PM
To: 'randy@ztlalaw.com·; 'mclemer@brownsims.com'; 'modlegal@gmail.com'
Cc: Springmann, Michael
Subj ect: Riiie.:.1j01-j2.41-j1.4.Cjlle.m.elr.RjEI:.FiA.RIAiljcI1.aiilm.#i319.2i7i014.5.S.0.U.t.hiljD.e.l.hji.Flilejld/Denbury
Resources-iii




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, october 24, 2014 11:58 AM
To: Mark C. Clemer; Michelle Odaniels-email
Cc: Springmann, Michael; Sanford Oster (Sanford.Oster@Ironshore.com)
Subj ect: 1-lii0.-i2i41-ilI4.C.l.elmie.rIiRiE.:IiFjAiRiAiljCjlla.ilm.#.3.9.2.7.0i4j5IiSioiuitlhIiDjeil.h.iiiF.iie.l.d./.Dienbury
Resources-ii




                                                                                                                                   FARA004004
Mark.




Michael K. Springmann, J.D.
Senior Environmental Adjuster
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471
Telephone:       985.674.4802
Telefax:                       985.624.8684
michael.springmann@fara.com email

Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attachments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient or is not the employee or agent responsible for delivering this message
to the intended recipient, please do not read, copy, use or disclose this
communication to others. If you have received this communication in error~ please
notify us immediately by reply e-mail or by telephone (call us collect at
504-833-7300) and immediately delete this message and all of its attachments.
Thank you.

From: Mark C. Clemer [mailto:mclemer@brownsims.com]
Sent: Friday, October 24, 2014 11:53 AM
To: Randy Treadaway; Michelle Odaniels-email
Subject: FARA Claim #3927045 South Delhi Field/Denbury Resources1l1l1l1l1l1l1l111


Randy and Michelle,




Best regards,

Mark



Mark C. Clemer, Shareholder
mclemer@brownsims.com
Brown Sims
1177 West Loop South, Tenth Floor
Houston, Texas 77027
o 713.629.1580 F 713.629.5027
www.brownsims.com







Date      10/27/2014            Type: General
By
Subject: Michael
         EM from sprii.ndg.mja.nlnilllllllllllllllllllllllill
                 CC I

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, October 23, 2014 3:33 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
Cc: Michelle O'Daniels; Stephanie Cochran
Subject: 10-23-14 Oster-                                           hi
Field/Denbury Resources




                                                                                     FARA004005
Good afternoon again Sandy and Mike.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
4E!6 N;. Florida street, Suite 2
Covington, LA 7E!433
Telephone: (98S) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     10/27/ZE!14          Type: General
5y       Michael Springmann
Subject: E~l from client lilllllllllllllllllll.
From: Randy Treadaway [mailto:randy@ztlalaw.com}
Sent: Thursday, October 23, 2014 2:33 PM
To: Sanford Oster;            Springmann~        Michael




-
Cc: Michelle O'Daniels; Stephanie Cochran
Subject: RE: 13-23-14
Field/Denbury Resources0Jsitieirl-isiPirii.n.gmlia.ninlirieIiFiA.RiAIiCiliajilmli#i3j9i2i7i0i4i5IiSioi"it.hIiDieillhiillllllll
                         I




Randell E. Treada\       Subject: EM from CC    111111111111111111111111
       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Thursday, October 23, 2014 2:25 PM
       To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael




       -
       Cc: Michelle O'Daniels; Stephanie Cochran
       Subject: 10-23-14
       Field/Denbury


       Good afternoon Sandy and Mike.




       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Florida Street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999
       Telefax: (985) 871-8788
       Email: randy@ztlalaw.com
       Website: www.ztlalaw.com
       



       Date     10/27/2014         Type: General
       By       Michael Springmann
       Subject: EM from client to Mark Clemer      11111111111111111111
       From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
       Sent: Thursday, October 23, 2014 1:17 PM
       To: Mark C. Clemer
                                    D. Williams; Springmann, Michael




--
""'"
       SANFORD OSTER
       Vice President
       IRONSHORE SPECIALTY CASUALTY CLAIMS
       ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
       Office: 646.826.49441 Mobile: 347.759.19761 VCARD


       



       Date      10/27/2014             Type: General
       By
       Subject: Michael
                EM from spriilnlg.mjalnlnllllllllllllllll
                        CC I I

       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Wednesday, October 22, 2014 10:18 AM
       To: Sanford Oster
       Cc: John Reusch; Michelle                         Michael
       Subject: 10-22-14 Oster-S                                      South



       Good morning Sandy.




                                                                              FARA004007
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     10/27/2014          Type: General
By       Michael Springmann
Subject: EM from client to CC:

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Tuesday, October 21, 2014 10:36 AM
To: Sanford Oster; Springmann, Michael
Cc: John Reusch; Tadzi Jones; 'modlegal@gmail.com'; Stephanie
Subject: RE: 10-21-14 Oster                     Claim #39
F




Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Tuesday, October 21, 2014 10:28 AM
To: 'randy@ztlalaw.com'; Springmann, Michael
Cc: John Reusch; Tadzi Jones; 'modlegal@gmail.com'; 'stephanie@ztlalaw.com'
Subject: Re: 10-21-14 Oster-Springmann re FARA Claim #3927045
              Resources-Draft          for Information to




Sandy


Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice




                                                                              FARA004008
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Tuesday, October 21, 2B14 1B:21 AM
To: Sanford Oster; Springmann, Michael 
Cc: John Reusch; Tadzi Jones; Michelle O'Daniels ; Stephanie
Cochran 
Subject: 1B-21-14 Oster-Springmann re FARA Claim #3927B45 South Delhi
                                      for              to


Good morning Sandy and Mike.     I hope Sandy and John 



Date     1B/27/2B14            Type: General
By       Michael springjm.aininillllllllllli
Subject: EM from CC re ~

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Tuesday, October 21, 2B14 1B:22 AM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
Cc: John Reusch; Tadzi Jones; Michelle O'Daniels; Stephanie Cochran
Subject: 1B-21-14 Oster-Springmann re FARA Claim #3927B45 South Delhi
              Resources-Draft




                                                                                   FARA004009
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     10/16/2014            Type: General
By       Michael
Subject: EM from

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Tuesday, October 14, 2014 6:49 PM
To: Sanford Oster
Cc: Springmann, Michael; modlegal@gmail.com; John Reusch; Tadzi Jones
Subject: Re: 10-14-14 Oster re Denbury Resources-Claim #392704511111111111111111


Sandy,




Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 273-3122
Telefax: (985) 871-8788
Cell: (504) 583-3999
Email: Randy@ztlalaw.com
Website: www.ztlalaw.com




Date     10/16/2014          Type: General
By       Michael Springmann
Subject: EM from client to CC: POA re 11111111111111111
Sent: Tuesday, October 14, 2014 6:41 PM
To: 'randy@ztlalaw.com'
Cc: Springmann, Michael; 'modlegal@gmail.com';John Reusch; Tadz~li'IJloinleisilllllllll
Subject: Re: 10-14-14 Oster re Denbury Resources-Claim #3927045 1




                                                                                          FARA004010
        Enjoy the evening.
        Sandy


        Sanford Oster, VP
        Casualty Claims
        Ironshore
        One State Street Plaza
        New York, NY 10004
        646 826-4944-0ffice
        347 759-1976-Cell
        Sanford.oster@ironshore.com
        



        Date     10/16/2014           Type: General

        By
        Subject: EM from ~~~Iiliiiillllllllllllllllllllllllil
                 Michael CC:

        From: Randy Treadaway [mailto:randy@ztlalaw.com]
        Sent: Tuesday, October 14, 2014 3:35 PM
        To: Sanford Oster (Sanford.Oster@Ironshore.com)
        Cc: Springmann, Michael; Michelle O'Daniels
        Subject: 10-14-14 Oster re Denbury Resources-Claim #392704511111111111111111


        Good afternoon Sandy and Mike. Hope all is well.




--"""



        Best Regards,

        Randell E. Treadaway, Esq.
        Zaunbrecher Treadaway, L.L.C.
        406 N. Florida Street, Suite 2
        Covington, LA 70433
        Telephone: (985) 871-8787
        Direct Dial: (985) 273-3122
        Mobile: (504) 583-3999




                                                                                       FARA004011
         Telefax: (985) 871-8788
         Email: randy@ztlalaw.com
         Website: www.ztlalaw.com

         



         Date     10/16/2014          Type: General
         By       Michael Springmann
         Subject: Reserves as of 10/16/14

         Reserves as of 10/16/2014




         Claim Id:                              3927045

         Claimant:                              South Delhi Field, LA Spill

         Accident Date:                         06/14/2013

         Description:                           Excess Claim Insured had a spill of C02,

         Line Of Coverage:                      Commercial Excess Liability (Umbrella) I

         Sub Line:                              Liability - Property Damage

         Reserved:   .11111111111
         Status:




                                             III




              - - -
         .... - - - -
-
-.:t




                - -
'-I-<
 0
<=>
t"-
 
 "Il
 (\j
p..

-.:t
M
t"-
oo
M
N
t"-
\0
 ;..;
 
,.0

 §
Z
.....
 >::
 
 S
 ;:::I
 Q
 0
Q
'""C)
  
t;:i
.€
                                                                                        FARA004012
u
Date     10/16/2014                  Type: General
By       Michael Springmann
Subject: EM to/from client      1111111111111111111111111
From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thursday, October 16, 2014 3:45 PM
To: Springmann, Michael
Subject: Riei:1i1j0.-jlI61-jlI4IisiPlrji.nlgmann re 3927045 South Delhi Field/Denbury
Resources-m




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Springmann, Michael
Sent: Thursday, October 16, 2014 3:44 PM
To: 'Sanford Oster'
Subject: JRiEi:1i1i0.-ili6.-i14i1isiPirii.n.gmann re 3927045 South Delhi Field/Denbury
Resources l


                                                                                         s.





Date     10/16/2014          Type: General
By       Michael Springmann
Subject: EM exchange CC and client re          11111111111111111111
From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thursday, October 16, 2014 3:41 PM
To: 'randy@ztlalaw.com'; Springmann, Michael
Cc: 'bonnie@ztlalaw.com'
Subject: Rje. :.l.0
              . . -1.6
                    . ..
                       -1i4I1sIPlir.ilng.mann re 3927045 South Delhi Field/Denbury
Resources.                       I




Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, October 16, 2014 04:35 PM
To: Springmann, Michael 
Cc: Sanford Oster; Bonnie Champagne 
Subject: 10-16-14 Springmann re 3927045 South Delhi Field/Denbury Resources1llll


Hi Mike.     Hope all is well.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




                                                                                              FARA004013




Date     09/29/2014          Type: General
By       Michael Springmann
Subject: EM from CC to Zurich atty req DVDs

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Monday, September 29, 2014 10:11 AM
To: Philip D. Nizialek
Cc: Natalie Limber; Kevin Lahm; Mike Knippen; Springmann, Michael; Laborde,
Gibson; Michael Golding (Michael.Golding@starrcompanies.com); Michelle O'Daniels
Subject: 09-29-14 Niialek re Denbury Resources-Request for Video-DVS's of Surface
Damage Caused By Well Failure

Good morning Phil.

Please advise as to the status of Ironshoreus requests for copies of the DVDs
depicting surface damage caused by the well failure, which Ironshore needs to
facilitate its analysis of Denburyus claim.

Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     09/29/2014           Type: General
By       Michael Springmann
Subject: EM from CC to client                11111111111111111111111111111
From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Monday, September 29, 2014 10:04 AM
To: Sanford Oster; Springmann, Michael
Cc: Michelle O'Daniels
Subject: RE: 09-26-14 Oster-Springmann re FARA Claim #3927045 South Delhi
Field/Denbury Resources1lll!lllllllllillillllllllllillilililillllillillilllllllllil
Sandy,




Best

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com





Date     09/26/2014          Type: General
By       Michael Springmann
Subject: EM exchange CC and client re                     111111111111111111111
From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, September 26, 2014 4:26 PM
To: 'randy@ztlalaw.com'; Springmann, Michael
Cc: 'michelle@ztlalaw.com'
Subject: Re: 09-26-14
Field/Denbury Resources0Jstieiirl-isiP.rii.nlgmlia.n.nlirieIiFIA.RAlliciliaiilmli#i3i9i2i7i0i4i5liSiOiUjtlhliDieilihiillllllili
                         I




Sanford Oster, VP
Casualty Claims




                                                                                                                                  FARA004014
      Ironshore
      One State Street Plaza
      New York, NY 10004
      646 826-4944-0ffice
      347 759-1976-Cell
      Sanford.oster@ironshore.com

      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Friday, September 26, 2014 3:43 PM
      To: Sanford Oster; Springmann, Michael
      Cc: Michelle O'Daniels
      Subject: 09-26-14
      Field/Denbury     osterJ-siiP.riilngamlialnlnlirieIiFAIiRAiliciliaiilm.#1i3i9i2i7i0i4i5IiSioiuit.hIiDieil.hiilllllllllllll
                    Resources    i

      Hi Sandy,




      Best

      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com


      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Friday, September 26, 2014 3:40 PM
      To: Randy Treadaway; 'Michael.Springmann@fara.com'
      Cc: Michelle O'Daniels
      Subj ect: Rllie.:.0.91-12161-1114I1siPlrliln.glmialn.nllrle.FIAIRIAIIc.lla.i.m.#.31912i7IO.4i5.S.o.ultlh.D.ellihmiilF ield/Denbury
      Resources-I




      Sanford Oster, VP
      Casualty Claims
      Ironshore
      One State Street Plaza
      New York, NY 10004
      646 826-4944-0ffice
      347 759-1976-Cell
      Sanford.oster@ironshore.com

      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Friday, September 26, 2014 04:35 PM
      To: Springmann, Michael 
      Cc: Sanford Oster; Michelle O'Daniels 
      Subj ect: 01ii91-j2j6.-i1.4.SjPlriilndg.mja.nln.r.e.FiA.R.A.C.l.a.iim.#d3.9.2.7i0.4.5IiS.o.ult.h.Die.l.h.i.Flije.ld/Denbury
      Resources-I

-
"'T
.-<
      Mike"




      Best Regards and a great weekend to all.

      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com

      




                                                                                                                                           FARA004015
       Date     09/26/2014           Type: General
       By
       Subject:




       Date       09/23/2014         Type: General

       By
       Subject: Michael ~~r~:~'iiilllllllllllllllllllllllllllllil
                EM from CC re

       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Monday, September 22, 2014 8:28 PM
       To: Sanford Oster
       Cc: Springmann, Michael; Michelle O'Daniels
       Subject: Re: 9-22-14 Oster RE: Denbury Resources-File




       Best
       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Florida Street, Suite 2
       Covington, LA 70433
       Telephone: (985) 273-3122
       Telefax: (985) 871-8788
       Cell: (504) 583-3999
       Email: Randy@ztlalaw.com
       Website: www.ztlalaw.com



       On Sep 22, 2014, at 8:24 PM, "Sanford Oster"  wrote:




       Regards,
       Sandy


       Sanford Oster, VP
       Casualty Claims
       Ironshore
       One State Street Plaza
       New York, NY 10004
       646 826-4944-0ffice

--
' ; Michelle O'Daniels
       
       Subject: 9-22-14 Oster RE: Denbury Resources-File 392704511111111111111111111111


       Good evening Sandy.




                                                                                           FARA004016
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Flordia street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Telefax: (985) 871-8788
Cell: (504) 583-3999
Email: Randy@ztlalaw.com
Website: www.ztlalaw.com




Date     09/12/2014          Type: General
By       Michael Springmann
Subject: EM exch client and CC req detailed status report

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, September 12, 2014 9:58 AM
To: Randy Treadaway
Cc: Springmann, Michael; Michelle O'Daniels
Subject: RE: 09-12-14 Oster RE: Denbury Resources-File 3927045-Status of Claim



SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD




From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, September 12, 2014 10:46 AM
To: Sanford Oster
Cc: Michael K. Springmann (michael.springmann@fara.com); Michelle O'Daniels
Subject: 09-12-14 Oster RE: Denbury Resources-File 3927045-Status of Claim

Good morning Sandy and thanks for your email.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attachments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient or is not the employee or agent responsible for delivering this message
to the intended reCipient, please do not read, copy, use or disclose this
communication to others. If you have received this communication in error~ please
notify us immediately by reply e-mail or by telephone (call us collect at
504-833-7300) and immediately delete this message and all of its attachments.
Thank you.




                                                                                     FARA004017
From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Friday, September 12, 2014 8:29 AM
To: Randy Treadaway
Cc: Michael K. Springmann (michael.springmann@fara.com)
Subject: Denbury Resources-File 3927045




Sandy

SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD






Date     09/05/2014          Type: General
By       Michael
Subject: EM from

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, August 14, 2014 1:03 PM
To: Sanford Oster; Springmann, Michael
Cc: Michelle O'Daniels
Subject: 08-14-14 Oster-Springmann RE: 3927045 South Delhi/Denburyilllllllllllil


Good afternoon Sandy and Mike.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     08/20/2014          Type: General
By       Michael Springmann
Subject: conf call w/ CC and client re 8/15 meet w/ Id

Present: CC Randy Treadaway and Michelle O'Daniels
Client: Sandy Oster
FARA: MKS




                                                                                   FARA004018
       Date     08/20/2014          Type: General
       By       Michael Springmann
       Subject: EM exch w/ CC and client re sched conf call

       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Tuesday, August 19, 2014 4:26 PM
       To: Springmann, Michael; Sanford Oster
       Cc: Michelle O'Daniels
       Subject: RE: 08-19-14 0Jstieiir.-siiP.rii.ng.mlia.n.nlirieIiFAIIR.Aliciliaii.ml#ji3i9i2i7i0i4i5liSiOiUjtihliDelhi
       Field/Denbury Resources I                   I

--
""1"   Sandy/Mike,



       Best

       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Flordia Street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Telefax: (985) 871-8788
       Cell: (504) 583-3999
       Email: Randy@ztlalaw.com
       Website: www.ztlalaw.com

       From: Springmann, Michael
       Sent: Tuesday, August 19, 2014 4:04 PM
       To: 'Sanford Oster'; 'randy@ztlalaw.com'
       Cc: 'michelle@ztlalaw.com'
       Subject: RE: 08-19-14 0Jstieiirl-siiP.riiln.glmialn;nlirieIiFAIlRAlliciliaiilml#ji3i9i2i7i0i4i5liSiOiuitlhliDelhi
       Field/Denbury Resources~l




                                                                                                                           FARA004019
       From: Sanford oster [mailto:sanford.Oster@ironshore.com]
       Sent: Tuesday, August 19, 2014 4:02 PM
       To: 'randy@ztlalaw.com'; Springmann, Michael
       Cc: 'michelle@ztlalaw.com'
       Subject: Re: 08-19-14 os~tlelrl-lsIPlrlll·nlglmlalnlnllrleIlFIAIRIAlicillalli·m1I#.3g912i7i0i4i15ISioiuitihIliDelhi
       Field/Denbury Resources i




       Sanford Oster, VP
       Casualty Claims
       Ironshore
       One State Street Plaza
       New York, NY 10004
       646 826-4944-office
       347 759-1976-Cell
       Sanford.oster@ironshore.com

       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Tuesday, August 19, 2014 04:48 PM
       To: Sanford Oster; Springmann, Michael 
       Cc: Michelle O'Daniels 
       Subject: 08-19-14 Oster-Js.p.r.li·n.glmlainlnlllrieIiFAIiRAllciiliaii.ml#ii3i9i27i0i4i15IiSiOiUjt.hIiDieil.hii
       Field/Denbury Resources I

       Good afternoon Sandy and Mike.                     Hope all is well.




       Best Regards,

       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Florida street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999
       Telefax: (985) 871-8788
       Email: randy@ztlalaw.com
       Website: www.ztlalaw.com
       



       Date     08/14/2014          Type: General
       By       Ryan Roads
       Subject: "Outgoing Mail Confirmation"

       

       **SENT AS DIRECTED**


--
'<1"
       91 7199 9991 7034 1620 1657

       From: Springmann, Michael
       Posted At: Thursday, August 14, 2014 10:44 AM
       Posted To: OSC EAST
       Conversation: iCE 3927045 South Delhi Field, LA Spill/Denbury Resources Inc. - ROR
       Letter
       Subject: iCE 3927045 South Delhi Field, LA Spill/Denbury Resources Inc. - ROR
       Letter

       Please send by Certified Mail, Return Receipt Requested and Regular Mail to:

       Jack Strother
       Denbury Resources, Inc.
       5320 Legacy Drive
       Plano, TX 75024

       Thanks.



       Michael K. Springmann, J.D.
       Senior Environmental Adjuster
       Please send all attachments to: claimattachments@fara.com
       985.674.4802 office
       985.624.8684 fax




                                                                                                                             FARA004020
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471






Date     08/14/2014           Type: General
By       Michael Springmann
Subject: ROR Letter

Attached to file

From: Springmann, Michael
Sent: Thursday, August 14, 2014 9:44 AM
To: ·OSCEast@yorkrsg.com'
Subject: iCE 3927045 South Delhi Field, LA Spill/Denbury Resources Inc. - ROR
Letter

Please send by Certified Mail, Return Receipt Requested and Regular Mail to:

Jack Strother
Denbury Resources, Inc.
5320 Legacy Drive
Plano, TX 75024

Thanks.



Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471






Date     08/14/2014          Type: General
By       Michael Springmann
Subject: EM to client and CC  1111111111111


....
From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thursday, August 14, 2014 9:58 AM
To: Randy Treadaway; Springmann, Michael
Subject: RE: 08-14-14 Springmann RE: 3927045 South Delhi/Denbury1l1l1l1l1l1l11




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, August 14, 2014 9:46 AM
To: Springmann, Michael; Sanford.Oster@Ironshore.com
Subject: 08-14-14 Springmann RE: 3927045 South Delhi/Denbury1l1l1l1l1l1l1l1l1l1ll


Many thanks Mike.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com




                                                                                    FARA004021
Website: www.ztlalaw.com

From: Springmann, Michael
Sent: Thursday, August 14, 2014 9:39 AM
To: 'Randy Treadaway'; Sanford Oster (Sanford.Oster@Ironshore.com)
Subject: 3927045 South DelhijDenbury

Randy and Sandy,                                        Thanks.


Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471





Date     08/14/2014          Type: General
By       Michael Springmann
Subject: EM to Id & Agent w/ ROR letter

From: Springmann, Michael
Sent: Thursday, August 14, 2014 9:42 AM
To: 'jack.strother@denbury.com'
Cc: 'Mary.C.Paulson@march.com'
Subject: 3927045 South Delhi Field, LA Spill/Denbury Resources Inc.

Mr. Strother, please see the attached coverage letter. Thanks.


Michael K. Springmann, J.D.
Senior Environmental Adjuster
Please send all attachments to: claimattachments@fara.com
985.674.4802 office
985.624.8684 fax
michael.springmann@fara.com email
FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471





Date     08/14/2014          Type: General
By       Michael Springmann
Subject: EM exch w/ CC and Client: 1111111111111
From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Wednesday, August 13, 2014 8:36 AM
To: Sanford Oster; Springmann, Michael
Cc: Michelle O'Daniels
Subject: 08-13-14 Oster-Springmann re FARA ciaim #3927045 South Delhi
Field/Denbury Resources1l1.lIlIllIlIlIlIillllllllllllllillllllli
Good morning Sandy and thanks for your email.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE
OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or on behalf of a lawyer
at the law firm of Zaunbrecher Treadaway, L.L.C. and is intended only for the use
of the individual or entity to whom it is addressed. This message contains
information and/or attachments that are privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended




                                                                                     FARA004022
recipient or is not the employee or agent responsible for delivering this message
to the intended recipient, please do not read, copy, use or disclose this
communication to others. If you have received this communication in error, please
notify us immediately by reply e-mail or by telephone (call us collect at
504-833-7300) and immediately delete this message and all of its attachments.
Thank you.

From: Sanford Oster [mailto:Sanford.Oster@ironshore.comj
Sent: Wednesday, August 13, 2014 8:27 AM
To: Randy Treadaway; Springmann, Michael
Cc: Michelle O'Daniels
Subject: RE: 08-12-14 0Jstlejirl-SjP.rliin.glmlialninlireilIFAilRA
                                                                 . .ciiliaiilm.#1i39ii27 0 4 5.south Delhi
Field/Denbury Resources I                                                          i i ii

SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA [ 8TH FL [ NEW YORK, NY 10004
Office: 646.826.4944[ Mobile: 347.759.1976[ VCARD

From: Sanford Oster [mailto:Sanford.Oster@ironshore.comj
Sent: Wednesday, August 13, 2014 8:27 AM
To: Randy Treadaway; Springmann, Michael
Cc: Michelle O'Daniels
Subject: RE: 08-12-14 0Jstiie.r.-isiPiriilnlglmia.n.nlirieIiF.A.RIAliciliaii.mli#i3i9i2i7i0i4i5.south Delhi
Field/Denbury Resources I                   I




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA [ 8TH FL [ NEW YORK, NY 10004
Office: 646.826.4944[ Mobile: 347.759.1976[ VCARD


From: Randy Treadaway [mailto:randy@ztlalaw.comj
Sent: Tuesday, August 12, 2014 3:22 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
Cc: Michelle O'Daniels
Subject: 08-12-14 Oster-Springmann re FARA Claim #3927045 South Delhi
Field/Denbury Resourcesilllllllllililliiillliliiliiliiliililil
Good afternoon Sandy and Mike.

"
Q



~
f
r
,
  u·                   .'                                             •
                                                                                                              ~   §




                                                                                                                      ~
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     08/14/2014          Type: General
By       Michael Springmann
Subject: EM exch CC and Client re                111111111111111111111
From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Wednesday, August 13, 2014 8:40 AM
To: Randy Treadaway; Springmann, Michael
Cc: Michelle O'Daniels
Subject: RE: 08-12-14 Oster-Springmann re FARA Claim #3927045 South Delhi
Field/Denbury Resources~jilillllllllllilllllillilliliiiiiliil


SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS




                                                                                                                          FARA004023
ONE STATE STREET PLAZA 18TH Fl I NEW YORK, NY 18884
Office: 646. 826. 4944 ! Mabile: 347.759.19761 VCARD


From: Randy Treadat"ay [mailto:randY@Ztlal..w.enm]
Sent: Wednesday, August 13, 2814 8:37 A}1
To: Sanford Oster; Springmann, Michael
Ce: Michelle D'Oaniels
subject: RE: 88-12-14 oster-Springmann re FARA Claim #3927045 South Delhi
Field/Denbury Resourees1l1l1l1l1i1l1i1l1l1l1l1l1l1l1l1l1lilill
Sandy,




Randell E. Treadaway, Esq.
Zaunbrecher Treada\!Jay, L.L.C.
486 N •.Florida Stre"t, Suit" 2
Covington~   LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (584) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.co!l\
\~ebsite: www.ztlalaw.com


From: Sanford Oster [mailto:Sanford.Oster@ironshora.com]
Sent: Wednesday, August 13, 2814 8:82 AM
To: Randy Treadaway; Springmann, Michael
Cc: fliichelle O'Daniels
Subject:      ResourcesO~liiiliililiiiiliiliiiillliiilii~liiiiliiililliliillllll
         RE: 88-12-14
Field/Denbury




SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
mJE STATE STREET PLAZA ! 8TH FL ! NE\~ YORK, NY 18804
Office: 646. 826. 4944! Mobile: 347.759.19761 VCARD


From: Randy Treadaway ["",il.to:randy@Ztlalaw.cnm]
Sent: Tuesday, August 12, 2El14 11:e2 AM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
Cc: }lichelle 0' Daniels
Subject: 08'12-14 Oster-             re FARA Claim #3927El45 South Delhi
Field/Denbury Resources-

Good morning Sandy and Mike.        Hope all is well.




Best Regards.

Randell E. Treadaway. Esq.
Zaunbrecher Treadat.ay. L.l. C.
436 N. Florida Street, Suite 2
covington. LA 78433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (Se4) 583-3999
Telefax: (985) 871·8788
Email: randy@ztlalaw.co!l\
Website:   'Ww~'lI .. ztlalaw~com




Date     88/14/2314           Type: General
By       Michael Springmann
Subject: EM from CC to client       1111111111111111111111111111
From: Randy Treadaway [mailto:randy@ztlalaw.comj
Sent: Nonday. August 11, 2814 le:11 AM
To: Sanford Oster
Cc: Springmann, Michael; Michelle O'Daniels
subject: RE: 88-11'1.4 Oster-springmann re FARA Claim #3927045 South Delhi
Field(Denbury Resources=illllillilllllllllilllllllllllllllilliillllliilllilllllllli



                                                                                      FARA004024
        ..-
        From: Sanford Oster [mailto:Sanford.Oster@ironshore.comj




        ..
        Sent: Monday, August 11, 2014 10:10 AM
        To: Randy Treadaway
        Cc: Springmann, Michael; Michelle O'Daniels
        Subject: RE: 08-11-14 0Jstjieirl-isiP.rii.nglmlia.n.nlirieIiFAIiRAliiciliaii.mg#1i39ii27i0i4ii5iisoiiutjlhiiDieil.hiilllllllll
        Field/Denbury Resources I          I       I




        SANFORD OSTER
        Vice President
        IRONSHORE SPECIALTY CASUALTY CLAIMS
        ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
        Office: 646.826.49441 Mobile: 347.759.19761 VCARD

        From: Randy Treadaway [mailto:randy@ztlalaw.comj




        ..
        Sent: Monday, August 11, 2014 10:04 AM
        To: Sanford Oster
        Cc: Springmann, Michael; Michelle O'Daniels
        Subject: 08-11-14
        Field/Denbury     oster-jSiP.r.li·n.gmlialn.nllr.eilFIAiRjAilCiliaili·mil#.31912i7i0i4i5I1s.oiuit.hIlDiellihili·1I1I1I1I1I1I1
                      Resources~



        Good morning Sandy.             Hope you had an enjoyable weekend.




        Best Regards,

        Randell E. Treadaway, Esq.
        Zaunbrecher Treadaway, L.L.C.
        406 N. Florida Street, Suite 2
        Covington, LA 70433
        Telephone: (985) 871-8787
        Direct Dial: (985) 273-3122
        Mobile: (504) 583-3999
        Telefax: (985) 871-8788
        Email: randy@ztlalaw.com
        Website: www.ztlalaw.com
        



        Date     08/13/2014                          Type: Supervisory Claim Review
        By       Ronnie Ronzello

--"""   Subject: Supervisory Review

        Claim being handled by coverage atty. Determining if damages will reach
        Ironshore's layer.



        Date     08/13/2014          Type: General
        By       Michael Springmann
        Subject: EM from Markel adjuister

        From: Nokomis Lemons [mailto:Nokomis.Lemons@markelcorp.comj
        sent: Tuesday, June 10, 2014 9:56 AM
        To: Matthiessen, MaryAnn
        Cc: Springmann, Michael
        Subject: RE: South Delhi Field Incident - Your File #: FARA3927045 - Alterra File
        #: MXUL25756




        Nokomis F. Lemons
        Sr. Claims Examiner

        Markel Corporation




                                                                                                                                         FARA004025
          4521 Highwoods parkway, Glen Allen, VA 23060
          Direct: (804) 287-6979
          Toll Free: (888) 629-8848 ext. 6979
          Fax: (804) 287-6933
          nokomis.lemons@markelcorp.com
          www.markelcorp.com
          From: Matthiessen, MaryAnn [mailto:MaryAnn.Matthiessen@FARA.com]
          Sent: Monday, June 09, 2014 11:17 AM
          To: Nokomis Lemons
          Cc: Springmann, Michael
          Subject: RE: South Delhi Field Incident - Your File #: FARA3927045 - Alterra File
          #: MXUL25756




          



          Date     08/12/2014          Type: General
          By       Michael Springmann
          Subject: Reserves as of 08/12/14

          Reserves as of 08/12/2014




          Claim Id:                              3927045

          Claimant:                              South Delhi Field, LA Spill

          Accident Date:                         06/14/2013

          Description:                           Excess Claim Insured had a spill of C02,

          Line Of Coverage:                      Commercial Excess Liability (Umbrella) I

          Sub Line:                              Liability - Property Damage

          Reserved:

          Status:




-
             - -     -
7




Date     08/12/2014           Type: General
By
Subject:

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Tuesday, August 12, 2014 4:24 PM
To: Springmann, Michael
Subject: Re: 3927045 South Delhi Field/Denbury




Sanford Oster, VP
Casualty Claims
Ironshore
One state Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com

From: Springmann, Michael
Sent: Tuesday, August 12, 2014 2:50 PM
To: Sanford Oster (Sanford.Oster@Ironshore.com)
Subject: 3927045 South Delhi Field/Denbury




Date     08/08/2014          Type: General
By       Michael Springmann
Subject: Conf call w/ CC and client

Attendees:

CC: Randy Treadaway
Client: Sandy Oster
FARA: MKS








Date     08/08/2014          Type: General
By       Michael Springmann
Subject: EM exch CC and client re schedl conf call today

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Friday, August 08, 2014 12:08 PM
To: Sanford Oster




Randell E. Treadaway, Esq.




                                                                FARA004027
       Zaunbrecher Treadaway, LLC
       406 N. Florida street, Suite 2
       Covington, LA 70433
       Office: (985) 871-8787
       Direct: (985) 273-3122
       Fax: (985) 871-8788
       Email: Randy@ztlalaw.com
       Website: www.ztlalaw.com
       Sent from my I-Phone
       (504) 583-3999

       On Aug 8, 2014, at 12:07 PM, "Sanford Oster"  wrote:


       SANFORD OSTER
       Vice President
       IRONSHORE SPECIALTY CASUALTY CLAIMS
       ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
       Office: 646.826.49441 Mobile: 347.759.19761 VCARD

       


       From: Springmann, Michael [mailto:Michael.Springmann@fara.com]
       Sent: Friday, August 08, 2014 12:59 PM
       To: Randy Treadaway; Sanford Oster
       Cc: Michelle O'Daniels
       Subject:
       Resources


       Randy,

       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Friday, August 08, 2014 11:54 AM
       To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
       Cc: Michelle O'Daniels
       Subject:
       Resources
                 08-08-14                                          reB3.9.2j7.0.4i5IjSlo.ult.hIiDieilhili·1I1I1I1I1I1I1I1I1I1I1
                                                                     II


       Sandy/Mike,




       8est Regards,

       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Florida Street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999
       Telefax: (985) 871-8788
       Email: randy@ztlalaw.com

--
-.:t
       Website: www.ztlalaw.com
       



       Date     08/04/2014                               Type: General
       By       Michael Springmann
       Subject: EM from CC: Id                  111111111111111111111111111111
       From: Randy Treadaway [mailto:randy@ztlalaw.com]
       Sent: Monday, August 04, 2014 1:38 PM
       To: Springmann, Michael; Sanford.Oster@Ironshore.com
       Cc: Michelle O'Daniels
       Subject: R'IiiEI:.0.8.-.0141-.1.4.0.slt.elrl-iSIPgrlijn.glmja.nlnilr.e.319.217.0.4i5.S.0jU.tlhilDie.llh.iIiFiileil.d./IDieinlb.ulrlYillllll
       ResourceS-I
       BIll

       Randell E. Treadaway, Esq.
       Zaunbrecher Treadaway, L.L.C.
       406 N. Florida street, Suite 2
       Covington, LA 70433
       Telephone: (985) 871-8787
       Direct Dial: (985) 273-3122
       Mobile: (504) 583-3999




                                                                                                                                                     FARA004028
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

From: Springmann, Michael




..
Sent: Monday, August 04, 2014 1:37 PM
To: 'Randy Treadaway'; Sanford Oster (Sanford.Oster@Ironshore.com)
Cc: Michelle O'Daniels
Subj ect: R.iiE.:.0i8.-i014.-ilI4.ols.t.eirl-ls.p.rdi;nlglmlaln.n.rie.319.217i014.5.Slolu.tlh.D.e.llhii.Fii.e.l.d./iDle.n.blu.rIYIIIIIII
Resources -.                                           11




From: Randy Treadaway [mailto:randy@ztlalaw.com]




..
Sent: Monday, August 04, 2014 8:59 AM
To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
Cc: Michelle O'Daniels
Subject:
Resources-,    =11I1I1i1l1l1l1l1l1
Good morning Sandy and Mike.                       Hope all is well.




Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     07/24/2014          Type: General
By       Michael Springmann
Subject: Conference call w/ Sandy and CC




                                                                                                                                           FARA004029




Date     07/24/2014          Type: General
By       Michael Springmann
Subject: EM from CC req teleconf w/ client

From: Randy Treadaway [mailto:randy@ztlalaw.com]
Sent: Thursday, July 24, 2014 2:05 PM
To: Springmann, Michael; Sanford Oster
Cc: Michelle O'Daniels; James Gannon; John Reusch
Subject: R~Eii:1017i-12i4i1-1i4i10iistieiirl-siPiriiinlglmlianlnlllreili39 27 0 45 South Delhi Field/Denbury
Resources-.                                                   iiii
Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thursday, July 24, 2014 2:04 PM
To: Randy Treadaway; Springmann, Michael
Cc: Michelle O'Daniels; James Gannon; John Reusch
Subj ect: R'IiiEI:.0.71-i214.-11i4.olsltle.rl-.sIPlrii.njg.mja.n.n.r.e.3 9.2.7 045 South De lhi Fie ld/Denbury
Resources-I                                                   1 1i

SANFORD OSTER
Vice President
IRONSHORE SPECIALTY CASUALTY CLAIMS
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
Office: 646.826.49441 Mobile: 347.759.19761 VCARD

From: Springmann, Michael [mailto:Michael.Springmann@fara.com]
Sent: Thursday, July 24, 2014 2:02 PM
To: Randy Treadaway; Sanford Oster
Cc: Michelle O'Daniels; James Gannon; John Reusch
                                                   South Delhi Field/Denbury
Resources Killiliiiililliiiiiiiiiiliiiiliillilli4~
Subject:  -I




                                                                                                                 FARA004030
      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Thursday, July 24, 2014 2:00 PM
      To: Sanford Oster; Springmann, Michael
      Cc: Michelle O'Daniels; James Gannon; John Reusch
      Subject:
      Resourcesl
                  '1iilliillillliliiliili     re 3927045 South Delhi Field/Denbury



      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com


      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Thursday, July 24, 2014 1:59 PM
      To: Randy Treadaway; 5pringmann, Michael
      Cc: Michelle O'Daniels; James Gannon; John Reusch
      Subject: 'jilill-i2141-i1.4Iiiliiliiiilli         South Delhi Field/Denbury
      Resources -I




      SANFORD OSTER
      Vice President
      IRONSHORE SPECIALTY CASUALTY CLAIMS
      ONE STATE STREET PLAZA / 8TH FL / NEW YORK, NY 10004
      Office: 646.826.4944/ Mobile: 347.759.1976/ VCARD




      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Thursday, July 24, 2014 2:54 PM
      To: Sanford Oster; Springmann, Michael
      Cc: Michelle O'Daniels
      Subject: 0J7i1-i24i1-i14i1ioistiieirl-isiPiriiinag.miain.nlirieIi3i9i270.4 5 south Delhi Field/Denbury
      Resourcesl                                                ii ili
      Good afternoon Sandy and Mike.                Hope all is well.




--
'1"


      Best Regards,

      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com

      



      Date     07/17/2014          Type: General
      By       Michael Springmann
      Subject: EM exch client and CC re               11111111111111111111
      From: Randy Treadaway [mailto:randy@ztlalaw.com]




                                                                                                               FARA004031
        Sent: Wednesday, July 09, 2014 10:36 AM
        To: Sanford oster; Springmann, Michael
        Subject: R~EI:. .0171-10191-1114. .olsltlelrl-isIPlriilnlglmlalnln r e 3927045 South Delhi Field/Denbury
        Resources -I                                           i il
                                                                  I      il



        Best

        Randell E. Treadaway, Esq.
        Zaunbrecher Treadaway, L.L.C.
        406 N. Florida Street, Suite 2
        Covington, LA 70433
        Telephone: (985) 871-8787
        Direct Dial: (985) 273-3122
        Mobile: (504) 583-3999
        Telefax: (985) 871-8788
        Email: randy@ztlalaw.com
        Website: www.ztlalaw.com

        From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
        Sent: Wednesday, July 09, 2014 10:17 AM
        To: Randy Treadaway; Springmann, Michael
        Subject: R.Ei:. .0171-.0.9.-ilI4. .ols.tle.rl-isIP;riiin.g.m.aln.nilr e.3927045 South Delhi Field/Denbury
        Resources-I                                            i

        SANFORD OSTER
        Vice President
        IRONSHORE SPECIALTY CASUALTY CLAIMS
        ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
        Office: 646.826.49441 Mobile: 347.759.19761 VCARD




        From: Randy Treadaway [mailto:randy@ztlalaw.com]
        Sent: Wednesday, July 09, 2014 11:11 AM
        To: Springmann, Michael; Sanford Oster
        Subject: 0~71-10191-1114110lsltlelrl-lsIPlrlilnlglmlalnlnllrlell3 9 2.7045 South Delhi Field/Denbury
        Resources     m                          I            11
        Good morning Mike and Sandy.                 Hope all is well.




        Best Regards,

        Randell E. Treadaway, Esq.
        Zaunbrecher Treadaway, L.L.C.
        406 N. Florida Street, Suite 2
        Covington, LA 70433
,....   Telephone: (985) 871-8787
        Direct Dial: (985) 273-3122
,....
'T
        Mobile: (504) 583-3999
        Telefax: (985) 871-8788
        Email: randy@ztlalaw.com
        Website: www.ztlalaw.com

        



        Date         07/17/2014                  Type: General
        By
        Subject: Michael
                 EM from springimja.n.nllllllllllllllllllllill
                         CC re m

        From: Randy Treadaway [mailto:randy@ztlalaw.com]
        Sent: Monday, June 30, 2014 4:27 PM
        To: Sanford Oster (Sanford.Oster@Ironshore.com); Springmann, Michael
        Cc: Michelle O'Daniels (modlegal@gmail.com)
        Subject: 06-30-14 Oster-



        Good afternoon Sandy and Mike,




                                                                                                                    FARA004032
Best Regards,

Randell E. Treadaway, Esq.
Zaunbrecher Treadaway, L.L.C.
406 N. Florida Street, Suite 2
Covington, LA 70433
Telephone: (985) 871-8787
Direct Dial: (985) 273-3122
Mobile: (504) 583-3999
Telefax: (985) 871-8788
Email: randy@ztlalaw.com
Website: www.ztlalaw.com




Date     07/17/2014          Type: General
By       Michael Springmann
Subject: Reserves as of 07/17/14

Reserves as of 07/17/2014




Claim Id:                              3927045

Claimant:                              South Delhi Field, LA Spill

Accident Date:                         06/14/2013

Description:                           Excess Claim Insured had a spill of C02,

Line Of Coverage:                      Commercial Excess Liability (Umbrella) I

Sub Line:                              Liability - Property Damage

Reserved:   111111111
Status:




                                    •


                                                                                  FARA004033
                   -- -


       



       Date     06/19/2014          Type: General
       By       Michael Springmann
       Subject: EM to cc w/ Zurich policies; req info on pollution

       From: Springmann, Michael
       Sent: Thursday, June 19, 2014 9:30 AM
       To: 'Randy Treadaway'
       Subject: FW: 3927045 South Deli Field, LA/Denbury Resources Inc.; Zurich claim No.
       9120121113




       From: Dixon, Karen [mailto:karen.dixon@mbtlaw.com]
       Sent: Thursday, June 19, 2014 9:22 AM
       To: Springmann, Michael
       Subject: RE: 3927045 South Deli Field, LA/Denbury Resources Inc.; Zurich claim NO.
       9120121113

       Dear Michael.,

--
-



       Date     06/19/2014          Type: General
       By       Michael Springmann
       Subject: EM from Zurich w/ policies

       From: Dixon, Karen [mailto:karen.dixon@mbtlaw.com]
       Sent: Thursday, June 19, 2014 9:22 AM
       To: Springmann, Michael
       Subject: RE: 3927045 South Deli Field, LA/Denbury Resources Inc.; Zurich claim No.




                                                                                            FARA004034
     9120121113

     Dear Michael,

     Please see the attached Zurich policies that you requested.

     Karen



     Karen M. Dixon
     (312) 474-7913
     karen.dixon@mbtlaw.com

     123 N. Wacker Dr. t Suite 1800 t Chicago, IL 60606
     (312) 474-7900 t Fax (312) 474-7898
     www.mbtlaw.com
     



     Date     06/18/2014          Type: General
     By       Michael Springmann
     Subject: EM to CC to include FARA claim no.

     From: Springmann, Michael
     Sent: Wednesday, June 18, 2014 12:00 PM
     To: 'Randy Treadaway'
     Subject: RE: 3927045 Insured: Denbury Resources, Inc. - Matter: South Delhi Field,
     LA Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking

     Randy, please include my claim no. 3927045 on all future correspondence. Thanks.
     



     Date     06/18/2014          Type: General
     By       Michael Springmann
     Subject: EM to Zurich counsel req policies

     From: Springmann, Michael
     Sent: Wednesday, June 18, 2014 11:58 AM
     To: 'karen.dixon@mbtlaw.com'
     Subject: 3927045 South Deli Field, LA/Denbury Resources Inc.; Zurich claim No.
     9120121113

     Karen, FARA Insurance Services is a third party administrator for certain matters
     involving Ironshore Specialty Insurance Company (Ironshore). Ironshore provides
     excess coverage to our mutual insured Denbury Resources Inc~

     I am in receipt of a copy of your 4/22/14 coverage letter to Philip D. Nizialek.

     Please favor me with copies of the following:
     1.     The primary CGL policies Zurich issued to the insured that were in effect from
     April 1, 2012 to April 1, 2014;
     2.     The 2012-2013 Umbrella policy Zurich issued to the insured;
     3.     Any pollution policies in effect from April 1, 2012 to April 1, 2013

     Thanks.


     Michael K. Springmann, J.D.
     Senior Environmental Adjuster

--
~
     Please send -all attachments to: claimattachments@fara.com
     985.674.4802 office
     985.624.8684 fax
     michael.springmann@fara.com email
     FARA, A York Risk Services Company
     1625 West Causeway Approach
     Mandeville, LA 70471

     



     Date     06/18/2014          Type: General
     By       Michael Springmann
     Subject: EM to cc wi additional info

     From: Springmann, Michael
     Sent: Wednesday, June 18, 2014 11:45 AM
     To: 'Randy Treadaway'
     Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
     Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking




                                                                                             FARA004035
      Date     06/18/2014          Type: General
      By       Michael Springmann
      Subject: EM (2) from CC req additional info

      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Thursday, June 05, 2014 9:58 AM
      To: Sanford Oster
      Cc: Matthiessen, MaryAnn; Ronzello, Ronald; Springmann, Michael; Michelle
      O'Daniels
      Subject: Re: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
      Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking

      Sandy,




      Best Regards,

      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 273-3122
      Telefax: (985) 871-8788
      Cell: (504) 583-3999
      Email: Randy@ztlalaw.com
      Website: www.ztlalaw.com

      From: Randy Treadaway [mailto:randy@ztlalaw.com]
      Sent: Friday, April 25, 2014 8:56 AM
      To: Springmann, Michael
      Cc: sanford.oster@ironshore.com; Michelle O'Daniels (modlegal@gmail.com)
      Subject: 04-25-14 Springmann re 3927045 South Delhi Field/Denbury
      Resources-Request for Additional Policies

      Good morning Mike,




--
"1-   Best Regards,

      Randell E. Treadaway, Esq.
      Zaunbrecher Treadaway, L.L.C.
      406 N. Florida Street, Suite 2
      Covington, LA 70433
      Telephone: (985) 871-8787
      Direct Dial: (985) 273-3122
      Mobile: (504) 583-3999
      Telefax: (985) 871-8788
      Email: randy@ztlalaw.com
      Website: www.ztlalaw.com
      



      Date     06/18/2014          Type: General
      By       Michael Springmann
      Subject: EM from client: Zurich wid its denial

      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Thursday, June 05, 2014 8:02 AM
      To: Sanford Oster; Matthiessen, MaryAnn; Springmann, Michael
      Cc: Ronzello, Ronald; Randy Treadaway
      Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA




                                                                                      FARA004036
      Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking




      SANFORD OSTER
      Vice President
      IRONSHORE SPECIALTY CASUALTY CLAIMS
      ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
      Office: 646.826.49441 Mobile: 347.759.19761 VCARD




      From: Sanford Oster
      Sent: Thursday, June 05, 2014 9:00 AM
      To: 'Matthiessen, MaryAnn'
      Cc: Ronzello, Ronald; 'Randy Treadaway'
      Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
      Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking




      SANFORD OSTER
      Vice President
      IRONSHORE SPECIALTY CASUALTY CLAIMS
      ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004
      Office: 646.826.49441 Mobile: 347.759.19761 VCARD




      From: Matthiessen, MaryAnn [mailto:MaryAnn.Matthiessen@FARA.comj
      Sent: Thursday, June 05, 2014 8:28 AM
      To: Sanford Oster
      Cc: Ronzello, Ronald
      Subject: FW: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
      Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking

      Hi Sandy,
      This is the old Denbury case, apparently Zurich sits below Ironshore and has
      reviewed and changed their coverage opinion, (as well as their policy?)
      At this time, I think we need to discuss to see which counsel needs to handle and
      evaluate this matter on behalf of Ironshore.
      Thank you.

      MaryAnn Matthiessen
      Senior Environmental Adjuster
      609.610.4497 office

--
"1"
      866.675.3192 toll free
      985.624.8684 fax
      MaryAnn.Matthiessen@Fara.com

      FARA, A York Risk Services Company
      1625 West Causeway Approach
      Mandeville, LA 70471


      From: Higgins, Jeff [mailto:JHiggins@lockton.comj
      Sent: Tue 6/3/2014 4:25 PM
      To: Matthiessen, MaryAnn; 'Regina.Francis@markelcorp.com';
      'pamela.mitchell@axiscapital.com'; 'brandy.henderson@libertymutual.com';
      'nokomis.lemons@alterra-us.com'; 'PStefanou@archinsurance.com'
      Cc: 'Martha Balogh'; Jack Strother; Philip D. Nizialek
      Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
      Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking
      To:
      Ironshore Specialty Insurance Company/FARA    $25,000,000 xis $25,000,000
      Adjuster:                      Mary Ann Matthiessen
      Claim Number:          FARA 3927045

      Alterra Excess & Surplus Insurance Co.    $25,000,000 xis $50,000,000
      Adjuster:                     Nokomis Lemons
      Claim Number:          XUL25756




                                                                                          FARA004037
Axis Surplus Insurance Company $25,000,000 xis $75,000,000
Adjuster:                    Pamela Mitchell
Claim Number:         Unknown (Please provide Claim Number)

Starr Surplus Lines Insurance Company/FARA         $25,000,000 xis $100,000,000
Adjuster:                     Mary Ann Matthiessen
Claim Number:          FARA 3927048

Arch Insurance Company      $25,000,000 xis $125,000,000
Adjuster:                     Paula Stefanou, Esq.
Claim Number:          000012573230

Liberty Surplus Insurance Corp    $25,000,000 xis $150,000,000
Adjuster:                    Brandy Henderson
Claim Number:         DALCAS0000038756

Per the attached correspondence from Zurich's coverage counsel, Zurich has
rescinded its coverage denial of the claims associated with the Delhi release.
Denbury is providing the requisite documentation to Zurich in order to collect its
policy limit of $25,000,000. Denbury anticipates that it will have an additional
$50,000,000 in cleanup costs and third party property damages for which it will be
seeking reimbursement from its excess insurers.   Once Zurich exhausts, Denbury
will be looking to the upper layers of coverage to respond quickly to Denbury's
request for payment.   Thank you.


Jeff Higgins, CPCU
Senior Vice President~ Claims Services
Lockton Companies
5847 San Felipe, Suite 320
Houston, TX 77057
Tel: 713.458.5270
Mobile: 832.563.9936
Fax: 713.430.5270
E-mail: jhiggins@lockton.com





Date     06/18/2014          Type: General
By       Michael Springmann
Subject: Reserves as of 06/18/14

Reserves as of 06/18/2014




Claim Id:                                3927045

Claimant:                                South Delhi Field, LA Spill

Accident Date:                           06/14/2013

Description:                             Excess Claim Insured had a spill of C02,

Line Of Coverage:                        Commercial Excess Liability (Umbrella) I

Sub Line:                                Liability - Property Damage

Reserved:

Status:

Reason:




               - - -                                                      -
                                                                                     FARA004038




Date     06/09/2014           Type: General
By       Mary Ann Matthiessen
Subject: EM to/from Markel

From: Matthiessen, MaryAnn
Sent: Mon 6/9/2014 11:17 AM
To: Nokomis Lemons
Cc: Springmann, Michael
Subject: RE: South Delhi Field Incident - Your File #: FARA3927045 - Alterra File
#: MXUL25756


Hi Nokomis~
There has been recent activity, Zurich has retracted their disclaimer.
This file has been referred to Mike Springmann for handling, I have copied him on
this email. I know he has been out of the office so please give him some time to
respond.
Thank you.


MaryAnn Matthiessen
Senior Environmental Adjuster
609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Nokomis Lemons [mailto:Nokomis.Lemons@markelcorp.com]
Sent: Fri 6/6/2014 12:12 PM
To: Matthiessen, MaryAnn
Subject: South Delhi Field Incident - Your File #: FARA392544 - Alterra File #:
MXUL25756


I am considering closing my file. Are there any updates that would indicate I
should not?



Nokomis



Nokomis F. Lemons

Sr. Claims Examiner




                                                                                    FARA004039
      Markel Corporation

      4521 Highwoods Parkway, Glen Allen, VA   23060

      Direct: (804) 287-6979

      Toll Free: (888) 629-8848 ext. 6979

      Fax: (804) 287-6933

      nokomis.lemons@markelcorp.com

      www.markelcorp.com




      



      Date     06/05/2014           Type: General
      By       Mary Ann Matthiessen
      Subject: EM from Ironshore.

      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Thu 6/5/2014 9:02 AM
      To: Sanford Oster; Matthiessen, MaryAnn; Springmann, Michael
      Cc: Ronzello, Ronald; Randy Treadaway
      Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
      Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking




      I understand you now have this matter.



      SANFORD OSTER

      Vice President

      IRONSHORE SPECIALTY CASUALTY CLAIMS

      ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

      Office: 646.826.49441 Mobile: 347.759.19761 VCARD


      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Thu 6/5/2014 9:00 AM
      To: Matthiessen, MaryAnn
      Cc: Ronzello, Ronald; Randy Treadaway
      Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
      Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking


      MaryAnn,




.-<
"i"
.-<




      Sandy



      SANFORD OSTER

      Vice President

      IRONSHORE SPECIALTY CASUALTY CLAIMS




                                                                                      FARA004040
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.49441 Mobile: 347.759.19761 VCARD







Date     06/05/2014           Type: General
By       Mary Ann Matthiessen
Subject: Zurich withdraws coverage position

From: Matthiessen, MaryAnn
Sent: Thu 6/5/2014 8:56 AM
To: Sanford.Oster@ironshore.com; Springmann, Michael
Subject: FW: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking


Hi Sandy,
I just realized this is now Mike Springmann's case.
Thank you.

MaryAnn Matthiessen
Senior Environmental Adjuster
609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Matthiessen, MaryAnn
Sent: Thu 6/5/2014 8:28 AM
To: Sanford.Oster@ironshore.com
Cc: Ronzello, Ronald
Subject: FW: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking


Hi Sandy,
This is the old Denbury case, apparently Zurich sits below Ironshore and has
reviewed and changed their coverage opinion, (as well as their policy?)
At this time, I think we need to discuss to see which counsel needs to handle and
evaluate this matter on behalf of Ironshore.
Thank you.

MaryAnn Matthiessen
Senior Environmental Adjuster
609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Higgins, Jeff [mailto:JHiggins@lockton.com]
Sent: Tue 6/3/2014 4:25 PM
To: Matthiessen, MaryAnn; 'Regina.Francis@markelcorp.com';
'pamela.mitchell@axiscapital.com'; 'brandy.henderson@libertymutual.com';
'nokomis.lemons@alterra-us.com'; 'PStefanou@archinsurance.com'
Cc: 'Martha Balogh'; Jack Strother; Philip D. Nizialek
Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
Spill - D/A: 6/14/13 - South Delhi Field Incident Action Plan & Cost Tracking


To:
Ironshore Specialty Insurance Company/FARA   $25,000,000 xis $25,000,000
Adjuster:                     Mary Ann Matthiessen
Claim Number:          FARA 3927045

Alterra Excess & Surplus Insurance Co.    $25,000,000 xis $50,000,000
Adjuster:                     Nokomis Lemons
Claim Number:          XUL25756

Axis Surplus Insurance Company $25,000,000 xis $75,000,000
Adjuster:                    Pamela Mitchell
Claim Number:         Unknown (Please provide Claim Number)




                                                                                    FARA004041
         Starr Surplus Lines Insurance Company/FARA         $25,000,000 xis $100,000,000
         Adjuster:                     Mary Ann Matthiessen
         Claim Number:          FARA 3927048

         Arch Insurance Company      $25,000,000 xis $125,000,000
         Adjuster:                     Paula Stefanou, Esq.
         Claim Number:          000012573230

         Liberty Surplus Insurance Corp    $25,000,000 xis $150,000,000
         Adjuster:                    Brandy Henderson
         Claim Number:         DALCAS0000038756

         Per the attached correspondence from Zurich's coverage counsel, Zurich has
         rescinded its coverage denial of the claims associated with the Delhi release.
         Denbury is providing the requisite documentation to Zurich in order to collect its
         policy limit of $25,000,000. Denbury anticipates that it will have an additional
         $50,000,000 in cleanup costs and third party property damages for which it will be
         seeking reimbursement from its excess insurers.   Once Zurich exhausts) Denbury
         will be looking to the upper layers of coverage to respond quickly to Denbury's
         request for payment.   Thank you.


         Jeff Higgins, CPCU
         Senior Vice President, Claims Services
         Lockton Companies
         5847 San Felipe, Suite 320
         Houston, TX 77057
         Tel: 713.458.5270
         Mobile: 832.563.9936
         Fax: 713.430.5270
         E-mail: jhiggins@lockton.com




         



         Date     04/24/2014          Type: General
         By       Michael Springmann
         Subject: EM-from CC acknowledg receipt of assignm

         From: Randy Treadaway [mailto:randy@ztlalaw.com]
         Sent: Thursday, April 24, 2014 8:30 AM
         To: Springmann, Michael
         Cc: sanford.oster@ironshore.com
         Subject: 04-24-14 Springmann-Oster RE: NEW ASSIGNMENT 3927045 South Delhi
         Field/Denbury Resources

         Good morning Mike and Sandy.




         Best Regards,

         Randell E. Treadaway, Esq.
         Zaunbrecher Treadaway, L.L.C.
         406 N. Florida Street, Suite 2
         Covington, LA 70433
         Telephone: (985) 871-8787
         Direct Dial: (985) 273-3122
.."...
         Mobile: (504) 583-3999
o        Telefax: (985) 871-8788
o        Email: randy@ztlalaw.com
o        Website: www.ztlalaw.com
         



         Date      04/24/2014               Type: General
         By
         Subject: Michael
                  EM to CC SjPlrli.ndg.mialnlnllllllllllllllllllllll
                            ~


         Sent: Thursday, April 24, 2014 8:17 AM
         To: Randy Treadaway
         Cc: Sanford "Sandy" Oster (sanford.oster@ironshore.com)
         Subject: NEW ASSIGNMENT 3927045 South Delhi Field/Denbury Resources




                                                                                              FARA004042
                                                                              Thanks.

        Michael K. Springmann, J.D.
        Senior Environmental Adjuster
        Please send all attachments to: claimattachments@fara.com
        985.674.4802 office
        985.624.8684 fax
        michael.springmann@fara.com email
        FARA, A York Risk Services Company
        1625 West Causeway Approach
        Mandeville, LA 70471


        



        Date     04/24/2014          Type: General
        By       Michael Springmann
        Subject: EM from prior adj re Zurich info

        From: Matthiessen, MaryAnn
        Sent: Friday, March 87, 281412:15 PM
        To: Springmann, Michael
        Subject: Re: 3927045 South Delhi Field/Denbury Resources

        Mike
        We have all updated info from Zurich in the file that is the only one. So ok to
        send.
        Thank you
        MaryAnn Matthiessen
        Senior Environmental Adjuster

        689.618.4497 office
        866.675.3192 toll free
        985.624.8684 fax
        MaryAnn.Matthiessen@Fara.com

        FARA, A York Risk Services Company
        1625 West Causeway Approach
        Mandeville, LA 70471

        



        Date     83/87/2814          Type: General
        By       Michael Springmann
        Subject: EM to prior adjuster: re Zurich denialfor cvg atty

        From: Springma~n, Michael
        Sent: Friday, March 07, 2814 18:88 AM
        To: Matthiessen, MaryAnn
        Subject: 3927845 South Delhi Field/Denbury Resources

        MaryAnn, this file was discussed briefly during todayUs Monthly Call-In with
        Ironshore.

        Sandy and John want to refer this to Randy Treadaway, coverage counsel, for a
        ume-toou following form declination to be issued, if applicable, I note from your
        claim review that same is your plan but that you are waiting for ZurichUs
        disclaimer. I note that the file does contain one, attached to the file on
        12/12/2813. Is that the document we were looking for? Are we still waiting for
        anything from Zurich? Let me know so that the referral to Randy can be made.
        Thanks.
4-;     
o
,...,
o
        Date     82/11/2014           Type: Plan To Conclude
        By       Mary Ann Matthiessen
        Subject: Claim Review - Plan To Conclude

        Action Plan:
        Follow for:
        1.) Zurich coverage evaluation.
        2.) further details of loss.
        3.)If Zurich's disclaimer is straighforward then we might be able to send a simple
        "me too" coverage letter to Denbury, as per Ironshore's advise of 8/6/2813.



        Date     82/11/2814           Type: Exposure Evaluation
        By       Mary Ann Matthiessen
        Subject: Claim Review - Exposure Evaluation

        Upadated as of 2/11/2814:

        Louisiana Environmental Exposure.




                                                                                             FARA004043
      We still do not have the underlying controlling Insurer's evaluation-
      Zurich/American Guarantee & Liability Insurance Company- we have requested same
      again from Carrie Hoff of Zurich.

      We suspect that the Lloyds well policy is affording coverage for the remediation
      on the Denbury site.


      Damages and liability:
      The cause of the spill has not yet been determined. At this time there does not
      appear to be any other parties involved aside from Denbury, who is the operator of
      a oil well located in Lousina involved, but this is as per Denbury and the facts
      still are not developed.

      The property is leased from private owners (unknown to us at this time) and is
      private property.
      Currently, As of July 30, 2013- the incurred for remediation is $42,436,886.88.
      They are only in the early stages of the cleanup as this loss just occurred on
      June 14, 2013.


      RESERVES:



      RECOMMENDATIONS:
      ,,~~~jI~~~~~~~~~~~~~~zurich                 as the lead had previously advised
      that they disclaimed to Denbury. Lloyds appears to have the well policy.
      Ironshore has authorized the use of Randy Treadway to evaluate the coverage if
      needed once we get a copy of Zurich's position, (denial).
      It seems that the Zurich policy may provide coverage for liability losses to
      persons and or property, assuming that this incident meets the definition of an
      occurrence, which Zurich appears to be disputing.

      Denbury has a response team in place as provided by their Lloyds well policy, and
      provides weekly reports to all carriers of their efforts and exposure. Initial
      discussions with Denbury Martha Balogh- Risk Management Specialist Denbury
      Resources Inc. indicates that Denbury will be responsible for this loss; however,
      we suggest that there remains much investigation that is necessary before this
      matter can be fully evaluated, as such we will be following with Denbury, Lockton
      (formerly Marsh) and Zurich to determine the cause.

      Remediation costs now exceed 88 million.



      Date     02/11/2014           Type: Subrogation
      By       Mary Ann Matthiessen
      Subject: Claim Review - Subrogation and SIF

      No subrogation identifiable at this time.




      Date     02/11/2014           Type: Facts Summary
      By       Mary Ann Matthiessen
      Subject: Claim Review - Summary Of Facts

      Update 2/11/2013
      At this time we await Zurich as the primary carrier's coverage opinion.We have
      again requested from Carrie Hoff of Zurich.
      The remediation costs are now at $88 million, but we suspect the Lloyds well
      policy is paying for them.

"-'
 o
N     THE IRONSHORE SPECIALTY ISURANCE COMPANY POLICY:
o     Policy Number:              000988602 RENEWAL OF: 000988601
      Named Insured:       Denbury Resources Inc.
      5320 Legacy Drive
      Plano, TX 75024
      Policy Period:              April 01, 2013 Expiration: April 01, 2014
      Limits of Liability:        $25,000,000 per occurrence and in the aggregate.


      UNDERLYING:
      Ironshore Provides follow form on the underlying.
      Coverage: Excess Policy- not certain as to coverage afforded by controlling
      underlying at this time. Controlling policy has been requested.
      Underlying Insurer:       American Guarantee & Liability Insurance Company (Zurich)
      Policy Number:             AUC 9242673-01
      Limits:                   $25,000,000 per occurrence limit
      **Defense Expenses are outside the Limits.

      There is a $500k SIR and a primary Zurich policy GL09242578-01 of $500k.
      Ironshore policy is in excess of $26,ee0,000 in underlying.

      COVERAGE ANALYSIS: We have requested the American Guarantee & Liability Insurance




                                                                                            FARA004044
         Company (Zurich) controlling policy and have been advised that they have
         disclaimed.
         After seeing the well policy and comparing it to the Zurich policy, it seems that
         the Lloyd's policy affords clean up coverage while the Zurich policy affords
         coverage under the "Blended Pollution" Endorsement, for claims of BI and PD as a
         result of certain pollution conditions, and one of the requirements must be that
         the occurrence must be "instantaneous" and having first commenced on a "specific
         date and time" which is noticed by the insured within 313 days of the event. This
         is apparently going to be Zurich's position, as explained via telephone, that this
         was no an instantaneous event as there have been slow leaks from this well over
         the past several months that have gone unnoticed.

         My intent is to submit all documents to Randy once we have the coverage position
         from Zurich, which should be shortly.

         LOSS FACTS: **MUCH IS STILL NOT KNOWN. WE ARE UNSURE OF THE CAUSE OF THE LOSS,
         THE DETAILS OF HOW MUCH PRODUCT HAS BEEN LOST AND WHO THE PROPERTY OWNERS ARE AND
         THE DETAILS OF THE WELL OPERATION.

         Denbury is an oil and gas company who leases and operates wells from private
         landowners. At 3:113pm CT, Mr. Ryan Jacob, Denbury Onshore, LLC, received a call
         from US Environmental Services QUSESu confirming that C02, oil, and saltwater was
         present on the TransCanada Right of Way. Large release of carbon-dioxide is a by
         product of the process at the source used to extract oil and bitumen (a sludgy
         form of petroleum) from the earth. Formal responsibilities for the South Delhi
         Field, LA Incident were transferred from TransCanada Pipeline to Denbury Onshore,
         LLC.

         The cause of the spill has not yet been determined. At this time there does not
         appear to be any other parties involved aside from Denbury, who is the operator of
         a oil well located in northeast Louisiana. The property is leased from private
         owners and is private property.

         Ms. Dawn Williams Louisiana Department of Environmental Quality briefed personnel
         that 17 residences had been evacuated on 6/13/2813, *(indicates prior to the June
         14, date of loss as reported), which included 34 residents, (17 residences remain
         evacuated). Richland and Franklin Parish off-duty Sherriffus deputies secured the
         scene, and road closures were active on Antley Road and Highway 132 in the region.

         An initial air monitoring team was sent to Test Site· 1 and all well location
         adjacent to the release   and determined that the site was safe to access

         ENVIRONMENTAL
         USES personnel are monitoring chloride levels in Swamp Slough.

         RECOVERY & CONTAINMENT
         USES and Hancock personnel recovered, and will continue to recover, fluids from
         the Swamp Slough at Burke Road Bridge using vacuum trucks.
         All recovered liquids are being placed in S813-barrel frac tanks for temporary
         storage.



         Key contacts:
         On 7/8/2813 at 11:lSam I contacted Ms. Martha Balogh- Risk Management Specialist
         Denbury Resources Inc.
         S328 Legacy Drive
         Plano, Texas 751324
         Office: 972-673-21376 (number called)
         Cell: 469-693-1132
         Email: martha.balogh@denbury.com
         

--""'"   Date     132/11/2814          Type: General
         By       Mary Ann Matthiessen
         Subject: TC with Nokomis Lemons of Markel

         Discussed the matter today via telephone with adjuster Nokomis Lemons of
         Markel.
         Markel bought out Alterra Excess & Surplus Insurance Company which is why we see
         Markel on the file now.

         Alterra Excess & Surplus Insurance Company sits on top of the Ironshore layer.
         We have confirmed with the lead excess, Carrie Von Hoff of Zurich today that
         Zurich is maintaining their denial but is evaluating the information submitted by
         Denbury.
         Zurich's denial is based on the fact that the claims for cleanup are not covered
         under the policy; however, it is possible that third party claims for pollution
         may be covered, but as of now there are no third party claims.
         Jeff Higgins of Lockton (insured broker) continually tries to advise us that
         Zurich is changing their coverage opinion. Von Hoff informs us that this is not
         so.
         Below is an email sent by Lemons to/from Lockton.

         From: Higgins, Jeff [mailto:JHiggins@lockton.com]
         Sent: Tue 2/11/2814 3:28 PM
         To: Nokomis Lemons




                                                                                              FARA004045
Cc: carrie.vonhoff@zurichna.com; Matthiessen, MaryAnn
Subject: RE: Denbury Resources - South Delhi field, LA Spill - File #: MXUL25756 -
Zurich File #: York Risk Claim #FARA3925455


Denbury has recently provided an extensive amount of technical data to Zurichus
consultant which Denbury believes will clearly identify the commencement of the
pollution event.


Jeff Higgins, CPCU
Senior Vice President, Claims Services

Lockton Companies
5847 San Felipe, Suite 320
Houston, TX 77057
Tel: 713.458.5270
Mobile: 832.563.9936
Fax: 713.430.5270
E-mail: jhiggins@lockton.com




From: Nokomis Lemons [mailto:Nokomis.Lemons@markelcorp.com]
Sent: Tuesday, February 11, 2014 2:08 PM
To: Higgins, Jeff
Cc: carrie.vonhoff@zurichna.com; Matthiessen, MaryAnn
Subject: Denbury Resources - South Delhi field, LA Spill - File #: MXUL25756 -
Zurich File #: York Risk Claim #FARA3925455



Jeff,



I have reached out to both Zurich and York regarding status of this case. Do you
have any updates? The last we spoke it was felt that Zurich might be rescinding
their coverage position.



Thank you,

Nokomis



Nokomis F. Lemons

Sr. Claims Examiner



Markel Corporation

4521 Highwoods Parkway

Glen Allen, VA   23060-6148

Direct: (804) 287-6979

Toll Free: (888) 629-8848 ext. 6979

Fax: (804) 287-6933

nokomis.lemons@markelcorp.com





Date     01/03/2014             Type: Supervisory Claim Review
By       Ronnie Ronzello
Subject: Supervisory Review

Mike,
Claim reassigned to you. Zurich has issued coverage denial letter. We may be able
to issue a "me too". See MaryAnn's claim review.
Thanks

Email was sent to michael.springmann@fara.com regarding these instructions.



Date      12/12/2013           Type: General
By        Mary Ann Matthiessen




                                                                                     FARA004046
         Subject: EM to Nokomis Lemons of Markel

         From: Matthiessen, MaryAnn
         Sent: Thu 12/12/2013 11:55 AM
         To: Nokomis.Lemons@markelcorp.com
         Cc: Carrie.von.hoff@zurichna.com
         Subject: Denbury Resources claim-south Delhi Field, LA Spill FARA 3927045



         Nokomis~


         We have learned that Zurich has disclaimed. They continue to investigate the
         matter, but at this time their declination remains, as for other policies in
         place, there was a Lloyds well policy, but I am not certain if it is paying for
         the loss.

         Since your policy follows form to Ironshore's I have attached a copy   of the
         Zurich disclaimer that was obtained from Lockton.

         MaryAnn Matthiessen
         Senior Environmental Adjuster
         609.610.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company
         1625 West Causeway Approach
         Mandeville, LA 70471



         From: Nokomis Lemons [mailto:Nokomis.Lemons@markelcorp.com]
         Sent: Wed 12/11/2013 10:21 AM
         To: 'brandy.henderson@libertymutual.com'; "Carrie Von';
         edmund.papazian@libertyIU.com; Matthiessen, MaryAnn; Nokomis Lemons;
         'pamela.mitchell@axiscapital.com'; pamemla.mithcell@axiscapital.com;
         psteanoU@archinsurance.com; 'PStefanou@archinsurance.com'; Regina Francis;
         regina.francis@markelcorp.com
         Cc: martha.balogh@denbury.com
         Subject: Denbury Resources claim-south Delhi Field, LA Spill


         Please note confirmation of my email and contact information below and correct
         file # to reflect MXUL25756.


         I am looking for a status in update to Ms. Matthiessen's email dated November 15,
         2013 regarding other potential coverage.

         Thank you,
         Nokomis


         Nokomis F. Lemons
         Sr. Claims Examiner
         Markel Corporation
         4521 Highwoods Parkway
         Glen Allen, VA 23060-66148
         D (804) 287-6979
         nokomis.lemons@markelcorp.com
         www.markelcorp.com


t;...;   
 o
V)
o
         Date     12/12/2013           Type: General
         By       Mary Ann Matthiessen
         Subject: Report to Ironshore #2

         From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
         Sent: Thu 12/12/2013 4:13 PM
         To: Matthiessen, MaryAnn
         Cc: Ronzello, Ronald
         Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
         Spill - D/A: 6/14/13 Claim Number: FARA 3927045


         MaryAnn:

         Sounds like you are very well versed in this drill and by all means proceed as
         outlined and keep me in the loop.

         Great file handling!




                                                                                             FARA004047
SANFORD OSTER

Vice President

IRONSHORE SPECIALTY CASUALTY CLAIMS

ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.49441 Mobile: 347.759.19761 VCARD


From: Matthiessen, MaryAnn
Sent: Thu 12/12/2013 11:37 AM
To: Sanford.Oster@ironshore.com
Subject: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill -
D/A: 6/14/13 Claim Number: FARA 3927045


Good Morning Sandy,



I wanted to bring you up to date on this file. Although I have attached a formal
report, below are just the highlights.



Background:

Denbury Resources Inc. is an independent oil and natural gas company, whose
primary emphasis is on carbon dioxide (GC02u) enhanced oil recovery (GEORu) and
the redevelopment of older, depleted oil fields to recover stranded reserves of
oil that cannot otherwise be recovered by conventional methods. This is an
extensive oil spill submitted by Denbury in which they claim cleanup costs nearly
$40mm, (the figures have varied widely). It appears that a well policy may be
paying as Denbury is not asking payment for the time being. As we previously
discussed it may be that third party claims, if presented, may not be covered
under the Denbury well policy issued through Lloyds, but for now, no-one is
pressing a third party claim that we know of.



Policy general info:

As you may recall, Ironshore sits above 26mm in excess an underlying (issued by
Zurich-attached). Ironshore also follows form to the Zurich excess policy. I have
received Zurich's coverage letter dated July 9, 2013, (attached) and I have spoken
with Carrie Von Hoff, the adjuster who penned the letter. As of today, 12/12/2013,
Zurich's coverage denial remains, largely based on the time element pollution
endorsement. Zurich is taking the position that this loss was not sudden, but
rather due to a failure in the GZaplocku system which leaked over a significant
period of time. Zurich has retained Vertex Engineering to inspect the system
onsite; however, they are not expecting the engineer's report until January, and
will advise if there is any change to their July 2013 declination.



Clarification as to claims:

You will notice in Zurich's coverage letter that there were three incidents in the
Delhi Field, in Ascension Parish, Louisiana. It appears that Denbury may have
agreed with Zurich's position on this and therefore since the July 2013
disclaimer, Denbury has withdrawn the first two claims as. The third is the
largest and the subject of this file.



1.) Denbury discovered a leak at Delhi test site # 4 on March 20, 2013, which was
caused by the failure of a GZaplocku connection. Approximately 75 barrels of
saltwater and 2 barrels of oil were released into the right of way and adjoining
property. Cleanup is under $200,000. (This claim has no been withdrawn).



2.) On March 26, 2013, Denburyus foreman was notified of a leak at DFU 125-1. A
landowner reported an undetermined amount of saltwater on his property, caused by
a GZaplocku flow line failure. Expenses are approximately $1.5 million. (This
claim has been withdrawn).



3.) On June 14, 2013, Denbury received a call that C02, saltwater and oil were
present on the TransCanada right of way, which is an indicator that there was a
leak. Fluid containment and recovery continued at least until June 25, 2013.    (We
have been updated by Lockton, the new broker, who took the account over from
Marsh, and they suggest that the cleanup costs total approximately $49 million,
and source control efforts to stop the flow was $16 million. Denbury is
evaluating other possible expenses as part of the claim and anticipate third party




                                                                                      FARA004048
       claims from TransCanada and possibly others, but to date we know of none.)



       Recommendations:

       Since Ironshore follows form to the Zurich excess policy, and a disclaimer has
       been issued by Zurich, Ironshore may also follow the same terms as outlined by
       Zurich. At this time no underlying carrier has tendered the matter, therefore
       since Zurich has issued the denial, no response is currently pending from
       Ironshore, unless you see some other reason to respond. We will follow with Carrie
       Von Hoff of Zurich to see once their engineer constructs a report, if it may
       change their coverage position. On June 18, 2013, Fara, on behalf of Ironshore,
       acknowledged the claim to Denbury and expressly reserved all rights under the
       Ironshore policy. Denbury had a response team in place and provided reports to all
       carriers of their efforts and exposure. Initial discussions with Denbury Martha
       Balogh- Risk Management Specialist Denbury Resources Inc., indicated that Denbury
       will be responsible for this loss; however, we suggest that there remains much
       investigation that is necessary before this matter can be fully evaluated, as such
       we will be following with Denbury, Marsh and Zurich to determine the cause and see
       if ZurichUs denial will be challenged.



       Reserves:




        MaryAnn Matthiessen
       Senior Environmental Adjuster

       609.618.4497 office
       866.575.3192 toll free
       985.624.8684 fax
       MaryAnn.Matthiessen@Fara.com

       FARA, A York Risk Services Company
       1625 West Causeway Approach
       Mandeville, LA 70471
       



       Date     12/12/2813           Type: General
       By       Mary Ann Matthiessen
       Subject: TC with Carrie Von Hoff of Zurich

       Today I placed a call to Carrie Von Hoff who is the adjuster for Zurich.
       Environmental Claims Specialist Carrie.von.hoff@zurichna.com
       847-413-5465.


       She is handling the claim on the primary layer and the initial excess for Zurich,
       in which Ironshore's excess policy follows form.
       I spoke with her in detail about her disclaimer, and she advised that at this time
       Zurich's disclaimer of coverage remains) based on the time element pollution
       endorsement that this event was not sudden nor accidental.
       She has sent an engineering firm to the site and if they find anything different,
       she will re-evaluate her coveage poisiton) but for now it remains.
       I advised that I probably would check back with her in January 2814, as she did
       not expect a report from her engineer prior to then.

..-o   They are looking at a failure in the zaplock system which has caused multiple
       leaks all along this same South Delhi field line.
r--
o
       Date     12/12/2813           Type: General
       By       Mary Ann Matthiessen
       Subject: Reserves as of 12/12/13

       Reserves as of 12/12/21313




       Claim Id:                               39271345

       Claimant:                               South Delhi Field, LA Spill

       Accident Date:                          06/14/2013

       Description:                            Excess Claim Insured had a spill of C02,

       Line Of Coverage:                       Commercial Excess Liability (Umbrella) I




                                                                                            FARA004049
      Sub Line:                                Liability - Property Damage

                      111
      Reserved: • • • •

      Status:




      



      Date     12/12/2013           Type: General
      By       Mary Ann Matthiessen
      Subject: EM from Jeff HIggins -Lockton- Zurich's disclaimer

      From: Higgins, Jeff [mailto:JHiggins@lockton.com]
      Sent: Mon 11/25/2013 5:23 PM
      To: Matthiessen, MaryAnn
4-;
      Cc: 'Martha Balogh'
o     Subject: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill -
00    D/A: 6/14/13 Claim Number: FARA 3927045
o

      Insured: Denbury Resources

      Ironshore Specialty Insurance Company/FARA
      Adjuster:                     Mary Ann Matthiessen
      Claim Number:          FARA 3927045

      Starr Surplus Lines Insurance Company/FARA
      Claim Number:          FARA 3927048

      MaryAnn,

      Per your request, attached is the Zurich coverage letter pertaining to the Delhi
      release~   We are working with Carrie now to resolve the reservations and coverage
      questions she raised.    Please let me know if you have any questions about this.
      Thank you.

      Jeff Higgins, CPCU
      Senior Vice President, Claims Services
      Lockton Companies




                                                                                           FARA004050
5847 5an Felipe, Suite 320
Houston, TX 77057
Tel: 713.458.5270
Mobile: 832.563.9936
Fax: 713.430.5270
E-mail: jhiggins@lockton.com








Date     11/25/2013           Type: General
By       Mary Ann Matthiessen
Subject: Call from Jeff Higgins of Lockton

Rec'd a call this afternoon from Jeff Higgins, the new broker for Denbury, he
is with Lockton.Tel: 713.458.5270.
He wanted to be sure that I was aware of this claim as it has a potential to get
into Ironshore's layer.Although there will be some continuing expenses relating to
groundwater monitoring, these additional costs will not be ,tracked on a
spreadsheet going forward.   Cleanup costs totaled approximately $49 million and
source control efforts to stop the flow was $16 million. Denbury is evaluating
other possible expenses as part of the claim and anticipate third party'claims
from TransCanada and possibly others.


I advised him that Ironshore would not be issuing a coverage evaluation until such
time we were presented with Zurich's position.
He advised that Zurich disclaimed and that he thinks it was wrong and done too
prematurely.

The well policy was not affording coverage either accoring to him.

He will contact Denbury and see if he can forward to me a copy of the Zurich
coverage position.

Zurich has the primary layer of $lmm and then the primary excess layer, below the
Ironshore layer.



Date     11/19/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM to/from Zurich -still need coverage opinion

From: Matthiessen, MaryAnn
Sent: Tue 11/19/2013 1:35 PM
To: Carrie Von Hoff
Cc: Nokomis.Lemons@markelcorp.com
Subject: Denbury- South Delhi Field, LA Spill - D/A: 6/14/13 - FARA 3927045


Hi Carrie.,
Thank you for the response.

Ironshore has a follow form to the controlling Zurich policy, although we are not
certain why you need approval to release this coverage opinion to us, we will
await your further investigation, so that you can evaluate your coverage position
and then provide it to us at that time.

MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Carrie Von Hoff [mailto:carrie.von.hoff@zurichna.com]
Sent: Tue 11/19/2013 1:16 PM
To: Matthiessen, MaryAnn
Subject: Re: Denbury- South Delhi Field, LA Spill - D/A: 6/14/13 - FARA 3927045


Hi MaryAnn,

Our consultant was just at the site last week, and I await his report so I
may review coverage. I do not have approval to release my coverage letter
at this time. I will continue to keep you advised.




                                                                                     FARA004051
      Sincerely,

      Carrie A. Von Hoff, JD, SCLA
      Zurich North America
      Environmental Claims Specialist
      Pollution Group
      1400 American Lane, T2/F7
      Schaumburg, Illinois 60196
      847-413-5465



      



      Date     11/19/2013           Type: General
      By       Mary Ann Matthiessen
      Subject: EM to/from Alterra- carrier above Ironshore

      -----------------------------------------------------------------------------
      From: Matthiessen, MaryAnn
      Sent: Tue 11/19/2013 7:53 AM
      To: Nokomis Lemons
      Subject: RE: South Delhi Field Incident - Your File #: FARA3927045 - Alterra File
      #: MXUL25756


      Hi Nokomis.,

      Will do. Please note I gave you the incorrect file number it is
      3927045 for future reference.
      Thank you.
      MaryAnn Matthiessen
      Senior Environmental Adjuster

      609.610.4497 office
      866.675.3192 toll free
      985.624.8684 fax
      MaryAnn.Matthiessen@Fara.com

      FARA, A York Risk Services Company
      1625 West Causeway Approach
      Mandeville, LA 70471



      From: Nokomis Lemons [mailto:Nokomis.Lemons@markelcorp.com]
      Sent: Fri 11/15/2013 8:34 AM
      To: Matthiessen, MaryAnn
      Subject: RE: South Delhi Field Incident - Your File #: FARA3925455 - Alterra File
      #: MXUL25756


      Thank you for the follow up. From your email, it appears there is other coverage
      available which may limit any potential exposure to Alterraus excess policy. Once
      you have determined the other layers and their limits, as well as any coverage
      letters obtained, please forward to my attention.



      Nokomis F. Lemons

4-<
      Sr. Claims Examiner
o
o
      Markel Corporation

      4521 Highwoods Parkway

      Glen Allen, VA   23060-6148

      Direct: (804) 287-6979

      Toll Free: (888) 629-8848 ext. 6979

      Fax: (804) 287-6933

      nokomis.lemons@markelcorp.com

      www.markelcorp.com




                                                                                           FARA004052
From: Matthiessen, MaryAnn [mailto:MaryAnn.Matthiessen@FARA.com)
Sent: Friday, November 15, 2013 7:58 AM
To: Nokomis Lemons
Subject: Re: South Delhi Field Incident - Your File #: FARA3925455 - Alterra File
#: MXUL25756




Hi Nokomis,

Ironshore follows Zurich. We are waiting on their coverage letter issued to
Denbury which I have again requested from Carrie VonHoff. Additionally, I
understand there is a well site policy with other carriers that may be affording
coverage for the remediation although I am not certain that it has responded.

I do not know anymore   at this time.

Regards

MaryAnn Matthiessen
Sent from my iPhone





Date     11/14/2013           Type: Plan To Conclude
By       Mary Ann Matthiessen
Subject: Claim Review - Plan To Conclude

Action Plan:
Follow for:
1.) Zurich coverage evaluation.
2.) further details of loss.
3.)If Zurich's disclaimer is straighforward then we might be able to send a simple
"me too" coverage letter to Denbury, as per Ironshore's advise of 8/6j2013.



Date     11/14/2013           Type: Exposure Evaluation
By       Mary Ann Matthiessen
Subject: Claim Review - Exposure Evaluation

Upadated as of 11/14/2014:

Louisiana Environmental Exposure.
We still do not have the underlying controlling Insurer's evaluation-
Zurich/American Guarantee & Liability Insurance Company- we have requested same
again from Carrie Hoff of Zurich.

We suspect that the Lloyds well policy is affording coverage for the remediation
on the Denbury site.


Damages and liability:
The cause of the spill has not yet been determined. At this time there does not
appear to be any other parties involved aside from Denbury, who is the operator of
a oil well located in Lousina involved, but this is as per Denbury and the facts
still are not developed.

The property is leased from private owners (unknown to us at this time) and is
private property.
Currently, As of July 30, 2013- the incurred for remediation is $42,436,886.88.
They are only in the early stages of the cleanup as this loss just occurred on
June 14, 2013.


RESERVES:



RECOMMENDATIONS:
                                     Zurich as the lead had previously advised
that they disclaimed to Denbury. Lloyds appears to have the well policy.
Ironshore has authorized the use of Randy Treadway to evaluate the coverage if
needed once we get a copy of Zurich's position, (denial).
It seems that the Zurich policy may provide coverage for liability losses to
persons and or property, assuming that this incident meets the definition of an
occurrence, which Zurich appears to be disputing.

Denbury has a response team in place as provided by their Lloyds well policy, and
provides weekly reports to all carriers of their efforts and exposure. Initial
discussions with Denbury Martha Balogh- Risk Management Specialist Denbury
Resources Inc. indicates that Denbury will be responsible for this loss; however,
we suggest that there remains much investigation that is necessary before this
matter can be fully evaluated, as such we will be following with Denbury, Lockton
(formerly Marsh) and Zurich to determine the cause.

Remediation costs now exceed 88 million.




                                                                                     FARA004053
Date     11/14/2013           Type: Subrogation
By       Mary Ann Matthiessen
Subject: Claim Review - Subrogation and SIF

No subrogation identifiable at this time.




Date     11/14/2013           Type: Facts Summary
By       Mary Ann Matthiessen
Subject: Claim Review - Summary Of Facts

Update 11/14/2013
At this time we await Zurich as the primary carrier's coverage opinion.We have
again requested from Carrie Hoff of Zurich.
The remediation costs are now at $88 million, but we suspect the Lloyds well
policy is paying for them.



THE IRONSHORE SPECIALTY ISURANCE COMPANY POLICY:
Policy Number:              000988602 RENEWAL OF: 000988601
Named Insured:       Denbury Resources Inc.
5320 Legacy Drive
Plano, TX 75024
Policy Period:              April 01, 2013 Expiration: April 01, 2014
Limits of Liability:        $25,000,000 per occurrence and in the aggregate.


UNDERLYING:
Ironshore Provides follow form on the underlying.
Coverage: Excess Policy- not certain as to coverage afforded by controlling
underlying at this time. Controlling policy has been requested.
Underlying Insurer:       American Guarantee & Liability Insurance Company (Zurich)
Policy Number:             AUC 9242673-01
Limits:                   $25,000,000 per occurrence limit
**Defense Expenses are outside the Limits.

There is a $500k SIR and a primary Zurich policy GL09242578-01 of $500k.
Ironshore policy is in excess of $26,000,000 in underlying.

COVERAGE ANALYSIS: We have requested the American Guarantee & Liability Insurance
Company (Zurich) controlling policy and have been advised that they have
disclaimed.
After seeing the well policy and comparing it to the Zurich policy, it seems that
the Lloyd's policy affords clean up coverage while the Zurich policy affords
coverage under the "Blended Pollution" Endorsement, for claims of BI and PD as a
result of certain pollution conditions, and one of the requirements must be that
the occurrence must be "instantaneous" and having first commenced on a "specific
date and time" which is noticed by the insured within 30 days of the event. This
is apparently going to be Zurich's position, as explained via telephone, that this
was no an instantaneous event as there have been slow leaks from this well over
the past several months that have gone unnoticed.

My intent is to submit all documents to Randy once we have the coverage position
from Zurich, which should be shortly.

LOSS FACTS: **MUCH IS STILL NOT KNOWN. WE ARE UNSURE OF THE CAUSE OF THE LOSS,
THE DETAILS OF HOW MUCH PRODUCT HAS BEEN LOST AND WHO THE PROPERTY OWNERS ARE AND
THE DETAILS OF THE WELL OPERATION.

Denbury is an oil and gas company who leases and operates wells from private
landowners. At 3:10pm CT, Mr. Ryan Jacob, Denbury Onshore, LLC, received a call
from US Environmental Services uUSESu confirming that C02, oil, and saltwater was
present on the TransCanada Right of Way. Large release of carbon-dioxide is a by
product of the process at the source used to extract oil and bitumen (a sludgy
form of petroleum) from the earth. Formal responsibilities for the South Delhi
Field, LA Incident were transferred from TransCanada Pipeline to Denbury Onshore,
LLC.

The cause of the spill has not yet been determined. At this time there does not
appear to be any other parties involved aside from Denbury, who is the operator of
a oil well located in northeast Louisiana. The property is leased from private
owners and is private property.

Ms. Dawn Williams Louisiana Department of Environmental Quality briefed personnel
that 17 residences had been evacuated on 6/13/2013, *(indicates prior to the June
14, date of loss as reported), which included 34 residents, (17 residences remain
evacuated). Richland and Franklin Parish off-duty SherriffGs deputies secured the
scene, and road closures were active on Antley Road and Highway 132 in the region.

An initial air monitoring team was sent to Test Site 1 and all well location
adjacent to the release   and determined that the site was safe to access

ENVIRONMENTAL




                                                                                      FARA004054
USES personnel are monitoring chloride levels in Swamp Slough.

RECOVERY & CONTAINMENT
USES and Hancock personnel recovered, and will continue to recover, fluids from
the Swamp Slough at Burke Road Bridge using vacuum trucks.
All recovered liquids are being placed in 500-barrel frac tanks for temporary
storage.



Key contacts:
On 7/8/2013 at 11:15am I contacted Ms. Martha Balogh- Risk Management Specialist
Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Office: 972-673-2076 (number called)
Cell: 469-693-1132
Email: martha.balogh@denbury.com




Date     11/14/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM to Carrie Voh Hoff of Zurich for coverage op,

From: Matthiessen, MaryAnn
Sent: Thu 11/14/2013 4:46 PM
To: Carrie Von Hoff
Subject: Denbury- South Delhi Field, LA Spill - D/A: 6/14/13 - FARA 3927045


Ironshore INSURED:   DENBURY RESOURCES, INC.
DATE OF LOSS:   06/16/2013
TYPE OF COVERAGE:        *Umbrella, & Excess Liability Coverage
LOCATION OF LOSS:   SOUTH DELHI FIELD, LA SPILL
FILE NUMBER:   MARSH 13HOUS096165 FARA 3925455


Hi   Carrie~


As you know FARA Insurance Services (uFARAu) is the designated claims adjusting
service (nTPA n) for certain matters involving Ironshore Specialty Insurance
Company, (uIronshoreu). We have acknowledged receipt of this loss ( June 16, 2013
spill incident in SOUTH DELHI FIELD, LA) to Denbury Resources Inc.

Effective for the term of April 1, 2013 to April 1, 2014, Ironshore provides
Denbury Resources Inc., under policy number 000988602 , with excess liability
coverage in the amount of $25,000,000. This excess layer would apply only after
$25,000,000 of primary and underlying insurance has been exhausted. As we
discussed previously, the Zurich policy # AUC 9242673-01 is the controlling policy
form to which the Ironshore policy follows form and we are awaiting Zurich's
coverage opinion.

It also appears that Denbury had an additional well policy issued by Lloyds, that
may have afforded coverage for the remediation of this loss, we are concerned
because we see the costs projected near $80,000,000 for the remediation and want
to be certain that Denbury understands the position of the underlying carrier.
Please advise if Denbury has pressed Zurich for reimbursement of remediation
costs.

Finally, You had been waiting for approval to issue me a copy of Zurich's coverage
opinion, at this time we again renew our request for Zurich's coverage opinion
issued to Denbury.


    Thank you,
MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Carrie Von Hoff [mailto:carrie.von.hoff@zurichna.com]
Sent: Fri 10/11/2013 1:49 PM
To: Martha.Balogh@denbury.com
Cc: Matthiessen, MaryAnn; Richard Burgess; Higgins, Jeff
Subject: Re: FW: South Delhi Field Incident - Cost Tracking Spreadsheet




                                                                                     FARA004055
Hi Martha,

Not at this point. I will keep in touch as David's investigation
progresses.

Sincerely,

Carrie A. Von Hoff, JD, SCLA
Zurich North America
Environmental claims Specialist
Pollution Group
1400 American Lane, T2/F7
Schaumburg, Illinois 60196
847-413-5465


 MarthaBalogh
,       PM
       "MaryAnn .Matthiessen@FARA.com"
                                        Richard Burgess
                                     

                                                                        Subject   South
Delhi Field Incident -   Cost Tracking




Carrie"

An update on the cost tracking sheet. I understand most of the cleanup
should be completed by end of next week. Also, David Codero has a call set
up with Ryan Jacob, our manager on the incident, tomorrow to discuss and
confirm a time to visit the field.



Is there anything else you need from me at this time?



Regards,

Martha
Martha Balogh

Risk Management Specialist

Denbury Resources Inc.






Date     11/14/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM to from Nokomis Lemons- Markel

From: Matthiessen, MaryAnn
Sent: Thu 11/14/2013 4:21 PM
To: Nokomis Lemons
Subject: RE: South Delhi Field Incident - Your File #: FARA3925455 - Alterra File
#: MXUL25756


Dear Nokomis"
Please advise as to your relation to Denbury.


MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Nokomis Lemons [mailto:Nokomis.Lemons@markelcorp.com]




                                                                                          FARA004056
Sent: Tue 10/8/2013 7:21 PM
To: Matthiessen, MaryAnn
Subject: South Delhi Field Incident - Your File #: FARA3925455 - Alterra File #:
MXUL25756


Please provide a status of your claim investigation or what has been provided by
underlying carrier. Have you been provided with defense counsel reports and/or
underlying carrier reports? If so, please provide to my attention.



Thank you,

Nokomis



Nokomis F. Lemons

Sr. Claims Examiner



Markel Corporation

4521 Highwoods Parkway

Glen Allen, VA   23060-6148

Direct: (804) 287-6979

Toll Free: (888) 629-8848 ext. 6979

Fax: (804) 287-6933

nokomis.lemons@markelcorp.com

www.markelcorp.com








Date     08/06/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM from Zurich -awaiting copy of coverage opinion

From: Carrie Von Hoff [mailto:carrie.von.hoff@zurichna.com]
Sent: Tue 8/6/2013 11:19 AM
To: Matthiessen, MaryAnn
Subject: RE: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
6/14/13 - FARA 3927045


I just received a note from Martha - she is heading into a meeting now and
will look at this and get back to me.

Sincerely"

Carrie A. Von Hoff, JD, SCLA
Zurich North America
Environmental Claims Specialist
Pollution Group
1400 American Lane, T2/F7
Schaumburg, Illinois 60196
847-413-5465







Date     08/06/2013           Type: Plan To Conclude
By       Mary Ann Matthiessen
Subject: Claim Review - Plan To Conclude

Action Plan:
Follow for:
1.) controlling policy form and coverage evaluation if and when one is complete.
2.) further details of loss.
3.)If Zurich's disclaimer is straighforward then we might be able to send a simple
"me too" coverage letter to Denbury, as per Ironshore's advise of 8/6/2013.




                                                                                     FARA004057
Date     08/06/2013           Type: Exposure Evaluation
By       Mary Ann Matthiessen
Subject: Claim Review - Exposure Evaluation

Louisiana Environmental Exposure.
We still do not have the underlying controlling policy form from American
Guarantee & Liability Insurance Company- we have requested same along with
coverage positions when completed.

Damages and liability:
The cause of the spill has not yet been determined. At this time there does not
appear to be any other parties involved aside from Denbury, who is the operator of
a oil well located in Lousina involved, but this is as per Denbury and the facts
still are not developed.

The property is leased from private owners (unknown to us at this time) and is
private property.
Currently, As of July 30, 2013- the incurred for remediation is $42,436,886.88.
They are only in the early stages of the cleanup as this loss just occurred on
June 14, 2013.


RESERVES:



RECOMMENDATIONS:
"~~~~~~~~~~~~I1~~~~~zurich                  as the lead as disclaimed to Denbury.
Lloyds appears to have the well policy.
Ironshore has authorized the use of Randy Treadway to evaluate the coverage if
needed once we get a copy of Zurich's position, (denial).
It seems that the Zurich policy may provide coverage for liability losses to
persons and or property, assuming that this incident meets the definition of an
occurrence, which Zurich appears to be disputing.

Denbury has a response team in place as provided by their Lloyds well policy, and
provides weekly reports to all carriers of their efforts and exposure. Initial
discussions with Denbury Martha Balogh- Risk Management Specialist Denbury
Resources Inc. indicates that Denbury will be responsible for this loss; however,
we suggest that there remains much investigation that is necessary before this
matter can be fully evaluated, as such we will be following with Denbury, Marsh
and Zurich to determine the cause.




Date     08/06/2013           Type: Subrogation
By       Mary Ann Matthiessen
Subject: Claim Review - Subrogation and SIF

No subrogation identifiable at this time.




Date     08/06/2013           Type: Facts Summary
By       Mary Ann Matthiessen
Subject: Claim Review - Summary Of Facts

Update given to Sandy Oster on 8/6/2013

THE IRONSHORE SPECIALTY ISURANCE COMPANY POLICY:
Policy Number:              000988602 RENEWAL OF: 000988601
Named Insured:       Denbury Resources Inc.
5320 Legacy Drive
Plano, TX 75024
Policy Period:              April 01, 2013 Expiration: April 01, 2014
Limits of Liability:        $25,000,000 per occurrence and in the aggregate.


UNDERLYING:
Ironshore Provides follow form on the underlying.
Coverage: Excess Policy- not certain as to coverage afforded by controlling
underlying at this time. Controlling policy has been requested.
Underlying Insurer:       American Guarantee & Liability Insurance Company (Zurich)
Policy Number:             AUC 9242673-01
Limits:                   $25,000,000 per occurrence limit
**Defense Expenses are outside the Limits.

There is a $500k SIR and a primary Zurich policy GL09242578-01 of $500k.
Ironshore policy is in excess of $26,000,000 in underlying.

COVERAGE ANALYSIS: We have requested the American Guarantee & Liability Insurance
Company (Zurich) controlling policy and have been advised that they have
disclaimed.
After seeing the well policy and comparing it to the Zurich policy, it seems that




                                                                                      FARA004058
the Lloyd's policy affords clean up coverage while the Zurich policy affords
coverage under the "Blended Pollution" Endorsement, for claims of BI and PD as a
result of certain pollution conditions, and one of the requirements must be that
the occurrence must be "instantaneous" and having first commenced on a "specific
date and time" which is noticed by the insured within 313 days of the event. This
is apparently going to be Zurich's position, as explained via telephone, that this
was no an instantaneous event as there have been slow leaks from this well over
the past several months that have gone unnoticed.

My intent is to submit all documents to Randy once we have the coverage position
from Zurich, which should be shortly.

LOSS FACTS: **MUCH IS STILL NOT KNOWN. WE ARE UNSURE OF THE CAUSE OF THE LOSS,
THE DETAILS OF HOW MUCH PRODUCT HAS BEEN LOST AND WHO THE PROPERTY OWNERS ARE AND
THE DETAILS OF THE WELL OPERATION.

Denbury is an oil and gas company who leases and operates wells from private
landowners. At 3:113pm CT, Mr. Ryan Jacob, Denbury Onshore, LLC, received a call
from US Environmental Services GUSESu confirming that C02, oil, and saltwater was
present on the TransCanada Right of Way. Large release of carbon-dioxide is a by
product of the process at the source used to extract oil and bitumen (a sludgy
form of petroleum) from the earth. Formal responsibilities for the South Delhi
Field, LA Incident were transferred from TransCanada Pipeline to Denbury Onshore,
LLC.

The cause of the spill has not yet been determined. At this time there does not
appear to be any other parties involved aside from Denbury, who is the operator of
a oil well located in northeast Louisiana. The property is leased from private
owners and is private property.

Ms. Dawn Williams Louisiana Department of Environmental Quality briefed personnel
that 17 residences had been evacuated on 6/13/21313, '(indicates prior to the June
14, date of loss as reported), which included 34 residents, (17 residences remain
evacuated). Richland and Franklin Parish off-duty Sherriffus deputies secured the
scene, and road closures were active on Antley Road and Highway 132 in the region.

An initial air monitoring team was sent to Test Site 1 and all well location
adjacent to the release   and determined that the site was safe to access

ENVIRONMENTAL
USES personnel are monitoring chloride levels in Swamp Slough.

RECOVERY & CONTAINMENT
USES and Hancock personnel recovered~ and will continue to recover, fluids from
the Swamp Slough at Burke Road Bridge using vacuum trucks.
All recovered liquids are being placed in See-barrel frac tanks for temporary
storage.



Key contacts:
On 7/8/21313 at 11:15am I contacted Ms. Martha Balogh- Risk Management Specialist
Denbury Resources Inc.
53213 Legacy Drive
Plano, Texas 751324
Office: 972-673-21376 (number called)
Cell: 469-693-1132
Email: martha.balogh@denbury.com




Date     138/136/21313        Type: General
By       Mary Ann Matthiessen
Subject: TC with Sandy Oster

Updated Sandy Oster of Ironshore on the status of this claim, it appears that
the well carrier- Lloyds will pick up the remediation of the spill, while Zurich
has disclaimed as the primary underlying.
I am awaiting a copy of Zurich's coverage evaluation, Sandy advised that if
Zurich's disclaimer is straighforward then we might be able to send a simple "me
too" coverage letter to Denbury.
Awaiting a copy of Zurich's letter.



Date     138/136/21313        Type: General
By       Mary Ann Matthiessen
Subject: EM to Carrie Von Hoff of Zurich underlying

From: Matthiessen, MaryAnn
Sent: Tue 8/6/21313 11:133 AM
To: Carrie Von Hoff
Subject: RE: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
6/14/13 - FARA 39271345


Hi Carrie,




                                                                                     FARA004059
         Any word on getting Ironshore a copy of your coverage evaluation?

         MaryAnn Matthiessen
         Senior Environmental Adjuster

         609.610.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company
         1625 West Causeway Approach
         Mandeville, LA 70471



         From: Matthiessen, MaryAnn
         Sent: Mon 7/22/2e13 1e:22 AM
         To: Carrie Von Hoff
         Subject: RE: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
         6/14/13 - FARA 3927e45


         Thank you Carrie.

         MaryAnn Matthiessen
         Senior Environmental Adjuster

         6e9.61e.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company
         1625 West Causeway Approach
         Mandeville, LA 7e471



         From: Carrie Von Hoff [mailto:carrie.von.hoff@zurichna.com]
         Sent: Mon 7/22/2e13 9:57 AM
         To: Matthiessen, MaryAnn
         Subject: Re: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
         6/14/13 - FARA 3927045


         Good morning J   MaryAnn~


         Just wanted to let you know I am still waiting for Denbury's approval. I
         hope to be able to respond soon.

         Carrie

         Carrie A. Von Hoff, JD, SCLA
         Zurich North America
         Environmental Claims Specialist
         Pollution Group
         1400 American Lane, T2/F7
         Schaumburg, Illinois 6e196
         847-413-5465



         

..""..
  o
00       Date     07/22/2e13           Type: General
......   By       Mary Ann Matthiessen
......
         Subject: EM from Zurich waiting on coverage opinion

         From: Matthiessen, MaryAnn
         Sent: Mon 7/22/2e13 1e:22 AM
         To: Carrie Von Hoff
         Subject: RE: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
         6/14/13 - FARA 3927045


         Thank you Carrie.

         MaryAnn Matthiessen
         Senior Environmental Adjuster

         6e9.610.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company




                                                                                             FARA004060
1625 west Causeway Approach
Mandeville, LA 70471



From: Carrie Von Hoff [mailto:carrie.von.hoff@zurichna.com]
Sent: Mon 7/22/2013 9:57 AM
To: Matthiessen, MaryAnn
Subject: Re: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
6/14/13 - FARA 3927045


Good morning, MaryAnn,

Just wanted to let you know I am still waiting for Denbury's approval. I
hope to be able to respond soon.

Carrie

Carrie A. Von Hoff, JD, SCLA
Zurich North America
Environmental Claims Specialist
Pollution Group
1400 American Lane, T2/F7
Schaumburg, Illinois 60196
847-413-5465



               "Matthies sen"
               MaryAnn"
                            
                                                                           cc
               07/17/2013 08:18
               AM                                                    Subject
                                         Denbury Resources, Inc. - Matter:
                                         South Delhi Field, LA Spill - D/A:
                                         6/14/13 - FARA 3927045




Hi Carrie"
I know you have been out of the office and advised that you were waiting on
Denbury's approval to issue us a copy of your coverage position. But as you
know, Ironshore follows form to Zurich's policy and would request that we
see your position as soon as possible.
When you can please send me a copy of Zurich's coverage position on the
South Delhi Field matter.


It appears that the Lloyds policy (well policy) may be the primary for the
cleanup of the site.
Recent reports indicate that the cleanup has now approached $29mm.
Please let me know if you have had a chance to review Lloyds well policy
issued to Denbury as well.

Regards,


         MaryAnn Matthiessen
         Senior Environmental Adjuster

         609.610.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company
         1625 West Causeway Approach
         Mandeville, LA 70471




                                                                                    FARA004061
      



      Date     07/17/2013           Type: General
      By       Mary Ann Matthiessen
      Subject: EM response from Sandy Oster- file direction

      From: Matthiessen, MaryAnn
      Sent: Wed 7/17/2013 9:22 AM
      To: Sanford Oster; Ronzello, Ronald
      Cc: John Reusch
      Subject: RE: South Delhi Field spill- Denbury Spill Claim FARA 3927045


      Excellent. Thank you.

      MaryAnn Matthiessen
      Senior Environmental Adjuster

      609.610.4497 office
      866.675.3192 toll free
      985.624.8684 fax
      MaryAnn.Matthiessen@Fara.com

      FARA, A York Risk Services Company
      1625 West Causeway Approach
      Mandeville, LA 70471



      From: Sanford Oster [mailto:Sanford.Oster@ironshore.comj
      Sent: Wed 7/17/2013 9:21 AM
      To: Matthiessen, MaryAnn; Ronzello, Ronald
      Cc: John Reusch
      Subject: Re: South Delhi Field spill- Denbury Spill Claim FARA 3927045


      MaryAnn,
      Fully concur.
      I reviewed the Zurich lead umbrella and agree that the only coverage is for
      consequential third party damage. There is no cleanup/remediation coverage.

      The London policy clearly affords that cover as evidenced by the contractor
      retention which is written into the policy.

      Absent any stand alone language that is in our policy, I don't believe there is,
      we look to be on solid footing.

      Randy is a backstop in the event we have missed anything or there is pushback from
      Denbury or an invite from Lloyd's to co-insure.

      Sandy


      Sanford Oster, VP
      Casualty Claims
      Ironshore
      One State Street Plaza
      New York, NY 100e4
      646 826-4944-0ffice
      347 759-1976-Cell
      Sanford.oster@ironshore.com
.-o
o     From: Matthiessen, MaryAnn [mailto:MaryAnn.Matthiessen@FARA.comj
N     Sent: Wednesday, July 17, 2e13 e9:12 AM
      To: Sanford oster; Ronzello, Ronald 
      Cc: John Reusch
      Subject: South Delhi Field spill- Denbury Spill Claim FARA 3927045


      Good Morning Sandy,

      I wanted to give you an update, right now I am waiting for Zurich's coverage
      position, as the examiner has been out of the office for the last week, she
      returned yesterday and is waiting on approval from Denbury to issue us a copy of
      her coverage position to us. However, based on the correspondence received, it
      appears that Denbury is pursing Lloyds under the well policy for the cleanup.
      Denbury has not provided us with much information with respect to this matter, I
      have no contracts with the property owner, no other investigation. When I have
      called Denbury, I can't figure if they are being evasive or if they truly don't
      know. It appears that Boots and Coots is coordinating all cleanup as per the terms
      of the Lloyds well policy.

      After seeing the well policy and comparing it to the Zurich policy, it seems that
      the Lloyd's policy affords clean up coverage while the Zurich policy affords




                                                                                           FARA004062
         coverage under the "Blended Pollution" Endorsement, for claims of BI and PD as a
         result of certain pollution conditions, and one of the requirements must be that
         the occurrence must be "instantaneous" and having first commenced on a "specific
         date and time" which is noticed by the insured within 30 days of the event. This
         is apparently going to be Zurich's position, as explained via telephone, that this
         was no an instantaneous event as there have been slow leaks from this well over
         the past several months that have gone unnoticed.

         My intent is to submit all documents to Randy once we have the coverage position
         from Zurich, which should be shortly.

         Regards,

         MaryAnn Matthiessen
         Senior Environmental Adjuster

         609.610.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company
         1625 West Causeway Approach
         Mandeville, LA 70471
         



         Date
         By       Mary Ann Matthiessen
         Subject: EM to Carrie Von Hoff- Zurich Lead Umbrella

         -----------------------------------------------------------------------------

         From: Carrie Von Hoff [mailto:carrie.von.hoff@zurichna.com]
         Sent: Wed 7/17/2013 3:56 PM
         To: Matthiessen, MaryAnn
         Subject: Carrie Von Hoff is out of the office.




         I will be out of the office starting   07/17/2013 and will not return until
         07/22/2013.

         If you need immediate attention, please contact Brad Rausa
         (brad.rausa@zurichna.com; 847-605-3744) in our office for assistance.


         From: Matthiessen, MaryAnn
         Sent: Wed 7/17/2013 9:18 AM
         To: carrie.von.hoff@zurichna.com
         Subject: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
         6/14/13 - FARA 3927045


         Hi Carrie"
         I know you have been out of the office and advised that you were   waiting on
         Denbury's approval to issue us a copy of your coverage position.   But as you know,
         Ironshore follows form to Zurich's policy and would request that   we see your
         position as soon as possible.
         When you can please send me a copy of Zurich's coverage position   on the South
         Delhi Field matter.


..."..   It appears that the Lloyds policy (well policy) may be the primary for the cleanup

--
 o
C"1
         of the site.
         Recent reports indicate that the cleanup has now approached $29mm.
         Please let me know if you have had a chance to review Lloyds well policy issued to
         Denbury as well.

         Regards,



         MaryAnn Matthiessen
         Senior Environmental Adjuster

         609.610.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company
         1625 West Causeway Approach
         Mandeville, LA 70471




                                                                                               FARA004063
         Date     07/17/2013           Type: General
         By       Mary Ann Matthiessen
         Subject: EM to Sandy Oster of file direction

         From: Matthiessen, MaryAnn
         Sent: Wed 7/17/2013 9:12 AM
         To: Sanford Oster; Ronzello, Ronald
         Cc: John Reusch
         Subject: South Delhi Field spill- Denbury Spill Claim FARA 3927045


         Good Morning Sandy,

         I wanted to give you an update, right now I am waiting for Zurich's coverage
         position, as the examiner has been out of the office for the last week, she
         returned yesterday and is waiting on approval from Denbury to issue us a copy of
         her coverage position to us. However, based on the correspondence received, it
         appears that Denbury is pursing Lloyds under the well policy for the cleanup.
         Denbury has not provided us with much information with respect to this matter, I
         have no contracts with the property owner, no other investigation. When I have
         called Denbury, I can't figure if they are being evasive or if they truly don't
         know. It appears that Boots and Coots is coordinating all cleanup as per the terms
         of the Lloyds well policy.

         After seeing the well policy and comparing it to the Zurich policy, it seems that
         the Lloyd's policy affords clean up coverage while the Zurich policy affords
         coverage under the "Blended Pollution" Endorsement, for claims of BI and PD as a
         result of certain pollution conditions, and one of the requirements must be that
         the occurrence must be "instantaneous" and having first commenced on a "specific
         date and time" which is noticed by the insured within 30 days of the event. This
         is apparently going to be Zurich's position, as explained via telephone, that this
         was no an instantaneous event as there have been slow leaks from this well over
         the past several months that have gone unnoticed.

         My intent is to submit all documents to Randy once we have the coverage position
         from Zurich, which should be shortly.

         Regards,

         MaryAnn Matthiessen
         Senior Environmental Adjuster

         609.610.4497 office
         866.675.3192 toll free
         985.624.8684 fax
         MaryAnn.Matthiessen@Fara.com

         FARA, A York Risk Services Company
         1625 West Causeway Approach
         Mandeville, LA 70471



         From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
         Sent: Thu 7/11/2013 9:09 AM
         To: Matthiessen, MaryAnn; Ronzello, Ronald
         Cc: John Reusch
         Subject: RE: Denbury Spill Claim FARA 3927045


         MaryAnn~   Ronnie~


         I understand that there were discussions with Dawn Krigstin from our Environmental
         group and I hope she was able to provide some additional guidance.

Vice President

IRONSHORE SPECIALTY CASUALTY CLAIMS

ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.49441 Mobile: 347.759.19761 VCARD







Date     07/17/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM from Sandy Oster to assign to Randy Treadaway

From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Thu 7/11/2013 9:09 AM
To: Matthiessen, MaryAnn; Ronzello, Ronald
Cc: John Reusch
Subject: RE: Denbury Spill Claim FARA 3927045


MaryAnn~   Ronnie~


I understand that there were discussions with Dawn Krigstin from our Environmental
group and I hope she was able to provide some additional guidance.

For now, IUd like to stick with our original game plan of waiting for Zurich to
issue their coverage denial based upon the lack of a single episodic event.

Once that is received we can review and determine the efficacy of that
declination.

In the meantime, letUs have Randy Treadaway review the Zurich lead umbrella in
conjunction with our follow-form and the GSR Policy. More specifically, the
following portion of the GSR policy-Section lC-Cleanup Expenses and Seepage,
Pollution & Containment Insurance.

Randy need nUt issue a formal report and we can simply have a conference call after
heUs had a chance to look over all the coverage and the interplay amongst them.

Sorry for all the confusion but I was out of the office and everyone was trying to
pitch in.

Feel free to call with any concerns or questions.

Sandy



SANFORD OSTER

Vice President

IRONSHORE SPECIALTY CASUALTY CLAIMS

ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.49441 Mobile: 347.759.19761 VCARD




From: Matthiessen, MaryAnn [mailto:MaryAnn.Matthiessen@FARA.com]
Sent: Monday, July 08, 2013 1:42 PM
To: Sanford Oster; Ronzello, Ronald
Cc: John Reusch
Subject: Denbury Spill Claim FARA 3927045



Hello Sandy,



I have attached my preliminary report to you, along with Denbury's latest update.

While large remediation efforts have been underway, we still have limited details
as to the cause of the loss.




                                                                                      FARA004065
MaryAnn Matthiessen
Senior Environmental Adjuster



609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com



FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471







Date     07/09/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM fron Carrie Von Hoff of Zurich

From: Carrie Von Hoff [mailto:carrie.von.hoff@zurichna.comj
Sent: Tue 7/9/2013 4:03 PM
To: Matthiessen, MaryAnn
Subject: Carrie Von Hoff is out of the office.




I will be out of the office starting   07/09/2013 and will not return until
07/15/2013.

I will have limited access to email during my absence. If you need
immediate attention, please contact Brad Rausa (brad.rausa@zurichnna.com;
847-605-3744) in our office for assistance.






Date     07/09/2013           Type: General
By       Mary Ann Matthiessen
Subject: TC with Sandy Oster

This afternoon, the details of the case were discussed with Sandy Oster of
Ironshore.

At this time it was decided that we would wait for the Zurich coverage opinion,
(should be received within the week), then evaluate the Well Policy(no exposure
for Ironshore) in conjunction with the Zurich umbrella controlling policy to
determine:
1.) who may be primary for remediation, for both the wellsite and offsite
properties.
2.) who may be exposed by any potential third party claims from nearby property
owners for PD or BI.(to date no claims have been made.)

An evaluation of the policies may help us to better understand the type of
coverage each policy affords.



Date     07/09/2013           Type: General
By       Mary Ann Matthiessen
Subject: Lloyds well Policy

From: Matthiessen, MaryAnn
Sent: Tue 7/9/2013 1:47 PM
To: Sanford Oster
Cc: Ronzello, Ronald
Subject: RE: Denbury Spill Claim FARA 3927045


That is exactly what I was hoping they had. It was hard for me to believe that
Denbury only had the coverage as outlined.
I believe they are triggering this policy, I see the carriers participating on
the London slip noticed in emails.

MaryAnn Matthiessen
Senior Environmental Adjuster




                                                                                  FARA004066
609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Tue 7/9/2013 1:43 PM
To: Matthiessen, MaryAnn
Cc: Ronzello, Ronald
Subject: Fw: Denbury Spill Claim FARA 3927045


Interesting second policy.


Sanford Oster, VP
Casualty Claims
Ironshore
One State Street Plaza
New York, NY 10004
646 826-4944-0ffice
347 759-1976-Cell
Sanford.oster@ironshore.com


From: Jordan Gantz
Sent: Tuesday, July 09, 2013 12:31 PM
To: Sanford Oster
Cc: Paul Garrot; Tim McAuliffe; Ben Beauvais; Ron Gleason; Charles Schraeder
Subject: FW: Denbury Spill Claim FARA 3927045


Sandy:



I believe you have already received the lead umbrella policy attached but also
attached is a Control of Well Policy that is in force. Perhaps there is
applicability for that policy in this situation.



JORDAN M. GANTZ

Chief Underwriting Officer

IRONSHORE SPECIALTY CASUALTY

ONE STATE STREET PLAZA [ 8TH FL [ NEW YORK, NY 10004

Office: 646.826.4877[ Mobile: 646.599.7122[ VCARD




From: Charles Schraeder
Sent: Tuesday, July 09, 2013 12:27 PM
To: Jordan Gantz
Cc: Paul Garrot; Tim McAuliffe; Ben Beauvais; Ron Gleason
Subject: RE: Denbury Spill Claim FARA 3927045



Jordan,

In addition to an umbrella, the insured maintains a control of well policy.
Attached is a copy of the umbrella and the control of well policy.




CHARLES SCHRAEDER

Senior Production Specialist

IRONSHORE SPECIALTY CASUALTY




                                                                                 FARA004067
ONE RIVERWAY 1 SUITE 1025 1 HOUSTON, TX 77056

Office: 713.343.89601 Mobile: 281.202.50831 VCARD




From: Ron Gleason
Sent: Tuesday, July 09, 2013 8:45 AM
To: Jordan Gantz; Charles Schraeder
Cc: Paul Garrot; Tim McAuliffe; Ben Beauvais
Subject: RE: Denbury Spill Claim FARA 3927045



Copy of the lead umbrella from Zurich is attached.



Marsh has confirmed that Denbury does not buy stand alone Environmental cover.



Ronald A. Gleason

Ironshore Insurance

Regional Executive

One Riverway, Suite 1025

Houston, TX     77056

Office:    713 343-8956

Cell:     281 389-3293

ron.gleason@ironshore.com





Date     07/09/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM to Zurich requesting coverage position

From: Matthiessen, MaryAnn
Sent: Tue 7/9/2013 2:27 PM
To: carrie.von.hoff@zurichna.com
Subject: Denbury Spill Claim - South Delhi Field, LA FARA 3927045


Hi Carrie . .

It was nice speaking with you this afternoon. FARA Insurance Services (uFARAu) is
the designated claims adjusting service for certain matters involving Ironshore
Specialty Insurance Company, (ulronshoreu). Ironshore previously acknowledged a
report of a June 16, 2013 spill incident in SOUTH DELHI FIELD, LA involving
Denbury Resources Inc .. FARA has set up a file # FARA-3927045 and is
investigating the loss as reported . .
As you indicated Zurich is in the process of issuing a coverage letter to Denbury,
when you can . . please provide me with your coverage position.
As you are aware Ironshore provides follow form coverage to the Zurich umbrella
policy.
Also, please find attached a Well Control Policy.


MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



 




                                                                                     FARA004068
Date     07/09/2013           Type: General
By       Mary Ann Matthiessen
Subject: TC to Carrie Von Hoff of Zurich 847 413 5465

Placed a call at 2pm today to Carrie A. Von Hoff, JD, SCLA
Zurich North America
Environmental Claims Specialist
Pollution Group
1400 American Lane, T2/F7
Schaumburg, Illinois 60196
847-413-5465
E-mail: CarrieVonHoff

She has denied the claim to Denbury, it is going out today, there are multiple
reports of spillS throughout the month of May and June. For right now I am
concerned with the largest which is this South Delhi Field LA spill.
She advised that the loss was not sudden and accidental as defined in the timed
pollution endorsement.

She agreed to send me a copy of her denial, I will be sending her a copy of the
Lloyds well policy.
We discussed the potential of claims coming in from evacuated parties, currently
there are none, but this is a possibility. She informed me, if and when this
happens, Zurich will evaluate their position, but for right now this was not a
known spill that was sudden and accidental as per the terms of the Zurich policy.
She did advise me that Denbury was sending her in more information in which she
will further evaluate.



Date     07/09/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM from Marsh with Zurich info

From: Lawrence, Jerry W [mailto:Jerry.W.Lawrence@marsh.com]
Sent: Tue 7/9/2013 1:57 PM
To: Matthiessen, MaryAnn
Cc: Williams, Alice 0
Subject: FW: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
6/14/13 - FARA 3927045


Carrie A. Von Hoff, JD, SCLA

Zurich North America

Environmental Claims Specialist

Pollution Group

1400 American Lane, T2/F7

Schaumburg, Illinois 60196

847-413-5465

E-mail: CarrieVonHoff




Jerry Lawrence) Senior Vice President

South Central Partnership Claims Leader

Marsh USA Inc.

1000 Main Street, Suite 30@0, Houston, Texas 77002, USA

+1 713 276 8432 I Mobile +1 713 319 6585    I Fax +1 713 276 8777 I
jerry.w.lawrence@marsh.com

Assistant: Alice Williams    I +1 713 276 8438 I alice.o.williams@marsh.com


This document and any recommendations, analysis, or advice provided by Marsh
(collectively, the uMarsh Analysisu) are intended solely for the entity identified
as the recipient herein (uyouu). This document contains proprietary, confidential
information of Marsh and may not be shared with any third party, including other
insurance producers, without Marshus prior written consent. Any statements
concerning actuarial, tax, accounting, or legal matters are based solely on our
experience as insurance brokers and risk consultants and are not to be relied upon
as actuarial, accounting, tax, or legal advice, for which you should consult your
own professional advisors. Any modeling, analytics, or projections are subject to




                                                                                     FARA004069
          inherent uncertainty, and the Marsh Analysis could be materially affected if any
          underlying assumptions) conditions, information, or factors are inaccurate or
          incomplete or should change. The information contained herein is based on sources
          we believe reliable, but we make no representation or warranty as to its accuracy.
          Except as may be set forth in an agreement between you and Marsh, Marsh shall have
          no obligation to update the Marsh Analysis and shall have no liability to you or
          any other party with regard to the Marsh Analysis or to any services provided by a
          third party to you or Marsh. Marsh makes no representation or warranty concerning
          the application of policy wordings or the financial condition or solvency of
          insurers or reinsurers. Marsh makes no assurances regarding the availability,
          cost, or terms of insurance coverage.



          From: Williams, Alice 0
          Sent: Tuesday, July 09, 2013 12:54 PM
          To: Lawrence, Jerry W
          Subject: Re: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
          6/14/13 - FARA 3927045



          FYI



          From: Matthiessen, MaryAnn [mailto:MaryAnn.Matthiessen@FARA.com]
          Sent: Tuesday, July 09, 2013 12:43 PM
          To: Williams, Alice 0
          Cc: martha.balogh@denbury.com
          Subject: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
          6/14/13 - FARA 3927045



          Good Afternoon Alice,



          I have obtained a copy of the American Guarantee & Liability Insurance Company
          (Zurich) controlling policy form, but I am still seeking the name of the primary
          adjuster who is handling this loss.

          Do you have the details of the adjuster for Zurich so that I may contact them?



          Ironshore wishes to discuss this matter this afternoon and I would like some more
          details regarding this matter.



          Thank you.



          MaryAnn Matthiessen
          Senior Environmental Adjuster



          609.610.4497 office
          866.675.3192 toll free
          985.624.8684 fax
          MaryAnn.Matthiessen@Fara.com
..""..
  o
00
N         FARA, A York Risk Services Company
,.....;
          1625 West Causeway Approach
          Mandeville, LA 70471



          



          Date     07/09/2013           Type: General
          By       Mary Ann Matthiessen
          Subject: TC and EM to Alice Williams

          Placed a call today to Alice Williams
          MCP Claim Advisor
          Marsh USA , Inc
          1000 Main Street
          Suite 3000
          Houston, TX 77002-5008
          (713) 276-8438 Fax (713) 276-8777




                                                                                               FARA004070
Alice.O.Williams@marsh.com

She was not in, so I followed with an email.

From: Matthiessen, MaryAnn
Sent: Tue 7/9/2013 1:43 PM
To: Williams, Alice 0
Cc: martha.balogh@denbury.com
Subject: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
6/14/13 - FARA 3927045


Good Afternoon Alice,

I have obtained a copy of the American Guarantee & Liability Insurance Company
(Zurich) controlling policy form, but I am still seeking the name of the primary
adjuster who is handling this loss.
Do you have the details of the adjuster for Zurich so that  may contact them?

Ironshore wishes to discuss this matter this afternoon and I would like some more
details regarding this matter.

Thank you.

MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Matthiessen, MaryAnn
Sent: Mon 7/8/2013 12:51 PM
To: Williams, Alice 0
Cc: martha.balogh@denbury.com
Subject: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
6/14/13 - South Delhi Field Incident Cost Tracking


Hello Alice,

Thank you for the updated report.
I think I might be missing something, do you have the initial notice of loss that
tells the exact location and the size of the spill? I see reports of remediation,
but I don't see the initial incident report advising of the most basic
information, i&e.: location, well owner, size of spill.

We are trying to determine just how large was this spill and from what location
did it originate.

Can you please provide a copy of the American Guarantee & Liability Insurance
Company (Zurich) controlling policy form # AUC 9242673-01, and any contact
information for the adjuster.




I have corrected my file number to 3927045 for the Ironshore claim. I apologize
for any confusion.


Thank you.

MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471

 



 Date     07/09/2013           Type: General
 By       Mary Ann Matthiessen
 Subject: Lead Umbrella Policy -info




                                                                                    FARA004071
      From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
      Sent: Tue 7/9/2013 1:33 PM
      To: Matthiessen, MaryAnn
      Cc: Ronzello, Ronald
      Subject: Re: Denbury Spill Claim FARA 3927045


      MaryAnn,
      I agree and look forward to discussing later in the afternoon

      Sandy


      Sanford Oster, VP
      Casualty Claims
      Ironshore
      One State Street Plaza
      New York, NY 10004
      646 826-4944-0ffice
      347 759-1976-Cell
      Sanford.oster@ironshore.com


      From: Matthiessen, MaryAnn
      Sent: Tue 7/9/2013 1:04 PM
      To: Sanford Oster
      Cc: Ronzello, Ronald
      Subject: RE: Denbury Spill Claim FARA 3927045


      Hi Sandy,

      Thank you for the Zurich policy.

      I took a look and I see the Blended Pollution Exclusion which gives back some
      pollution coverage, particularly since there doesn't appear to be separate
      pollution coverage, according to the prior emails.

      I don't think we have enough facts right now to determine if there are coverage
      concerns. We don't know all the details surrounding the loss, nor do we know the
      area that is being remediate, i.e.: is it Denbury controlled property or property
      of neighboring parties. I will press Zurich for this information. I am waiting on
      the name of their adjuster.

      I think maybe we should wait to see Zurich's position and interpretation of the
      policy. We can use their opinion as a starting point for Ironshore. I think this
      would be prudent to avoid a potential conflict in position between the two
      carriers. At that time, then if we don't agree with their position, then
      definitely we would want coverage counsel to take a look.

      We can discuss more this afternoon.

      MaryAnn Matthiessen
      Senior Environmental Adjuster

      609.610.4497 office
      866.675.3192 toll free
      985.624.8684 fax
      MaryAnn.Matthiessen@Fara.com

      FARA, A York Risk Services Company
      1625 West Causeway Approach
      Mandeville, LA 70471

4-<
o
o     From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
M     Sent: Tue 7/9/2013 10:52 AM
      To: Matthiessen, MaryAnn
      Cc: Ronzello, Ronald
      Subject: FW: Denbury Spill Claim FARA 3927045


      MaryAnn,

      Please see attached lead umbrella for your review.

      Let me know if you want coverage counsel to review.

      Sandy



      SANFORD OSTER

      Vice President

      IRONSHORE SPECIALTY CASUALTY CLAIMS




                                                                                          FARA004072
ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.49441 Mobile: 347.759.19761 VCARD




From: Tim McAuliffe
Sent: Tuesday, July 09, 2013 9:49 AM
To: Sanford Oster; Ron Gleason
Cc: Jordan Gantz
Subject: FW: Denbury Spill Claim FARA 3927045



Sandy see attacheda.do we have any other description of facts/circumstances around
this onea.we looked online and saw nothing regarding a major spill etca



From: Ron Gleason
Sent: Tuesday, July 09, 2013 9:45 AM
To: Jordan Gantz; Charles Schraeder
Cc: Paul Garrot; Tim McAuliffe; Ben Beauvais
Subject: RE: Denbury Spill Claim FARA 3927045



Copy of the lead umbrella from Zurich is attached.



Marsh has confirmed that Denbury does not buy stand alone Environmental cover.



Ronald A. Gleason

Ironshore Insurance

Regional Executive

One Riverway, Suite 1025

Houston, TX    77056

Office:     713 343-8956

cell:     281 389-3293

ron.gleason@ironshore.com




From: Jordan Gantz
Sent: Monday, July 08, 2013 2:20 PM
To: Charles Schraeder; Ron Gleason
Cc: Paul Garrot; Tim McAuliffe; Ben Beauvais
Subject: FW: Denbury Spill Claim FARA 3927045



Charles:



Have you received the current term Zurich lead umbrella policy?   If not, please
get a status update of its availability.



Also, please find out from the broker if this insured purchases separate
environmental coverage. If so, what are the details of this coverage?



JORDAN M. GANTZ

Chief Underwriting Officer




                                                                                     FARA004073
IRONSHORE SPECIALTY CASUALTY

ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.48771 Mobile: 646.599.71221 VCARD




From: Tim McAuliffe
Sent: Monday, July 08, 2013 2:56 PM
To: Paul Garrot; Michael Gill
Cc: Jordan Gantz
Subject: Fw: Denbury Spill Claim FARA 3927045



FYI any idea on separate Environmental cover?



From: Sanford Oster
Sent: Monday, July 08, 2013 02:10 PM
To: Charles Schraeder
Cc: Tim McAuliffe
Subject: FW: Denbury Spill Claim FARA 3927045


Chuck,

Do you have the lead umbrella on Denbury. Looks like a time element pollution
coverage but there may be other limiting language.

Thanks,



SANFORD OSTER

Vice President

IRONSHORE SPECIALTY CASUALTY CLAIMS

ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.49441 Mobile: 347.759.19761 VCARD








Date     07/08/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM to from Ironshore with Zurich binder

From: Matthiessen, MaryAnn
Sent: Mon 7/8/2013 2:17 PM
To: Sanford Oster
Cc: Ronzello, Ronald
Subject: RE: Zurich Binder-Denbury


Thank you Sandy,
While this is just the binder, I don't see pollution or site pollution noted on
the underlying.
We will have to look into this further.

MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471




                                                                                  FA~004074
From: Sanford oster [mailto:Sanford.Oster@ironshore.com]
Sent: Mon 7/8/2013 2:06 PM
To: Matthiessen, MaryAnn
Cc: Ronzello, Ronald
Subject: Zurich Binder-Denbury








Date     07/08/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM to Marsh - Alice Williams for info

From: Matthiessen, MaryAnn
Sent: Mon 7/8/2013 12:51 PM
To: Williams, Alice 0
Cc: martha.balogh@denbury.com
Subject: Denbury Resources, Inc. - Matter: South Delhi Field, LA Spill - D/A:
6/14/13 - South Delhi Field Incident Cost Tracking


Hello Alice,

Thank you for the updated report.
I think I might be missing something, do you have the initial notice of loss that
tells the exact location and the size of the spill? I see reports of remediation,
but I don't see the initial incident report advising of the most basic
information~ i~e.: location) well owner) size of spill.


We are trying to determine just how large was this spill and from what location
did it originate.

Can you please provide a copy of the American Guarantee & Liability Insurance
Company (Zurich) controlling policy form # AUC 9242673-01, and any contact
information for the adjuster.




I have corrected my file number to 3927045 for the Ironshore claim. I apologize
for any confusion.


Thank you.

MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Williams, Alice 0 [mailto:Alice.O.Williams@marsh,com]
Sent: Mon 7/8/2013 11:20 AM
To: Matthiessen, MaryAnn; pamela.mitchell@axiscapital.com;
brandy.henderson@libertymutual.com; Stefanou, Paula (PStefanou@archinsurance.com);
nokomis.lemons@alterra-us.com
Cc: martha.balogh@denbury.com; Lawrence, Jerry W
Subject: Re: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
Spill - D/A: 6/14/13 - South Delhi Field Incident Cost Tracking




To:




Alterra Excess & Surplus Insurance Co.

Adjuster:                       Nokomis Lemons

Claim Number:           MXUL25756




                                                                                     FARA004075
Arch Insurance Company

Adjuster:                        Paul Stefanou, Esq.

Claim Number:            008012573230



Axis Surplus Insurance Company

Adjuster:                        Pamela Mitchell

Claim Number:            Unknown     (Please provide Claim Number)



Ironshore Specialty Insurance Company/FARA

Adjuster:                        Mary Ann Matthiessen

Claim Number:            FARA     3927045



Starr Surplus Lines Insurance Company/FARA

Claim Number:            FARA 3927048



Liberty Surplus Insurance Corp

Adjuster:                        Brandy Henderson

Claim Number:            DALCAS0000038756




Dear Sir/Madam,



Attached is the latest cost tracking sheet on the South Delhi Field Incident.



For additional information, please contact Ms. Martha Balogh:



Ms. Martha Balogh

Risk Management Specialist

Denbury Resources Inc.

5320 Legacy Drive

Plano, Texas 75024

Office: 972-673-2076

Cell: 469-693-1132

Email: martha.balogh@denbury.com



Please acknowledge receipt at your earliest opportunity.



Sincerely ~




Alice Williams

Marsh USA, Inc.

1800 Main Street, Suite 3008




                                                                                FARA004076
Houston, Texas     77002

Phone:     713-276-8438

Fax:     713-276-8777





Date     07/08/2013           Type: Plan To Conclude
By       Mary Ann Matthiessen
Subject: Claim Review - Plan To Conclude

Action Plan:
Follow for:
1.) controlling policy form and coverage evaluation if and when one is complete.
2.) further details of loss.
3.) with Sandy Oster on how Ironshore would like to proceed- ie- counselor
outside audit company.



Date     07/08/2013           Type: Exposure Evaluation
By       Mary Ann Matthiessen
Subject: Claim Review - Exposure Evaluation

(xmp>Louisiana Environmental Exposure.
We still do not have the underlying controlling policy form from American
Guarantee & Liability Insurance Company- we have requested same along with
coverage positions when completed.

Damages and liability:
The cause of the spill has not yet been determined. At this time there does not
appear to be any other parties involved aside from Denbury, who is the operator of
a oil well located in Lousina involved, but this is as per Denbury and the facts
still are not developed.

The property is leased from private owners (unknown to us at this time) and is
private property.
Currently, the .incurred for remediation is $16,047,132. They are only in the
early stages of the cleanup as this loss just occurred on June 14, 2013.


RESERVES:



RECOMMENDATIONS:
                                              we do not yet have a copy yet of the
controlling policy, it appears that baring any coverage questions, this loss may
breach the Ironshore excess layer. We suggest that Ironshore may seek to retain
its own attorney for monitoring of underlying erosion as well as auditing the
expenses submitted for reimbursement to Denbury as a result of the remediation
efforts if and when this matter is tendered to the Ironshore layer. Denbury has a
response team in place and provides weekly reports to all carriers of their
efforts and exposure. Initial discussions with Denbury Martha Balogh- Risk
Management Specialist
Denbury Resources Inc. indicates that Denbury will be responsible for this loss;
however~ we suggest that there remains much investigation that is necessary before
this matter can be fully evaluated, as such we will be following with Denbury,
Marsh and Zurich to determine the cause.

We have requested a copy of the controlling policy as well as the name of the
adjuster handling and will also request a copy of their coverage opinion once
render'ed.




Date     07/08/2013           Type: Subrogation
By       Mary Ann Matthiessen
Subject: Claim Review - Subrogation and SIF

No subrogation identifiable at this time.




Date     07/08/2013           Type: Facts Summary
By       Mary Ann Matthiessen
Subject: Claim Review - Summary Of Facts

Initial report was sent to Ironshore on July 8, 2013.

THE IRONSHORE SPECIALTY ISURANCE COMPANY POLICY:
Policy Number:             000988602 RENEWAL OF: 000988601
Named Insured:      Denbury Resources Inc.
5320 Legacy Drive




                                                                                     FARA004077
Plano, TX 75024
Policy Period:            April 01, 2013 Expiration: April 01, 2014
Limits of Liability:      $25,000,000 per occurrence and in the aggregate.


UNDERLYING:
Ironshore Provides follow form on the underlying.
Coverage: Excess Policy- not certain as to coverage afforded by controlling
underlying at this time. Controlling policy has been requested.
Underlying Insurer:       American Guarantee & Liability Insurance Company (Zurich)
Policy Number:             AUC 9242673-01
Limits:                   $25,OOO,000 per occurrence limit
**Defense Expenses are outside the Limits.

There is a $500k SIR and a primary Zurich policy GL09242578-01 of $500k.
Ironshore policy is in excess of $26,000,000 in underlying.

COVERAGE ANALYSIS: We have requested the American Guarantee & liability Insurance
Company (Zurich) controlling policy and have been advised that no coverage
analysis by the underlying has been composed as of yet.


LOSS FACTS: **MUCH IS STILL NOT KNOWN. WE ARE UNSURE OF THE CAUSE OF THE LOSS,
THE DETAILS OF HOW MUCH PRODUCT HAS BEEN LOST AND WHO THE PROPERTY OWNERS ARE AND
THE DETAILS OF THE WELL OPERATION.

Denbury is an oil and gas company who leases and operates wells from private
landowners. At 3:10pm CT, Mr. Ryan Jacob, Denbury Onshore, LLC, received a call
from US Environmental Services GUSESu confirming that C02, oil, and saltwater was
present on the TransCanada Right of Way. Large release of carbon-dioxide is a by
product of the process at the source used to extract oil and bitumen (a sludgy
form of petroleum) from the earth. Formal responsibilities for the South Delhi
Field, LA Incident were transferred from TransCanada Pipeline to Denbury Onshore,
LLC.

The cause of the spill has not yet been determined. At this time there does not
appear to be any other parties involved aside from Denbury, who is the operator of
a oil well located in northeast Louisiana. The property is leased from private
owners and is private property.

Ms. Dawn Williams Louisiana Department of Environmental Quality briefed personnel
that 17 residences had been evacuated on 6/13/2013, *(indicates prior to the June
14, date of loss as reported), which included 34 residents, (17 residences remain
evacuated). Richland and Franklin Parish off-duty Sherriff Us deputies secured the
scene, and road closures were active on Antley Road and Highway 132 in the region.

An initial air monitoring team was sent to Test Site 1 and all well location
adjacent to the release   and determined that the site was safe to access

ENVIRONMENTAL
USES personnel are monitoring chloride levels in Swamp Slough.

RECOVERY & CONTAINMENT
USES and Hancock personnel recovered, and will continue to recover, fluids from
the Swamp Slough at Burke Road Bridge using vacuum trucks.
All recovered liquids are being placed in 500-barrel frac tanks for temporary
storage.



Key contacts:
On 7/8/2013 at 11:15am I contacted Ms. Martha Balogh- Risk Management Specialist
Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Office: 972-673-2076 (number called)
Cell: 469-693-1132
Email: martha.balogh@denbury.com




Date     07/08/2013           Type: General
By       Mary Ann Matthiessen
Subject: TC to Marth Balough 972 673 1132- Denbury

On 7/8/2013 at 11:15am I contacted Ms. Martha Balogh- Risk Management
Specialist
Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Office: 972-673-2076 (number called)
Cell: 469-693-1132
Email: martha.balogh@denbury.com

She informed me of the following. The cause of the spill has not yet been
determined. At this time there does not appear to be any other parties involved
aside from Denbury, who is the operator of a oil well located in Lousina.
The property is leased from private owners and is private property.




                                                                                      FARA004078
Currently. the incurred for remediation is $16,047,132. They are only in the
early stages of the cleanup as this loss just occurred on June 14, 2013.




Date     07/08/2013           Type: General
By       Mary Ann Matthiessen
Subject: Initial loss report to Ironshore.

-----------------------------------------------------------------------------
From: Matthiessen, MaryAnn
Sent: Mon 7/8/2013 1:41 PM
To: Sanford Oster; Ronzello, Ronald
Cc: John Reusch
Subject: Denbury Spill Claim FARA 3927045


Hello Sandy,

I have attached my preliminary report to you, along with Denbury's latest update.
While large remediation efforts have been underway, we still have limited details
as to the cause of the loss.


MaryAnn Matthiessen
Senior Environmental Adjuster

609.610.4497 office
866.675.3192 toll free
985.624.8684 fax
MaryAnn.Matthiessen@Fara.com

FARA, A York Risk Services Company
1625 West Causeway Approach
Mandeville, LA 70471



From: Sanford Oster [mailto:Sanford.Oster@ironshore.com]
Sent: Mon 7/8/2013 12:57 PM
To: Ronzello, Ronald; Matthiessen, MaryAnn
Cc: John Reusch
Subject: Denbury Spill Claim


Ronnie:

Sorry I missed your call this AM

John and I are going to be at York in Parsippany tuesday for an audit and it might
be a good idea to have us all on the call to discuss.

I understand Ironshore has a $25M layer xs of Zurichus $25M lead and that
remediation costs are already at $16Masounds like a Humdinger of a claim.

lull assume our follow form policy has no stand alone pollution exclusions and the
lead umbrella is properly applying the pollution coverage afforded on that
policya. ?

Let us know when is a good time to chat? Ium assuming the PM is better for us as
weull probably be running around meeting in the AM.

If you have any file material to forward that would be fine.

Regards,

Sandy



SANFORD OSTER

Vice President

IRONSHORE SPECIALTY CASUALTY CLAIMS

ONE STATE STREET PLAZA 18TH FL 1 NEW YORK, NY 10004

Office: 646.826.49441 Mobile: 347.759.19761 VCARD





Date     07/08/2013           Type: General
By       Mary Ann Matthiessen·
Subject: Reserves as of 07/08/13




                                                                                     FARA004079
Reserves as of 07/08/2013




Claim Id:                              3927045

Claimant:                              South Delhi Field, LA Spill

Accident Date:                         06/16/2013

Description:                           Excess Claim Insured had a spill of C02,

Line Of Coverage:                      Commercial Excess Liability (Umbrella) I

Sub Line:                              Liability - Property Damage

Reserved:

Status:




               --                         -- -

Date
By
         07/03/2013
         Mary Ann Matthiessen
                              Type: General
                                             - -
Subject: Contacts for Denbury

From: Lawrence, Jerry W [mailto:Jerry.W.Lawrence@marsh.com]
Sent: Fri 6/28/2013 2:00 PM
To: Williams, Alice 0
Cc: Matthiessen, MaryAnn; Martha Balogh
Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
Spill - D/A: 6/16/13 - South Delhi Field Incident Action Plan


MaryAnn:



The status update is the most current information that has been provided to Marsh.
 For additional information, please contact Ms. Martha Balogh or Jack Strother.



Ms. Martha Balogh

Risk Management Specialist

Denbury Resources Inc.




                                                                                     FARA004080
5320 Legacy Drive

Plano, Texas 75024

Office: 972-673-2076

Cell: 469-693-1132

Email: martha.balogh@denbury.com



Jack Strother

Denbury

Chief Corporate Counsel -

Litigation & Risk Management

5320 Legacy Drive

Plano, TX 75024

Office: 972.673.2617

Fax: 972-673-2460

E-mail: jack.strother@denbury.com




Jerry    Lawrence~   Senior Vice President

South Central Partnership Claims Leader

Marsh USA Inc.

1000 Main Street, Suite 3000, Houston, Texas 77002, USA

+1 713 276 8432 I Mobile +1 713 319 6585 I Fax +1 713 276 8777 I
jerry.w.lawrence@marsh.com

Assistant: Alice Williams I +1 713 276 8438 I alice.o.williams@marsh.com







Date     06/27/2013           Type: General
By       Mary Ann Matthiessen
Subject: File note

This Ironshore claim does have potential to breach the Ironshore layer,
however the loss is very new and it is too early to tell.
I will continue to monitor on an as needed basis, within the next 3-6 months we
should have a better idea as to claim development.
Ironshore does not trigger until after 25mm of excess which is in addition to the
underlying.
We will also have to see what the underlying coverage position has been.



Date     06/25/2013           Type: General
By       Mary Ann Matthiessen
Subject: EM to Alice Williams of Marsh for more info

From: Matthiessen, MaryAnn
Sent: Tue 6/25/2013 9:02 PM
To: Williams, Alice 0
Subject: RE: Insured: Denbury Resources, Inc. - Matter: South Delhi Field, LA
Spill - D/A: 6/16/13 - South Delhi Field Incident Action Plan


Dear Ms. Williams,

I am handling for both Starr and Ironshore.

Please provide a brief description of exactly what happened and Denbury's role in
the incident.
I see many pages of documents, but I can't seem to understand what exactly
happened and how large the release actually was.




                                                                                    FARA004081
      Thank you.


      MaryAnn Matthiessen
      Sr. Environmental Adjuster
      FARA, A York Risk Services Company
      1625 West Causeway Approach
      Mandeville, LA 70471
      direct: 609-610-4497
      fax:985-624-8684
      toll free:866-675-3192
      MaryAnn.Matthiessen@fara.com

      



      Date     06/18/2013           Type: General
      By       Mary Ann Matthiessen
      Subject: Ack and closing notice to Denbury

      From: Matthiessen, MaryAnn
      Sent: Tue 6/18/2013 1:32 PM
      To: leona.maroney@denbury.com
      Cc: Jerry.W.Lawrence@Marsh.com; Alice.O.Williams@marsh.com;
      jack.strother@denbury.com
      Subject: Ironshore- Ack of South Delhi Field spill- MARSH13HOUS096165
      FARA3927045**'




      June 18, 2013

      Ms. Leona Maroney   via email only:leona.maroney@denbury.com
      Risk Management Specialist
      Denbury Resources Inc.
      5320 Legacy Drive
      Plano, TX 75024


      INSURED:   DENBURY RESOURCES, INC.
      DATE OF LOSS:   06/16/2013
      TYPE OF COVERAGE:        'Umbrella, & Excess Liability Coverage
      LOCATION OF LOSS:   SOUTH DELHI FIELD, LA SPILL
      FILE NUMBER:   MARSH 13HOUS096165 FARA 3925455


      Dear Ms. Maroney;

      Please be advised that FARA Insurance Services (uFARAu) is the designated claims
      adjusting service for certain matters involving Ironshore Specialty Insurance
      Company, (QIronshoreu). This letter will acknowledge report of a June 16, 2013
      spill incident in SOUTH DELHI FIELD, LA involving Denbury Resources Inc .. FARA
      has set up a file for record purposesand given this a record locator number of
      FARA-3927045.

      Effective for the term of April 1, 2013 to April 1, 2014, Ironshore provides
      Denbury Resources Inc., under policy number 000988602 , with excess liability
      coverage in the amount of $25,000,000. This excess layer would apply only after
      $25,000,000 of primary and underlying insurance has been exhausted.

      Based on the exposure information supplied to date, it appears unlikely that the
4-<
      Ironshore policy will be implicated in this matter, and as such we are recording
o     this information for notice only. However, we understand that this matter recently
o     occurred and that claim development may be necessary to estimate the full value of
"1-   the potential losses; therefore, we would request that you notify us immediately
.-<
      if there are any adverse developments. We would also request that we be notified
      if the insurance layer beneath the Ironshore layer values the claim in excess of
      50% of their underlying limit. If this is an aggregate policy, we request that you
      advise if the aggregate has a potential to breach the underlying limit.

      Because it appears that the exposure will not reach the Ironshore layer at this
      time, we have not evaluated coverage as it relates to these matters; therefore,
      Ironshore expressly reserves all rights under the policy. Any failure to cite
      policy conditions or exclusions at this time shall not preclude Ironshore from
      citing other policy conditions or exclusions as may be applicable to this claim.
        Should you have any questions, please don't hesitate to contact me.


      Sincerely)
      MaryAnn Matthiessen
      Sr. Environmental Adjuster
      FARA, A York Risk Services Company
      1625 West Causeway Approach
      Mandeville, LA 70471
      direct: 609-610-4497




                                                                                           FARA004082
fax: 985-624-8684
toll free:866-675-3192
MaryAnn.Matthiessen@fara.com






Date     06/18/2013           Type: Initial Contact - Insured
By       Mary Ann Matthiessen
Subject: Initial Contact With Insured

Claim was ack. to Denbury timely on 6/18/2013.
File to be closed




Date     06/18/2013           Type: Initial Contact - Claimant
By       Mary Ann Matthiessen
Subject: Initial Contact With Claimant

High level excess coverage, not expected to breach carriers layer, contact
waived.



Date     06/18/2913           Type: Coverage
By       Mary Ann Matthiessen
Subject: IRONSHORE SPECIALTY - 25mm xs of 25mm

Policy # 909988602
IRONSHORE SPECIALTY INSURANCE CO
Effective 04/01/2913 - 04/01/2014
$25,090,000 xis $25,000,000

controlling policy:
GL09242578-01 ZURICH AMERICAN INS CO- $500k policy primary

AUC 9242673-01 -AMERICAN GUAR & LIAB     94/01/2913 - 04/91/2914$25,099,000 xis of
Underlying

Ironshore is next $25mm excess of $25mm.



Date     06/18/2013           Type: General
By       Mary Ann Matthiessen
Subject: Response to Supervisor

Ron.,
Ack. new loss for Denbury I will handle accordingly.



Date     06/18/2013            Type: Supervisory Claim Review
By       Ronnie Ronzello
Subject: Supervisory Review

MaryAnn,
New loss. Excess coverage.

Email was sent to maryann.matthiessen@fara.com regarding these instructions.



Date     06/17/2913          Type: General
By       QRM 10
Subject: NOTICE TO ADJUSTER!

This is for Starr Surplus Lines Insurance. Claim taken by: ES-QRM




                                                                                     FARA004083
    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    conect copy of 111.e original record fl1ed and or
    recorded in my office, electronically or hard
    copy. as it appears on this date.
    \'Viitness my official hand. and seal of office
    tms, October 22.2015



     Certitied Document Number:        67238734




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXJili




In acc'Ordance with Texas Gmre:rnnlent Code 406JH3 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail suppoTt@hcdistridderk.com
                                APPENDIX OF EXHIBITS
Exhibit A - 08.05.15 Letter to Randy fwd ANR Settlement Agreements

Exhibit B - 09.09.15 Letter to Ironshore re discovery deficiencies

Exhibit C -Ironshore's objections to NOD of Ironshore

Exhibit D -Ironshore's objections to NOD of FARA

                       st
Exhibit E - Denbury's 1 Set of RaGs and RFPDs

                       st
Exhibit F - Denbury's 1 Set for RFAs

                          nd
Exhibit G - Denbury's 2        RFPD

Exhibit H - 08.20.15 Ironshore Privilege Log - FARA Claims File Documents

Exhibit 1- 09.04.15 Ironshore Supplemental Privilege Log

Exhibit J - Ironshore's objections to 1st RaGs and RFPDs

Exhibit K -Ironshore's objections and response and supp answers dated 09.04.15

Exhibit L - Ironshore's objections and response and supp answers dated 09.18.15

Exhibit M - 06.16.15 Ironshore Letter denying coverage

Exhibit N -Ironshore's redacted Claims Note File

Exhibit a - Treadaway email dated 09.02.15 re blanket objections to NOD

Exhibit P - Corporate NOD of Sanford Oster of Ironshore

Exhibit Q - Corporate NOD of FARA

Exhibit R - lronshore's Response to NOD Requests with CVs

Exhibit S - Treadaway and Sheriden Affidavits

Exhibit T - Ironshore Amended Privilege Log

Exhibit U - Amended Production FARA3943-4083

Exhibit V - Appendix of Exhibits to Mtn to Compel and Opposition to Mtn for Protective Order

4824-0139-8313, v. 1
    1. Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this November 6.2015


     Certified Document Number:        67238735 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e~mail support@hcdistrictderk.com
                                                                                    9/29/20154:02:38 PM
                                                                                    Chris Daniel - District Clerk
                                                                                    Harris County
                                                                                    Envelope No: 7152558
                                                                                    By: COOPER, USA l
                                                                                    Filed: 9/29/20154:02:38 PM
                                             CAUSE NO. 2015-09546


        DENBURY RESOURCES INC. and                                        IN THE DISTRICT COURT
        DENBURY ONSHORE, LLC

                               Plaintiffs,
                                                                          HARRIS COUNTY, TEXAS
        v.

        IRONSHORE SPECIALTY INSURANCE
        COMPANY, ALTERRA EXCESS &                                          157th JUDICIAL DISTRICT
        SURPLUS INSURANCE COMPANY,
        AXIS SURPLUS INSURANCE
        COMPANY, AND MARSH USA INC.

                               Defendants


                                                     ORDER


                 Considering Ironshore's Motion for Protective Order and Objections to Plaintiffs' Notice

        of Oral and Videotaped Deposition and Request for Documents of the Designated Corporate

        Representative(s) ofF.A. Richard & Associates, Inc. ("FARA ");

                 IT IS HEREBY ORDERED that Ironshore' s Motion is DENIED.




                                                               JUDGE RANDY WILSON

 (])
 gf
0..
  I     4820-9383-7609, v. 1
1,0
    I, Chris DroneI, District Clerk of Harris
    CountYo Texas cenify that this is a trr.re and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    \'\I1tne55 my official h.and rold seal of oftlce
    this October 22. 2015



     CertifIed Document Number:        67238736




     ChI]S Daniel, DISTRICT CLERK
     Hil.RRIS COUNTY, TEJL.i\S




In aCC6l'cia.nce with Te:ns Government Code 406JH3 electronically fi'ansmitted authenticated
documents are yalid. H there is a question regarding the validity of this document and or seal
please e-mailsllpport@.hcdistridderk.com
                                                                                    9/29/20154:02:38 PM
                                                                                    Chris Daniel - District Clerk
                                                                                    Harris County
                                                                                    Envelope No: 7152558
                                                                                    By: COOPER, LISA L
                                                                                    Filed: 9/29/20154:02:38 PM
                                             CAUSE NO. 2015-09546


        DENBURY RESOURCES INC. and                                        IN THE DISTRICT COURT
        DENBURY ONSHORE, LLC

                               Plaintiffs,
                                                                          HARRIS COUNTY, TEXAS
        v.
        IRONSHORE SPECIALTY INSURANCE
        COMPANY, ALTERRA EXCESS &                                          157th JUDICIAL DISTRICT
        SURPLUS INSURANCE COMPANY,
        AXIS SURPLUS INSURANCE
        COMPANY, AND MARSH USA INC.

                               Defendants


                                                     ORDER


                 Considering Ironshore's Motion for Protective Order and Objections to Plaintiffs' Notice

        of Oral and Videotaped Deposition and Request for Documents of Sanford Oster as the

        Designated Corporate Representative(s) of Ironshore Specialty Insurance Company;

                 IT IS HEREBY ORDERED that Ironshore's Motion is DENIED.




                                                               JUDGE RANDY WILSON

     I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    con-ect copy of t11.e original record fiIedand or
    recorded in my office, electn:micaUy or hard
    copy, as it appears on this date.
    ~.;vltness my official hand and seal of office
    this October 22. 2015


    Certid:led Docmnent Number:        67238738




     ChIi::; Daniel, DISTRICT CLERK
     ILA..RRIS COUNTY, TEXJ\.S




In accorda.iiice with Texas ·Government Code 406JH3 electronically transnntted authenticated
documents an valid. If then is a question regarding the validity of this document and or seal
please e-man support@hcdistrktde.rkcom
                                                                                                  9/30/20154:24:00 PM
                                                                             Chris Daniel - District Clerk Harris. County
                                                                                                 Envelope No. 7174347
                                                                                                     By: LISA COOPER
                                                                                           Filed: 9/30/2015 4:24:00 PM

                                  CAUSE NO. 2015-09546


DENBURY RESOURCES INC. and    §                    IN THE DISTRICT COURT
DENBURY ONSHORE, LLC          §
                              §
                Plaintiffs    §
VS.                           §                    157 th JUDICIAL DISTRICT
                              §
IRONSHORE SPECIALTY INSURANCE §
COMPANY, ALTERRA EXCESS &     §
SURPLUS INSURANCE COMPANY,    §
AXIS SURPLUS INSURANCE        §                    HARRIS COUNTY, TEXAS
COMPANY, and MARSH USA INC.   §
                              §
                Defendants    §


       DEFENDANT IRONSHORE SPECIALTY INSURANCE COMPANY'S
    RESPONSE TO PLAINTIFFS' MOTION FOR RULE 193.4(A) HEARING AND
         MOTION TO COMPEL COMPLETE DISCOVERY RESPONSES

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant Ironshore Specialty Insurance Company ("Ironshore") and

files this Response to Plaintiffs' Motion for Rule 193.4(a) Hearing and Motion to Compel

Complete Discovery Responses, respectfully showing this Court as follows:

                               I. SUMMARY OF ARGUMENT

       This is an insurance coverage dispute arising out of a well blowout that occurred in

northeastern Louisiana.    Plaintiffs Denbury Resources Inc. and Denbury Onshore, LLC

(hereinafter collectively "Plaintiffs" or "Denbury") seek a declaratory judgment that Defendants

must indemnify Denbury for costs and expenses, not recoverable under the well control policy,

and in excess of the underlying policies that Denbury incurred in responding to pollution

resulting from the blowout. In the span of less than three months, with a flurry of discovery

requests, Plaintiffs have served Ironshore with over 207 discovery requests and submitted 264
corporate representative deposition topics of inquiry, of which most seek privileged, irrelevant

information, in not merely an impermissible attempt to go on a fishing expedition, but rather, in

an effort to dredge the lake in hopes of finding a fish. Despite Ironshore's timely responses, its

production of over 3,000 pages of documents, its repeated supplementation of discovery

responses and production of a privilege log, supplemental privilege log and amended privilege

log, Plaintiffs continue to seek unfettered access to not only the claim file in this matter, and

other unrelated matters as well, but apparently also seek to be allowed to generally peruse all

evidence Ironshore may have regardless of privilege or relevancy. Plaintiffs seek irrelevant

discovery beyond the policy language contained within the policies in an attempt to create

ambiguity, despite a recent United States Fifth Circuit Court of Appeals decision holding the

policy language at issue to be clear and unambiguous.       Further, Ironshore's liability on the

contract is undetermined; thus, Denbury's alleged requests to support its bad faith and claim

mishandling claims are improper at this time.

       Plaintiffs complain that Ironshore's production and responses are insufficient. To the

contrary, after participating in a discovery conference that lasted over three (3) hours to try to

resolve the issues raised by Denbury, Ironshore has produced all of its relevant, responsive, non-

privileged documents as required by the Texas Rules of Civil Procedure.            Consequently,

Plaintiffs' Motion should be denied.

                                   II. BACKGROUND FACTS

       Denbury is an oil and gas operator who has mineral leases in the Delhi Field in north

Louisiana and in other states, including Texas. In June 2013, under its mineral leases, Denbury

was performing enhanced oil recovery operations ("EaR") in the Delhi field, which is within

Denbury's Holt-Bryant Unit, which involved injecting C02 through injection wells into the

                                                 2
formation under pressure and producing oil from production wells located in the field. As part of

its operations, Denbury had numerous wells in the Delhi field and various surface installations to

support its oil and gas operations.

       On June 13,2013, during an inspection of the Delhi field, Denbury discovered reservoir

fluids on the surface of the land in the vicinity of a pipeline right of way ("ROW") that runs

through the Delhi field, where Denbury was performing its EOR operations. Upon investigation,

Denbury discovered a plugged and abandoned well inside the Delhi Field, the Sun 220-2 well,

had blown out during its EOR operations in early June 2013 resulting in an uncontrolled release

of reservoir fluids from the well. Denbury subsequently responded to the incident by drilling a

well to intercept and stop the flow of fluids from the Sun 220-2 well, after which Denbury began

cleaning up the surface pollution in the Delhi field.

        Although discovery has just begun in this matter, the evidence will show that on April 1,

2013 when Denbury' s insurance came up for renewal, Denbury elected not to purchase insurance

coverage for well control or for pollution coverage for plugged and abandoned wells, or

commercial pollution liability insurance.       These insurance policies would have provided

insurance coverage for the costs Denbury incurred to regain control of the Sun 220-2 well, to

clean up pollution in the Delhi field from the well, and for any damage to the land comprising

the Delhi field that resulted from the blowout. Now, as a result of Denbury' s failure to obtain

the proper insurance coverage to respond to this incident, Denbury seeks recovery of its clean-up

and remediation expenses, and recovery for damage to the land comprising its Delhi field from

its commercial general liability insurers, including Iron shore, whose policies clearly and

unambiguously exclude coverage for damage to property Denbury owns, rents or occupies and



                                                  3
which unambiguously exclude coverage for cleaning up pollution on land that Denbury owns,

rents or occupies.

       As with any major incident, Denbury put all of its insurance carriers on notice, including

layers not implicated by the event. Initially, the first excess layer, AGLIC, denied coverage for

Denbury's claim under its policy. But on October 6, 2014, AGLIC tendered its $25 million

policy limit to Denbury, in payment of three claims, including a $9,900,000.00 settlement

Denbury entered into without Ironshore's knowledge or consent with Loutre Land and Timber

Company ("Loutre") for damage to land that appears to be located within the Delhi field; an

$8,755,139 settlement Denbury entered into without Ironshore's knowledge or consent with

ANR Pipeline Company for alleged damage to an ANR pipeline located in the ROW that runs

through Denbury's Delhi field; and for $6,344,861 in cleanup and remediation costs on property

that Denbury characterized as being outside of its Delhi fieldlHolt-Bryant Unit, but which

Denbury admits includes the ROW that runs through the Delhi field.

        On September 22,2014, shortly before AGLIC tendered its policy limits to Denbury, the

United States Fifth Circuit Court of Appeals issued a decision in Pioneer Exploration, L.L.C. v.

Steadfast Co., 767 FJd 503 (5th Cir. 2014), which considered the same property damage

exclusion and Blended Pollution Endorsement exclusion that are contained in the excess liability

policies AGLIC and Ironshore issued to Denbury.        After considering the exclusions in the

context of a well blowout that resulted in surface pollution, the Fifth Circuit Court of Appeals

held that under Texas law remediation and containment costs within the boundaries of a mineral

lease are excluded from coverage under the "owned, rented, or occupied" exclusions contained

in the "Property Damage" exclusion and "Blended Pollution Endorsement" attached to the

Steadfast policy. Further, those policy exclusions and their limitations on coverage were held to

                                                4
be clear and unambiguous, limiting the policy coverage to its clear meaning-coverage for third-

party damages to property or land that Denbury does not own, rent or occupy.

          The dispute concerning the appropriate types of insurance Denbury should have

procured is also contained in Denbury's lawsuit, but those issues are strictly between Denbury

and its broker, Marsh. Denbury's dispute with Ironshore is a coverage dispute based solely on

the interpretation of the unambiguous terms and conditions of Ironshore's policy to the facts and

nothing more.

          As stated      1ll   Denbury's brief, once AGLIe tendered its policy limits, Ironshore

immediately asked Denbury to provide information supporting its claim, including its settlement

with Loutre, its settlement with ANR, and how it allocated or identified the remediation expenses

it incurred to clean up the land it leased and occupied from those expenses and/or damages

outside of the land Denbury leased or occupied.                  Although Ironshore repeatedly requested

information from Denbury about whether any timber outside of the Delhi field and/or the Holt-

Bryant Unit was damaged as a result of the blowout; the value of any such damaged timber, and

an accounting of the clean-up expenses Denbury incurred cleaning up any pollution outside of

the Delhi fieldlH01t-Bryant Unit, Denbury has repeatedly refused to provide this critical

information. 1 In fact, on November 11, 2014, Denbury responded to numerous requests for

information from Ironshore by stating it was not "making a distinction in its claim between 'on-

lease' and 'off-lease' clean-up and related pollution costs," it could not identify the amount it

spent cleaning up pollution outside of the Delhi field/Holt-Bryant Unit because it did not

segregate those expenses from what it spent cleaning up pollution within the field, and it was not




1   See Exhibit M attached to PIs.' Mot. to Compel p. 1-2.
                                                             5
gomg to provide any further information about the Loutre settlement. 2                      Finally, although

Ironshore was made aware of a claim for loss of use of the ANR pipeline while the line was

being repaired, in December 2014, without Ironshore's knowledge or consent and in direct

violation of the voluntary payment clause contained in the Ironshore policy, Denbury entered

into a $14,000,000.00 binding settlement agreement with ANR.

        As a result of Denbury' s repeated failure to provide information supporting its claim, on

June 16,2015, Ironshore advised Denbury that while it would continue to investigate Denbury's

claim, based on the information provided by Denbury Ironshore must decline to accept, as being

covered property damage, AGLIC's payment of $9,900,000.00 to Loutre as that settlement

appears to be payment for damage to property that Denbury leased and occupied, which is

excluded from coverage under Exclusion 8, Damage to Property, contained in the AGLIe and

Ironshore policies. 3 Ironshore also advised Denbury that based on Denbury's inability to identify

the amount it spent cleaning up pollution outside of the Delhi fieldlHolt-Bryant Unit, Ironshore

must decline Denbury's demand that Ironshore accept AGLIC's payment of $6,443,636.00 in

what Denbury characterized as "off unit" clean up expenses.                      Finally, Ironshore advised

Denbury that as a result of AGUC's payment of $16,244,861.00 in uncovered claims, the

underlying AGLIC policy has not been exhausted and Ironshore's policy has not been triggered.




2 See Plaintiffs' November 11,2014 correspondence attached hereto as Exhibit 8. Further, it should be noted that
Plaintiffs claim in their Memorandum in Support of their motion to compel that following Ironshore's October 23,
2014 request for information that "Denbmy replied in earnest to each and every RFI" and filed suit thereafter on
February 19,2015 only after lronshore refused to accept or deny coverage. See PIs.' Memo. In Support of Mot. to
Compel p. 3. However, Denbury actually filed its first lawsuit against Ironshore and the other defendants in this
matter much earlier on October 14,2014, the same day Denbury claims it made its formal claim under lronshore's
policy. See Exhibit 4 attached hereto, a copy of the docket sheet, Denbmy's Petition and civil process request for
Denbury Resources Inc., et at. v. Ironshore Specialty Insurance Co., et at., Cause No. 2014-59947, in the 157th
Judicial District Court of Harris County, Texas, for the Court's ease ofreference
3 See Ex. M attached to PIs.' Mot. to Compel.



                                                        6
       There are three (3) policy limitations at the core of this insurance coverage dispute,

including the Property Damage exclusion contained in the Ironshore policy; the Blended

Pollution Endorsement; and the voluntary payment clause, which clearly, unambiguously,

and respectively exclude coverage for damage to property Denbury owns, rents or occupies;

coverage for remediation of pollution on land Denbury owns, rents or occupies; and which

prohibit the settlement of any claims without first obtaining Ironshore's written consent. Despite

the fact Ironshore has produced thousands of documents that include all of its relevant,

responsive, non-privileged documents as required by the Texas Rules of Civil Procedure,

Plaintiffs nonetheless seek recovery of information that is irrelevant and that will not lead to the

discovery of admissible evidence, as well as information that is protected by the attorney-client

and work-product privileges, which must be denied.

                                   III. SCOPE OF DISCOVERY

       While the Texas Rules of Civil Procedure allow Denbury a broad scope of discovery, a

discovery request must nonetheless be reasonably tailored to include only matters that are

relevant to the case. In re Alford Chevrolet-Geo, 997 S.W.2d 173, 180-81 (Tex. 1999); In re

American Home Assurance Co., 88 S.W.3d 370,373 (Tex.App.-Texarkana 2002, no pet.). A

litigant may not use discovery as a weapon, or as a fishing expedition. Id. The court accordingly

has the authority to limit discovery when the requests are unreasonably cumulative or

duplicative, or obtainable from a more convenient, less burdensome or less expensive source; or

when the burden or expense of the discovery outweighs its likely benefit. TEX.R.OV.P. 192.4; In

re Chevrolet-Geo, 997 S.W.2d at 181; In re American, 88 S.W.3d at 373. In general, a party

may obtain discovery regarding any subject matter that is not privileged, is relevant to the subject

matter of the pending action, whether it relates to the claim or defense of the party seeking

                                                 7
discovery or the claim or defense of any other party. TEX.R.CIv.PRO. 192.3. While the scope of

discovery is quite broad, it is nevertheless confined by the subject matter of the case and

reasonable expectations of obtaining information that will aid resolution of the dispute.

TEX.R.CIv.PRO. 192.3, cmt. 1 (citing In re American Optical Corp., 988 S.W.2d 711 (Tex. 1998)

(per curiam); K-Mart v. Sanderson, 937 S.W.2d 429 (Tex. 1996) (per curiam)).

                                 IV. ARGUMENT AND AUTHORITIES

        Plaintiffs assert in their motion to compel that they are entitled to responses to discovery

requests regarding Ironshore's underwriting, reserves, claims handling, reinsurance, claims

adjustment, and other areas because "the terms and conditions of Ironshore's policy are

ambiguous and/or illusory.,,4 Plaintiffs, however, have never asserted that any specific policy

provision, term, condition, exclusion or endorsement of Ironshore's policy is ambiguous.

Instead, the only mention of ambiguity in Plaintiffs' live petition is the single sentence that

claims "[e]xcess carriers and Marsh engaged in unconscionable conduct by selling insurance

policies with ambiguous and/or illusory coverage."s There is no assertion that any specific

policy language is ambiguous. To the contrary, Denbury asserts in its petition that "[t]here are

no applicable policy provisions, conditions or exclusions which preclude or limit the coverage

available to Denbury for these costs, or which mitigate the Excess carriers' obligations to

indemnify Denbury under the Excess policies.,,6

        The interpretation of a contract is governed first and foremost by the language contained

within the contract. Under Texas law, a court must "ascertain the true intent of the parties as

expressed in the instrument." Nat'l Union Fire Ins. Co. v. CBI Indus., Inc., 907 S.W.2d 517,520


4 PIs.' Memo. In Support of Mot. to Compel at 6.
5 PIs.' Second Supp. Am. Pet. at p. 22, (Tex. 1995) (internal citation omitted). Extrinsic evidence is only admissible to interpret a

contract if the contract language at issue is ambiguous. Id. Importantly, extrinsic evidence is not

admissible for the purpose of creating an ambiguity. Id. Thus, before Denbury can colorably

argue that the underwriting, reserves, claims handling, reinsurance, and claims adjustment

information it seeks is reasonably calculated to lead to the discovery of admissible evidence, it

must show that the Policy language at issue is ambiguous. In that regard, Denbury has failed to

even allege that a specific policy terms is ambiguous. Further, the Fifth Circuit has already held

the language at issue to be clear and unambiguous. Pioneer Exploration, L.L.c., 767 F.3d 503.

Extrinsic evidence is admissible only to resolve an ambiguity, not to manufacture one. Courts

accordingly have held that discovery of such extrinsic evidence is inappropriate until there has

been finding that contraq language is ambiguous.         For example, in In re American Home

Assurance Co., 88 S.W.3d at 377, the court held that a determination as to whether the disputed

policy language was ambiguous must precede efforts to discover extrinsic evidence "because

evidence would not be admissible that would conflict with the legal interpretation of that

provision." The court further noted that "discovery undertaken with the purpose of finding an

issue, rather than in support of an issue already raised by the pleadings, would constitute an

impermissible 'fishing expedition.'" Id.

           Importantly, Denbury has made no showing that the Policy is ambiguous. Instead, in one

sentence, Denbury has vague! y asserted that "[ e]xcess earri ers and Marsh engaged in

unconscionable conduct by selling insurance policies with ambiguous andlor illusory coverage."7

Denbury's bare assertion is plainly insufficient to show the Policy is ambiguous, as case law is

clear that mere dissension over the meaning of contract language does not render a contract


7   PIs.' Second Supp. Am. Pet. at p. 22, 'J[104.
                                                    9
ambiguous. See Columbia Gas Transmission Corp. v. New Vlm Gas, Ltd., 940 S.W.2d 587,589

(Tex. 1996) (an "ambiguity does not arise simply because the parties advance conflicting

interpretations of the contract").    Thus, the documents Denbury seeks are protected from

discovery, and are irrelevant to this action. Accordingly, Denbury's motion to compel should be

denied.

          By seeking to obtain evidence or testimony related to reasons why Ironshore issued the

policy or specific endorsements, Plaintiffs are attempting to use parole evidence to change the

express and clear terms (and the coverages) of the policies at issue and create an ambiguity in the

policies where there is none. The meaning of the policy and the intent of the parties must be

determined from the policy itself, not from extrinsic evidence. Carrabba v. Employers Cas. Co.,

742 S.W.2d 709, 716 (Tex.App.-Houston [14th Dist.] 1987, no writ) (holding disputed facts

related to the circumstances surrounding the purchase of the policy and the intent of the parties in

selecting the policy were not relevant and did not preclude summary judgment). "The only

relevant evidence is the actual policy." [d.

          Ironshore will now address the specific categories of requests Denbury has identified in

its motion to compel in which it seeks the Court's intervention.

    A. Denbury is Not Entitled to an Unredacted Complete Copy of the Claim File

          Under Texas law, Denbury is not entitled to an unredacted and complete copy of the

claim file and claim notes maintained by Ironshore's Third-Party Administrator, FARA, as it

would include documentation and notes protected from disclosure by the attorney-client and

work product privileges. See TEX.R.CIV.P. 192.5(a) and (b). Further, the Texas Rules of Civil

Procedure only provide for the disclosure of the existence and contents of any applicable

insurance agreement. See TEx.R.CIv.P. 192.3(f). In Loftin v. Martin, the Texas Supreme Court

                                                 10
held a request for "all notes, records, memoranda, documents and communications made that

[plaintiff] contends support its allegations" was so vague, ambiguous and overbroad as to amount

to "a request that [defendant] be allowed to generally peruse all evidence [plaintiff] might have."

776 S.W.2d 145, 148 (Tex. 1989). Denbury goes further here and actually requests the claim file

and notes not only for the present action but also claims handling information for other unrelated

claims.

          Denbury requests this Court enter an order compelling Ironshore to produce a copy of

"Denbury's unredacted claim file and claim notes as well as all communications by Ironshore to

third-parties relative to Denbury's c1aim."g Under Texas law, however, an insurer's investigative

files, such as the claim file and claim notes at issue, are not subject to discovery simply because

the plaintiff alleges bad faith and breach of contract claims in the same action. See Maryland Am.

Gen. Ins. Co. v. Blackmon, 639 S.W.2d 455, 458 (Tex. 1982). An insurer is entitled to assert a

privilege in response to actions for breach of contract and bad faith, so long as the insurer's

liability on the contract is undetermined. Id. at 457-58.                 Ironshore's contractual liability to

Denbury has not been determined. Therefore, Ironshore is entitled to assert the attorney-client

and work product privileges in response to Denbury's claims. Accordingly, Denbury is not

entitled to unredacted and complete claim file or claim notes.

          Regardless, upon review of the Amended Privilege Log produced by Ironshore to

Denbury, it demonstrates that only irrelevant documents or privileged documents and

communications remain in the file. 9 Ironshore retained counsel regarding Denbury's claim on



8PIs.' Memo. In Support of Motion to Compel at 11.
9See lronshore's Am. Privilege Log attached hereto as Exhibit 1; see also Randell Treadaway's Aff. attached hereto
as Exhibit 2. Also, see lronshore's Service of Affidavits in Support of its Objections and Privileges, attached hereto
as Exhibit 7, which served counsel of record with Randell Treadaway and Lee T. Sheridan's affidavits seven days
prior to the hearing on Denbury's motion to compel pursuant to Texas Rules of Civil Procedure 193.4(a).
                                                         11
April 24, 2014. During the course of that representation, Ironshore's counsel developed mental

impressions, prepared materials, and communicated with Ironshore regarding Denbury's claim.

A review of the Amended Privilege Log reflects internal discussions regarding communication

with counsel, as well as direct communications with counsel, which are protected by the work

product privilege. 1o Communications and correspondence with coverage counsel and defense

counsel in the instant lawsuit are protected from discovery by the attorney-client privilegeY

Communications among Ironshore's representatives are protected by the attorney-client privilege

and are not discoverable as such communications are "made for the purpose of facilitating the

rendition of professional legal services to" Ironshore and are not subject to a recognized

exception or otherwise waived. TEx.R.EvID. 503(b)(1)(D).            There is no exception to the

attorney-client privilege applicable to the communications among Ironshore personnel or with

regard to communications pertaining to the instant lawsuit, nor has Ironshore waived the

attorney-client privilege. The attorney-client privilege attaches to the complete communication

between the attorney and the client. In re JDN Real Estate-MckInney L.P., 211 S.W.3d 907,922

(Tex.App.-Dallas 2006, pet. denied). The subject matter of the information communicated is

irrelevant when determining whether the privilege applies. Id. The privilege attaches to legal

advice and factual information included in the completed communications between the attorney

and the client. Id.

           Denbury seeks unfettered access to everything in the claim file and notes on this matter.

Texas law has created privileges for work product and attorney-client communications which

prevent Denbury' s overly broad requests. However, in certain circumstances, documents that do

not fall under privileges discussed above are placed in a claim file. For example, it is common

10   See Am. Privilege Log attached as Ex. 1.
11   See Randell Treadaway's Aff. attached as Ex. 2.
                                                       12
          practice for a police report to be placed in a claim file. The act of placing a non-privileged

          document in a claim file does not change the document's status. Below is a list of documents

          that have been previously produced to Denbury in this matter in response to discovery requests,

          including a list of non-privileged documents that were placed in the claim file.

          07-17-15 Attachments to Ironshore's Answers and Responses to Denbury's Discovery

          1.        03-16-15 Attachmentto supplement ROR-Denbury original reservation
          2.        03-16-15 Ironshore supplemental ROR
          3.        06-16-15 Correspondence to Nizialek re: Ironshore coverage position
          4.        08-14-14 Ironshore ROR to Denbury
          5.        10-06-14 Von Hoff correspondence to Denbury re: tender of payment
          6.        10-23-14 Correspondence to Nizialek re: Denbury POL-RFI
          7.        3927045 Lead Zurich umbrella policy 2013-2014
          8.        Zurich Endorsement #14 issued 08-05-14

          07-23-15 lronshore Supplemental Responses to Denbury 1st RFP:

          1.        Certified copy of Ironshore ExcessProtect Commercial Excess Liability Policy No.
                    000988602 issued to Denbury Resources, Inc. effective 04/01113 to 04/01114

          09-04-15 Ironshore Supplemental Responses to Denbury 1s1 RFP:

          1.        02-06-15  Voice message from Nizalek
          2.        02-27-15  Email from Nizialek re Delhi - revised POL
          3.        03-16-15  Correspondence from Nizialek re: Denbury response to revised Ironshore POL
          4.        09-05-15  Correspondence to Nizialek re: Ironshore's Answers and Responses to
                              Denbury's Int-RFP-RFA-Privilege Log Document Production
          5.        3,164 pages of non-privileged claims file documents redacted, including:
               a)   All F ARA correspondence to Denbury;
               b)   All correspondence F ARA received from Denbury;
0'\
               c)   All proofs of loss submitted by Denbury;
M
......         d)   Correspondence from Zurich to Denbury;
 0
M              e)   Denbury pleadings with attachments;
 Q)
 b1)
               f)   Denbury's discovery to Ironshore;
 C':l
0-             g)   Ironshore's RORs and 6116115 coverage position issued to Denbury;
.-<            h)   Documents produced by Denbury;
N
If)
00
               i)   Denbury settlement agreements with ANR and Loutre Timber;
If)
N              j)   Policies issued to Denbury by Zurich, Ironshore, Alterra, AXIS and London (EED
t--
1.0
  ;...;
                    policy);
~
  Q)
               k)   Ironshore's counsel's correspondence to Denbury's counsel;
Ei
:::l
Z.....
  ;::
  Q)                                                       13
  Ei
  :::l
  (,)
  0
Q
"0
  Q)
1.C
'-2
  Q)
u
   1) Incident Action Plan and Cost Tracking Reports Denbury sent to FARA during incident
      response;
   m) Maps of Incident Area Denbury sent to FARA during incident response;
   n) VendorlInvoice Lists Denbury sent to FARA during incident response;
   0) Incident Organizational Chart Denbury sent to F ARA;
   p) LDEQ documents Denbury sent to FARA;
   q) Denbury reports to state agencies pertaining to incident and incident response;
   r) Photographs of incident Denbury sent to FARA;
   s) All non-privileged correspondence between FARA and other carriers; and
   t) All non-privileged claim notes (this is the additional 141 pages)
6.    141 pages of claims notes redacted
7.    10-23-14 Correspondence to Nizialekre: Denbury POL-RFI
8.    11-11-14 Correspondence from Nizialek re: Denbury response to Ironshore RFI

09-04-15 Ironshore's Supplemental Responses to Denbury's 2nd RFP:

1.     Internal organizational chart of the property and casualty claims department
2.     Declaration page from Policy No. KP-96708-0814 issued by Catlin Specialty Insurance
       Company

09-24-15 lronshore-FARA Response to Denbury's Deposition Document Request:

1.     Shabir Bengali ID
2.     Shabir Bengali CV
3.     Thomas Devine CV
4.     Thomas Devine driver's license
5.     Sanford Oster Resume and ID
6.     Lee Sheridan ID
7.     Lee Sheridan resume

09-25-15 Ironshore Second Supplemental Responses to Denbury 1st RFP:

1.     Amended non-privileged claim notes redacted
2.     Lee T. Sheridan Affidavit
3.     Randell E. Treadaway Affidavit

The non-privileged documents that have not been produced are wholly irrelevant to Denbury's

claims and will not lead to discoverable evidence. The remaining documents in the claim file are

irrelevant invoices, correspondence between counsel and Ironshore and/or FARA, litigation

materials, irrelevant reserves, defense counsel's j oint defense agreement, and documents

prepared in anticipation of litigation for Ironshore and Ironshore's representatives. Pursuant to

                                               14
Texas Rule of Civil Procedure, the documents are work product privilege as the documents were

created in anticipation of litigation, attorney-client privilege, joint defense privilege, or

irrelevant. 12

      B. Denbury's Request for Ironshore's Entire Underwriting Files is Irrelevant and it
         Seeks Information Protected by the Trade Secret Privilege

           Courts must "analyze disputes over insurance contracts under the well-established

principles of contract construction, attempting to determine the parties' intent through the written

language of the policy." Mid-Continent Cas. Co. v. Global Enercom Mgmt., Inc., 323 S.W.3d

151, 154 (Tex. 2010). If the insurance policy is not ambiguous, the court must enforce it as

written. Don 's Bldg. Supply, Inc. v. OneBeacon Ins. Co., 267 S.W.3d 20, 23 (Tex. 2008). "Parol

evidence is not admissible for the purpose of creating an ambiguity." CBI Indus., Inc., 907

S.W.2d at 520.

           Under the live pleadings to this case, Ironshore's underwriting files are irrelevant and

non-discoverable because Denbury has not pointed out any policy terms that it contends are

ambiguous. Denbury is merely seeking parole evidence to create an ambiguity. Specifically,

Denbury's single argument is that the "Excess carriers and Marsh engaged in unconscionable

conduct by selling insurance policies with ambiguous and/or illusory coverage.,,13 Denbury has

failed even to plead what terms it believes are ambiguous. Simply put, Denbury is seeking the

underwriting files as an impermissible fishing expedition for an ambiguity. As evidence, take

Denbury's Second Request for Production No. 51, which requests "[a]U documents related to or




12   See lronshore's Am. Privilege Log attached as Ex. 1.
13   PIs.' Second Supp. Am Pet. p. 22, 1104.
                                                            15
discussing how You Underwrite Energy Market insurance."14 This request is wholly unrelated to

Denbury, the policy at issue, or this litigation.

        Denbury offers no justification as to the relevance of the underwriting files, other than to

make a blanket statement, while citing an lllinois case, that "[u]nderwriting files have long been

held to be relevant to prove the meaning of disputed policy terms and an insurer's understanding

of those terms."15 This comes after failing to specify in its petitions any terms in Ironshore's

policy that Denbury contends are ambiguous and after Ironshore raised its discovery objections.

Denbury's argument now is to allege that the underwriting file is relevant to prove the meaning

of unspecified policy terms that are disputed. In the unlikely event this Court believes such

generalizations suffice to allege ambiguity and make any portion of the underwriting file

discoverable, this Court should exercise its discretion to narrowly tailor any production of the

file to those portions relevant as to specific policy provisions alleged to be ambiguous and for

which courts have not already held are unambiguous. See In re American Home Assurance Co.,

88 S.W.3d 370.

        However, notwithstanding the irrelevancy of these requests, Ironshore asserts that its

underwriting of the Energy Market; underwriting for any Ironshore policy, including the one at

issue; and underwriting of any Ironshore policy provision are confidential and trade secrets. 16

Texas Rule of Evidence 507 establishes a qualified privilege allowing a person to refuse to

disclose and to prevent others from disclosing trade secrets, provided the exercise of the

privilege will not tend to conceal fraud or otherwise work injustice. Trade secret issues are



14 See Ironshore's Objections and Responses to Denbury's Second Request for Production No. 51 attached as Ex. K

to PIs.' Mot. to Compel.
15 See PIs.' Memo. In Support of Mot. to Compel at 13.
16 See Lee T. Sheridan's Aff. attached hereto as Exhibit 3.


                                                      16
governed by state law. Aroson v. Quick Point Pencil Co., 940 U.S. 257, 265-66 (1979). A trade

secret is any fonnula, pattern, device or compilation of infonnation which is used in one's

business and presents an opportunity to obtain an advantage over competitors who do not know

or use it. Computer Assocs. Int'l Inc. v. Altai, Inc., 918 S.W.2d 453, 455 (Tex. 1996). When a

party asserts trade secret privilege, the trial court must determine: (1) whether the information

constitutes a trade secret, and (2) if so, the court must require the party seeking production to

show reasonable necessity for the requested materials. In re Union Pacific R.R. Co., 294 S.W.3d

589,591 (Tex. 2009).

          Ironshore's "business is underwriting and making insuring and indemnity decisions based

on that infonnation", and thus, documents related to Ironshore's underwriting of policies are

trade secretP The infonnation is not public knowledge and is not known outside of Ironshore' s

business because "Ironshore makes every effort to safeguard and protect its underwriting files

and processes from persons outside of lronshore.,,18 Ironshore considers its underwriting to be

confidential and trade secret such that it would be "irreparably harmed in the marketplace by

disclosing the information" because "[a]n insurance company's competitive advantage may be

preserved by its trade secrets related to underwriting" .19 Denbury must show a reasonable

necessity for Ironshore's underwriting files and documents in order to justify production. Which

it has not done.         Denbury claims in its motion to compel that Ironshore's refusal to pay

Denbury's claim after AGLIe paid its $25 million policy limit justifies production of all of

Ironshore's underwTiting infonnation and documentation. 20 However, as discussed in detail

above, there has not been any finding of ambiguity in any Ironshore policy provision and

17ld.
18ld.
19ld.
20   PIs.' Memo. In Support of Mot. to Compel at 13-14.
                                                          17
Ironshore's contractual liability in this matter has not been determined. Instead, there is case law

on point interpreting the relevant terms of the policies at issue in this matter. Denbury only seeks

Ironshore's underwriting materials in an attempt to improperly use parol evidence to create

ambiguity. Ironshore has asserted and supported is claim of trade secret privilege regarding its

underwriting information and documentation, and therefore, Denbury's motion to compel in this

regard should be denied.

    C. lronshore's Reserve Information is not Discoverable or Admissible

       As an initial matter, any discussion of the value of a potential legal claim likely is going

to be privileged. Nevertheless, whether or not Ironshore altered its reserves is not relevant to

whether Ironshore has indemnity obligations under the policy. First, such reserve information

cannot be considered to construe an unambiguous policy provision. Second, to the extent a

policy provision is ambiguous, reserve information does not shed any light to its interpretation.

Third, reserve information is irrelevant to any bad faith claim. Rather, the relevant questions in a

bad faith dispute are whether Ironshore knew it had indemnity obligations and whether Ironshore

had a bona fide dispute about its liability. See U.S. Fire Ins. Co. v. Williams, 955 S.W.2d 267,

268 (Tex. 1997) ("Evidence that only shows a bona fide dispute about the insurer's liability on

the contract does not rise to the level of bad faith.") The reserve information simply has no

beming on the outcome of whether the controlling policy had been exhausted by covered claims,

whether Denbury has demonstrated a loss within Ironshore's layer of coverage, or whether

exclusions apply. See In re American Home Assurance Co., 88 S.W.3d at 377 (holding that a

discovery order requiring documentation "regarding the setting of reserves for third-party claims

against the plaintiffs is improper because the information sought is not admissible and would not

lead to the discovery of admissible evidence. ").

                                                    18
       In In re American Home Assurance Co., 88 S.W.3d 370, the court concluded discovery of

reserve information was improper. Specifically, American Home involved a mandamus review

of a discovery order compelling discovery of various information, including insurance reserves.

ld. at 371-72. In the underlying matter, the insured brought suit against its various insurers,

claiming those insurers refused to indemnify it for third-party claims made on its environmental

policies. ld. at 374. Thereafter, the insured sued its insurers under various theories of recovery,

including, among others, breach of contract, fraud, declaratory judgment and violation of the

Texas Insurance Code, and the trial court compelled the insurers to produce information

including insurance reserves. ld.   Upon mandamus review, the Texarkana Court of Appeals

summarily concluded:

       [R]equiring documentation ... regarding the setting of reserves for third-party
       claims against the plaintiffs is improper because the information sought is not
       admissible and would not lead to the discovery of admissible evidence.

Id. at 377. The case instructs that discovery of such information is improper. Thus, the reserve

infonnation sought by Denbury is not discoverable under Texas law, and Denbury's motion to

compel in that regard should be denied.

       Further, where Texas law requires setting of reserves, such reserves are not admissions of

bad faith or unfair claims handling, and thus, are not discoverable.       Under Texas law, the

question of whether an insurer engages in bad faith or unfair claims handling does not

automatically make relevant the insurer's setting of loss or claim reserves. Indeed, in Texas, an

insurer is required to maintain reserves. Tex. Ins. Code Ann. § 421.001 (Vernon 2007). The

purpose of such statutes, enacted by Texas and other states, is to ensure that there is adequate

money available for insurers to pay their claims, and do not constitute admissions by the insurer

of any conduct, much less evaluation of liability in bad faith or unfair claims practice. See

                                                 19
Heights at Issaquah Ridge Owners Ass 'n v. Zurich American Ins. Co., No. C07-1045RSM, 2007

U.S. Dist. LEXIS 95213, at *6-7 (W.D. Wash. Dec. 13, 2007).             Texas law requiring the

maintenance and reporting of reserves creates obligations relevant to the financial condition and

business operations of the insurer. By complying, the insurer's establishment of loss reserves is

not an admission of any kind, is not a concession the insurer breached any duties owed to the

insured and does not constitute evidence the company has engaged in unfair claims practices.

Accordingly, the establishment of a mandatory reserve has no bearing upon an insurer's liability

in an action for bad faith or unfair claims practices.    Consequently, reserves information is

simply irrelevant to the issues here and Denbury's motion to compel should be denied in that

regard. See In re American Home Assurance Co., 88 S.W.3d at 377. Texas insurers who are

required to maintain loss or claim reserves as required by the Texas Department of Insurance

must not be penalized for compliance with that requirement. The use of loss or claims reserves

information by insureds in litigation against the insurer is improper where the setting of reserves

is in no way relevant and does not constitute an admission or concession of any kind, much less

an admission of bad faith or unfair claims practices.

       A common misconception exists that reserves are equivalent to an admission or valuation

by the insurer. In a matter of first impression determining disclosure of reserve information was

improper where same was not reasonably calculated to lead to discovery of admissible evidence,

the Colorado Supreme Court explained that "reserves should be not be equated with an

admission or valuation by the insurer" and that reserve amounts are only partially within the

insurer's control. Silva v. Basin Western, Inc., 47 P.3d 1184, 1189 (Colo. 2002) (en banc). At

least one legal journal instructs that a presumption exists against disclosure of reserve

information. See Sukel & Mike F. Pipkin, Discovery and Admissibility of Reserves, 34 TORT &

                                                20
INS. L. J. 191, 220 (Fall 1998). Although Denbury contends the amount of reserve set by

Ironshore in this case is discoverable, Denbury has not demonstrated in any fashion that the

reserve information is relevant to the claims or defenses asserted in this matter. To the contrary,

the amount of reserves established by Ironshore is not relevant and is not reasonably calculated

to lead to the discovery of admissible evidence on any claim or defense in this matter. As such,

Ironshore's objections to Denbury's Interrogatory No.9; First Set of Request for Production

Nos. 2 and 23; and Second Set of Request for Production Nos. 29, 30, and 31 should be

sustained.

    D. Denbury's Request to Compel Reinsurance Information Should be Denied

        Denbury asserts that its bad faith allegations "places additional facts at issue over and

above an ordinary insurance coverage action."21 Without citing Texas case law, it then broadly

claims that "Ironshore's reinsurance information and communications are, therefore,

discoverable to the extent 'the timing and content' of those documents can lead to the discovery

of admissible evidence concerning Ironshore's evaluation of Denbury' s claim or the validity or

application of policy provisions to Denbury's claim throughout Ironshore' s adjustment.,,22

        However, discovery of privileged material prepared by an insurer during its investigation

and evaluation of a claim is improper where the insurer's liability for the claim has not been

determined. See Blackmon, 639 S.W.2d at 458.                    Ironshore asserts that its risk management

through reinsurance is information that it keeps confidential and is trade secret. 23             Further,

Denbury's requests are moot because Ironshore has supplemented its discovery responses to

provide Denbury with a copy of the declarations page for its professional liability policy.


21 See PIs.' Memo. In Support of Motion to Compel at 15.
221d.
23 See Lee Sheridan's Affidavit attached hereto as Exhibit 3.

                                                         21
Accordingly, Ironshore's objections to Denbury's Interrogatory No.1; First Set of Request for

Production Nos. 26 and 27; and Second Request for Production No. 16 should be sustained.

Ironshore has supplemented its response to Second Request for Production No. 69 seeking any

insurance policy that may defend or indemnify Ironshore in this litigation and produced a copy

of the declarations page for professional liability insurance; therefore, this request is moot. 24

     E. Denbury's Requests Regarding "Similar Claims" is an Overly Broad Fishing
        Expedition in an Attempt to Harass Ironshore Before Ironshore's Contractual
        Liability in This Matter is Determined

        Denbury asserts that its discovery requests Interrogatory Nos. 10 and 12; First Request

for Production 4, 9, 10, 11, and 42; Second Request for Production 4-12 and 43-53; and Request

for Admission 52 seek information regarding similar claims. It should be kept in mind that.

" ... discovery is not only 'a tool for uncovering facts essential to accurate adjudication,' but also

'a weapon capable of imposing large and unjustifiable costs on one's adversary.'" In. re Alford

Chevrolet - Geo, 997 S.W.2d at 180.            As set forth by the Texas Supreme Court in Alford

Chevrolet - Geo, " ... discovery may not be used as a fishing expedition or to impose

unreasonable discovery expenses on the opposing party". Id. at 181. Plaintiffs' requests seek

irrelevant and likely inadmissible infonnation. Denbury's requests appear to be nothing more

than a fishing expedition and an attempt to impose large and unjustifiable costs on Ironshore. See

In. re American. Optical Corp., 988 S.W.2d 711; K-Mart Corp., 937 S.W.2d 429.

        In these requests, Denbury seeks documents and infonnation such as "[a]ll documents

related to discussing how to perform Your obligations as an insurer", "[aJ11 documents by and

between You and any other Person related to or discussing Your failure to comply with Texas


24See Ex. L attached to PIs.' Motion to Compel, lronshore's Second Supp. Objections and Responses to Denbury's
Second Request for Production, with the attached, produced declarations page.

                                                     22
Insurance Code § Sec. 542.005-542.012", all complaints received by Ironshore, all documents

discussing Ironshore's reporting under the Texas Insurance Code, all petitions filed against

Ironshore by an Energy Market policyholder, all petitions filed by Ironshore against an Energy

Market policyholder within last five years, all documents discussing how Ironshore underwrites

Energy Market insurance, all documents discussing Iron shore , s methods for adjusting claims, all

documents related to how Ironshore selects claims adjusters, "how many times has Ironshore

denied coverage for pollution cleanup costs because the policyholder owned, rented, or occupied

the premises where pollution occurred", "[i]dentify each and every lawsuit in the past five (5)

years in which You have been involved in which insured claimed the following with respect to

the Ironshore Excess Policy ... ", "[a]l1 manuals, directives, guidelines, procedures, training

materials, checklists, policy manuals and/or company policies that describe the method You use

to investigate claims ... ", "[a]ny and all materials, documents, statements and/or files that reflect

complaints and/or lawsuits filed by Ironshore's insureds against Ironshore ... ", "[a] complete list

of any and all cases in which Ironshore has filed and/or otherwise asserted a claim for

declaratory judgment regarding its obligations to its insureds for claims under Commercial

Excess Liability Policies it issued", and "[a] complete list of any and all cases initiated by

Ironshore insureds against Ironshore asserting one or more violations of the Texas Insurance

Code" to demonstrate a few. 25 Ironshore objected to these requests on the grounds that they

were overbroad, vague, unduly burdensome, harassing, an impermissible fishing expedition, not

relevant to the subject litigation nor reasonably calculated to lead to the discovery of admissible




25 See Ironshore's Objections and Responses to Denbnry's Second Set of Requests for Production, attached to PIs.'
Motion to Compel as Exhibit K; see also Ironshore's Objections and Responses to Denbury's First Set of
Interrogatories and Request for Production, attached to PIs.' Motion to Compel as Exhibit J.
                                                       23
evidence, not limited to Denbury or to any particular policy, and fails to describe the item

requested with reasonable particularity.26

        Without limitation, Denbury's discovery requests are a fishing expedition, and "fishing"

for evidence is impermissible. K Mart Corp., 937 S.W.2d at 431.             Although the scope of

discovery is broad, requests must show a reasonable expectation of obtaining information that

will aid in the dispute's resolution. In re CSX Corp., 124 S.W.3d at 152. Because the trial court

may compel discovery only on matters that are relevant to the subject matter of the pending

action, the burden to demonstrate that the requested information falls within the scope of

discovery is on the party propounding the discovery. In re TIG Ins. Co., 172 S.W.3d 160, 167

(Tex.App.-Beaumont 2005, no pet.).           Denbury has failed to meet its burden.       It appears

Denbury is using its requests simply to explore. Discovery requests relating to other policies not

at issue in Denbury' s petitions, other lawsuits filed by and against Iron shore , complaints received

by Ironshore, and a complete list of Ironshore' s declaratory judgment lawsuits are overbroad and

not relevant to the subject litigation, and thus, are beyond the scope of discovery. Denbury's

requests would require a file-by-file search of the potentially responsive files.       Ironshore is

requesting this Court to sustain its objections to these requests because on their face they are

improper.

    F. Denbury is Not Entitled to Ironshore's Investigation Materials

        Only where a contract is first determined to be ambiguous may the courts consider the

parties' interpretation, see Sun Oil Co. v. Madeley, 626 S.W.2d 726, 732 (Tex. 1981), and admit

extraneous evidence to determine the true meaning of the instrument. See R & P Enterprises v.

LaGuarta, Gavrel & Kirk, Inc., 596 S.W.2d 517, 518 (Tex. 1980). As with any contract, absent


26ld.

                                                  24
a pleading of ambiguity, the courts will interpret the meaning and intent of an insurance policy

from the four comers of the document without the aid of extrinsic evidence. Carrabba, 742

S.W.2d at 716 (citing Houston Lighting & Power Co. v. Tenn-Tex Alloy & Chemical Corp., 400

S.W.2d 296, 300 (Tex. 1966)). Unambiguous provisions cannot be varied by parol evidence of

surrounding circumstances or the parties' subjective intent. Id. The only relevant evidence is the

actual policy. Id.

        Denbury claims entitlement to an unredacted copy of the claim notes in this matter

because it has asserted a bad faith claim against Ironshore in this lawsuit. Under Texas law, an

insurer's investigative files are not subject to discovery simply because an insured alleges bad

faith and breach of contract claims in the same action. See Maryland Am. Gen Ins. Co. v.

Blackmon, 639 S.W.2d 455, 458 (Tex. 1982). There, as here, the plaintiff sued its insurer on

theories of breach of contract and bad faith (including violations of the Texas Insurance Code)

arising out of the insurer's denial of a third-party claim, and sought discovery of materials

prepared by the insurance company in connection with its investigation and evaluation of the

underlying claim. See id. at 456. The insurer refused to produce the materials, citing Rule 186b

of the Texas Rules of Civil Procedure and the attorney-client privilege. 27 Id. The trial court

granted the plaintiffs motion to compel and ordered the insurer to produce all documents

requested by the plaintiff. Id. at 457. In a subsequent mandamus proceeding, the Texas Supreme

Court held the trial court abused its discretion by ordering the insurer to produce the materials in

question. Id. The court determined the materials were privileged and reasoned that "if a plaintiff

attempting to prove the validity of a claim against an insurer could obtain the insurer's

investigative files merely by alleging the insurer acted in bad faith, all insurance claims would

27 Rule 193 of the Texas Rules of Civil Procedure embodies the subject matter of former 186b, which has been

repealed. See TEX.R.CIV.P. 186-189, comments.
                                                    25
contain such allegations." [d. at 457-58. The court held an insurer is entitled to assert a privilege

in response to actions for breach of contract and bad faith, so long as the insurer's liability on the

contract is undetermined. [d. at 458. Blackmon is on point because Ironshore's contractual

liability has not been determined. Therefore, Ironshore is entitled to assert the attorney-client

and work product privileges in response to Denbury's requests for information and documents

regarding the investigation of Denbury' s claims. As such, Denbury is not entitled to unredacted

claim notes or claim files, and Denbury's motion in this regard should be denied.

      G. Denbury is Not Entitled to Documents or Information Regarding Ironshore's
         Handling of Other Claims or Other Policies

           Denbury seeks a litany of documents unrelated to the facts of Denbury's claim or the

current litigation, and it relies on Aztec Life Ins. Co. of Texas v. Dellana, 667 S.W.2d 911

(Tex.App.-Austin 1984, orig. proceeding) in support of its requests for discovery of other claim

files from other claims; Denbury contends these would be germane to its bad faith claim. 28

However, Aztec is easily distinguishable. There, the plaintiff's suit for breach of the insurance

contract was tried first and the district court rendered judgment for plaintiff upon a jury verdict.

Id. at 913. The district court specifically "reserved the balance of [plaintift]'s [extra-contractual]

claims for separate trial at such time as discovery was complete." !d.          Accordingly, after a

determination that plaintiff was entitled to insurance coverage, the court allowed discovery on

plaintiff's bad faith, violation of the Texas Insurance Code, and punitive damages claims. Id. at

913-14. Here, there has not been a determination of Ironshore's contractual liability to Denbury.

Thus, discovery of other claim files and other policies unrelated to Denbury is irrelevant and

improper at this time.



28   Pis.' Memo. In Support of Mot. to Compel at p. 12.
                                                          26
          Also, Aztec involved a suit by a policyholder against an insurance company for an alleged

bad faith denial of an insurance claim when the insurer had a duty of good faith and fair dealing.

The Third Court of Appeals ultimately allowed discovery of the defendant insurance company's

files that related to claims that had been denied under the same pre-existing illness or condition

under which the plaintiff's claim had been denied specifically because the plaintiff pled that

Aztec's denial "evidence[d] a common scheme and design on [Aztec's] part to avoid liability."

ld. at 913. The court's requirement of pleading the presence of a common scheme or design in a

bad faith claim against an insurance company is directly stated in the court's holding: "This

Court has concluded that Aztec should be ordered to produce those files ... in that those files may

well contain information relevant to [the plaintiff's] claim that Aztec was engaged in a course of

dealing that was unfair or deceptive in the business of insurance." [d. at 915. "[E]vidence ... that

Aztec had consistently denied claims upon the basis of the exclusion without reasonable

investigation ... is generally admissible when the other acts are so closely connected with the act

charged so as to disclose a plan or scheme." [d. In contrast, Denbury has not pled that Ironshore

was involved in a bad faith common scheme or design that has caused Denbury injury. Instead,

Denbury alleges that Ironshore failed to reasonably investigate Denbury' s claims for coverage. 29

      H. Ironshore has Produced all Relevant, Non-Privileged Documents Concerning
         Denbury's Policies

           In this category of discovery requests identified by Denbury, "Denbury's Policies",

Denbury seeks to obtain documents from Ironshore under such requests as:

           Second Request for Production No.1: All Documents related to or discussing the
           Policies.




29   PIs.' Second Supp. Am Pet. at p. 23.
                                                  27
      Second Request for Production No.2: All Documents related to or discussing the
      Ironshore Policy.

       Second Request for Production No.3: All Documents related to or discussing the
       Blended Pollution Endorsement.

      Second Request for Production No.4: All Documents related to or discussing the case
      Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed.Appx. 960 (5 th Cir. 2(10).

       Second Request for Production No.5: All Documents related to or discussing the case
       Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL 3557541 (W.D.La. 2(13).

      Second Request for Production No.7: All Documents related to or discussing pollution
      dean-up Underwriting for the Energy Market. This request is limited to the last five
      years.

       Second Request for Production No. 13: All Documents related to or discussing the
       Ulzderwriting of any Umbrella Policy provision You contend excludes coverage for
       Denbury's Claim.

       Second Requestfor Production No. 22: Any invoice You sent to Denbury.

       Second Request for Production No. 23: All Documents related to or discussing any
       invoice You sent to Denbury.

       Second Request for Production No. 32: All documents related to or discussing Your
       compensation by Denbury.

       Second Request for Production No. 37: All Documents related to or discussing Your
       interactions with Marsh related to or discussing Denbury.

       Second Request for Production No. 41: All documents related to or discussing Your
       interactions with Axis related to or discussillg Denbury.

       Secolld Request for Production No. 59: All documellts exchanged between You and
       any other PerSOIl related to or discussing Denbury.

       Second Requestfor Production No. 62: All Documents exchallged by and between You
       alld any other Person related to or discussing the Policies.

       lronshore objected to most of these requests as being overbroad, vague, unlimited in time or

scope, failing to describe the item with reasonable particularity, seeking ilTelevant documents not

reasonably calculated to lead to the discovery of admissible evidence, and an impermissible fishing


                                                28
expedition. When a request is overly broad as a matter of law, the presentation of evidence is

unnecessary to decide the matter. In re Am. Optical, 988 S.W.2d at 712. Requests must show a

reasonable expectation of obtaining information that will aid in the dispute's resolution. In re

CSX Corp., 124 S.W.3d at 152. Thus, discovery requests must be "reasonably tailored" to

include only relevant matters. !d. As is self-evident, the requests are overly broad on their face;

they are not narrowly tailored to include only relevant matters. Because discovery is limited to

matters that are relevant to the case, requests for information that are not reasonably tailored as

to time, place, or subject matter amount to impermissible "fishing expeditions." See In re CSX

Corp., 124 S.W.3d 149, 152 (Tex. 2003); Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex.

1995).

         Further, as identified in the list of documents already produced above and as reflected in

lronshore's amended privilege log, Ironshore has produced all relevant, non-privileged

documents responsive to Denbury's requests. Accordingly, Denbury's motion to compel in this

regard should be denied.

    I. Ironshore's Claims Handling Procedures are Irrelevant to this Litigation and
       Protected by Trade Secret Privilege

         In Interrogatory Numbers 13 and 21; First Request for Production 4, 13, 14, 15, 19, 41,

42 and 46; Second Request for Production 25-30, 43, 52, and 53; and Request for Admission 51

Denbury seeks to obtain from Ironshore various documents and materials concerning the training

of claim representatives and adjusters to handle claims and policy and procedure manuals for

guidelines provided to claim representatives in insurance claims. Denbury has not satisfied its

burden to show Ironshore's claim policies and procedures are relevant and reasonably necessary

such that the Court should order production despite the trade secret status of the information


                                                 29
sought. 30 Moreover, Ironshore does not have guidelines which pertain ONLY to Denbury's

policy. Ironshore does have claim policies and guidelines which relate to all its policies, which

further reinforces Ironshore's argument they should be protected.

           Texas Rule of Evidence 507 establishes a qualified privilege allowing a person to refuse

to disclose and to prevent others from disclosing trade secrets, provided the exercise of the

privilege will not tend to conceal fraud or otherwise work injustice. Trade secret issues are

governed by state law. Aroson, 940 U.S. at 265-66. A trade secret is any formula, pattern, device

or compilation of information which is used in one's business and presents an opportunity to

obtain an advantage over competitors who do not know or use it. Computer Assocs. Int'l Inc.,

918 S.W.2d at 455. When a party asserts trade secret privilege, the trial court must determine:

(1) whether the information constitutes a trade secret, and (2) if so, the court must require the

party seeking production to show reasonable necessity for the requested materials. In re Union

Pacific R.R. Co., 294 S.W.3d at 591.

           Ironshore's claim policies and procedures are trade secret. The information is not public

knowledge and is not known outside of Iron shore , s business. 31 Ironshore considers the claim

policies and procedures to be confidential and proprietary.32 Courts routinely protect similar

information. See e.g., Cohen v. Metropolitan Life Ins. Co., No. 00CV6112, 2003 WL 1563349

(S.D.N.Y. Mar. 26, 2003) (finding the "Best Practices Manual" and "Claims Management

Guidelines" of the defendant insurance company were protected); Republic Services, Inc. v.



30 See Lee Sheridan's Aff. attached hereto as Ex. 3, stating that lronshore's claim policies and procedures "have

been developed to provide Ironshore's clients with claims handling services" and "[i]f those materials were
disclosed in writing or by word of mouth to Ironshore's competitors, lronshore's competitive advantage over other
insurance companies, adjusting firms, and other third party administrators would be jeopardized."

31   See Lee Sheridan's Aff. attached hereto as Ex. 3.
32ld.

                                                         30
Liberty Mut. Ins. Companies, No. 03CV494, 2006 WL 1635655 (E.D. Ky. June 9, 2006)

(protecting claims handling and training manuals); Adams v. Allstate Ins. Co., 189 F.R.D. 331

(E.D. Pa. 1999) (company's claims manuals and training materials were to be kept confidential).

Denbury must show a reasonable necessity for the claim policies and procedures in order to

justify production. Denbury claims in its motion to compel that they may show how Ironshore

applied the ambiguous policy provisions at issue and may provide guidance on how adjusters

should read the policy.33 However, as discussed in detail above, Denbury has not identified a

singly policy provision that it contends is ambiguous, nor has there been any finding of

ambiguity. Instead, Denbury has presented merely pretextual reasons for compelling production

of Ironshore' s claims policies and procedures.

           The Texas Supreme Court has repeatedly stated discovery requests must be reasonably

tailored to include only matters relevant to the case. In re American Optical Corp., 988 S.W.2d

at 713; see also Olinger v. Curry, 926 S.W.2d 832, 835 (Tex.App.-Fort Worth, orig.

proceeding) (reiterating that discovery is limited to relevant matters).   Denbury asserts that

"Ironshore's claim manuals may provide guidance on how adjuster should read the Policy" and

these "resources may similarly contain infonnation resolving the Policy provisions Denbury

alleges to be ambiguous such as lronshore's course of dealing related to the adjustment of claims

under similar policy forms or for similarly situated energy policyholders.,,34 However, again,

Ironshore's contractual liability has not been determined and Denbury has not asserted a single

provision to be ambiguous. Because Ironshore's claim policies and procedures are not relevant

to the adjudication of the coverage issues in this lawsuit, and they are privileged, Ironshore

should not be compelled to produce its claim policies and procedures.

33   PIs.' Memo. In Support Mot. to Compel at 16-17.
34   PIs.' Memo. In Support of Motion to Compel at 17.
                                                         31
     J. Denbury's Other Requests

        Denbury's First Request for Production 6 and Second Request for Production 56 are

moot because Ironshore has supplemented its responses and provided Denbury with an

organizational chart of its property and casualty claims section. 35 Also, Interrogatory No.2 is

moot because Ironshore has supplemented its answer to provide the requested inforrnation. 36

Denbury's requests for Iron shore , s advertisement and marketing materials for its Commercial

Excess policies and policies for the Energy Market are wholly irrelevant to the subject litigation,

overbroad, harassing, an impermissible fishing expedition, and not reasonably calculated to lead

to the discovery of admissible evidence. 37 Denbury's Second Request for Production 36 seeks

"All documents related to or discussing Denbury's termination of Marsh."                           Despite being

irrelevant, overly broad, failing to describe with reasonably particularity the item requested, and

not reasonably calculated to lead to the discovery of admissible evidence, Ironshore has indicated

that it has produced any relevant documents. 38

     K. Ironshore's Discovery Objections are Valid and Are Not Obscured by Unfounded
        Objections

        Denbury complains that Ironshore's objections to various discovery requests should be

overruled because its responses "are obscured by Ironshore's unfettered reliance on unfounded

objections."39 On the contrary, the objections were specific and well..:founded in each case. Each

objection is fully supported by the applicable Rules of Civil Procedure and previous case law


35 See Ironshore's supplemental discovery responses attached as Ex. L to PIs.'s Mot. to Compel, which includes the
attached organizational chart.
36 See lronshore's Second Supp. Objections and Answers to Denbury's First Set ofInterrogatories attached as Ex. L
to PIs.' Mot. to Compel at 7-9.
37 See Ironshore's Objections to First Request for Prod. 12, First Interrogatory 4, and Second Request for Production
65, attached as Exhibit K to Pis.' Mot. to Compel.
38 See lronshore's Response to Denbury's Second Request for Production No. 36 attached as Ex. K to PIs.' Mot. to
Compel.
39 Pis.' Memo. In Support of Mot. to Compel at 18.

                                                         32
relating to discovery objections. The following is a list of some of the objections at issue and

support therefor:

   (a) Not within scope of discovery - TEX.R.CIV.P. 192.3;

   (b) Unduly burdensome, frivolous, oppressive and constitutes unnecessary harassment -
       TEx.R.CIv.P. 192.4;

   (c) Materialslinformation equally available/obtainable from some other source -
       TEX.R.CIv.P. 192.4, Crown Central Petroleum Corp. v. Garcia, 904 S.W.2d 125 (Tex.
       1995);

    (d) Information is privileged and non-discoverable work product - TEx.R.CIv.P. 192.5;

    (e) The discovery request constitutes nothing more than a "fishing expedition" - Loftin v.
        Martin, 776 S.W.2d 145 (Tex. 1989);

    (f) Said discovery request is overly broad - In re American Optical Corp., 988 S.W.2d 711
       (Tex. 1998), see TEX.R.CIV.P. 192, cmt. 1;

    (g) Request is vague, ambiguous and overbroad and fails to describe the item of which
        discovery is requested with reasonable particularity - TEx.R.CIv.P. 196;

    (h) Trade secret privilege - TEX.R.EvID. 507, In re Continental General Tire, Inc., 979
        S.W.2d 609 (Tex. 1998).

    (i) Attorney-client privilege - TEX.R.EvID. 503, In re XL Specialty Ins., 373 S.W.3d 46
        (Tex. 2012); and

    (j) Joint-defense privilege - TEX.R.EvID. 503(b).

Ironshore has properly complied with the applicable Rules of Civil Procedure and propounded

proper and well-founded objections to the discovery requests. Thus, said objections should be

considered by this Court.

    L. Ironshore has Properly Asserted the Joint Defense Privilege ("Allied Litigant
       Privilege") to the Joint Defense Agreement Between Defendants' Counsel

        Denbury complains that Ironshore's privilege log and supplemental privilege log are

insufficient to establish that communications were made "between a client, or the client's lawyer,


                                                33
to another party's lawyer, not the other party itself, and (2) the communication was made 'in the

context of a pending action."'4o These complaints are now moot as on September 25, 2015,

Ironshore     served    Denbury      with    its   Amended       Privilege     Log     identifying privileged

correspondence, including recipients and dates. 41 The privilege log identifies correspondence

between defense counsel and their client, Ironshore, regarding the joint defense agreement

between counsel for the other excess carriers.               Texas courts "have generally applied Rule

503(b)(1)(C) to joint defense situations where multiple defendants, represented by separate

counsel, work together in a common defense." In re XL Specialty Ins., 373 S.W.3d at 51; see

also In re Daleo, 186 S.W.3d 660, 666 (Tex.App.-Beaumont 2006, no pet.) ("When applicable,

the joint defense privilege cloaks communications with confidentiality where a joint defense

effort or strategy has been decided upon and undertaken by the parties and their respective

counseL") .

        Following AGLIC's reversal of its decision to deny coverage to Denbury, and while the

various lawsuits against Denbury were pending, counsel for the excess carriers entered into a

Joint Defense Agreement. This agreement and the correspondence related thereto are protected

by the attorney-client and work product privileges. The allied-litigant privilege is an exception

to the rule that disclosure of privileged information to third parties waives the privi1ege. 42 In re

XL Specialty Ins., 373 S.W.3d at 50.

        This Court should not limit the pending action requirement to this adversary proceeding.

Otherwise counsel for allied counsel would be placed in the position of having to file a lawsuit


40 PIs.' Memo. In Support of Mot. to Compel at 25.
41 See Ironshore's Am. Privilege Log attached hereto as Exhibit 1.
42 In In re XL Specialty, 373 S.W.3d at 50,52, the Texas Supreme Court stated that although the privilege defined in
TEX.R.EvID. 503(b)(l)(C) has been called many things by the courts - the "joint-client" privilege, the "joint-
defense" privilege, and the "common-interest" privilege - it is most accurately described as the "allied-litigant
privilege."
                                                        34
against Denbury first without having the privilege protection of communications with allied

counsel as to the underlying facts and potential strengths and weaknesses of any actions. Indeed,

actions relative to this lawsuit were pending. On October 14, 2014, Denbury filed its first

lawsuit against Ironshore and the other Excess Carriers in this matter in Denbury Resources Inc.,

et al. v. Ironshore Specialty Insurance Co., et ai., Cause No. 2014-59947, 157th Judicial District

Court of Harris County, Texas. 43

     M. Denbury's Request for Sanctions is Unjustified and Improper

        In its memorandum in support of its motion to compel, Denbury requests sanctions

against Ironshore. 44 However, pursuant to Judge Randy Wilson's court procedures, "[s]anctions

should not be requested unless the opponent has violated a previous order." No such order

pertaining the relevant discovery issues in this matter has been entered. Accordingly, a request

for sanctions is not appropriate. Further, as detailed above, Ironshore is substantially justified in

raising its tailored objections and privileges to Denbury's overbroad, irrelevant discovery

requests that are not narrowly tailored to seek the discovery of non-privileged documents.

     N. Ironshore's Objections to Certain Corporate Representative Deposition Topics
        Listed in Denbury's Deposition Notices for Ironshore and FARA Should be
        Sustained

        Ironshore incorporates fully herein its objections stated in its Motion for Protective Order

to Plaintiffs' Deposition of Sanford Oster as the Designated Corporate Representative of

Ironshore and in its Motion for Protective Order to Plaintiffs' Deposition of the Designated

Corporate Representative of FARA, attached hereto as Exhibits 5 and 6, respectively. For the




43 A copy of the docket sheet, Denbury's Petition and civil process request for Denbury Resources Inc., et al. v.
Ironshore Specialty Insurance Co., et at., Cause No. 2014-59947, in the 157th Iudicial District Court of Harris
County, Texas is attached hereto as Exhibit 4, for the Court's ease of reference.
44 PIs.' Memo. In Support of Mot. Compel at 8.

                                                       35
reasons stated in Ironshore's motions for protective order, Ironshore's objections should be

sustained.

     O. Denbury's Interrogatory Nos. 10 - 21 Exceed the Number of Interrogatories,
        Including Subparts, Allowed by the Texas Rules of Civil Procedure

        Denbury's Interrogatory Nos. 10 - 21 violate Rule 190 and 197 of the Texas Rules of

Civil Procedure in that the number of interrogatories, including subparts, exceeds twenty-five

(25), and this objection was asserted in response to these Interrogatories. 45 Rule 190.3 allows for

twenty-five (25) interrogatories and then specifies "[e]ach discreet subpart of an interrogatory is

considered a separate interrogatory." TEX.R.CIV.P. 190.3(b)(3).                     Including the subparts of

Denbury's Interrogatories, Denbury has served more than twenty-five Interrogatories.

Accordingly, Ironshore's objections to these Interrogatories should be sustained.

        WHEREFORE, PREMISES CONSIDERED, Defendant Ironshore Specialty Insurance

Company requests that the Court sustain its objections, deny Plaintiffs' motion to compel, and

provide such other and further relief to which Ironshore Specialty Insurance Company may be

entitled.




                           [SIGNATURE BLOCK ON FOLLOWING PAGE]




45See Ironshore's Objections and Answers to DenbUly's First Set of Interrogatories attached as Ex. J to Pis.' Mot. to
Compel.
                                                         36
      Respectfully submitted,

      BROWN SIMS, P.e.


By: lsI James D. Johnson
        Mark C. Clemer
        Texas Bar No. 04372300
        James D. "J.D." Johnson
        Texas Bar No. 24085918
        Michelle Richard
        Texas Bar No. 24093037
        Tenth Floor
         1177 West Loop South
        Houston, Texas 77027-9007
        Telephone: (713) 629-1580
        Facsimile: (713) 629-5027
        mc1emer@brownsims.com
        jjohnson @brownsims.com
        mrichard@brownsims.com
             and
       Randell E. Treadaway (admitted pro hac vice)
       LA Bar No. 01624
       Brad D. Ferrand (admitted pro hac vice)
       LA Bar No. 29860
       ZAUNBRECHER TREADAWAY, L.L.c.
       406 N. Florida Street, Suite 2
       Covington, Louisiana 70433-2907
       Telephone: (985) 871-8787
       Telefax: (985) 871-8788
       randy@ztlalaw.com
       brad@ ztlalaw .com
       COUNSEL FOR DEFENDANT IRONSHORE
       SPECIALTY INSURANCE COMPANY




                37
                                CERTIFICA TE OF SERVICE

       This will certify that a true and correct copy of the foregoing pleading has been sent to all
counsel of record via U.S. mail and/or e-mail on this the 30th day of September 2015:

Phillip D. Nizialek, T .A.
Sarah E. Stogner
Jacqueline M. Brettner
CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC
1100 Poydras St., Ste. 3100
New Orleans, LA 70163
Phone: (504) 585-3800
Fax: (504) 585-3801
nizia1ek@carverdarden.com
stogner@carverdarden.com
brettner@carverdarden.com
Counsel for Plaintiffs

Michael S. Knippen
David Rock
James M. Eastham
Kimberly Hansen Petrina
TRAUB, LIEBERMAN, STRAUS & SHREWSBERRY, LLP
303 W. Madison, Suite 1200
Chicago, illinois 60606
Phone: (312) 332-3900
Fax: (312) 332-3908
mknippen@traublieberman.com
drock@traublieberman.com
jeastham@traublieberman.com
kpetrina@ traublieberman .com
Counsel for Defendant Axis Surplus Insurance Company

C. Henry Kollenberg
Melinda M. Riseden
CRAIN, CATON & JAMES, P.C.
1401 McKinney Street
17 th Floor, Five Houston Center
Houston, Texas 77010
Phone: (713) 658-2323
Fax: (713) 658-1921
hkollenberg@craincaton.com
mriseden@craincaton.com
Counsel for Defendant Marsh USA, Inc.


                                                 38
         Marc J . Wojciechowski
         WOJCIECHOWSKI & ASSOCIATES,   P.C.
         1747 Kuykendahl Road, Suite 200
         Spring, Texas 77379
         Phone: (281) 999-7774
         Fax: (281) 999-1953
         marc@wojolaw.com
                 and
         Michael D. Mulvaney
         Christopher e. Frost
         Josh B. Baker
         MAYNARD, COOPER & GALE, P.e.
         2400 Regions/Harbert Plaza
         1901 Sixth Avenue North
         Birmingham, AL 35203
         Fax: (205) 254-1999
         mmulvaney@maynardcooper.com
         cfrost@maynardcooper.com
         jbaker@maynardcooper.com
         Counselfor Defendant Alterra Excess & Surplus Insurance Company




                                                               lsi James D. Johnson
                                                                James D. "J.D." Johnson




0'\
t')

'+-<
  0
0'\
t')
     1, Chris Da:niel,District Clerk ofHarrls
    County, Texas certify that tins is a tl1.!e and
    correct copy of the original record fIled and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    \'~~.tness my official hand and seal of office
    this October 22.2015


     CertHled Document Number:         67258521




     Cnds Daniel, DISTRICT CLERK
     KURIS C01JNT'l, TE){.A5




In accordance with Texas Government Code 406JH3 electronically transmitted authenticated
documents are 'valid. If there is a question regarding the validity of this document and or seal
please e-mail suppod@hcdistrictde.rk.com
                                      CAUSE NO. 2015-09546


DENBURY RESOURCES INC. and                       §       IN THE DISTRICT COURT
DENBURY ONSHORE, LLC                             §
                                                 §
                       Plaintiffs                §
VS.                                              §       157th mDICIAL DISTRICT
                              §
IRONSHORE SPECIALTY INSURANCE §
COMPANY, ALTERRA EXCESS &     §
SURPLUS INSURANCE COMPANY,    §
AXIS SURPLUS INSURANCE        §                          HARRIS COUNTY, TEXAS
COMPANY, and MARSH USA INC.   §
                              §
                Defendants    §


                     IRONSHORE SPECIALTY INSURANCE COMPANY'S
                             AMENDED PRIVILEGE LOG

       COMES NOW, Defendant Ironshore Specialty Insurance Company (hereinafter

"Ironshore" or "Defendant"), pursuant to Rule 193.3 of the Texas Rules of Civil Procedure, and

submits the following Amended Privilege Log describing infonnation and/or material withheld

from production; the date and a description of the material; and the privilege or privileges asserted:

Item   PARA BATES DATE            Description of Document                                 Privilege

       0001           08/04115    FARA Invoice to Ironshore                               Irrelevant
                                                                                          Atty. Client

2      0002 - 0018    06/30115    Correspondence from Defense Counsel to FARA             Work Product
                                  Re: Invoices                                            Atty. Client
                                                                                          Irrelevant

3      0019           07/06/15,   Correspondence between FARA & Ironshore                 Work Product
                      07/14115    Re: Invoices                                            Atty. Client
                                                                                          Irrelevant

4      0020 - 0024    06/24/15,   Corresp. between Defense Counsel, FARA & Ironshore      Work Product
                      07/06115,   Re: FARA file; Defense Counsel Memorandum               Atty. Client
                      07/14115

5      0047 - 0048    06/24115    Defense Counsel Litigation Budget to FARA & Ironshore   Work Product
                                                                                          Atty. Client
                                                                                          Irrelevant


                                              EXHIBIT

                                       I             I
         6    0049 - 0050   06/24/15,   Corresp. between Defense Counsel, FARA & Ironshore   Work Product
                            07/14/15    Re: Litigation Budget                                Atty. Client
                                                                                             Irrelevant

         7    0051 - 0069   06/24/15    Legal Memorandum to FARA and Ironshore               Work Product
                                                                                             Atty. Client
         8    0076 - 0184   Undated     Legal Memorandum prepared by Defense Counsel         Work Product·
         9    0241 - 0242   06/24115,   Corresp. between Defense Counsel, FARA & Ironshore   Work Product
                            07/14/15    Re: File Materials; Legal Memorandum                 Atty. Client
         10   0243 - 0249   06/16/15,   Corresp. between Defense Counsel, FARA & lronshore   Work Product
                            07/14/15    Re: Legal Memorandum                                 Atty. Client
         11   0255 - 0259   06/16/15    Legal Memorandum prepared by Defense Counsel         Work Product
         12   0260 - 0262   06/16/15    Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                        Re: Legal Memorandum                                 Atty. Client
         13   0267- 0285    06/24/15    Legal Memorandum prepared by Defense Counsel         Work Product
                                                                                             Atty. Client
         14   0308 - 0309   06/24/15    Defense Counsel Litigation Budget                    Work Product
                                                                                             Atty. Client
                                                                                             Irrelevant
         15   0310          06/24/15    Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                        Re: Exhibits attached to Legal Memorandum            Atty. Client
         16   0311 -0329    06/24/15    Legal Memorandum prepared by Defense Counsel         Work Product
                                                                                             Atty. Client
         17   0336 -0444    Undated     Legal Memorandum prepared by Defense Counsel         Work Product
         18   0501 - 0505   06/16/15,   Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                            06/24115    Re: Legal Memorandum                                 Atty. Client
         19   0511 - 0515   06116115    Legal Memorandum prepared by Defense Counsel         Work Product
         20   0516          06/09/15    FARA Invoice to Ironshore                            Irrelevant
N
,.....                                                                                       Atty. Client
'+-;
 0       21   0517 - 0520   05/04/15-   Corresp. between Defense Counsel, FARA & Ironshore   Work Product
N
         25   0624·0660      03/09/15,   Defense Counsel Invoices to FARA                       Work Product
                            04/06/15                                                           Atty. Client
                                                                                               Irrelevant
        26   0661           05/27/15    FARA Invoice to Ironshore                              Irrelevant
                                                                                               Atty. Client
        27   0662           05/22/15    Proposed Reserves                                      Irrelevant
        28   0663 - 0665    04/02/15    Corresp;' between Defense Counsel, FARA & Ironshore    Work Product
                                        Re: Draft Pleadings                                    Atty. Client
        29   0683 - 0684    03/27/15    Correspondence from Board of Law Examiners, TX         Irrelevant
                                        Re:Non-resident acknowledgement letter

        30   0685 - 0686    04/01115    Correspondence between Defense Counsel                 Work: Product
                                        Re: Case Strategy; Draft Pleadings

        31   0694 - 0696    04/01115    Correspondence between Defense Counsel and lronshore   Work Product
                                        Re: Case Strategy; Draft Pleadings                     Atty. Client
        32   0704 - 0706    04/01115    Correspondence between Defense Counsel and lronshore   Work Product
                                        Re: Case Strategy; Draft Pleadings                     Atty. Client
        33   0707·0714      Undated     Draft Pleadings prepared by Defense Counsel            Work Product
        34   0741- 0742 .   04/02115    Corresp. from Defense Counsel to FARA & Ironshore      Work Product
                                        Re: Draft Pleadings                                    Atty. Client
        35   0751 - 0752    04/06/15    Corresp. from Defense Counsel to F ARA & Ironshore     Work Product
                                        Re: Draft Pleadings; Defense Investigation             Atty. Client
        36   0753 - 0755    04/06115    Corresp. between Defense Counsel, FARA & lronshore     Work Product
                                        Re: Draft Pleadings                                    Atty. Client
        37   0756 - 0768    Undated     Draft Pleadings prepared by Defense Counsel            Work Product
        38   0769 - 0771    05/04/15    Corresp. from Defense Counsel to F ARA 8c, Ironshore   WorkProduct
                                        Re: Legal Memorandum                                   Atty. Client
        39   0773- 0775     03/16115    Corresp. from Defense Counsel to FARA & Ironshore      Work Product
                                        Re: Legal Memorandum                                   Atty. Client
N
        40   0844 - 0847    10/21/14,   Corresp. between Defense Counsel, FARA & lronshore     Work Product
'+-<
  0                         10/22114    Re: Claim Investigation                                Atty. Client
M
 (J)
 0/)
 c                                                                                             Irrelevant

        44   0973 - 0974   03/10/15    Corresp. between Defense Counsel, FARA & lronshore    Work Product
                                       Re: Draft Pleadings                                   Atty. Client
        45   0975 - 0980   Undated     Draft Pleadings prepared by Defense Counsel           Work Product

        46   0985- 0986    03/10/15    FARA Invoice to Ironshore                             Irrelevant
                                                                                             Atty. Client
        47   0987 - 0989   02/27115,   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                           03/03115    Re: Case Pleadings                                    Atty. Client

        48   1058 - 1061   10/21114,   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                           10/22/14    Re: Claim Investigation                               Atty. Client
        49   1062 - 1064   02/27/15,   Corresp. between Defense Counsel, FARA & Ironshore     Work Product
                           02/28/15    Re: Legal Memorandum                                 . Atty. Client

        50   1069 - 1070   03/06/15    Corresp. between Ironshore and FARA                   Work Product
                                       Re: Claim investigation

        51   1071          03/05/15    Ironshore Claim Summary                               Work Product
                                                                                             Atty. Client

        52   1099          02/27/15    Proposed Reserves                                     Irrelevant
        53   1100 - 1106   02120/15    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
                                       Re: Legal Memorandum                                  Atty. Client

        54   1125 - 1126   02/11115    FARA Invoice to lronshore                             Irrelevant
                                                                                             Atty. Client
        55   1127          02/11115    Correspondence from Defense Counsel to FARA           Work Product
                                       Re: Defense Counsel Invoice                           Atty. Client
                                                                                             Irrelevant
        56   1128 - 1139   02/09115    Defense Counsel Invoice to FARA                       Work Product
                                                                                             Atty. Client
                                                                                             Irrelevant

        57   1140          01/12115    Correspondence from Defense Counsel to FARA           Work Product
                                       Re: Invoice                                           Atty. Client
N                                                                                            Irrelevant
4-;
0       58   1141 - 1145   01/12115    Defense Counsel Invoice to FARA                       Work Product
"""
     60   1147 - 1148   11120114    Corresp. from Defense Counsel to FARA & Ironshore     Work Product
 ;..;                                  Re: Legal Memorandum
          62   1162          12/09114   Correspondence from Defense Counsel to FARA          ·Work Product
                                       Re: invoice                                           Atty. Client
                                                                                             Irrelevant

         63   1163 - 1168   12/09114   Defense Counsel Invoice to FARA                      Work Product
                                                                                            Atty. Client
                                                                                            Irrelevant
         64   1169          12/02114   FARA Invoice to Ironshore                            Irrelevant
                                                                                            Atty. Client


         65   1170          11117/14   Correspondence from Defense Counsel to FARA          Work Product
                                       Re: Invoice                                          Atty. Client
                                                                                            Irrelevant

         66   1171-1188     12/09114   Defense Counsel Invoice to FARA                      Work Product
                                                                                            Atty. Client
                                                                                            Irrelevant
         67   1189 - 1191   11117114   FARA Invoice to lronshore                            Irrelevant
                                                                                            Atty. Client

         68   1192 - 1193   10/29/15   Corresp. from Defense Counsel to FARA & lronshore    Work Product
                                       Re: Legal Memorandum                                 Atty. Client
         69   1208 - 1264   10106114   Claim Presentation by Defense Counsel to Ironshore   Work Product
                                                                                            Atty. Client
         70   1279          10/23114   Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                       Re: Information Request                              Atty. Clien~
         71   1295 - 1296   10/23/14   Corresp. from Defense Counsel to F ARA & Ironshore   Work Product
                                       Re: Draft Legal Memorandum                           Atty. Client

         72   1302 -1303    10/23/14   Draft Legal Memorandum by Defense Counsel            Work Product
         73   1304 - 1305   10114/14   Corresp. from Defense Counsel to FARA & Ironshore    Work Product
                                       Re: Legal Memorandum                                 Atty. Client
         74   1314          10114/14   Corresp. from Defense Counsel to F ARA               Work Product
N                                      Re: Invoice                                          Atty. Client
                                                                                            Irrelevant
"""'0
If)
 (\)
         75   1315 - 1322   10114/14   Defense Counsel Invoice to FARA                      Work Product
 gp                                                                                         Atty. Client
0..
                                                                                            Irrelevant
If)
N
If)
00
         76   1323          09/fl114   Corresp. from Defense Counsel to FARA                Work Product
If)
N                                      Re: Invoice                                          Atty. Client
r--
\0                                                                                          Irrelevant
 ;...;
 (\)
~        77   1324 - 1337   09/10114   Defense Counsel Invoice to FARA                      Work Product
 S
 ;:;                                                                                        Atty. Client
Z
 1::
 (\)

 S                                                        5
 ;:;
 ()
 0
Q
"Cl
 (\)
t;:;:
,'€
 (\)
 u
                                                                                                   Irrelevant
        78   1338          10/16114    Reserves                                                    Irrelevant
        79   1339 - 1340   10/09/14    FARA Invoice to Ironshore                                   Irrelevant
                                                                                                   Atty. Client
        80   1347 -1374    09/22/14    Corresp. from Defense Counsel to FARA & Ironshore           Work Product
                                       Re: Legal Memorandum                                        Atty. Client
        81   1375 -1377    08114114    Corresp ..betweenDefense Counsel, FARA & Ironshore   ill>   Work Product
                                       Re: Joint Defense Agreement; Legal Memorandum               Atty. Client
                                                                                                   Joint Defense
        82   1378 -1386    08/14/14    Draft of Legal Memorandum by Defense Counsel                Work Product
        83   1387 -1397    08114/14    Joint Defense Agreement                                     Work Product
                                                                                                   Atty. Client
                                                                                                   Joint Defense
                                                                                                   Irrelevant
        84   1398 -1399    09/08/14    FARA Invoice to Ironshore                                   Irrelevant
                                                                                                   Atty. Client
        85   1401          08112/14    Corresp. from Defense Counsel to F ARA & lronshore          Work Product
                                       Re: Draft Legal Memorandum                                  Atty. Client
        86   1402 - 1409   Undated     Draft Legal Memorandum by Defense Counsel                   Work Product
        87   1410·- 1412   08/13/14,   Corresp. between Defense Counsel, FARA & Ironshore          Work Product
                           08/12114    Re: Joint Defense Agreement                                 Atty. Clierit
                                                                                                   Joint Defense
                                                                                                   Irrelevant
        88   1413 - 1420   08111114    Joint Defense Agreement                                     Work Product
                                                                                                   Atty. Client
                                                                                                   Joint Defense
                                                                                                   Irrelevant
        89   1421          08/12114    Corresp. from Defense Counsel to F ARA & Ironshore          Work Product
                                       Re: Joint Defense Agreement                                 Atty. Client
                                                                                                   Joint Defense
                                                                                                   Irrelevant
N
        90   1422 - 1429   08/11/14    Joint Defense Agreement                                     Work Product
'+-<
 0                                                                                                 Atty: Client
\0
            93    1460 -1466    08/12/14   Defense Counsel Invoice to FARA                     Work Product
                                                                                              Atty. Client
                                                                                              Irrelevant
           94    1467          08/12/14   Reserves                                            Irrelevant


           95    1468          08/07/14   FARA Invoice to Ironshore                           Irrelevant
                                                                                              Atty. Client


           96    1469 - 1471   07/09114   Corresp. from Defense Counsel to FARA & Ironshore   Work Product
                                          Re: Legal Memorandum                                Atty. Client

           97    1472          07/15/14   Correspondence from Defense Counsel to FARA         Work Product
                                          Re: Invoice                                         Atty. Client
                                                                                              Irrel~vant

           98    1473 - 1484   07/15/14   Defense Counsel Invoice to FARA                     Work Product
                                                                                              Atty. Client
                                                                                              Irrelevant
           99    1485          07/17/14   Reserves                                            Irrelevant


           100   1486          07/02/14   FARA Invoice to Ironshore                           Irrelevant
                                                                                              Atty. Client
           101   1764          06/10/14   Correspondence from Defense Counsel to FARA         Work Product
                                          Re: Invoice                                         Atty. Client
                                                                                              Irrelevant
           102   1765-1767     06/10/14   Defense Counsel Invoice to FARA                     Work Product
                                                                                              Atty. Client
                                                                                              Irrelevant

           103   1768          05113/14   Correspondence from Defense Counsel to FARA         Work Product
                                          Re: Invoice                                         Atty. Client
                                                                                              Irrelevant
           104   1769 -1771    05/12114   Defense Counsel Invoice to FARA                     Work Product
                                                                                              Atty. Client
                                                                                              Irrelevant

-
N

'+-<
  0
           105   1772          06/18/14   Reserves                                            Irrelevant
t-
  v
  ¢fJ
  oj       106   1773          06/06/14   FARA Invoice to Ironshore                           Irrelevant
A...
l(')
N
l(')
00
           107   1778 -1780    03/11/14   FARA Invoice to Ironshore                           Irrelevant
l(')
N
t-
1,0
  ;.;      108   1781- 1782    12/12/13   Reserves                                            Irrelevant
  v
,.0
  S
Z
.....
  ~
  v
  S                                                         7
  ;:l
  u
  0
Q




                                                                                                             ~
'"t;:::v
.€
 v
u
        109   1783          12111/13    FARA Invoice to Ironshore                             Irrelevant


        110   2868 - 2869   08/08/13    FARA Invoice to Ironshore                             Irrelevant


        III   3623          07/08113    FARA Invoice to Ironshore                             Irrelevant


        112   3638          07/08/13    Reserves                                              Irrelevant


        113   3943 - 3948   06/16/15-   Corresp. between Defense Counsel, FARA & lronshore    Work Product
                            07/23115    Re: Draft Pleadings; Legal Memorandum; Budget         Atty. Client

        114   3949 - 3950   06/22115    Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                                        Re: Invoices                                          Atty. Client
                                                                                              Irrelevant
                                                                                                        i
        115   3951 - 3952   06116/15    Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                                        Re: Legal Memorandum                                  Atty. Client

        116   3952 - 3959   OS/22/15-   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                            06/22/15    Re: Invoices; Reserves                                Atty. Client
                                                                                              Irrelevant .

        117   3954 - 3976   02/11115-   Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                            05/29/15    Re: Legal Memorandum; Draft Pleadings and Corresp.    Atty. Client

        118   3967 - 3968   03/16/15    Corresponderice from Defense Counsel to FARA            Work Product
                                        Re: Invoices                                            Atty. Client
                                                                                              . Irrelevant

        119   3971 - 3972   02111115-   Corresp. between Defense Counsel, FARA & Ironshore     Work Product
                            03/06115    Re: Invoices                                           Atty. Client
                                                                                               Irrelevant

        120   3976 - 3979   02/27/15    Correspondence between FARA and lronshore              Irrelevant
                                        Re: Reserves

        121   3979 - 4037   02/27/15-   Corresp. between Defense Counsel, FARA & Ironshore     Work Product
                            02/24/15    Re: Legal Memo; information request; draft corresp.    Atty. Client

N
        122   3990 - 3991   01129/15    Correspondence between FARA and lronshore              Irrelevant
                                        Re: Reserves
'+-<
  0
00
 Q)
        123   3988 - 3991   01129/15-   Corresp. between Defense Counsel, FARA & lronshore     Work Product
 bI)
 co                         02/12115    Re: Invoices                                           Atty. Client
A.                                                                                             Irrelevant
on
N
on
00
        124   4012 -4013    10/16/14    Corresp. between Defense Counsel, FARA & Ironshore     Work Product
on
N
                                        Re: Reserves; Invoices                                 Atty. Client
r--                                                                                            Irrelevant
\0
 ;..;
 Q)
..0     125   4018          09/05/14    Corresp. from Defense Counsel to FARA & Ironshore      Work Product
S
;::l                                                                                           Atty. Client

-
Z
 .::
 Q)

 S                                                         8
 ;::l
 u
 0
·0
"Cl
  Q)
c;::
.f:
  Q)
U
                                                                                        Joint Defense
                                                                                        Irrelevant
126     4026 - 4027   08/12/14    Corresp. between Defense Counsel, FARA & Ironshore      Work Product
                                                                                       ,: Atty. Client
                                                                                          Irrelevant

127    4033 - 4034    07114114    FARA Note Re: Reserves                                Irrelevant
128    -4038-4039     06118/14    FARA Note Re: Reserves                                Irrelevant

129    4040           06/05/14    Corresp. from FARA to Defense Counsel & Ironshore     Work Product
                                                                                        Atty. Client
130    4042 - 4043    04/24/14    Corresp. between Defense Counsel, FARA & Ironshore    Work Product
                                                                                        Atty. Client
131    4044           02/11/14    FARA Note Re: Reserves                                Irrelevant
132    4049 - 4050    12/12/13    Correspondence between F ARA and Ironshore            Irrelevant
                                  Re: Reserves

133    4053           11/14/13    FARA,Note Re: Reserves                                Irrelevant
134    4058           08/06/13    FARA Note Re: Reserves                                Irrelevant
135    4077           07/08/13    FARA Note Re: Reserves                                Irrelevant


136    4080           07/08113    FARA Note Re: Reserves                                Irrelevant
137    4084-6608                 Ironshore Underwriting File                            Irrelevant
                                                                                        Confidential,
                                                                                        Proprietary,
                                                                                        Trade Secrets
Item   IDA                        Description of Document                               Privilege
138    001 - 011                  Joint Defense Agreement                               Work Product
                                                                                        Joint Defense
                                                                                        Irrelevant




                        [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                     9
           Respectfully submitted,

           BROWN SIMS, P.e.


           By: slRandell E. Treadaway
           Mark C. Clemer
           Texas Bar No. 04372300
           James D. "J.D." Johnson
           Texas Bar No. 24085918
           Michelle Richard
           Texas Bar No. 24093037
           Tenth Floor
           1177 West Loop South
      f\   Houston, Texas 77027-9007
           Telephone: (713) 629-1580
           Facsimile: (713) 629-5027
           mclemer@brownsims.com
           jjohnson@brownsims.com
           mrichard@brownsims.com

                  and

           Randell E. Treadaway (admitted pro hac vice)
           LA BarNo. 01624
           Brad D. Ferrand (admitted pro hac vice)
           LA Bar No. 29860
           ZAUNBRECHER TREADAWAY,L.L.C.
           406 N. Florida Street, Suite 2
           Covington, Louisiana 70433-2907
           Telephone: (985) 871-8787
           Telefax: (985) 871-8788
           randy@ztlalaw.com
           brad@ztlalaw.com

           COUNSEL    FOR DEFENDANT    IRONSHORE
-
N

"o-
           SPECIALTY INSURANCE COMPANY
o




                     10
                                 CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing pleading has been sent to all
counsel of record via e-mail on this the 25th day of September, 2015:

Phillip D. Nizialek, T.A.
Sar~h E. Stogner
Jacqueline M. Brettner
CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN &AREAUX, LLC
1100 Poydras St., Ste. 3100
New Orleans, LA 70163
Phone: (504) 585-3800
Fax: (504) 585-3801
nizialek@carverdarden.com
stogner@carverdarden.com
brettner@carverdarden.com
Counsel for Plaintiffs

Michael S. Knippen
K:imberly H. Petrina
David Rock
James M. Eastham
TRAuB, LIEBERMAN, STRAUS & SHREWSBERRY, LLP
303 W. Madison, Suite 1200
Chicago, Illinois 60606
Phone: (312) 332-3900
Fax: (312) 332-3908
mknippen@traublieberman.com
kpetrina@traublieberman.com
drock@traublieberman.com
ieastham@traublieberman.com
Counsel for Defendant Axis Surplus Insurance Company
C. Henry Kollenberg
Melinda M. Riseden
CRAIN, CATON & JAMES, P .C.
1401 McKinney Street
17th Floor, Five Houston Center
Houston, Texas 77010
Phone: (713) 658-2323
Fax: (713) 658-1921
hkollenberg@craincaton.com
mriseden@craincaton.com
Counsel for Defendant Marsh USA, Inc.




                                                 11
          Marc J. Wojciechowski
          WOJCI.ECHOWSKI & ASSOCIATES, P.C.
          1747 Kuykendahl Road, Suite 200
          Spring, Texas 77379
          Phone: (281) 999-7774
          Fax: (281) 999-1953
          marc@wojolaw.com
                 and
          Michael D. Mulvaney
          Christopher C. Frost
          Josh B. Baker
          MAYNARD, COOPER & GALE, P .C.
          2400 RegionslHarbert Plaza
          1901 Sixth Avenue North
          Birmingham, AL 35203
          Fax: (205) 254-1999
          mmulvaney@maynardcooper.com
          cfrost@maynardcooper.com
          i baker@maynardcooper.com                                          \
          Counsel for Defendant Alterra Excess & Surplus Insurance Company


                                                   slRandell E. Treadaway




-
N

     I. Chris Damel, District Clerk of Hams
     Cou.nty, Texas cenify that th.is is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copY,                                              CAUSE NO.   2015~09546



          DENBURY RESOURCES INC. and                  §       IN THE DISTRICT COURT
          DENBURY ONSHORE, LLC                        §
                                                      §
                               Plaintif.f~'           §
          VS.                           §                    151h JUDICIAL DISTRICT
                                        §
          IRONSHORE SPECIALTY INSURANCE §
          COMPANY, ALTERRA EXCESS &     §
          SURPLUS INSURANCE COMPANY,    §
          AXIS SURPLUS INSURANCE        §                    HARRIS COUNTY, TEXAS
          COMPANY, and MARSH USA INC.   §
                                        §
                          Dejimdanls    §

                                 AFFIDAVIT OF RANDELL E. TREADAWAY

          STATE OF LOUISIANA

          PARISH OF ST. TAMMANY

                BEFORE ME, on this day, personally came and appeared RANDELL E.

          TREADAWAY, who after being dltly swom by me on his Oath, stated the following:

                 1.      My name is Randell E. Treadaway. I am over twenty~one (21.) years of age, of
                         sound mind, and capable of making this AffIdavit. I have personal lmowledge of
                         the facts stated in this Affidavit because I am counsel of record representing
                         Ironshore Specialty Insurance Company ("Ironshore"), and said facts are true and
                         correct.

                 2.      I am a fotmding member of the law firm Zaunbrecher Treadaway, LLC, and a
                         counsel of record, being admitted pro hac vice, for Defendant lronshore in Cause
                         No. 20]5~09546; DenbUlJ} Resources Inc., et al. v. /rol1shore Specialty Insurance
N
                         Conijxmy, et aT.; in the., 157111 Judicial District Court of Harris County, Texas.
4-<
 0               ..,
              Admininstrator; or counsel for [1'ol18ho1'e, and they contain melltal impressions,
             opinions, conclusions andlor legal theories.

      4.     I have reviewed and am familiar with the definitions of "client," "representative
             of client," "lawyer," "representative of lawyer," and "confidential" as defined ill
             Rule 503 of the Texas Rules of Evidence. Based on my review of the documents
             listed in l1'onshore's privilege logs, as supplemented and amended, all the
             documents and c(mespondence exchanged between Ironshore; FARA, the
             authorized claims administrator for lronsho1'e; and 11'on8ho1'e's attorneys, indicate
             a lawyer, or representative of lawyer engaging in confidential conummications
             with their client, 11'onsho1'e, or representative of l1'onshore regarding professional
             legal services, or a lawyer or representative of a lawyer rendering professional
             legal services 01' performing a requested task for Ironshore, or a representative of
             I!'Onshore, involving the rendering of legal services.

      5.     I have read this 'affidavit and it is true and correct to the best of my personal
             knowledge.                     '

      Further Affiant sayeth not.




      SUBSCRIBED AND SWORN TO ME by Raml~9 E. ~Jl.Y-0n..this·.z5tlrday of
September, 2015, to certify which witness my band alld,J1
                                                      ,   '(aI-sea .' lce.
                                                                     "




My con1mission expires:




                                                2
     I, Chris Damei, District Clerk of Harris
     C ouniy, Texas certify that this is, a true and
     correct copy of the origiml record flied and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     \v'itness my official hand and seal of afflict:
     this October 22. 2015


     Certified Damment Number:         67258527




     Chris Daniel, DISTRICT CLERK
     H.AJUilS COUNn", TL'{.A.S




In accordance with Texas Gove:rnment Code 406JH3 electronically transmitted authenticated
docu,menb are valid. H there is a question regarding the validity of this document and or seal
please e-mail suppm:t@hcrust:ridderk.com
           DENBURY RESOURCES INC; rand                       §
           DENBURY ONSHORI;" LtC                             §
                                                             §
                                                             §
           vs.                                               ~.      157th JUDICIALDISTRICr
                                                             §
           lRQNSBoIU{ S~:Eo1AtrtlNSItAANCE                   ~,
           COMPANY,ALTERRA EXCESS &                          §,
           SIJlUttDS INSiIRANCE COMPANY,                     ~.
           l\XIS$URPLUS.lNStJRANCE                    .      §'      HARRlS.cOUNTY, TEXAS
           QOMPANY, Md:~lfUSA tNC..                          §
                                                             §
                                    Dejendants               §~




                                          Ali':FIDAvtr OF' LEE. '1. SUERIDAN
           STATE. OF NEWY0RK                §~
                                            §:
           QOUN'tY QFNEW YQ~ S'
                   :BEFORE ME, the undersigned auth.ority; on this day persQn~ly app.e~red



           wh, 8, 14, 15,
 N
.lJgh deposition, Jes'timOnYQf (lOClJ.mertt
  \0                    pi:oquctfoi1~would. teqilitep:rovidirig    prpprietary inf.ormation consisting 9f tra.ge'
   ;..;
                      ~eHet$Q,r9Qflgtl~nt~al' I:~~,~at'911,.ij~Y~l()pm¢)l~ or                  Itonshore}~      busipess; is underwtiting and makinJ§' insotirtgand cii1demnity decisions
                .'hasea ,ori:'tiIat ihfotifuition, Phiin];iJfs '·.req\l~$fs:s~~lC· i:tifQrmaHclUteg&ri(ipg"irortshote?s'
                  tludefWritlhg' files and ,reinsurance;. which illlplicitly show Ironshdre?s und~i'wriJing
                 proGessand:risk mana:gefnent Ii'onshote mak¢s eyery'efforftb safeguard and protect
                  its underwriting files and· ,Pt:9.9~ss~~fr91n petsqnsqutsid.~ ot Imnshore., If this:
                  i:t1fomration were released in this li~ig~th;mpr ftn;Qllgb(,litY' :m.¢ltp~ outsid¢oTthis
                  litigation, ltonshore wouldbeJrreparablyhanned in·thernarJ(~tp1.ilcebydisclo$ingth¢
                  infQfi'hat1ofl ,Plamtiffsseelcbecause it. would allow compe.tHQJ;s; tq d.e(erm,llle· the
                 .reasoning be.hipd,which. thmshQte, decideSio:1ssUe .eertaiilpo1icies'to conswners. This
                 'hannsu~:l)fNl#aJ1.y¢ut.w~ifW~::th¢ p¢Ii¢fits. dr't¢l¢Yancy dfsucn disclosure to P,laintiffs •

             .J.An irts\Ii'an.ce cQnipany:s Competitive,advantagemaybepr~!l~(yeg. QY :it&tr49j;) Ii.¢Qt¢.ts
                'r¢l~t~ toufid¢rwrltini, ~nd hs t1$kmanagement through:remsurance.

              4. J :arir familiar with lronshore's clailU policies :and pp:)cedut~s~ invQlved in the lawsUif
                 ;a:b(}'ve; lam famHiarwith Itoflshore' S pr~paration'anq l;lse pfth0sem.at~rl,a.ls~1:hos'e
                 m~b(ri~lfJ, 'My~ h~~naeye.lQP¢d 10 provide . Ironshore 1s clients with q1aimshandli11g
                 s.eryice~j toi(i'elJ,tjJYi'ind pr¢vent 11)sutM'¢¢'fr®d; 'to. 'iqentifyahrl prevent frivolous
                 ,1itigatiofiJ   to compete with other claims handlfug pro:vid,ers in: the insura11ce,jhdustty
                 iil Teifas;     across 'the United States of Americf\; and. :w othtft (;~untrie$()'Q.isUt.eof tb,e
                 On\teq$tafe ofAmen¢iiand, to. fa¢ilita.te. fuehaiuiiingof1nsurance chtims. fairly IDId
                 accurately, If th()~¢111ateti~s W¢t~qis¢l(jsea. h)'wtirig. Qr.~\y wotd of mouth to
                 lronshore1,s competitors~ Ironshor~'s.c'(')l)1petitiveadvantage()v¢r               oihermsufanoo
                                                                PmiY 4~niin:i$b:~tQl;~ WQlud, be
                  cI:Jlup·artfesJa:ajustlng 'fi$si:ahd . ofherthlr4
                 jeoparqiz~~Those materials ;are'the resultofJtonshore's .experienceih h~ndling
                  T(:X~ll insur?!lce dalms)andsitljilat clahilsoutside Qt'Texas:




             .. l3UBSClUBED AAPSWORN BEpOREMEorr thi'sCJ~day                                of'September~ 2015, to
         cerli:rywhich witness my hal~4:1m4,;seal o'foffice.


N
"-<
 0
N
 Q)
 Ol)
 t     I, Chris Darnel, District Clerk of Hanis
     County, Texas certH'}: that this is a tmeand
     correct COp}~ of die original record filed and or
     recorded in my oftlce, electronically or hard
     copy, as it appears on this date.
     \"Jitness my official hand and seal of office
     this October 22. 2015


     Certified Document Number:         67258529




     Chris Daniel, DISTRICT CLERK
     HAllRIS COlJI'11T"if,   TEX~S




In accordance with Texas Government Code 406.013 eledronically transmitted authenticated
docn.ments are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdist:rktderkcom
Office of Harris County District Clerk - Chris Daniell Case (Cause) Details 201459947-7                                                               Page 1 of 1



                                                                                                                                     Chronological Print     ~
    ~ 201459947· DENBURV RESOURCES INC                               va. IRONSHORE SPECIALTV INSURANCE                                  History     All      tiID.l
    ~) (Court 157)                                                                                                                      (non·ffnanelal)
             Summary              Appeals          Cost Statements         Transfers         Post Trial Writs           Abstracts                  Parties
            Court Costs      Judgments/Events          Settings        Services/Notices      Court Registry            Child Support               Images

         * Note: ,Only non-confidential public civil/criminal documents are available to the Public. All non-confidential Civil             Purchase Order
         documents are Imaged. In Family Cases. select non-confidential documents and all e-fillngs are available in                    1!1f ( 0 documents)
         electronic format (not every document is available for electronic viewing and a document may be flied in the case
         that is not viewable electronically). In Criminal Cases, select non-confidential documents are available in                         PrintList ~
         electronic format (not every document is available for electronic viewing and a document may be filed in the case
         that is not viewable electronically). If the case or Civil document you are looking for Is not aliailable and should
         be, please click here to notify Customer Service.
         You may print and save uncertified copies of documents from the preview window.

                                                                                                  Post
                                                                                                 Jdgm
                                                                                                                Date         Pabes




 (WS6)




                                                                     EXHIBIT

                                                            I· --.-----
http://www.hcdistrictc1erk.com/edocs/public/CaseDetails.aspx?Get=TMiLGbZliQ8IGWu...                                                                       9/3012015
        Office of Harris County District Clerk - Chris Daniel                                                 Page 1 of3



         HCDistrictclerk.com          DENBURY RESOURCES INC VS. IRON SHORE                                    9/30/2015
                                      SPECIALTY INSURANCE
                                      Cause: 201459947 CDI:7     Court: 157

         APPEALS
         No Appeals found.

         COST STATMENTS
         No Cost Statments found.

         TRANSFERS
         No Transfers found.

         POST TRIAL WRITS
         No Post Trial Writs found.

         ABSTRACTS
         No Abstracts found.

         NOTICES
         No Notices found.

          SUMMARY
          CASE DETAILS                                               COURT DETAILS
          File Date                   lOll 4/2014                    Court        157th
          Case (Cause) Location       Civil Intake 1st Floor         Address      201 CAROLINE (Floor: 11)
                                                                                  HOUSTON, TX 77002
          Case (Cause) Status         Active - Civil
                                                                                  Phone:7133686230
          Case (Cause) Type           CONTRACT
                                                                     JudgeName    RANDY WILSON
          NextlLast Setting Date      N/A
                                                                     Court Type   Civil
          Jury Fee Paid Date          N/A



          ACTIVE P ARTlES
          Name                                             Type                                      Post .Attorney
                                                                                                     Jdgm
          DENBURY RESOURCES INC                            PLAINTIFF - CIVIL                                 STOGNER,
                                                                                                             SARAH
                                                                                                             ELIZABETH
          DENBURY ONSHORE LLC                              PLAINTIFF - CIVIL                                 STOGNER,
                                                                                                             SARAH
                                                                                                             ELIZABETH
          AXIS SURPLUS INSURANCE COMPANY                   DEFENDANT - CIVIL
 ~        IRONSHORE SPECIALTY INSURANCE COMPANY REGISTERED AGENT
,.!:l     MAYBE SERVED BY SERVING
Z
 §             ONE STATE STREET PLAZA 7TH FLOOR, NEW YORK,NY 10004

5
 §
u
o
Q
'"0
 Q)
~                                                                         .
.-      http://www.hcdistrictc1erk.comledocs/public/CaseDetailsPrinting.aspx?Get=TMiLGbZliQ...                  9/30/2015
'5
u
       Otlice ot Harris County District Clerk - Chris Daniel                                                                        Page 20f3


        INACTIVE PARTIES
        Name        Type                                                                                         Post       Attorney
                                                                                                                 Jdgm
        IRONSHORE                 DEFENDANT - CIVIL
        SPECIALTY
        INSURANCE
        ALTERRA EXCESS            DEFENDANT - CIVIL
        & SURPLUS
        INSURANCE
        COMPANY
        MARSH USA INC             DEFENDANT - CIVIL


        JUDGMENTIEVENTS
        Date  Description                                      Order       Post Pgs Volume Filing                          Person
                                                               Signed      Jdgm     /Page Attorney                         Filing
        2120/2015       ORDER OF PARTIAL NONSUIT               21?0/2015
                        SIGNED
         1O/l 4/20 14   ORIGINAL PETITION                                          o                STOGNER, SARAH         DENBURY
                                                                                                    ELIZABETH              RESOURCES INC
         10/1412014     ORIGINAL PETITION                                           o               STOGNER, SARAH         DENBURY ONSHORE
                                                                                                    ELIZABETH              LLC


        SETTINGS
        Date    Court Post Docket Type                        Reason                          Results Comments                Requesting
                      Jdgm                                                                                                    Party
         3/30/2015      157                Another Docket     DISMISS FOR WANT OF  Re-Set
         08:30AM                                              PROSECU-MTN TO (TRCP
                                                              165A)
         9/14/2015       157               Another Docket      DISMISS FOR WANT OF
         08:30AM                                               PROSECU-MTN TO (TRCP
                                                               165A)


         SERVICES
         Type   Status                 Instrument Person           Requested Issued Served Returned Received Tracking Deliver
                                                                                                                      To
         CITATION       SERVICE    ORIGINAL           IRONSHORE 11117/2014       11118/2014                                  73078645    ATTORNEY
         (SECRETARY     ISSUEDIIN PETITION            SPECIALTY                                                                          PICK-UP
         OF STAIE       POSSESSION                    INSURANCE
         CORPORATE      OF SERVING                    COMPANY
         NON-           AGENCY                        MAYBE
N        RESIDENT
M                                                     SERVED BY
'+-<                                                  SERVING
 o
M
 (])


E        DOCUMENTS
         Number                Document                                                                                Post Date            Pgs
                                                                                                                       Jdgm
         66430540              NOTICE OF INTENT TO DISMISS - NO ANSWER FILED                                                07/28/2015      2
         65165510              Motion for Admission Pro Hac Vice                                                            0412412015      4
          .> 65165511          Exhibit 1                                                                                    04/2412015
         65165532              Philip D Nizialek's Motion In Support Of Jacqueline M Brettner's Motion For Admission        04/24/2015      2
                               Pro Hac Vice
          .> 65165534          Notice of Submission                                                                         0412412015




       http://www.hcdistrictc1erk.com/edocs/public/CaseDetailsPrinting.aspx?Get=TMiLGbZliQ...                                            9/30/2015
        Ulllce ot Hams County DIstrIct Clerk - Chris Daniel                                      Page 3 of3


          -> 65165533   Proposed Order                                                  04/24/2015
         64380798       Notice of Intent to Dismiss-No Answer Filed       ,             0212412015      2
                                                                      /

         64340786       ORDER OF PARTIAL NONSUIT SIGNED                                 02120/2015      .1
         64315162       Plaintiffs Nonsuit Against Defendants                           02/19/2015      2
         64315163       Proposed Order on Plaintiffs' Nonsuit                           02119/2015
         63203944       Civil Process Request                                           11117/2014      2
         62762828       Denbury Petition                                                10/14/2014      26
          ·>62762837    Exhibit 1                                                       10114/2014
          ·>62762833    Exhibit 2                                                       1011412014      5
          ->62762834    Exhibit 3                                                       1011412014      2
          ->62762836    Exhibit 4                                                       10114/2014      98
          -> 62762835   Exhibit 5                                                       1011412014      54
          ·>62762830    Exhibit 6                                                       10/1412014      2
          ·>62762831    Exhibit 7                                                       10114/2014      23
          ·>62762832    Exhibit 8                                                       1011412014      12
          ·>62762829    Exhibit 9                                                       10114/2014      34




o
C')
V')
00
V')
(".l
t--
\0

 ~
..0


~
5
§
u
o
o
"0
                                                                                                                            11/17/20143:57:42 PM
                                                                                                        Chris Daniel - District Clerk Harris County
                                                  C~PROCESSREQUEST                                                          I=n"",lr",," No. 3203836
                                                                                                                                         Melissa Cox




CASENUMBER:           2014-59947                                 CURRENT COURT:           157th District Court - Harris County

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types):                 Original Petition

FILE DATE OF MOTION:                                              October          17         2014
                                                                     Month!        Dayl         Year

SERVICE TO BE ISSUED ON (please List Exactly As The Name Appears In The Pleading To Be ServetD~
1.   NAME: Ironshore S edal               Insurance Com an                                                  ~
     ADDRESS:          One State Street Plaza,          7th Floor, New York, New York 1
     AGENT, (i!applicable):    Texas Secretary of State, Corporations Section                    ~
                                                                                               ¢~
TYPE OF SERVICEIPROCESS·TO BE ISSUED (see reverse/or specific type): ---c-.---'t~~,.:------------
     SERVICE BY (check one):                                       ¢~
        Qg ATTORNEY PICK-UP
         o
                                                     0 CONSTABLE
           CIVIL PROCESS SERVER - Authorized Person to Pick-up:  ~    Phone: ________
                                                                                      Q
         o MAIL                                      0 CERTIFIED ~
         o PUBLICATION:                                         ~
              Type of Publication: 0 COURTHOUSE DOOR, or rt??fJ
                                          o
                                     NEWSPAPEROFYOURC~: ____________________________
         o    OTHER, explain          No service copies          need~,,(fm Civil          Intake

***************************************************~**********************************************
****                                          .                  ~U                                                                  .
2.   NAME:    _~
                                                                 ©
                      ____________________~~~__________________________________~~__

     ADDRESS:
     AGENT, (if applicable):                        ~
                                                       ~
TYPE OF SERVICEIPROCESS TO BE ISSUE~e reverse/or specific type): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     SERVICE BY (check one): ~
          oATTORNEYPICK-UP0"'dJ                                  0   CONSTABLE
          o   CIVIL PROCESS SER~ - Authorized Person to Pick-up: _ _ _ _ _ _ _ __                               Phone: _ _ _ _ __
          o   MAIL
                        . .
                             ¢~i(lj}o~~
                                                                     CERTIFIED MAIL
          o   PUBLICATION:c£~'
                 Type OfPUbli~::          0   COURTHOUSE DOOR, or
                         .~!f;!>          0   NEWSPAPER OF YOUR CHOICE: _ _ _ _ _ _ _ _ _ _ _ _ __
          [] OTHER,~n----------------------------__------____----__--~------___


ATTORNEY (ORATI'ORNEY'S AGENT) REQUESTING SERVICE:
NAME:        E. Stogner
            Sarah                               TEXAS BAR NO.IID NO. _2_4_0_9_1_1_3_9_ _ _ _ __
MAILlNGADDRESS: 1100 Poydras Street, Suite 3100, New Orleans, Louisiana 70163

PHONE NUMBER:          504                 585-3845                           FAX NUMBER:      504               585-3801
                         area code                phone number                                  area code           fax number
EMAIL ADDRESS:stogner@carverdarden.com



                                                                 Page 1 of2
INSTRU1y1ENTS TO BE SERVED:                                                                         PROCESS mES;
(Fill In Instrument Sequence Number, i.e. 1st, 2nd, etc.)
                                                                                                    NON WRIT:
ORIGINAL PETITION                                                                                   CITATION
       AMENDED PEmION                                                                               ALIAS CITATION
       SUPPLEMENTAL PETITION                                                                        PLURIES CITATION
                                                                                                    SECRETARY      TATE CITATION
                                                                                                    COMMISSI       OF INSURANCE
COUNTERCLAIM                                                                                        HIGHW           SSIONER

                                                                                                    ;~~O~::;:ATION
       AMENDED COUNTERCLAIM
       SUPPLEMENTAL COUNTERCLAIM

CROSS-ACTION:
                                                                                                    ~F                .
       AMENDED CROSS-ACTION                                                                     ~CEPT (SHOW CAUSE)
       SUPPLEMENTAL CROSS-ACTION                                                                'VKULE 106 SERVICE

THIRD-PARTY PEmION:                                                                        ¢~
                                                                                               (~   SUBPOENA
                                                                                          ~
        AMENDED THIRD-PARTY PETITION
        SUPPLEMENTAL THIRD~PARTY PETITION                                               d'¢J        .wBlIS.;
                                                                                                    ATTACHMENT (pROPERTY)
INTERVENTION:                                                                    ¢~                 ATACHMENT (WITNESS)
       AMENDED INTERVENTION
       SUPPLEMENTAL INTERVENTION                                            (/                      ATTACHMENT (PERSON)


INTERPLEADER
        AMENDED INTERPLEADER                                             ~                          CERTIORARI

        SUPPLEMENTAL INTERPLEADER                                      ~                            EXECUTION
                                                                   .~~                              EXECUTION AND ORDER OF SALE

                                                                   ~                                GARNISHMENT BEFORE JUDGMENT
INJUNCTION
                                                               ~                                    GARNISHMENT AFTER JUDGMENT
MOTION TO MODIFY                                               ~                                    HABEAS CORPUS
SHOW CAUSE ORDER                                          tV                                        INJUNCTION
TEMPORARY                                 RESTRA1NINGO~                                             TEMPORARY RESTRAINING ORDER


                                                   ~
                                                                                                    PROTECTIVE ORDER (FAMILY CODE)
                                                                                                    PROTECTIVE ORDER (CIVIL CODE)
                                                   ©
B~LOFDffiCOVER~ _ ~~
          ORDER TO: ____~
                        ___________________                                                         POSSESSION (PERSON)
                                                   (specify)                                        POSSESSION (pROPERTY)
          MOTION TO:
                                                   (specify)
                                                                                                    SCIRE FACIAS
                                                                                                    SEQUESTRATION
                                                                                                    SUPERSEDEAS




                                                                           Page 2 of2

 I'"1T'tTf1'flO   1) ..... :" ... ...1   Of'lfnO
                                                                                            10/14/20143:42:35 PM
                                                                          Chris Daniel- District Clerk Harris County
                                                                                             Envelope No. 2828115
                              DDDODDDD             DO []JI]DD                                     By: Nelson Cuero
                                                                                     Filed: 10/14/20143:42:35 PM

                               CAUSE NO. _ _ _ _ __


DENBURY RESOURCES INC. and                                      IN THE DISTRICT COURT
DENBURY ONSHORE, LLC

                      Plaintiffs,
                                I
                                                                 HARRIS C~TY, TEXAS
v.                                                                         ~.
IRONSHORE SPECIALTY INSURANCE                                           (j
COMPANY, ALTERRA EXCESS &                                       ~ICIAL DISTRICT
SURPLUS INSURANCE COMPANY,
AXlSSURPLUSINSURANCE                                             ~
                                                               .o@
COMPANY, AND MARSH USA INC.

                      Defendants
                                                          o~
                                                              ~
                                                         WI
                                DENBURY'S PE~ON
                                            o~
       Denbury Resources Inc. and Denbury o,~e, LLC (','Denbury") bring this petition for

breach of contract, declaratory judgment,   sw.~ry penalties, and bad faith against Defendants
                                       'rtf
Ironshore Specialty Insurance       Comp~"Ironshore"),    Alterra Excess & Surplus Insurance
                                       ~O
Company ("Alterra"), Axis           S~ Insurance    Company ("Axis"); and for negligence,

misrepresentation, breach of ~act, and breach of fiduciary duty against Defendant Marsh

USA Inc. ("Marsh").       U!fJ
                        ~                   I. PARTIES
                      o;f1~
     1.    Denbn-r~~sources
               ~~~
                            Inc. is a Delaware corporation with its principal place of business
                                                                   .



           i~O, Texas.
     2.    Denbury Onshore, LLC is a wholly-owned subsidiary of Denbury Resources Inc.




                                            Page 10f26
           3.   Defendant Ironshore Specialty Insurance Company is upon reasonable information

                and belief a surplus lines company, an Arizona corporation with its principal place of

                business in N ew York, New York.

           4.   Defendant Alterra Excess & Surplus Insurance Company is upon reasonable

                information and belief a surplus lines company, a Delaware         c~tion        with its

                principal place of business in Glen Allen, Virginia.            (:}
                                                                .              ~
           5.   Defendant Axis Surplus Insurance Company is upon             ~able    information and

                belief a surplus lines carrier, a Geqrgia corporation ~~princiPal place of business

                in Alpharetta, Georgia:                             <>   ~
                                                                         ~                   ,

           6.   Defendant Marsh USA Inc. is upon reasoJinformation and belief a Delaware
                        .                                   Q
                company with its principal place of     ~ess         in New York, New York, and is a

                wholly-owned subsidiary of Marsh~ a Delaware company with its principal place

                of business in New York, New • • which is a wholly-owned subsidiary of Marsh &

                Mclennan Companies, " , a r e corporation with it. principal place of business in

                New York, New York.O


                            .
                                   ~DECLARATORY JUDGMENT
                                  rg~                                                    .
                                                                                                    .

           7.   This suit is, ~Qrt, a claim for declaratory judgment pursuant to Tex. Civ. Prac. &
                           !f?&
                Rem.   Cg~"37.004.
N                      #             III. JURISDICTION AND VENUE

                ~~ourt has jurisdiction over this matter as it relates to insurance policies issued to
M


"'0"
00         8.
 9.    This Court is the proper venue for this action pursuant to Tex. Civ. Prac. & Rem.

      Code § 15.002 (a) (1) and (a) (4), because a substantial part of the events or omissions

      giving rise to the claims occurred in Harris County, Texas.

                            N.FACTUALBACKGROUND
10.   The Delhi Field in northeastern Louisiana includes lands in    F;a~RiChland and
                                                                        ~CW
      Madison Parishes. Prospectors first discovered oil and gas     ~ in the mid-1940s.
                                                        ~
                                                      ~hy Oil Corporation,.
      Vanous operators, including Sun Oil Company and~~AJ!

      extensively developed the field shortly after      it~oVery.        . During its early

      development and production, operators drille           14. C02 injection is used to revitalize oil and gas production from reservoirs which have

                 been depleted by primary and secondary production techniques. The injection of CO2

                 both lowers the viscosity of the oil in the reservoir and re-pressurizes the producing

                 formation, allowing production of hydrocarbons left behind from earlier production

                 operations.   Denbury produces the oil either     thr~ugh   existing ~s       (sometimes
                                                                                 ,p,rfJ
                 referred to as "legacy" wells) which Denbury has reworked t~e suitable for use
                                                                               ~.

                 as production wells, or through newly-drilled production ~

           15.   Defendant Marsh became Denbury's contract          ri~~~agement            consultant and

                 domestic retail insurance broker in 1999.
                                   .
                                                                AJ.'~
                                                                  ~
                                                                      times    material to this matter,

                 Denbury relied upon Marsh and its      prof~xpertise in risk management and
                                                          Q
                 insurance to understand Denbury's un~EOR operations, and to consult with and

                 assist Denbury in the   procureme~ specialized         oil and gas insurance to shift

                 Denbury's operational well    CO~I,    pollution clean-up and other liability risks to
                                               ~
                 insurers.                .~.

           16. Beginning in  Decemb~09 Denbury started developing the Unit in phases, with
                 each phase takin~OximatelY a year to bring into production, In 2013, after

                 uneventfully~Qing its first 3 Phases into production and conducting four years of
                 Unit   op~r~~, Denbury began bringing Phase 4 (a/k/a Test Site 1) online.
N
C')                 ,                        The Delhi Incident                         J
e;...,

                 ~une 13, 2013, one of Denbury's employees, while making a routine, scheduled
 0
0          17.
                 reported his discovery to his supervisors over his radio. When he tried to locate the

               actual site of the release, however, he believed he detected the smell of odorized gas;

               therefore, he was not able to visually confirm the release or its location.

         18.   The area where the employee detected the release is near several underground natural

               gas pipelines owned and operated by ANR Pipeline Company            (he~fter "ANR").
                                                                                   ~if!»
               The pipelines are part of TransCanada's network of pipelines a~s North America.
                                                                           ~
         19.   After investigation, it was determined that the flow was ~ from Denbury's Test

               Site 1 operations.
                                                                   ,

                                                                       q~
         20.   Denbury mobilized its response team to        inve§t~      and control the release, and
                                                                  ~
               cleanup the resultant pollution and   cont~             Denbury notified Marsh to place

               Denbury's well control and liability insu~ on notice of the incident.
                                                        ~
         21.   Denbury's incident response team ~ped and implemented a multi-faceted plan to

               deal with the release.     The. focused on reporting the incident to relevant

               governmental agencieS"ing public safety tlrrough air monitoring and

               evacuations wherenec~, developing efforts to control the source of the flow, and
               containment and r~~ of released fluids.
                               O~·        .
         22.   With     regar~ environmental         protection, Denbury contractors conducted air

               monito~ the area,          and hired contractors to build containment levees at key

               locati~ound the crater in an effort to control the spread of'fluids from the crater.
......
......         ~ry also hired contractors to remove fluids from the crater and containment
               areas using vacuum trucks. These operations were conducted at recovery pads

               constructed by Denbury a safe distance from the crater, and continued throughout the

               event.

                                                Page 5 of26
          23.    As soon as field conditions permitted, Denbury identified the potential source wells.

                 Denbury developed plans to re-enter each of the suspect wells so as to definitively

                 identify the release well, and control the uncontrolled flow. From June 14, 2013 to

                 approximately July 5,2013, Denbury attempted to re-enter the suspect wells. While

                . planning and executing the re-entries, Denbury continued to work ~llution clean-

                 up.
                  .                                                            ~
                                                                                 U~                .
          24.    Over the course of the incident four separate craters f o r The costs associated

                 with bringing under control the out of control       wetJ~ not at issue in this   case;

                 however, all pollution clean-up costs and relatedo~-party claims are at issue.

                                         Pollution Related to

          25.    The area environmentally impacted       ~~     result of this incident is located in a

                                                     ~~
                 bottomland hardwood forest that g_und along the Big Creek stream that flows

                 through the Unit. See Impact. attached as Exhibit 1. Several sloughs naturally

                 drain water from adj   as;en~across the Delhi Field into Big Creek.
          26.    After discovery of the~se of pollutants and contaminants at the surface, Denbury
                 hired contractors t(?/~ate the equipm~~t and provide personnel used in the clean-up
                                    ©~
                 operations.   ~genbury's instruction,     contractors immediately began constructing

                 dams,    co'~ent berms, and culverts to contain the fluids.        Denbury personnel
                         J:~
N                recov~ fluids from the sloughs using vacuum trucks. The recovered fluids were
                       ~
rr,
                                                    .
'+-<

                 ~d
  0
 N
..-<                    in rented frac tanks for temporary storage.
 l..      27.    Fluids in the frac tanks were allowed to settle, so that liquids and solids separated.
0
M
tr)
00               Denbury disposed of liquids in permitted disposal wells and hauled the solids left
tr)
N
t--
'D
 ;...;           behind to permitted solid waste disposal facilities.
 28.   Denbury's environmental contractors continuously monitored contamination levels in

      the sloughs and Big Creek during the cleanup efforts.     They also conducted air

      monitoring at multiple locations throughout the area.

29. Beginning in late June 2013, Denbury used vacuum trucks, marsh-operable

      excavators and bulldozers with vacuum units, as well as leaf     ~rs       and wash
                                                                     ~r@
      pumps, to remove fluids and solids from all affected areas. ~erous technicians
                                                                 ~
      took part in the efforts. Denbury also drilled freShwater~ which provided water

      with which to flush containment areas, and       pre~~e     back-up of solids and

      containment overflow. The freshwater wells ¢~ also used to wash areas to
                                                       ~
      minimize adverse impacts to wildlife and   fl~~
                                                 Q                               .
30.   Denbury also had to construct a water di~sion structure to prevent natural drainage
                                             ~~
      from adjacent property Calk/a sheet~ from flowing into the affected area.

31.   Denbury hired anenvironmen~conSUlting flrm to perform a Natural Resource
      Damage Assessment, as ~ by law, and installed groundwater monitoring wells

      to monitor the   MiSSiSS@~l1uvial aquifer, as required by the Louisiana Department
      of   EnVirOnmental~.
32.   Representati~Q~9m       state and federal regulatory agencies regularly visited the

      inCid~~~enbury took all actions required by law during tlre response.
33.   From~~ 14,2013 until October 2014, Denbury spent approximately $57.8 million

      i~'1ution response and clean-up costs related to the June 13th incident.
34.   Denbury continues to incur costs associated with monitoring fresh water aquifers for

      contamination.     It is unknown if Denbury will be required to conduct additional

      clean-up of any freshwater aquifers.

                                      Page 7 of26
                                          Th.ird-Party Claims

                                             ANR Pipeline

          35.   As discussed above, mUltiple craters fonned along the ANR Pipeline right-of-way.

                These large craters fanned in several places along the right:.of-way.        The ANR

                pipeiines are buried approximately 15 feet underground;     therefOr~ fonnation of
                the craters left the pipelines unsupported and exposed to    flUi~ from the event.
                                                                               ~
                The pipelines suffered ~amage.                            ~J;}
          36.   As a result of damage to the pipelines which ocCUrr~ing the incident, ANR and

                Denbury entered into several confidential         <>a~ments     for the removal and
                                                                  ~
                replacement of certain damaged sections    OR~NR pipelines.         Denbury paid ANR
                                                           Q                                      .
                for its costs to cut, cap, replace and   J:~ir   the pipelines. The Agreements were
                                                       ~~
                entered into with the knowledge ~onsent of American Guarantee & Liability

                Insurance Company ("Zurich"),     ~~ury' s umbrella carrier.
          37. As a result of damage to Wtelines which occurred during the incident, ANR aIso

                claims to have lost    ~fS       that would have been collected by the continued

                transmission of   na~gas
                                   cg~
                                         through the pipelines.       These losses are a direct result of

                the blOWOUt.~Ury has notified the Defendants of this pending claim.

          38.   Den~#aid ANR for the pipeline damage, and will attempt to resolve the tariff
N
      of a confidential settlement. This settlement was entered into with the knowledge and

      consent of Zurich, Denbury's Umbrella carrier.

                              Outstanding Third Party Claims

40. Denbury has paid and will continue to incur defense costs responding to a lawsuit

      filed by adjacent landowners in the case captioned Sunflower   Cem~, Inc.       et al v.
                                                                      ~
                                                                   su~rrently pending in
                                                                                                 ;


      Denbury Onshore, LLC et ai, Docket No. C-43629A. That
                                                           ~
      Franklin Parish Louisiana, seeks money damages from~Ury for alleged third-

      party property damage sustained as a result of the po~.

41.   Denbury has also received a demand from          ~cal      parishes for the damages

      allegedly sustained to parish roads        dUri~~my' s    pollution response efforts.

      Denbury is currently evaluating this   cl~WhiCh    if incurred would be a direct result

      of the property damage sustained d6the blowout. .                           .

                      Denbury's 2013-z& Insurance Negotiations               .

42. From approximately       199~ate 2013, Marsh acted as Denbmy's insurance broker
      and risk   management~ultants.         Denbury relied on Marsh to provide all of its

      insurance and    riSk~~agement
                         ©~
                                     functions, including but not limited to selecting the

      proper   insur~'Jtnes, terms and conditions, and policy limits necessary to protect
      Denbu~"
                 ~{iff).msurabie operatlOns
                 ~.
                                      ..    .k
                                           rIS s.

43.   Each~       during Marsh's tenure, Marsh would put on a renewal meeting with
       .~~                                                            .
      ~ury       to discuss Denbury's insurance needs for the upcoming insurance renewal,

      which renewal occurred on April 1st of the following year.

44.   The renewal meeting for the insurance policies at issue in this case took place on or

      about October 25,2012 (the "2013 renewal meeting").

                                       Page 9 of26
          45.   During the 2013 renewal meeting, Marsh personnel met with Denbury to learn about

                Denbury's upcoming operations during the 2013-2014 insurance year, provide
                                                                                )




                infonnation on the state of the insurance market, and advise Denbury on the types and

                limits of insurance it should procure.

          46.   As a result of that 2013 renewal meeting, and based upon Marsh's ~mmendations,
                                                                                            ~~
                Denbury selected the umbrella insurance policies at issue in thl~ceeding.
                                                                            .           ~

          47.   As a consequence of the counsel provided in its          mee~With            Marsh, Denbury

                reasonably believed it had purchased insurance    frO~ndants to cover losses such
                as those Denbury experienced in the Delhi'Incid~~
                                                                   ~
          48. Marsh failed to advise Denbury that the         ~rovisiom; that the umbrella policy
                underwriters have cited in denying       anQL~failing   to provide coverage for the Delhi
                                                           ~
                incident could potentially preclude 6¥age for events Denbury intended to insure.

                . Denbury's Risk Manageme~d Broker Agreement With Marsh

          49. On April 19, 2013,       D~band Marsh             executed a brokerage/risk management

                agreement (the "2013 @'1nanagement Agreement"), effective April 1, 2013, a copy

                of which is   attach~xhibit 2 and incorporated h"", for all purposes.
          50.   On or    abo~Qril      26, 2012, Denbury and Marsh executed a brokerage/risk'

                manag:~~greement (the "2012 risk management Agreement"), effective April 1,
N
M               2012
                    ~
                       ~antivelY identical to the 2013 agreement, effective April 1, 2012. A copy
                                                                                    .
''0
\0

       contracted to deliver placement and claims-related services for all of Denbury's

      insurance, including the umbrella policies at issue in this case.

52.   Under the Agreements,Marsh's insurance placement obligations included, but were

      not limited to: 1) advising Denbury in assessing risks Denbury may want to insure; 2)

      developing insurance specifications that Marsh would            submit~     insurers; 3)

                ' potentla
      recommendmg        . l'msurers; '4) so1'"
                                             lCltmg quotes fom
                                                             r 'mS~8;     (r~5)
                                                                           . , on
                                                                      negotlatmg
                                                                 ~ ..
      Denbury's behalf with insurers; 6) assisting Denbury ~evaluating the options
                                                 .                ~v

      received from insurers; 7) reviewing policies and     e~ments for conformity with
      agreed terms and coverages; and 8) providing
                                          .
                                                       cOJ'~e
                                                         ~
                                                              summaries.

53.   Under the Agreements, Marsh's           claimS-~bligatiOnS included, but were not
      limited to: 1) evaluating coverage on all. ~rsh-placed policies; 2) assisting Denbury
                                     .
                                     ' .        ~
      in the development of claim             ~ment     strategies; 3) assisting Denbury in

      negotiations with its insurers;   ~4) assisting Denbury with litigation m~agement
      .
      Issues th           I,d'
              at 'Impact c aim s~~ ents.

54.   The disclaimer and   li~on of liability clause of the risk management Agreement
      provides:
                       ©~
                          ~~
         Marsh d~t speak for any insurer, is not bound to utilize any particular
         insuret ~is not authorized to make binding commitments on behalf of
         any !> i~er, except under special circumstances which Marsh shall
         en~~r to make known to you. Marsh shall not be responsible for the
         s~cy of any insurer or its ability or willingness to pay claims, return
        ~miums or other financial obligations. Marsh does not guarantee or
       ~ake any representation or warranty that insurance can be placed on terms
         acceptable to you. Marsh will not take any action to replace your insurers
         unless you instruct Marsh to do so. You acknowledge that, in performing
         Services, Marsh and affiliates are not acting as a fiduciary for you, except
         to the extent required by applicable law, Any reports or advice provided
         by Marsh should not be relied upon as accounting, legal, regulatory or tax
         advice. In all instances, Marsh recommends that you seek your own

                                        Page 11 of26
                   advice on such matters from professional accounting, legal, regulatory and
                   tax advisors.              '

          55.   Denbury was required by the Agreements to provide Marsh with 'accurate information

                and review all policy documents. Denbury did so, and was therefore justified in
                      "

                relying on Marsh's expertise to analyze Denbury's potential                  risks,~ct   the proper

                lines of insurance, select the proper terms and conditions, an~view the actual

                forms, terms, and conditions contained in the policies to enstlk.Denbury's risks were

                adequately covered by the policies issued.                             01 o~~




          56.   Denbury provided Marsh with all information                        ri~ed by Marsh throughout the
                                              _                                0   ~
                2013 renewal process. Upon reasonable info~lon and belief, Marsh would take
                            .                                                 ~                                       ,




                the information Denbury supplied and                     c~    insurance applications on behalf of
                                                                       oC0
                Denbury, which it would then SUbm~ariOUS insurers to quote and bind coverage

                whi~h Denbury intended to cov~9rational risks of loss, including but not limited
                to the very risks which result~he Delhi Incident.
                                .                      0   ~
                                        The Primar           men~iaI   General Liabili
                                    ,             ~
          57.   At all times materia~e, Denbury had in force a commercial general liability policy,

                No.   9242578-~'CGL" policy) with effective dates of April I, 2013 to Aprill,
                2014,     whtc~)rovides              coverage to Denbury for certain first party and third party

                expen~ecl to the                     terms   and conditions of that CGL policy. A copy oflhe CGL
N
M                       g
"""0            ~iS attached as Exhibit 4 and fully incorporated herein.
00

 (\)
 b1l
 ro       58.   Denbury, relying on the guidance of Marsh USA, Inc., its risk management
A..
0
M               consultants and broker, purchased the CGL policy that was issued by Zurich
tn
00
tn
,N
 t-             American Insurance Company, and paid $407,811.00 in premiums.
 \0
 ;...;
 (\)
~
S;:::$                                                         Page 12 of26
Z
 +->
 ~
 (\)

 S
 ;:::$
 u
 0
Q
'"Cl
  (\)
t;:i
'f  (\)
 u
          59.   The CGL policy, under Coverage 1, provides coverage for "those sums that the

                insured becomes obligated to pay as damages because of 'bodily injury' or 'property

                damage' to which this insurance applies."

          60.   The main body of the CGL policy contains an "absolute" pollution exclusion under

                ~2(f);     however, the "Time Element Pollution Liability             End~ent"         ("CGL
                                                                                       ~
                pollution endorsement") replaces the policy's ~2(f) exclusion ~ provides coverage
                                                                            ~
                for "bodily injury" or "property damage" caused by a "po~n incident" that meets
                                                                                ~
                the following requirements:                                                 wel1[s]." As a result, Zurich has denied coverage under the CGL policy. Dengury is

                not contesting that denial at this time.

                                                   The Umbrella Policy

          63.   At all times material here, Denbury had in force a commercial umbrella liability

                policy, No. AUC 924673-00 (the "Umbrella" policy) with                 effectiv~es of April 1,
                                                                                           ~(f!j)
                2013 to April 1, 2014 which, subject to its terms and conditionOovides to Denbury
                 i                                                           ~
                coverage in excess of and in addition to the CGL POliC~ certain first party and
                                                                                    ~
                third party expenses. A copy of the umbrella                 po~ attached       as Exhibit 5 and

                                                                             if;
                                                           OfM+ed
                incorporated herein for all purposes.                    Q

                                                                             ~
          64.   Denbury, relying on the guidance                                    the umbrella policy and paid

                $600,000in deposit premiums subject ~~ditional premiums being paid following a
                                                           '0~
                post expiry audit.
                                            .
                                                           a·                              .
          65.                             ~two different types of coverage: Coverage A -
                The umbrella policy provides

                excess follow form liah~£anCe, and Coverage B - umbrella liability insurance.

                Denbury is entitled to          ~age under Coverage B for the Delhi Incident.
          66.   Coverage A       provi~~cess coverage when the underlying CGL policy is exhausted;
                however,    th~M no             coverage under A here, because the CGL underwriters have
                        .   Q   '!(9)   .
                denied c~age and the well control policy                     IS   not listed or scheduled as an

N
r'l             unde~ policy to the umbrella policy.
""'0
0
N
 ::
                     2. Assumed under an insured contract because of bodily mJury or
                      property damage;

                   covered by this insurance but only if the injury damage or occurrence
                   arises out of your business, takes place during the policy period of this
                   policy and is caused by an occurrence happening anywhere. We will pay
                   such damages in excess of the Retained Limit specified in IteIll~. of the
                   Declarations or the amount payable by other insurance, w~ver is
                   greater. -                                                ~~
                   Coverage B.does not apply to any loss, claim or sUit~or  . h insurance is
                   afforded under underlying insurance or would have b <>     forded except
                   for the exhaustion of the Limits of Insurance of unde  g insurance.
                                            ,      ' .          .         <>~

          68,   Because Zurich claims coverage is excluded by        t~::::>~L
                                                                      policy and Denbury is not
                                                               <>~
                contesting that denial at this time, and the w~ntrol policy is not an underlying
                                                               tt~
                policy, any pollution losses incurred by D~ry as a result of the Delhi incident are
                                                        <>~
                recoverable under Coverage B of t~~brel1a policy subject to resolution of any

                "other insurance" issues.    ~U
          69.   "Property damage" is defmed~ger the umbrella policy as:
                                            <>.~                                 .
                   a. Physical injury tJ:L~gible property, including aU resulting loss of use
                      of that propert(:}\11'such loss of use shall be deemed to occur at the
                      time of the p~ical injury that caused it; or
                              .~
                   b. Loss of~1tangible property that is not physically injured. All such
                      ~oss ~~e deemed to occur at the time of the occurrence that caused
                       It. <>   'iJij} -
                          ((~                                                                   .
          70.   EXclu~l::';.6. in the main body of th~ umbrella policy is an "absolute" pollution
N
r                   c. Directly caused by any discharge, dispersal, seepage, migration, release
                      or escape of pollutants that:

                       (1) Is instantaneous and demonstrable as having first commenced at a
                           specific time and day during the policy period of this policy;


                           of any insured;

                       (3) Is first discovered by any insured within
                                                                .    Thirty (30)
                                                                                    *
                       (2) Is accidental and neither expected nor intended from the standpoint


                                                                                   ~~  f its first
                           commencement; and
                                                                                ~
                       (4) Is reported to us by you no later than Ninety'    ~ days following
                           the first discovery by any insured.           ",j;
          71.   As of this fIling, Denbury has incurred apprOXi@y $91.6 million in costs for
                                                                 ,,~
                cleanup and related property damage as a resul~the Delhi incident, of which $76.4

                million has already been paid by Denbury.   Qrt&
                                                        ,,~
          72. This incident was accidental and neit~pected nor intended by Denbury.

          73.                             P~ by Denbury of the $1 million retained limit
                On September 29, 2014, after

                under Coverage B of the um~~ Policy, DenbuJY submitted a final proof of loss to

                           .
                Zurich for payment    l1n~
                                      rr:t",. . e Umbrella policy.
                                   ......                               A Copy of that proof of loss is

                attached as Exhibit 6.Jw.d fully incorporated herein.
                                    ~
          74.   On October ~14, Denbury received from Zurich a $25 million payment

                exhausting ~mbrella policy limits.


N
                      ~r(j THE UPPER LAYER EXCESS POLICmS
M                 ©)
'
00
II>
N
t--             Ironshore Policy provides $25 million follow-form coverage excess of Denbury's
'C>
 ;...;
 (1)
,.0
S
::l                                            Page 16 of26
Z
 ~
 (1)

  S
  ::l
  u
 0
  0
                                                                                                           r

                                                                                                           J
"0
    (1)
1.C
.€
    (1)
u
                  Umbrella policy limits for total cumulative limits of $51 million. A copy of the

                  Ironshore policy is attached as Exhibit 7 and fully incorporated herein.

            76. At all times material here, Denbury had in force a commercial excess liability policy

                  issued by Defendant Alterra Excess & Surplus Insurance Company, No.

                  MAX6XL0000443 (the "Alterra" policy) with         effectiv~   dates   of~il   1, 2013 to

                  Aprill, 2014. The Alterra policy provides $25 million f01104             co~erage
                                                                                           excess
                                                                              ~
                  of Ironshore's policy limits, up to a cumulative limit of ~i1lion. A copy of the
                                         . .                                ~
                  Alterra policy is attached as Exhibit 9 and fully inco~d herein.

            77.   At all times material here, Denbury had in forcl(, ~ercial excess liability policy
                                                                  ~
                  iSSUed~y Defendant Axis Surplus Insur~~ompany, No. EAU766369/0112013

                  (the "Axis" policy) with effective   dates,~prill,    2013 to April 1,2014. The Axis
                                                   .~
                  policy provides $25 million   f01l0~ coverage excess of Alterra's policy limits,
                  up to a cumulative limit of $l.llion. A copy of the Axis policy is attached as

                                   inCO~~herein. '
                  Exhibit 9 and fully                               .

            78.   On October 14, 2014, (~ury submitted its proof of loss to Ironshore, Alterra, and

                  Axis, and
                           .
                               demandR~ent
                                   ~
                                           of the full limit of liability of each of those Policies as

                  indemnity     f~Ynbury's    covered pollution and contamination clean-up costs, and
                               or[@)
                  related t~~arty claims.
 N
 M          79.   As 0 # filing, Ironshore, Alterra, or Axis policies (referred to collectively as the
 "-'                  ~                                                                                  .

                  '~ess" policies) have either denied coverage for,
  0
 M
 N                                                                         or failed    to pay, Denbury the
  (!.)

  ~
 0..              amounts owed under the respective Excess policies.
 0
 C'")
                                V. REQUEST FOR DECLARATORY JUDGMENT

          80.   Denbury re-alleges, re-avers, and incorporates each of the foregoing paragraphs into

                ,this section of its Demand.

          81.   Denbury has fulfilled all conditions precedent to coverage under the Excess policies,

                and requests a declaratory judgment that Underwriters must              inde~ Denbury for
                                                                                          ~
                                                                                      .F~
                                                                        ,




                all costs and expenses, not recoverable under the           well contro~hcy,
                                                                                      and excess of
                                                                           ~
                the underlying policies that Denbury incurred in respondi~",G the pollution resulting
                                                                                ,~
                from Delhi incident.                                        Q~
                                VI. BREACH OF CONTRACT - rpSS POLICY

          82.       Denbury re-alleges, re-avers, and      incOrpo~h of fue foregoing paragraphs into
                    this 'section of its Demand.               <>   0
                "                                              ~
          83.       Pursuant to the'ter.msand      conditio~he umbrella policy, the Excess carriers have
                    an obligation to indemnify      De~ for the costs it incurred as a result of pollution
                    and related third-party ClWaused by fue Dethi incident up to fue full Policy limits

                    excess of theunderlYi~icies.                                            "

          84.       Denbury is a prop~ to sue for breach of contract.               '
                                    (F~                                                              ,
          85.       Denbury has~etf6nned all of its contractual obligations under the Excess policies.

          86.       There   ate~~pp1icable policy provisions, conditions or exclusions which preclude or
N
r')                 limit I/lfoverage available to Denbury for these costs, or which mitigate the Excess
"+-<
 0                  .~~                                                                          ,
"          87.   As a result of the Excess carriers' breach of their contractual obligations under the

                Excess policies, Denbury has been forced to incur extensive costs for property

                damage incurred in the Delhi Field, including pollution clean-up costs and costs to

                repair and replace the ANR pipelines and parish roads. Denbury continues to sustain

                damages as a result of Excess Carriers' vvrongful refusal to fully   in~fy it for the
                costs incurred to date.                                        U~
                                                               ~
                                   VII.    LATE PAYMENT OF CLAI~

          88.   Denbury re-alleges, re-avers, and incorporates   each~ foregoing paragraphs into
                this section ofits Demand.                       ¢   ~
                                                                     ~
          89.   Excess carriers have both failed to   timel~ Denbury of their respective claim
                rejections andlor to timely pay    Denb~'s       claims under Texas fusurance Code
                                                       ~                                      ~
                Chapter 542.                       ~
          90.                        amoun~enbUry is entitled to eighteen percent (18%) per
                In addition to its claim

                annum of the amount or,~~aims, as well as attorney fees as provided in Texas
                                           ~
                Insurance Code Chapt~2.

                VIII. TEXAS    ~CE CODE & UNFAIR OR DECEPTIVE TRADE
                               V      PRACTICES

          91.    Denbury ~~ges, re-avers, and incorporates each of the foregoing paragraphs into

                this selfl!of its Demand
N
M                     ©                                                   .
"-'
 0        92.   ~y is a person as defined by Texas fusurance Code § 541.002(2).
>n
N
 n
00
>n
N
t-
1.0
 ;..;
          94.    Excess earners and Marsh have misrepresented the terms and/or benefits of the well

                control, COL, and umbrella policies in violation of Texas Insurance Code Chapter

                541, including but not limited to § 541.051.

         95.    Excess carriers and Marsh have engaged in unfair or deceptive insurance practices

                that violated § 541.060, and these acts have caused actual          damages~enbury in an
                amount to be proven at trial.                                         '   U~(@
                                                                                     ~
         96.    If the Court fmds no coverage under Excess policies,            De~~ has a cause of action
                         ,                                                        ~J
                und~r    the Texas Insurance Code, including             for~r        or deceptive   ins~ance
                practices, to the extent Excess carriers and/or        M:~ misrepresented material policy
                                                                         ~
                provisions in the CGL, Umbrella, and             E~olicies, as well as the benefils or
                advantages promised by the        policies,<>i~uding         misrepresenting the scope and/or
                                                       ,       ~
                existence of coverage under these ~.

         97.    Excess carriers and Marsh       eng~ in unconscionable conduct by selling insurance
                   ·· WIt. h amb'19uOUS
                po1lCles                   Frlif~111       usory coverage.

                                        o         IX. BAD FAITH

         98.    Denbury      re-alleg~vers, and incorporates each of the foregoing paragraphs into
                this   section~~emand.                                         , ' ,

         99.    Excess   fs~rs bound the Excess policies, which created insurance contracts between
N
M
"-'
                D~and each Excess carrier and established a duty of good faith and fair dealing.
                ~ant to the terms and conditions of the Excess policies, the Excess carriers are
 0
\0
N        100.
Q)
gp
0..             required to pay Denbury's claim for costs incurred responding to property damage
0
M
trl
00
trl
                from the Delhi incident.
N
t--
\0
 ;..;
 Q)
.0
S                                                 Page 20 of26
Z=
1::
 Q)

 a
 =
 u
 0
0
"0
    Q)
t;:::i
'f! Q)
u
101. The Excess carriers failed to reasonably investigate. Denbury' s .claims for coverage

       under their respective policies before wrongfully denying coverage ..

102. The Excess carriers knew or should have known that coverage of Denbury's claim

       under each policy is reasonably clear, but have still denied and/or delayed payment.

103. The Excess carriers have breached their duty of good faith and                 fa~aling because
                                                                                    ~
       they failed to reasonably investigate Denbury's claim before ~ng coverage, and
                                                                   ~
       because they refused and continue to refuse to pay Denbur~&{]alid claims.
             .                                                .            ~~~

104. There is no reasonable basis for the Excess             CarrierS~als to pay Denbury's entire
       claim; the Excess carriers have failed an4,                   ~sed       to perform an adequate
                                                                    ~
       investigation, and/or the Excess carriers         ~~or fairly dealt in good faith with
                                                         Q                  .
       Denbury.                                     <>   0
                                                    ~
105. The Excess carriers' refusals to          p~recommended and valid claim are the direct
       and proximate cause of harm         ~enbUry,               which has resulted in damages   In   an·
                                         (©l
       amount to be proven at tr~~

106. Denbury has incurred          ~ges as a result of the Excess qarriers' bad faith, including
       but not limited        to~~ased
                               ©~
                                       business expen~es, loss of business opportunities, and

       other conse~Yl economic damages to be proven at the trial of this matter.
                  <>~,fjjj}                                                .
                 I.~RSH'S NEGLIGENCE, BREACH OF CONTRACT,
              ~. & VIOLATION OF STATUTORY DUTIES

107.   ~ re~alleges, re-avers, and incorporates each of the foregoing paragraphs into
       this section of its Demand.




                                          Page 21 of26
108. Marsh, as Denbury's insurance broker and risk management consultant, owed a duty

       to use reasonable diligence in attempting to place the requested insurance and to

       inform Denbury if it was unable to do so.

109. Denbury reasonably relied on Marsh's promise to procure the requested insurance,

       which was selected by Denbury based on Marsh's expertise in placi~omprehensive
       .

       insurance coverage for oil and gas operators.
                                                                  .
                                                                      .   U~~
                                                                          ~

110. Denbury reasonably relied on Marsh's           'representation~ts        detriment, that the

       insurance policies recommended, and ultimately       Pl~y Marsh, insured Denbury
       against the risks that caused the losses incurred ij"~he Delhi incident.
  ,                                                     ~~
111. Denbury also relied on Marsh to review av~~ policies and advise Denbury on the

       terms included in those policies.      UpQ~asonable        information and belief, Marsh
                                                 ~
       misrepresented to,Denbury the te@ncluded in the CGL, Umbrella, and Excess

       policies at issue he~e. .          ~
112. Marsh, while ""ting on b r f Denbury in compiling its application for insurance,

       failed to explain the   ar@~tion or the terms of coverage being applied for.
lB. Over Denbury's          ~ year relationship with Marsh, Denbury relied on Marsh to
       perform its    ~Qanagement functions, including but not limited to negotiating with
       the     "";~rectIY when both acquiring pOlicies as well as handling c)aims that
           arose~g the relevant policy period.
114.       ~'1is liable to Denbury for its failure to procure the proper insurance policies with
           adequate coverage for Denbury's operations, including the Delhi incident. Marsh:

           a. failed to properly procure insurance for Denbury;



                                         Page 22 of26
b. failed to act as a reasonable and prudent broker would have under the same or

     similar circumstances;

c. failed to ensure that Denbury would have proper insurance coverage afforded for

     a pollution liability loss arising out of its operations;

d. allowed the policy coverage requested by Denbury, and which ~ury intended
                                                                     /?'~
     to Cover losses arising out of an incident such as the Delhi ~ent, to differ from
                                                                ~
     those proposed and explained to Denbury during the f!/Iral discussions without

     advising Denbury;                     "     \         ~,f!j;
e. failed to disclose that the       CGL~ Umbrella, ~xcess policies may not include
                                                       ~
     . covemge for Denbury's operations in       ~ field;
f. failed to properly explain the          te~ ~d    conditions of the CGL, Umbrella, and
                                               ~/~
     Excess insurance policies;            ~
g. failed to provide the        stand~f care required of an insurance broker and risk
                                  ~(f72»                                    '
     management consulta~~er the terms of the Agreements and applicable law;

h. failed to advise,    ex~, or disclose the coverages within the CGL, Umbrella, and
      Excess      pOlici~~
i. failed to ~Qde insurance coverage for Denbury's operations;

J.            d~o~.
      f:al'1e(j   Investigate   and understand th e operatIOns
                                                           .   and Insurance
                                                                   .         nee ds    0f
          ~.

     ~@Ury;
~ailed to fully and accurately fill out the insurance application and convey to the
      insurers the necessary information to protect the needs of Denbury;




                                     Page 23 of26
                                                                 I
       1. failed to maintain information provided to Denbury in such a way as to be able to

          use that infonnation to accurately present Denbury to insurers in soliciting

          coverage;

       m. failed to use information in their possession to select proper insurance for

          Denbury;                                                         ~
       n. failing to know or understand that certain provision(s)
                                                                         ~
                                                                      ~e CGL, Umbrella,
                                                                     ~
          andior Excess policies excluded coverage for      Denbur~erations, and failing to
          disclose to Denbury the impact of those        provis~ a reasonable and prudent
          insurance broker and risk management consw~ould have; and
                                                           ~
                                             be~~OVerage under the CGL, Umbrella,
       o. failing to disclose to Denbury that it

  .
                                              Q
           andior Excess policies to beambi~l&or illusory.
                      .                        §&.
115. Marsh is liable to Denbury for bre~the risk management Agreements.

116. Marsh is liable to Denbury for   b~h of the fiduciary duty created by the confidential
       relationship between Dewand Marsh in which Denbury was guided by the

       judgment and advice  ~arsh, and Denbury was justified in placing confidence in
       the belief that Mar~~uld act in Denbury's best interest.
                          ~.

               ~0          XI. ATTORNEYS' FEES

117.   Denb,r~qreges, re-avers, and incorporates each of the foregoing paragraphs into
                ~                                                                   .
       this s    n of its Demand.
          ~                                          .

118.   ~dition to the damages set forth above, Denbury seeks from Excess carriers and
       Marsh recovery of all costs and attorneys' fees incurred in the defense of this action

       and the prosecution of this Demand pursuant to relevant Texas statutes.



                                      Page 24 of26
                                             XII.   PRAYER

          WHEREFORE, Denbury demands a trial by jury and requests that the Court render

judgment as follows:

     1.      That pursuant to the insuring conditions of the Excess policies, the Court declare that

             Defendants have an obligation to indemnify Denbury for its costs in~ed in property
                                                                            ~
             damage as a result ofthe Delhi incident covered under the Exc~olicies.
                                                                         ~
     2.      That Excess Carriers breached their duties to indemni:~ury under the Excess

             policies' terms for costs incurred in property damag~result of the Delhi incident

             covered under the Excess policies.                      (~
                                                                     o~

     3.      That the Court award Denbury all actual       and~imate damages by Excess carriers'
                                                             (J).
             bad faith breach of the Excess policitt,s~'1 all statutory penalties consistent with
              .                                        .~
             Texas law.                     .       ~

     4.      That Excess Carriers have faile~imelY investigate and pay the claims under Texas

             Insurance Code Chapter s~?!tJ;®;
                                          .~                     .


      5.     That Marsh breached         ~dUCiary duty to Denbury, breached the risk management
             Agreements, and       n~entlY performed its insurance brokerage and risk management
                                   ©J~
             duties owed ~~bury.

      6.     That   ~~ers and Marsh have engaged in unfair or deceptive trade practices
             under~as          Insurance Code Chapter 541.

      7.     ~~he         Court award Denbury its costs and attorneys' fees incurred in the

             prosecution of this Demand.

      8.     That the Court grant to Denbury any and all other relief, at law or in equity, to which

             it is entitled.

                                                'Page 25 of 26
                                               Respectfully submitted,


                                               PmLrP~l·~50)
                                               SARAH E. STOGNER (#24091139)
                                                                                           /



                                               JACQUELINE M. BRETTNER (pend~ro hac vice)
                                               CARVER, DARDEN, KORETZKY, TE~R,
                                                FINN, BLOSSMAN & AREAUX,~
                                               1100 POYDRAS ST., sui. 31 odQ'"
                                               NEW ORLEANS,   LA 70163 ~
                                               TELEPHONE: (504)585j£3
                                               FACSIMILE: (504) 585-
                                                                    19
                                               EMAIL: NIZIALEK<>RDARDEN.COM
                                                                    VERDARDEN.COM
                                                      BRE         CARVERDARDEN.COM

                                               'ATTORNE~ DENBURY RESOURCES INC, AND
                                                DENB~NSHORE, LLC
             \                                      o~
                             .                  ~
PLEASE WITHHOLD SERVICE AT Tm~


    4830-3378-4095, v. 1~0757-9934, v. 2    ®>~

                                       .~
                                           W
                                   .~
                                 ©~
                             (}
                         ~
                       o{1~
                 ~y

         ~
             ~



                                            Page 26of26
     I. Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     coned copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as i.t appears on this date.
     V¥'ttness my official hand and seal of oft1ce
     this October 22.2015


     Certified Document Number:       672:58530




     Chris Daniel, DISTRICT CLERK
     H.i\lUUS GOUNTI, IEX;\S




In acc:{}rda.nee with Tex.as Government Code 406JH3 eledronically transmitkid authenticated
documents are valid. If there is. a question regarding the validity of this, document and or seal
plea.s:e e-:ma.iJ. support@.hcdistrktderk.com
                                                                                                    9/18/20164:56:50 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 7002115
                                                                                                  By: KATINA WILLIAMS
                                                                                             Flied: 9/18/20154:56:50 PM

                                       CAUSE NO. 2015 09546
                                                         w




DENBURY RESOURCES INC. and                     §        IN THE DISTRICT COURT
DENBURY ONSHORE, LLC                           §
                                               §
                      Plaintiffs           !   §
VS.                                            §        157th JUDICIAL DISTRICT
                                               §
IRONSHORE SPECIALTY INSURANCE                  §
COMPANY, ALTERRA EXCESS &                      §
SURPLUS INSURANCE COMPANY,                     §
AXIS SURPLUS INSURANCE                         §        HARRIS COUNTY, TEXAS
COMPANY, and MARSH USA INC.                    §
                                               §
                      Defendants               §


IRONSHORE SPECIALTV INSURANCE COMPANY'S MOTION FOR PROTECTIVE
     ORDER AND OBJECTIONS TO PLAINTIFFS' NOTICE OF ORAL AND .   ,                                   !

  VIDEOTAPED DEPOSITION AND REQUEST FOR DOCUMENTS OF SANFORD
     OSTER AS THE DESIGNATED CORPORATE REPRESENTATIVE(S) OF
             IRONSHORE SPECIALTY INSURANCE COMPANY

TO THE HONORABLE JUDGE OF THIS COURT:
       COMES NOW, Defendant, Ironshore Specialty Insurance Company (hereinafter

"Defendant" or "Ironshore"), appearing by and through the assistance of undersigned counsel of

record, and files this Motion for Protective Order and Objections to Plaintiffs' Notice of Oral and

Videotaped Deposition and Request for Documents of Sanford Oster as the Designated

Corporate Representative(s) of Ironshore Specialty Insurance Company and in support thereof

will show unto the Court the following:

                                                   I.

       This is an insurance coverage dispute arising out of a well blowout that occurred in

northeastern Louisiana on or about June 13,2013. In their current live pleading, Plaintiffs

Denbury Resources Inc. and Denbury Onshore, LLC (hereinafter "Plaintiffs" or "Denbury")

assert they selected umbrella insurance policies, based on insurance broker Marsh USA, Inc. 's

                                               EXHIBIT



                                   (
recommendations, to cover such losses as those Denbury experienced as a result of the well

blowout in northeastern Louisiana, known as the Delhi Incident. Plaintiffs seek a declaratory

judgment that Ironshore, Alterra Excess & Surplus Insurance Company, and AXIS Surplus

Insurance Company must indemnify Denbury for costs and expenses, not recoverable under the

well control policy, and in excess of the underlying policies that Denbury incurred in responding

to the pollution resulting from the Delhi Incident. Plaintiffs also assert claims for breach of

contract, Texas Insurance Code violations and bad faith.

       On September 2, 2015, Plaintiffs noticed the oral and videotaped deposition of the

corporate representative of Ironshore, previously identified Sanford Oster, for the agreed upon

date and time of October 20, 2015 at 9:00 a.m. at the law offices of Pillsbury Winthrop Shaw

Pittman, LLP, 1540 Broadway Avenue, New York, New York 10036. A copy of the Notice of

Oral and Videotaped Deposition and Request for Documents of Sanford Oster as the Designated

Corporate Representative(s) of Ironshore Specialty Insurance Company is attached hereto as

Exhibit "A".

       The parties have agreed toa date, time and location; however, the parties are unable to

agree to the scope of the deposition. Counsel for Ironshore and Denbury have in good faith

attempted to resolve this matter by correspondence as well as personal discussions, but are

unable to resolve all of the issues. Ironshore's counsel presented Denbury's counsel with draft

objections to certain examination topics out of the 110 served topics on September 10, 2015, and

counsel held a telephonic conference on September 15, 2015 in an attempt to resolve specific

issues and objections to certain topics. Ironshore now files this Motion for Protective Order and

Objections regarding those examination topics that could not be resolved.



                                                2
                                              n.
       Ironshore objects to Examination Topic Numbers 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13,

14,15,21,22,23,24,25,26,27,28,29,34,36,37,38,39, 40, 41, 43, 61, 74, 77, 78, 81, 82,83,

86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, and 110 listed in Denbury's deposition

notice attached hereto as Exhibit "A" on the following grounds:

1.     Denbury.

       RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
       not limited in scope to the issues made the basis of this lawsuit. Inmshore further
       objects pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic
       does not describe with reasonable particularity the matter on which examination is
       requested.

2.     Denbury's operations.

       RESPONSE: Irom;hore objects to this topic on the grounds that it is overbroad and
       not limited in scope to the issues made the basis of this lawsuit. Ironshore further
       objects pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic
       does not describe with reasonable particularity the matter on which examination is
       requested.

3.     The risks presented by Denbury's operations.

       RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
       not limited in scope to the issues made the basis of this lawsuit. Ironshore further
       objects pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic
       does not describe with reasonable particularity the matter on which examination is
       requested.
4.     The Delhi Incident.

       RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 of the Texas
       Rules of Civil Procedure as it does not describe with reasonable particularity the
       matter on which examination is requested.

5.     The Policies.

       RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 of the Texas
       Rules of Civil Procedure as it does not describe with reasonable particularity the
       matter on which examination is requested.

                                                3
          6.    Reserves under the Policies.

                RESPONSE: lronshore objects to this topic on the grounds that it seeks
                information that is not relevant to this lawsuit and not reasonably calculated to lead
                to the discovery of admissible evidence. Further, the topic is overbroad and,
                pursuant to Rule 199.2 of the Texas Rules of Civil Procedure, it does not describe
                with reasonable particul~lrity the matter on which examination is requested.

          7.    The Blended Pollution Endorsement.

                RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
                pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
                with reasonable particularity the matter on which examination is requested.

          8.    The case Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960 (5th Cir. 2010).

                RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad
                and exceeds the scope of discovery as it cans for a legal conclusion from a corporate
                representative concerning case law.

          9.    The case Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL 3557541       (w.n.   La.
                2013).

                RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad
                and exceeds the scope of discovery as it calls for a legal conclusion from a corporate
                representative concerning case law.

          10.   The case Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d 503 (5th Cir. 2014).

                RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad
                and exceeds the scope of discovery as it calls for a legal conclusion from a corporate
                representative concerning case law.

          II.   Ironshore's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx.
                960 (5th Cir. 2010) decision to its liability policies.
V)
C')             RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad
'-
 0              and exceeds the scope of discovery as it calls for a legal conclusion from a corporate
"1-
       and exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law and its application to policies not at issue in the
      present lawsuit. Therefore, this topic is not relevant to the subject matter at hand.

13.   Ironshore's application ofthe Pioneer Exploration, L.L.c. v. Steadfast bis. Co., 767 F.3d
      503 (5th Cir. 2014) decision to its liability policies.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad
      and exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law and its application to policies not at issue in the
      present lawsuit. Therefore, this topic is not relevant to the subject matter at hand.

14.   Ironshore's relationship with Denbury's Insurers.

      RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 of the Texas
      Rules of Civil Procedure as it does not describe with reasonable particularity the
      matter on which examination is requested. Ironshore further objects because this
      examination topic seeks information
                                  ,
                                          that is protected by the joint defense privilege.

15.   Ironshore's Communications with Denbury's Insurers.

      RESPONSE: Ironshore objects because this examination topic seeks information
      that is protected by the joint defense privilege.

21.   All Documents exchanged between Ironshore and any Person related to Denbury.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which examination is requested.
      Ironshore further objects because this examination topic seeks information that is
      protected by the attorney-client and work product privileges and the joint defense
      privilege.

22.   All Documents exchanged between Ironshore and any Person related to Denbury's
      Claim.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which examination is requested.
      Ironshore further objects because this examination topic seeks information that is
      protected by the attorney-client and work product privileges and the joint defense
      privilege.

23.   All Documents exchanged between Ironshore and any Person related to the Delhi
      fucident.

                                               5
      RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 of the Texas
      Rules of Civil Procedure as it does not describe with reasonable particularity the
      matter on which examination is requested. Ironshore further objects because this
      examination topic seeks information that is protected by the attorney-client and
      work product privileges and the joint defense privilege.

24.   All Documents exchanged betwee~ Ironshore and any Person related to the Policies.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which· examination is requested.
      Ironshore further objects because this examination topic seeks information that is
      protected by the attorney-client and work product privileges and the joint defense
      privilege.

25.   All Documents exchanged between Ironshore and any Person related to the Litigation.

      RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 of the Texas
      Rules of Civil Procedure as it does not describe with reasonable particularity the
      matter on which examination is requested. Ironshore further objects because this
      examination topic seeks information that is protected by the attorney~client and
      work product privileges and the joint defense privilege.

26.   Ironshore's Underwriting.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic does not
      describe with reasonable particularity the matter on which examination is
      requested. Ironshore further objects that this examination topic is not limited to the
      coverage issues in this lawsuit particular to Denbury~s claims for coverage under the
      Ironshore policy at issue and therefore seeks information that is not relevant and
      not reasonably calculated to lead to the discovery of admissible evidence.

27.   Ironshore's Underwriting of Denbury.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which examination is requested.
      Ironshore further objects that this examination topic is not limited to the coverage
      issues in this lawsuit particular to Denbury's claims for coverage under the
      Ironshore policy at issue and therefore seeks information that is not relevant and
      not reasonably calculated to lead to the discovery of admissible evidence.

28.   Ironshore's Underwriting for the Energy Market.

                                             6
      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which examination is requested.
      Ironshore further objects that this examination topic is not limited to the coverage
      issues in this lawsuit particular to Denbury's claims for coverage under the
      Ironshore policy at issue and therefore seeks information that is not relevant and
      not reasonably calculated to lead to the discovery of admissible evidence.

29.   Ironshore's Underwriting of the Ironshore Policy fonns.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which examination is requested.
      Ironshore further objects that this examination topic is not limited to the coverage
      issues in this lawsuit particular to Denbury's claims for coverage under the
      Ironshore policy at issue and therefore seeks information that is not relevant and
      not reasonably calculated to lead to the discovery of admissible evidence.

34.   Ironshore's Adjustment of Claims under its liability policies.

      RESPONSE: Ironshore objects that this examination topic is not limited to the
      coverage issues in this lawsuit particular to Denbury's claims for coverage under the
      Ironshore policy at issue and therefore seeks information that is not relevant and
      not reasonably calculated to lead to the discovery of admissible evidence.

36.   Ironshore's review of any Submission for the Policies.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.

37.   Ironshore's Reinsurance of Energy Market risks.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.

38.   Ironshore's Reinsurance of the Ironshore Policy.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.

39.   Ironshore's selection of Claims Adjusters.
                                               7
      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.

40.   Ironshore's training of Claims Adjusters.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.

41.   lronshore' s selection of Claims Adjusters for Denbury's Claim.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.

43.   FARA.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      not limited in scope to the issues made the basis of this lawsuit. Ironshore further
      objects pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic
      does not describe with reasonable particularity the matter on which ~xamination is
      requested.

61.   Ironshore's Adjustment of On-Lease costs claimed by other Energy Market policyholders
      against Other Liability Policies. '

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.

74.   All Documents Denbury produced in support of Denbury' s Claim.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which examination is requested.

77.   Ironshore's Communications with any Person regarding Denbury' s Claim.

      RESPONSE: Ironshore objects because this examination topic seeks information
      that is protected by the attorney-client privilege and the joint defense privilege.

78.   Ironshore's Communications with any Person regarding the Delhi Incident.


                                                  8
                RESPONSE: Ironshore objects because this examination topic seeks information
                that is protected by the attorney-dient privilege and the joint defense privilege.

          81.   Ironshore's Reserves for Denbury's Claim.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated
                to lead to the discovery of admissible evidence.

          82.   Ironshore's marketing of the Ironshore Policy forms to the Energy Market.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated
                to lead to the discovery of admissible evidence. This topic is tantamount to a fishing
                expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

          83.   Ironshore's documentation of Claims.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated
                to lead to the discovery of admissible evidence.

          86.   Ironshore's reporting of complaints under Tex. Ins. Code Sec. 542.006 et seq. over the
                last five years.

                  RESPONSE: Ironshore objects to this topic on the grounds that the information
                  sought is not relevant to the subject matter at hand, nor is it reasonably calculated
                  to lead to the discovery of admissible evidence. This topic is tantamount to a fishing
                . expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

          87.   Ironshore's compliance with Texas Ins. Code Sec. 542.005 - 542.012 over the last five
                years.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated
                to lead to the discovery of admissible evidence. This topic is tantamount to a fishing
tn
M               expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.
'+-<
  0
0\
 89.   All petitions filed against Ironshore in any Texas state or federal court by an Energy
      Market policyholder within the last five years.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence. This topic is tantamount to a fishing
      expedition, which is expressly prohibited by the Texas Rules of Civil Procedure,

90.   All petitions filed by Ironshore in any Texas state or federal court against an Energy
      Market policyholder within the last five years.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence, This topic is tantamount to a fishing
      expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

91.   AU petitions filed against Ironshore in any Louisiana state or federal court by an Energy
      Market policyholder within the last five years.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence. This topic is tantamount to a fishing
      expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

92.   All petitions filed by Ironshore in any Louisiana state or federal court against an Energy
      Market policyholder within the last five years.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence. This topic is tantamount to a fishing
      expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

93.   Denbury; s payments of premium to Ironshore.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evi~ence.

94.   lronshore's premium invoices to Denbury.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated
      to lead to the discovery of admissible evidence.


                                               10
          95.    Ironshore's payments to any Person related to the Policies.

                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. bonshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney-client privilege.

          96.    Any agreements between Ironshore and any Person related to Denbury's Claim.

                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney~client privilege and the joint defense privilege.

          97.    Any agreements between Ironshore and any Person related to the Litigation.

                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney-client privilege and the joint defense privilege.

          98.    Any agreements between Ironshore and any Person related to the Delhi Incident.

                 RESPONSE: Ironshore objects to this topiC on the grounds that the information
                 sought is not relevant to the subject matter at hand, nor is it reasonably cal.culated
                 to lead to the discovery of admissible evidence. Ironshore further objects because
                 this examination topic seeks information that is protected by the attorney-client
                 privilege and the joint defense privilege.

          99.    Any insurance policy that may defend or indemnify Ironshore in the Litgation.

                 RESPONSE: Ironshore objects to this topic on the grounds that the information
V)               sought is not relevant to the subject matter at hand, nor is it reasonably calculated
M
                 to lead to the discovery of admissible evidence. Subject to and without waiving the
"'0"'"           foregoing objections, Defendant will provide a witness to testify as to this topic.
  (!)
  gp      110.   All Documents responsive to each and every written discovery request Denbury has
el-.

-
M
V)
co
                 served on Ironshore in this Litigation.

V)
C'1
                 RESPONSE: lronshore objects to the extent this topics seeks testimony as to
t--
'-0              documents that have been objected to and not produced in response to written
  ;...;
  (!)            discovery requests from Denbury.
~
  S
  ;::I
 Z                                                        11
 .....
  $:1
  (!)

  S
  ;::I
  u
  0
 0
'"CI
   (!)
           Ironshore also objects to the folloWing Examination Topics as redundant and constituting

harassment:

          85.    Ironshore's obligations as an Insurer under Texas law.
          101.   Ironshore's performance of its obligations as an insurer under Texas law.
          102.   Ironshore's performance of its obligations to Denbury.

See Ex. A, p. 16-17. These topics are repetitive and should be combined and/or withdrawn.

          Ironshore further objects to Request for Documents No.4. contained within Denbury's

deposition notice: "All Documents responsive to Denbury's First and Second Sets of Requests

for Production served on May 18,2015 and August 5,2015." See Ex. A, p. 12. Ironshore objects

to the production of any document that was objected to and not produced in response to a request

for production of documents. Ironshore served its Responses and Objections to Denbury's First

Set of Requests for Production on July 17, 2015 and to Denbury's Second Set of Requests for

Production on September 4, 2015. Accordingly, this request for documents is duplicative and

harassing.

                                                  III.

          Under Texas Rules of Civil Procedure 192.6(b), the Court can issue a protective order in

the interest of justice "to protect the movant from undue burden, harassment, [and] annoyance."l

    If necessary, the Court can order that "the requested discovery not be sought.,,2 Rule 176.7 also

requires the Court to protect Ironshore's corporate representative from any undue burden or

hardship that its proposed deposition would cause. 3 The Court may prohibit the party seeking




I Tex. R. Civ. P. 192.6(b).
2 Tex. R. Civ. P. 192.6(b)(1).
3 Tex. R. Civ. P. 176.7.
                                                   12
discovery from proceeding with the request, limit the extent or subject of the request, or

otherwise set the terms and conditions under which the party may proceed. 4

          Plaintiffs' deposition notice includes 110 topics that range from Denbury's operations to

lronshore's underwriting and claims adjusting of other insurance policies and claims wholly

unrelated to the present lawsuit. As identified above, certain areas of Plaintiffs' inquiry are

objectionable for several reasons. Ironshore objects to the above noted examination topics and

moves that the Court strike the objectionable topics from the notice.

          WHEREFORE, PREMISES CONSIDERED, Defendant, Ironshore Specialty Insurance

Company prays that this Motion for Protective Order and Objections to Plaintiffs' Notice of Oral

and Videotaped Deposition and Request for Documents of Sanford Oster as the Designated

Corporate Representative(s) of Ironshore Specialty Insurance Company in all things be granted,

that Ironshore's objections to Plaintiffs' proposed Examination Topics be sustained, that

Plaintiffs be ordered to not inquire into these subject matters, and Defendant requests all other

relief to which it may be entitled.



                                        Respectfully submitted,

                                        BROWN SIMS, P.C.


                                        By: lsi James D. Johnson
                                        Mark C. Clemer
                                        Texas Bar No. 04372300
                                        James D. "J.D." Johnson
                                        Texas Bar No. 24085918
                                        Michelle Richard
                                        Texas Bar No. 24093037
                                        Tenth Floor
                                        1177 West Loop South

4 Tex.   R. Civ. P. 192.6(b).
                                                  13
                                             Houston. Texas 77027 ~9007
                                             Telephone: (713) 629-1580
                                             Facsimile: (713) 629-5027
                                             mclemer@brownsims.com
                                             jj ohnson@brownsims.com
                                             mrichard@brownsims.com
                                                     and
                                             Randell E. Treadaway (admitted pro hac vice)
                                             LA Bar No. 01624
                                             Brad D. Ferrand (admitted pro hac vice)
                                             LA Bar No. 29860
                                             ZAUNBRECHER TREADAWAY, L.L.C.
                                             406 N. Florida Street, Suite 2
                                             Covington, Louisiana 70433·2907
                                             Telephone: (985) 871-8787
                                             Telefax: (985) 871-8788
                                             randy@ztlalaw.com
                                             brad@ztlalaw.com
                                             COUNSEL FOR DEFENDANT IRONSHORE
                                             SPECIALTY INSURANCE COMPANY




                                     CERTIFICATE OF CONFERENCE

                 This will certifY that counsel for Ironshore and counsel for Denbury have discussed, by
         telephone, limiting the topics for this deposition. To date, no agreement has been reached on all
         of the aforementioned issues, so the matter is presented to the Court.


                                                             /s/ James D. Johnson
                                                             James D. "lD." Johnson

If)
M
'+-<
  0

"""
                                 CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing pleading has been sent to all
counsel ofrecord via u.s. regular mail andlor e-mail on this the 18th day of September 2015:

Phillip D. Nizialek, T.A.
Sarah E. Stogner
Jacqueline M. Brettner
CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC
1100 Poydras St., Ste. 3100
New Orleans, LA 70163
Phone: (504) 585-3800
Fax: (504) 585-3801
nizialek@carverdarden.com
stogner@carverdarden.com
brettner@carverdarden.com
Counselfor Plaintiffs

Michael S. Knippen
David Rock
James M. Eastham
TRAUB, LIEBERMAN, STRAUS & SHREWSBERRY, LLP
303 W. Madison, Suite 1200
Chicago, Illinois 60606
Phone: (312) 332-3900
Fax: (312) 332-3908
mknippen@traublieberman.com
drock@traublieberman.com
jeastham@traublieberman.com
Counselfor Defendant Axis Surplus Insurance Company

C. Henry Kollenberg
Melinda M. Riseden
CRAIN, CATON & JAMES, P.C.
1401 McKinney Street
17th Floor, Five Houston Center
Houston, Texas 77010
Phone: (713) 658-2323
Fax: (713) 658-1921
hkollenberg@craincaton.com
mriseden@craincaton.com
Counsel for Defendant Marsh USA, Inc.




                                                 15
          Marc J. Wojciechowski
          WOJCIECHOWSKl & ASSOCIATES, P.C.
          1747 Kuykendahl Road, Suite 200
          Spring, Texas 77379
          Phone: (281) 999-7774
          Fax: (281) 999-1953
          marc@wojolaw.com
                 and
          Michael D. Mulvaney
          Christopher C. Frost
          Josh B. Baker
          MAYNARD, COOPER & GALE, P.C.
          2400 Regions/Harbert Plaza
          1901 Sixth Avenue North
          Birmingham, AL 35203
          Fax: (205) 254-1999
          mmulvaney@maynardcooper.com
          cfrost@maynardcooper.com
          jbaker@maynardcooper.com
          Counselfor Defendant Alterra Excess & Surplus Insurance Company




                                                          /s/ James D. Johnson
                                                          James D. "lD." Johnson




t.n
                                    CAUSE NO, 2015 09546
                                                       e




 DENBURY RESOURCES INC. and                                   IN THE DISTRICT COURT
 DENBURY ONSHORE, LLC

                      Plaintiffs,
                                                              ~SCOUNTY,TEXAS
. v.

 IRONSHORESPECIALTYINSURANCE
 COMPANY,ALTERRAEXCESS &                                      1571h JUDICIAL DISTRICT
 SURPLUS INSURANCE COMPANY,
 AXIS SURPLUS INSURANCE
 COMPANY, AND MARSH USA INC,

                      Defendants



        NOTICE OF ORAL AND VIDEOTAPED DEPOSITION AND REQUEST FOR
             DOCUMENTS OF ~ANFORD OSTER AS THE DESIGNATED
                CORPORATE REPRESENTATIVE(S) OF IRONSHORE .
                     SPECIALTY INSURANCE. COMPANY


  TO:     Ironshore Specialty Insurance Company
          through its attorneys of record,
          Mark C. Clemer              .
          James D. Johnson                                                        \.


          Brown Sims. P.C.
          1177 West Loop South
          Tenth Floor
          Houston, texas 77027
  -And- ,.,
          Randell E. Treadaway
          Brad D. Ferrand
          Michelle O'Daniels
          Zaunbrecher Treadaway, LLC
          406 N. Florida Street, Suite 2
          Covington, Louisiana 70443

                                                  1.
         PLEASE TAKE NOTICE that, pursuant to Texas Rule of Civil Procedure 199.2(b)(1) and

                                           EXHIBIT
199.2(b)(5). Denhury,Resources Inc. and Denbury Onshore, LLC, will take the oral and videotaped

deposition of the Mr. Sanford Oster as the designated Corporate Representative of Ironshore

Specialty Insurance Company ("Ironshore"), on October 20, 2015, commencing at 9:00 a.m. at the

law offices of Pillsbury Winthrop Shaw Pittman, LLP, 1540 Broadway Avenue, New York, New

York 10036, by agreement ofthe parties.

                                                      II. '
        Ironsl:tore's designee(s) is further directed to produce responsive documents to the requests

listed in Exhibit 't,4 $' within thirty (30) days of service of this notice.

                                                     m.
        The deposition will continue from day to day until completed,

                                               N.
        the deposition will be recorded stenographically and on videotape. The stenographic and

video recordings will be conducted by Kay E. Donelly & Associates.

                                                   Respectfully submitted,



                                                   PIP' ',NIZIALEK, T.A. (#15045250)
                                                   SARAH E. STOGNER (#24091139)
                                                   JACQUELINE M. BREnNER (pro hac vice)
                                                   Carver, Darden, Koretzky, Tessier, Finn,   '
                                                   Blossman, & Areaux, L.L.C.
                                                   1100 Poydras Street, Suite 3100
                                                   New Orleans, Louisiana 70163
                                                   Telephone: (504) 58~-3800
                                                   Facsimile: (504) 585~3801
                                                   Email: nizialek@carverdarden.com
                                                           stogner@carverdarden.com
                                                           brettner@carverdarden.com
                                                   Counsei for Plaintiffs




                                                 Page 2. oflS
 i




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the Denbury's Notice of Oral and Videotaped

Deposition of Corporate Representative(s) of Ironshore Specialty fusurance Company has been

served on the following;

Mr. Randell E. Treadaway            Mr. Christopher C. Prost        Mr. Michael Knippen
Ms. Michelle Q'Daniels              Mr. Michael Mulvaney            Mr. David Rock
Mr. Brad D. Ferrand                 Mr. JoshuaB. Baker              Mr. James M. Eastham
Zaunbrecher Treadaway, LLC          Maynard, Cooper, Gale           Traub Lieberman Straus &
406 N. Florida Street, Suite 2      1901 Sixth Avenue, Suite 2400 . Shrewsbe1'ry, LLP
Covi.ngton, LA 70433                Birmingham, AL 35203            303 West Madison St., 8te. 1200
randy@ztlalaw.com                   cfrost@maynardcooper.com        Chicago, IL 60606
modJegal@gmail.com                  mmulvaney@mayndardcooper.com mknippen@traublieberman.com
brad@ztlalaw.com .                  ibaker@maynardcooper.com        jeastham@traublieberman.com
                                                                         dl'ock@traublieberman.com

Mr. Mark C. Cl~mer                   Ms. Mindy Riseden                   Mr. Marc J. Wojciechowski
Mr. James Johnson                    Mr. Henry Kollenberg                .Wojciechowski & Associates. Pc
Brown Sims                           Crain, Caton & James                 17447 Kuykendahl Rd. Ste. 200
1177 West Loop South, 10th Floor     Five Houston Center                  Spring, Texas 77379
Houston, Texas 77027                . 1401 McKinney Street, Suite 1700    marc@wojolaw.com
niclemer@brownsims.com               Houston, TX 77010
jjohnson@brownsims.com               mriseden@craincaton.com
                                     hkollenberg@craincaton.com

via U.S. Mail and/or electronic service    on September 2, 2015 at or before 5:00 p.m., and the
electronic transmission was reported as complete.




                                                               PHILIP D. NIZIALEK




                                             Page 3 oftS
                                                    EXIDBIT "A:'

            I. Instructions

               1.      You are requested to produce aU documents electron.ically. Pursuant to Rule

                    196.4, You are requested to produce electronic dats responsive to these Requests in

                    tiff or pdf searchable format, including e~n;tail.
                                                                                                 (

               2.      Answer each request for documents separately by listing the documents and

                    jncluding in each response information that identifies the document and its bates

                    number.

               3.       For a document that no longer' exists or cannot be located, identify the document,

                    state how and when it passed out of existence or could no longer be located, and the

                    reasons for the disappearance. Also, identify each person having knowledge about the

                    disposition or loss of the document, and identify any other document evidencing the

                    lost document's existence or any facts about the lost document.

                        a.      When identifying the document, you must state the following:

                                 i.      The nature of the document (e.g. letter, handwritten note).

                                ii.      The title or heading that appears on the document.

                               iii.      The date of the document and the date of each addendum,

                                      supplement, or other addition or change.

                               iv.      ,The identities of the author, signer of the document, and person on
on
M
4-<
0                                     whose behalf or at whose request or direction the document was
0
N
                         ii.         The present or last known residential address and telephone

                                 number.

                        iii. .      The present or last known office address and telephone number.

                        iv.         The present occupation, job title, employer, and employer's

                                 address.

       4.       If You claim ail or part· of any responsive document or communication is

             privileged, then You are requested to provide the appropriate information regarding

             such assertion of privilege, as set forth ~n Tex. R. Civ. P. § 193.3.

   n. Definitions
      . a.      "Ironshore," "You" and "Your", as used herein, shan refer to Ironshore Specialty

Insurance Company and shall include, without limitation, any and all of its parents, subsidiaries,

employees, Underwriters, Adjusters, agents and attorneys.

       h.       "Marsh" shall refer to Marsh USA, Inc. and shall include, without limitation, any

and all of its parents, subsidiaries, employees, agents, broker, and attorneys.

        c.      "Zurich" shall refer to Zurich American Insurance Company and shall include,

without limitation, any and all        of its parents, subsidia~ies, employees, Underwriters, Adjusters,
agents and attorneys.

        d.       "AGLIe" shall refer to American Guarantee & Liability Insurance          Comp~ny    and

shall include, without limitation, .any and ail of its parents, subsidiaries, employees,

Underwriters, Adjusters, agents and attorneys.

        e.       "Alterra" shaH refer to Alterra Excess & Surplus Insurance Company and shall

include, without limitation, any and all of its parents, subsidiaries, employees, Underwriters,

Adjusters, agents and attorneys.


                                                 Page 5 ofl8 .
       f.      "Axis" shall refer to Axis Surplus Insurance Company and shall include, without

limitation, any and all of its parents, subsidiaries, employees, Upderwriters, Adjusters, agents a,nd

attorneys.

       g.      "Denbury" shall refer to Denbury Resources Inc; and Denbury Onshore; LLC, or

any.other Denbury entity for which Marsh procured insurance.

       h.      "FARA" shall refer to FARA Insurance Services, and shall include, without

limitation, ~my and all of its parents, subsidiaries, employees, Underwriters, Adjusters, agents and .

attorneys.

        i.     "COL Policy" shall refer to the commercial general liability policy number

9242578-00, issued to Denbury by Zurich American Insurance Company, with the effective dates

of Aprill, 2013 to Aprill, 2014.

        j.     "Umbrella Policy" shall refer to policy number AUC 924673-00, issued to

Denbury by AGLIe, with effective dates of April 1, 2013 to April 1, 2014.

        k.     "Ironshore Policy" shall refer to policy number 000988602, issued to Denbury by

Ironshore, with the effective dates of Aprill, 2013 to April 1, 2014.

        1.     "Alterra Policy" shaH refer to policy number MAX6XL0000443, issued to

Denbury Alterra, with the effective dates of April 1, 2013 to Aprill, 2014.

        m.      "Axis Policy" shall refer to policy number EAU766369/01l20 13 , issued to

Denbury by Axis, with the effective dates of April 1, 2013 to Aprill, 2014.

        n.    ,"Policies" shail collectively refer to the. CGL Policy, the Umbrella Policy, the

Ironshore Policy, the Alterra Policy and the Axis Policy, as defined above, and shall include any

and aU policy registers; policy logs, schedules, forms, and endorsements.




                                            Page 6 of18
        o.      "Other Insurance~' shall mean any other insurance policy issued to Denbury other

than. the Policies.

        p.     . "Litigation" shall mean Denbury Resources Inc. et al v. Ironshore Specialty Ins.

Co., et ai. Case. No.   2015~09546   currently pending in the 157th Judicial District Court in Harris

County, Texas.

        q."Delhi Incident" shall mean the control of wen and' pollution incident

commencing on or about June 13,2013 in the Delhi Field Unit located in the state of Louisiana.

        r.       "Denhury's Claim" shall mean all.insurance claims, notices, demands for defense,

indemnity, or any other claim for insurance coverage related to the Delhi Incident.

        s.       "Blended Pollution Endorsement" shall refer to endorsements bearing the fonn

number U-UMB-200-A CW (7/99) andlor fonn number U-EXS-200-A-CW (4/99) that were

included in and made a part of the Umbrella Policy.

        1.       "Insurers" shall collectively refer to Zurich American Insurance Company,
                                                            ,/




American Guarantee & Liability Insurance Company, Ironshore Specialty Insurance Company;

Alterra Excess & Surplus Insurance Company, and Axis Surplus Insurance Company.

        u.       "Underwriting" or "Underwrites" shall meap. the process of determining the

acceptability of a particular submission for insurance through evaluation and analysis of the

nature and extent of the risk presented, and of detennining the amount, price, and conditions

under which the submission is acceptable. Underwriting and Underwrites shall further mean the

process of drafting an insurance policy to cover the accepted submission..

         v.      "Submission" shall mean a proposal for insurance, including but not limited to an

application, submitted for Underwriting.




                                              Page 7 of18
       w.       "Adjusting" or "Adjustll or "Adjustment" shall mean administration, handling,

evaluation,   analysi~,   investigation, review, quantification, interpretation, verification, expert

consultation, negotiation, or assessment of coverage, damages, quantum, exclusions, warranties,

or conditions related to any Claim by any Person, including but not limited to third party

administrators.

       x.         "On-Lease" shall refer to any surface location covered by a mineral lease where an

Energy Market policyholder is a lessee.

       y.         "Claim" shaH mean demand to recover, under a policy of insurance, for loss that·

may come within the coverage provided by that policy, including but not limited to demands for

defense, demands for indemnity, or any other request for insurance coverage under any insurance

policy. "Claim" shall also refer tothe meaning of "claim" contemplated by Texas Insurance Code

§ 542.051.

        z.        "Claims Adjuster" shall mean any Person who performs Adjusting of a Claim,

and includes Your employees and the employees of any third parties performing Adj~sting of a·

Claim for You.

        aa,       "Reserve" shall mean an estimate of the value of a Claim or group of Claims not

yet paid, including but not limited to an estimate of the amount for which a particular Claim will

ultimately be settled or adjudicated.

        bb.       "Reinsurance" shall mean a transaction in which one party. the "reinsurer." in

consideration of a premium paid to it, agrees to indemnify another party, the "reinsured," for part

or all of the liability assumed by the reinsured under a policy of insurance that it has' issued.

        cc.       "Energy Market" shall mean Your policyholders or potential policyholders

engaged in oil, gas, and petroleum exploration and production operations.


                                               Page 8 of18
       dd.     "Good Faith and Fair D~aling" shall mean the duties imposed by Texas Insurance

Code Chapters 541 and 542.

       ee.     "Original Proof of Loss" shall refer to Denbury's October 14, 2014

correspondence addressed to Ironshore's attorney, Randell E. Treadaway, and all accompanying·

attachments thereto including Denbury's Sworn Proof of Loss to AGLIC executed September 29,

2014, Zurich's October 6, 2014 correspondence to Denbury tendering payment of its $25 million

policy limits, and Denbury's Sworn Proof of Loss to Ironshore executed October 14,2014.

       ff. . "Roberts Litigation" shan refer to the lawsuit captioned Sunflower Cemetery, Inc.,

et ai. v. Denbury Onshore, LLe, et al., identified with Civil Action N9.   4~629A.   pending in the.

5th Judicial District Court for the Parish of Franklin, Louisiana.

       gg.     "Voluntary Payment Clause" shall refer to the provision in Ironshore's Policy that

states "The Insured shall not, except at its own expense, settle any claim or suit or incur any

defense costs for any an amount to which this Policy applies without the Insurer's written

consent."

       hh.     "Updated Proef of Less" shall refer to. Denbury's' February 27, 2015

correspondence addressed to Ironsho.re's attorney, Randell E. Tre.adaway, and all accompanying

attachments thereto including Denbury's updated Sworn Proof of Less to. Iro.nshore executed

February 27, 2015.

        ii.·   "Owned, Rented, or Occupied Exclusion" shall refer to the pro.vision within      t~e


Blended Pollution Endorsement of the Umbrella Policy stating "Clean up, removal, containment,
                        I                     .




treatment, detoxification or neutralization of "pollutants n existing at, or under or within the

boundaries of any premist}s, site or location owned, rented or occupied by any insured."




                                            Page 9 oflS
       jj.     "ANR" shall refer      ~o   ANR Pipeline Company, and shall include, without

limitation, any and all of its parents, subsidiaries, employees, agents and attorneys.

       kk.     "ANR Initial Costs Settlement" shall refer to the Agreement between ANR and

Denbury dated December 11,2013 and identified as DRI-SD-5525-5534.

       11.     "ANR Cut and Cap Settlement" shall refer to       th~   Agreement between ANR and

Denbury dated September 25.,2013 and identified as DRI-SD-5535~5545.

       mm.     "ANR Tariff Settlement" shall refer to shall referto the Agreement between ANR
                                                                           I
and Denbury dated February 9, 2015 and identified as DRI-SD-5717-5726.

       nn.     "Loutre Land Settlement" shall refer to the Agreement be!Ween Loutre Land and
                                                j

Timber Company and Denburydated June 3, 2014 and identified as DRI-SD-5593-5612.

        00.     "Impacted Areas" shall refer to any premises, site or location with any discharge,

dispersal, seepage, migration, release or escape of any man-made or naturally occurring solid,

liquid, gaseous or thermal irritant or contaminant, including but not limited to: smoke; vapor;

soot; fumes; acids; alkalis; chemicals; and waste.

        pp.    "Communications" shall mean the transmission, sending, and/or receipt of

information of any kind by andlor through any means, whether face-to-face or otherwise,

including, but not limited to, speech, writings, language (machine, foreign, or otherwise), or

recording.

        qq.     "Document" means all written, typed, or printed matter and all electronic,

magnetic, digital, or other records or documentation of any kind or description in your actual

possession, custody, or control, including those in the possession, custody, or control of any and

aU present or former directors, officers, employees, consultants, accountants, attorneys, or other

agents, whether or not prepared by you. "Document" includes, but is not limited to, the


                                             Page 10 of18
following: Communications,. policies, schedules, calendars, spreadsheets, letters, reports, charts,

diagrams, correspondence, memoranda, notes, rvcords, minutes, contracts, agreements, records or

notations of telephone or personal conversations or conferences, interoffice communications,

intraoffice communications, e-mail, voicemail, microfilm, bulletins, circulars, pamphlets,

photographs, faxes, invoices, recordings, computer printouts, drafts, resumes, logs, and

worksheets. .

       IT.      "Electronic" or "magnetic" data means electronic or digital information that is

stored in.a medium from which it.can be retrieved and examined. The term refers to the original·

(or identical duplicate when the original is not available) and any other copies of the data that

may have attached comments, notes, marks, or highlighting of any kind. Electroni~ or magnetic

data includes, but is not limited, to, the following: computer programs; operating systems;

computer activity logs; programming notes or instructions·; e-mail receipts, messages, .or

transmissions; output reSUlting from the use of any software program, including word-processing

documents, spreadsheets, database files, charts, graphs, and outlines;. metadata; PIF and PDF

files; ,batch files; deleted files; temporary files; Internet- or web-browser-generated information

stored in textual, graphical, or audio fonnat, including history files, caches, and cookies; and any

miscellaneous files or file fragments. Electronic or magnetic data includes any items stored on

magnetic, optical, digital, or other electtonicMstorage media, such as hard drives, floppy disks,·

CD-ROMs, DVDs, tapes, smart cards,integrated-circuit cards (e.g., 81M cards), removable

media (e.g., Zip drives, thumb drive), microfiche, or punched cards. Electronic or magnetic data

also includes the file, folder, tabs, containers, and labels attached to or associated with any

physical storage device with each original or copy.




                                           Page 11 of18
       ss.     "E-maU" or "Electronic Mail" shall mean any method of electronic messaging)

including any text message and instant-messaging method or ~ervice.

       tt.     The term "each" includes the word "every" and "every>! includes the word "each."
                                                           ,
       uu.     The term "and" includes the word "or" and "or" includes the word "and."

       vv.     The term "including" shall be construed as broadly as possible and shall mean

"without limitation."

       ww.     "Person" shall mean any natural person, corporation, firm, association,

partnership, joint venture, proprietorship, governmental body, governmental agency, or any other

organization, business, or legal entity, and all predecessors or successors in interest.

       xx.     The phrase "related to or discussing," as used herein, shall mean all information

and an facts and/or Documents that directly, indirectly orin any other way support, negate, bear

upon, touch upon, incorporate, affect, include, pertain to, and/or are otherwise connected with the

subject matter about which a request is being made.

                                          DOCUMENTS

1.     Acopy of deponent's current resume or curriculum vitae;
2.      A copy of deponent's current driver's license or government-issued photo identification;

3.     A copy of each and every document reviewed in preparation for Your testimony at the
scheduled deposition; I).nd

4.     All Documents responsive to Denbury's First and Second Sets of Requests for Production
served on May 18, 2015 and August 5, 2015; and

5.      All Documents responsive to the Examination Topics listed below.

                                    EXAMINATION TOPICS

1.      Denbury.

2.      Denbury's operations.


                                            Page 12 of18
            3.    The risks presented by Denbury's operations.

            4.    The Delhi Incident.

            5.    The Policies.

            6.    Reserves under the Policies.

            7.    The Blended Pollution Endorsement.

            8.    The caseAspen Ins. UK., Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960 (5th Cir. 2010).

            9.    The case Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL 3557541 (W.D. La.
                  2013).

        )
            10.   The case Pioneer Exploration, L.L.c. v. Steadfast Ins. Co., 767 FJd 503 (5th Cir. 2014).

            ll.   Ironshore's application of the Aspen Ins. UK., Ltd. v. Dune Energy, Inc., 400 Fed. Appx.
                  960 (5th Cir. 2010) decision to its liability policies.

            12.   Ironshore's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
                  3557541 (W.D. La. 2013) decision to its liability policies.

            13.   Ironshore's application ofthe Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d
                  503 (5th Cir. 2014) decision to its liability policies.

            14.   Ironshore's relationship with Denbury's Insurers.

            15.   Ironshore' ~ Communications with Denbury's Insurers.

            16.   Ironshore's review of any Adjustment of Denbury's Claim.

            17.   Ironshore's relationship with Marsh.

            18.   Ironshore's Communications with Marsh.

V)          19.   Ironshore's relationship with Denbury.
M
'+-<
  0
0\          20.   Ironshore's Communications with Denbury.
N
              24.   All Documents exchanged between Ironshore and any Person related to the Policies.

             25.   All Documents exchanged between Ironshore and any Person related to the Litigation.

             26.   Ironshore's Underwriting.

             27.   Ironshore'~   Underwriting of Denbury.

             28.   Ironshore's Underwriting for the Energy Market..

             29.   Ironshore's Underwriting of the Ironshore Policy forms.

             30.   Ironshore's understanding of AGLIC's Underwriting ofilieUmbrellaPolicy.

             31.   All Communications ,between Ironshore and AGLIC regarding AGUe's Underwriting of
             the Umbrella Policy

             32.   Ironshore's understanding of Blended Pollution Endorsement Form U-UMB-200-A CW
                   (7/99).

             33.   Ironshore's understanding of Blended Pollution Endorsement Form     U-EXS-200~A-CW
                   (4/99).

             34.   Ironshore's Adjustment of Claims under its liability policies.

             35.    Ironshore's Adjustment ()fDenbury's Claim.

             36.    Ironshore's review of any Submission for the Policies.

             37.    Ironshore's Reinsurance of Energy Market risks.

             38.    Ironshore's Reinsurance of the Ironshore Policy.

             39.    Ironshore's selection of Claims Adjusters.

:1
                                                                                                                "I




            45.    Denbury's Original Proof of Loss.

            46."   Denhury's Updated Proof of Loss.

            47.    Ironshore's evaluation ofDenbuty's Original Proof of Loss.

            48.    Ironshore's evaluation of Denbury's Updated Proof of Los!!.

            49.    The Roberts Litigation.

            50.    Ironshore's evaluation of the Roberts Litigation.

            51.    Ironshore's decision to deny Denbury defense and indemnity for the Roberts Litigation.

            52.    The ANR Initial Costs Settlement.

            53.    Ironshore's evaluation ofllie ANR Initial Costs Settlement.

            54.    Ironshore's detennination that AGUe's payment of the ANR Initial Costs Settlement
                   does not erode the limits ofthe Umbrella Policy.

            "55.   The ANR Cut and Cap Settlement.

            56.    Ironshore's evaluation ofllie ANR Cut and Cap Settlement.

            57.    Ironshore's detennination that AGUC's payment of the ANR Cut and Cap Settlement
                   does not erode the limits of the Umbrella Policy.

            58.    The ANR Tariff Settlement.

            59.    Ironshore's evaluation of the ANR Tariff Settlement.

            60.    .Ironshore's decision to deny coverage for the ANR Tariff Settlement.

            61.    Ironshoie's Adjustment of On-Lease costs claimed by other E~ergy Market policyholders
                   against Other liabilitY Policies.                                                    "
V)
M
4-<         62.    Ironshore's Adjustment of On-Lease costs in Denbury's Claim.
 0
""'
Y)
 I))        63.    All Documents relied upon by Ironshore in its Adjustment of Denbury's Claim.
 M
 :'     I, Chris Damel, District Clerk ofHanis
     County, Texas ce1tify that this is a tme and
     con-ect copy of the original record :f:dedand or
     recorded in my office, electronically or hard
     copy, as it appears OIl this date.
     VlJ.tness my official hand and seal of office
     this October 22.2015


     Certified Docmnent Number:         67258531




     Chris Daniel, DISTRICT CLERK
     H..A.XRIS COUNIT, TEX~




In ::u::c,ordance with Texas Govenu:llent Code 406.013 electronically transmitted authenticated
documents are vaid. H there is a question regarding the validity of this document and or seal
please e-cmail support@hcdisb'ictclerkcom
                                                                                                   9/18/20154:49:41 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 7001862
                                                                                                 By: KATINA WilLIAMS
                                                                                            Filed: 9/18/20154:49:41 PM




                                   CAUSE NO. 2015-09546


DENBURY RESOURCES INC. and                   §        IN THE DISTRlCT COURT
DENBURY ONSHORE, LLC                         §
                                             §
                      Plaintiffs             §
VS.                                          §        1571h JUDICIAL DISTRICT
                                             §
JRONSHORE SPECIALTY INSURANCE                §
COMPANY, ALTERRAEXCESS &                     §
SURPLUS INSURANCE COMPANY,                   §
AXIS SURPLUS INSURANCE                       §        HARRIS COUNTY, TEXAS
COMPANY, and MARSH USA INC.                  §
                                             §
                      Defendants             §


IRONSHORE SPECIALTY INSURANCE COMPANY'S MOTION FOR PROTECTIVE
     ORDER AND OBJECTIONS TO PLAINTIFFS' NOTICE OF ORAL AND
    VIDEOTAPED DEPOSITION AND REQUEST FOR DOCUMENTS OF THE
        \ DESIGNATED CORPORATE REPRESENTATlVE(S) OF
             F.A. RICHARD & ASSOCIATES, INC. ("FARA")

TO THE HONORABLE JUDGE OF THIS COURT:
       COMES NOW, Defendant, Ironshore Specialty Insurance Company (hereinafter

"Defendant" or "Ironshore"), appearing by and through the assistance of undersigned counsel of

record, and files this Motion for Protective Order and Objections to Plaintiffs' Notice of Oral and

Videotaped Deposition and Request for Documents of the Designated Corporate Representative(s)

ofF.A. Richard & Associates, Inc. ("FARA") and in support thereof will show unto the Court the

following:

                                                 I.

       This is an insurance coverage dispute arising out of a weI! blowout that occurred in

northeastern Louisiana on or about June 13, 2013. In their current live pleading, Plaintiffs Denbury

Resources Inc. and Denbury Onshore, LLC (hereinafter "Plaintiffs" or "Denbury") assert they

selected umbrella insurance policies, based on insurance broker Marsh USA, Inc.'s

                                                 1

                                            EXHIBIT
recommendations, to cover such losses as those Denbury experienced as a result of the well

blowout in northeastern Louisiana, known as the Delhi Incident. Plaintiffs seek a declaratory

judgment that Ironshore, Alterra Excess & Surplus Insurance Company, and AXIS Surplus

Insurance Company must indemnify Denbury for costs and expenses, not recoverable under the

well control policy, and in excess of the underlying policies that Denbury incurred in responding

to the pollution resulting from the Delhi Incident. Plaintiffs also assert claims for breach of

contract, Texas Insurance Code violations and bad faith.

       On September 3, 2015, Plaintiffs noticed the oral and videotaped deposition of the

corporate representative of F.A. Richard & Associates, Inc. ("FARA") for the agreed upon date

and time of October 21, 2015 at 1:00 p.m. at the law offices of Pillsbury Winthrop Shaw Pittman,

LLP, 1540 Broadway Avenue, New York, New York 10036. A copy of the Notice of Oral and

Videotaped Deposition and Request for Documents of the Designated Corporate Representative( s)

ofF.A. Richard & Associates, Inc. ("FARA") is attached hereto as Exhibit "A".

       The parties have agreed to a date, time and location; however, the parties are unable to

agree to the scope of the deposition. Counsel for Ironshore and Denbury have in good faith

attempted to resolve this matter by correspondence as well as personal discussions, but are unable

to resolve all of the issues. Ironshore's counsel presented Denbury's counsel with draft objections

to certain examination topics out of the 154 served topics on September 10, 2015, and counsel held

a telephonic conference on September 15, 2015 in an attempt to resolve specific issues and

objections to certain topics. Ironshore now files this Motion for Protective Order and Objections

regarding those examination topics that could not be resolved.




                                                 2
                                              II.

       Ironshore objects to Examination Topic Numbers 1,2,3,4,5,6,7,8,9,10,11,12,13,14,

15,16, 17,   1~28,2~30,31,32,33,34,35,36,37,38,39,40,44,46,48,50,51,52,53,54,55,

56,57,58,59,81,84,100,101,102,103,107,108,114,115,116, 117,118,119,120,121,122,

123, 124, 125, 126,127, 128, 129, 130, 131, 132, 133,134, 135, 136, 137, 138, and 154 listed in

Denbury's deposition notice attached hereto as Exhibit "A" on the following grounds:

1.     Denbury.

       RESPONSE: Ironshore objects to tbis topic on the grounds that it is overbroad and
       not limited in scope to the issues made the basis of this lawsuit. Ironshore further
       objects pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic does
       not describe with reasonable particularity the matter on which examination is
       requested.

2.     Denbury's operations.

       RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
       not limited in scope to the issues made the basis of this lawsuit. Inmshore further
       objects pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic does
       not describe with reasonable particularity the matter on which examination is
       requested.

3.     The risks presented by Denbury's operations.

       RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
       not limited in scope to the issues made the basis of this lawsuit. Ironshore further
       objects pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as the topic does
       not describe with reasonable particularity the matter on which examination is
       requested.

4.     The Delhi Incident.

       RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 ofthe Texas Rules
       of Civil Procedure as it does not describe with reasonable particularity the matter on
       which examination is requested.

5.      The Policies.




                                                3
      RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 of the Texas Rules
      of Civil Procedure as it does not describe with reasonable particularity the matter on
      which examination is requested.

6.    Reserves under the Policies.

      RESPONSE: lronshore objects to this topic on the grounds that it seeks information
      that is not relevant to this lawsuit and not reasonably calculated to lead to the
      discovery of admissible evidence. Further, the topic is overbroad and, pursuant to
      Rule 199.2 of the Texas Rules of Civil Procedure, it does not describe with reasonable
      particularity the matter on which examination is requested.

7.    The Blended Pollution Endorsement.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
      pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
      with reasonable particularity the matter on which examination is requested.

8.    The case Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960 (5 th Cir. 2010).

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law.

9.    The case Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL 3557541 (W.D. La.
      2013).

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law.

10.   The case Pioneer Exploration, L.L.c. v. Steadfast Ins. Co., 767 F.3d 503 (5 th Cif. 2014).

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law.

11.   FARA's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960
      (5 th Cir. 2010) decision to the Ironshore Policy.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it cans for a legal conclusion from a corporate
      representa!ive concerning case law.

12.   FARA's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960
      (5 th Cir. 2010) decision to Other Liability Policies.


                                                4
      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law and its application to policies not at issue in the
      present lawsuit. Therefore, this topic is not relevant to the subject matter at hand.

13.   FARA's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
      3557541 (W.D. La. 2013) decision to the Ironshore Policy.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it calls for 11 legal conclusion from a corporate
      representative concerning case law.

14.   FARA's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
      3557541 (W.D. La. 2013) decision to Other Liability Policies.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law and its application to policies not at issue in the
      present lawsuit. Therefore, this topic is not relevant to the subject matter at hand.

15.   FARA's application of the Pioneer Exploration, L.L. C. v. Steadfast Ins. Co., 767 F.3d 503
      (5 th Cir. 2014) decision to the Ironshore Policy.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it calls for a legal conclusion from a corporate
      representative concerning case law.

16.   FARA's application of the Pioneer Exploration, L.L.c. v. Steadfast Ins. Co., 767 F.3d 503
      (5 th Cir. 2014) decision to the Other Liability Policies.

      RESPONSE: Ironshore objects to this topic on the grounds that it is overly broad and
      exceeds the scope of discovery as it caUs for a legal conclusion from a corporate
      representative concerning case law and its application to policies not at issue in the
      present lawsuit. Therefore, this topic is not relevant to the subject matter at hand.

17.   PARA's relationship with Denbury's Insurers.

      RESPONSE: Ironshore objects to this topic pursuant to Rule 199.2 of the Texas Rules
      of Civil Procedure as it does not describe with reasonable particularity the matter on
      which examination is requested. Ironshore further objects because this examination
      topic seeks information that is protected by the joint defense privilege.

18.   FARA's Communications with Denbury's Insurers.

      RESPONSE: Ironshore objects because this examination topic seeks information
      that is protected by the joint defense privilege.


                                               5
        28.   All Documents exchanged between Ironshore and any Person related to Denbury.

              RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
              pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
              with reasonable particularity the matter on which examination is requested.
              Ironshore furfher objects because this examination topic seeks information that is
              protected by the attorney-client and work product privileges and the joint defense
              privilege.

        29.   All Documents exchanged between Ironshore and any Person related to Denbury's Claim.

              RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
              pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
              with reasonable particularity the matter on which examination is requested.
              Inmshore further objects because this examination topic seeks information that is
              protected by the attorney-client and work product privileges and the joint defense
              privilege.

        30.   All Documents exchanged between Ironshore and any Person related to the Delhi Incident.

              RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
              pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
              with reasonable particularity the matter on which examination is requested.
              Ironshore further objects because this examination topic seeks information that is
              protected by the attorney-client and work product privileges and the joint defense
              privilege.

        31.   All Documents exchanged between lronshore and any Person related to the Policies.

              RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
              pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
              with reasonable particularity the matter on which examination is requested.
              Ironshore further objects because this examination topic seeks information that is
              protected by the attorney-client and work product privileges and the joint defense
              privilege.

7       32.   All Documents exchanged between Ironshore and any Person related to the Litigation.
'-
 0
\0            RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
 (1)
 01)
 ('j
              pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
0...          with reasonable particularity the matter on which examination is requested.
N
r         33.   All Documents exchanged between FARA and any Person related to Denbury.

               RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
               pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
               with reasonable particularity the matter on which examination is requested.
               Ironshore further objects because this examination topic seeks information that is
               protected by the attorney-client and work product privileges and the joint defense
               privilege.

         34.   All Documents exchanged between FARA and any Person related to Denbury's Claim.

               RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
               pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
               with reasonable particularity the matter on which examination is requested.
               Ironshore further objects because this examination topic seeks information that is
               protected by the attorney-client and work product privileges and the joint defense
               privilege.

         35.   All Documents exchanged between FARA and any Person related to the Delhi Incident.

               RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
               pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
               with reasonable particularity the matter on which examination is requested.
               Ironshore further objects because this examination topic seeks information that is
               protected by the attorney-client and work product privileges and the joint defense
               privilege.

         36.   All Documents exchanged between FARA and any Person related to the Policies.

               RESPONSE: Ironshore objects to this topiC on the grounds that it is overbroad and
               pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
               with reasonable particularity the matter on which examination is requested.
               Ironshorefurther objects because this examination topic seeks information that is
               protected by the attorney-client and work product privileges and the joint defense
               privilege.

         37.   All Documents exchanged between FARA and any Person related to the Litigation.
4-
c..-           RESPONSE: Ironshore objects to this topic on the grounds that it is overbroad and
 o
r-.            pursuant to Rule 199.2 of the Texas Rules of Civil Procedure as it does not describe
 
 ;...;
          38.   FARA's communications with Ironshore regarding the Underwriting of the Umbrella
               Policy.

               RESPONSE: Ironshore objects to this topic on the grounds that the information
               sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
               lead to the discovery of admissible evidence.

         39.   Ironshore's understanding of Blended Pollution Endorsement Form U-UMB-200-A CW
               (7/99),

               RESPONSE: Ironshore objects to this topic on the grounds that it calls for
               speculation from FARA's corporate representatIve on Ironshore's understanding of
               an endorsement.

         40.   Ironshore's understanding of Blended Pollution Endorsement Form U-EXS-200-A-CW
               (4/99).

               RESPONSE: Ironshore objects to this topic on the grounds that it calls for
               speculation from FARA's corporate representative on Ironshore's understanding of
               an endorsement. Ironshore also objects to this topic on the grounds that the
               information sought is not relevant to the subject matter at hand, nor is it reasonably
               calculated to lead to the discovery of admissible evidence. This Blended Pollution
               Endorsement Form U-EXS-200-A-CW (4/99) is not contained in the contrOlling
               underlying policy. The correct form is Blended Pollution Endorsement Form U-
               UMB-200-A CW (7/99).

         44.   Ironshore's direction of the Adjustment of Claims under its liability policies,

               RESPONSE: Ironshore objects that this examination topic is not limited to the
               coverage issues in this lawsuit particular to Denbury's claims for coverage under the
               Ironshore policy at issue and therefore seeks information that is not relevant and not
               reasonably calculated to lead to the discovery of admissible evidence.

         46.   Ironshore's Adjustment of Claims under its liability policies.

               RESPONSE: Ironshore objects that this examination topic is not limited to the
               coverage issues in this lawsuit particular to Denbury's claims for coverage under the
'1"            Ironshore policy at issue and therefore seeks information that is not relevant and not
'"'-
 0             reasonably calculated to lead to the discovery of admissible evidence.
00
 v
 bJ)
 ro      48.   FARA's Adjustment of Claims under Other Liability Policies.
0..

N
r50.   Ironshore' s review of any Submission for the Policies.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
      lead to the discovery of admissible evidence.

51.   FARA's review of any Submission for the Policies.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
      lead to the discovery of admissible evidence.

52.   Ironshore's Reinsurance of Energy Market risks.

      RESPONSE: Ironshore objects to this topic on the grounds that it calls for
      speculation from FARA's corporate representative on Ironshore's reinsurance.
      Ironshore also objects to this topic on the grounds that the information sought is not
      relevant to the subject matter at hand, nor is it reasonably calculated to lead to the
      discovery of admissible evidence. Subject to and without waiving the foregoing
      objections, after conducting a reasonable investigation no employee of F ARA is
      familiar with this topic.

53.   Ironshore's Reinsurance of the Ironshore Policy.

      RESPONSE: Ironshore objects to this topic on the grounds that it calls for
      speculation from FARA's corporate representative on Ironshore's reinsurance.
      Ironshore objects to this topic on the grounds that the information sought is not
      relevant to the subject matter at hand, nor is it reasonably calculated to lead to the
      discovery of admissible evidence. Subject to and without waiving the foregoing
      objections, after conducting a reasonable investigation no employee of FARA is
      familiar with this topic.

54.   Ironshore's selection of Claims Adjusters.

      RESPONSE: . Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
      lead to the discovery of admissible evidence.

55.   Ironshore's training of Claims Adjusters.

      RESPONSE: Ironshore objects to this topic on the grounds that the information
      sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
      lead to ·the discovery of admissible evidence.

56.   Iron~hore's   selection of Claims Adjusters for Denbury's Claim.


                                                  9
       RESPONSE: Ironshore objects to this topic on the grounds that the information
       sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
       lead to the discovery Qf admissible evidence.

57.    FARA's selection of Claims Adjusters.

       RESPONSE: Ironshore objects to this topic on the grounds that the information
       sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
       lead to the discovery of admissible evidence.

58.    FARA's training of Claims Adjusters.

       RESPONSE: Ironshore objects to this topic on the grounds that the information
       sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
       lead to the discovery of admissible evidence.

59.    FARA's selection of Claims Adjusters for Denbury's Claim.

       RESPONSE: Ironshore objects to this topic on the grounds that the information
       sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
       lead to the discovery of admissible evidence.

81.    FARA's Adjustment of On-Lease costs claimed by other Energy Market policyholders
       against Other Liability Policies.

       RESPONSE: Ironshore objects to this topic on the grounds that the information
       sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
       lead to the discovery of admissible evidence.

84.    All Persons consulted by FARA in its Adjustment of Denbury's Claim.

       RESPONSE: Ironshore objects because this examination topic seeks information
       that is protected by the attorney-client and work product privileges. Subject to and
       without waiving the foregoing objections, Defendant will provide a witness to testify
       as to non-privileged information pertaining to this topic.

100.   Ironshore's Communications with any Person regarding Denbury's Claim.

       RESPONSE: Ironshore objects because this examination topic seeks information
       that is protected by the attorney-client privilege and the joint defense privilege.
       SUbject to and without waiving the foregoing objections, Defendant will provide a
       witness to testify as to non-privileged information pertaining to this topic.

101.   Ironshore's Communications with any Person regarding the Delhi Incident.



                                               10
            RESPONSE: Ironshore objects because this examination topic seeks information
            that is protected by the attorney-client privilege and the joint defense privilege.
            Subject to and without waiving the foregoing objections, Defendant will provide a
            witness to testify as to non-privileged information pertaining to this topic.

     102.   FARA's Communicat,ions with any Person regarding Denbury's Claim.

            RESPONSE: Ironshore objects because this examination topic seeks information
            that is protected by the attorney-client privilege and the joint defense privilege.
            Subject to and without waiving the foregoing objections, Defendant will provide a
            witness to testify as to non-privileged information pertaining to this topic.

     103.   FARA's Communications with any Person regarding the Delhi Incident.

            RESPONSE: Ironshore objects because this examination topic seeks information
            that is protected by the attorney-client privilege and the jOint defense privilege.
            Subject to and without waiving the foregoing objections, Defendant will provide a
            witness to testify as to non-privileged information pertaining to this topic.

     107.   Ironshore's ReselVes for Denbury's Claim.

            RESPONSE: Ironshore objects to this topic on the grounds that the information
            sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
            lead to the discovery of admissible evidence.

     108.   Ironshore's marketing of the Ironshore Policy forms to the Energy Market.

            RESPONSE: Ironshore objects to this topic on the grounds that the information
            sought is not relevant to tbe subject matter at hand, nor is it reasonably calculated to
            lead to the discovery of admissible evidence.

     114.   Texas requirements for third-party administrators.

            RESPONSE: Ironshore objects to this topic on the grounds that the information
            sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
            lead to the discovery of admissible evidence.

     115.   Federal requirements for third-party administrators.

--          RESPONSE: Ironshore objects to this topic on the grounds that the information
            sought is not relevant to the subject matter at band, nor is it reasonably calculated to
            lead to the discovery of admissible evidence.

     116.   Ironshore's reporting of complaints under Tex. Ins. Code Sec. 542.006 et seq. over the last
            five years.



                                                    11
                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
                lead to the discovery of admissible evidence. This topic is tantamount to a fishing
                expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

         117.   Ironshore's compliance with Texas Ins. Code Sec. 542.005 - 542.012 over the last five
                years.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
                lead to the discovery of admissible evidence. This topic is tantamount to a fishing
                expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

         118.   All complaints filed against Ironshore under Texas Ins. Code Sec. 542.005 over the last
                five years.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
                lead to the discovery of admissible evidence. This topic is tantamount to a fishing
                expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

         119.   All complaints filed against other insurers under Texas Ins. Code Sec. 542.005 relating to
                or discussing FARA's Adjustment of a Claim over the last five years.

                RESPONSE: Ironshore objects to this topic on the groundS that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
                lead to the discovery of admissible evidence. This topic is tantamount to a fishing
                expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

         120.   All petitions filed against Ironshore in any Texas state offederal court by an Energy Market
                policyholder within the last five years.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
                lead to the discovery of admissible evidence. This topic is tantamount to a fishing
                expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.
"T
'+-
         12l.   All petitions filed by Ironshore in any Texas state or federal court against an Energy Market
N
 0              policyholder within the last five years.
        122.   All petitions fIled against Ironshore in any Louisiana state or federal court by an Energy
              Market policyholder within the last five years.

              RESPONSE: Ironshore objects to this topic on the grounds that the information
              sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
              lead to the discovery of admissible evidence. This topic is tantamount to a fishing
              expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

       123.   All petitions fIled by Ironshore in any Louisiana state or federal court against an Energy
              Market policyholder within the last five years.

              RESPONSE: Ironshore objects to this topic on the grounds that the information
              sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
              lead to the discovery of admissible evidence. This topic is tantamount to a fishing
              expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

       124.   All petitions filed against FARA in any Texas state or federal court by an Energy Market
              policyholder within the last five years.

              RESPONSE: Ironshore objects to this topic on the grounds that the information
              sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
              lead to the discovery of admissible evidence. This topic is tantamount to a fishing
              expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

       125.   All petitions flIed against FARA in any Louisiana state or federal court by an Energy
              Market policyholder within the last five years.

              RESPONSE: Ironshore objects to this topic on the grounds that the information
              sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
              lead to the discovery of admissible evidence. This topic is tantamount to a fishing
              expedition, which is expressly prohibited by the Texas Rules of Civil Procedure.

       126.   Ironshore's payments to FARA.

              RESPONSE: Ironshore objects to this topic on the grounds that the information
              sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
              lead to the discovery of admissible evidence.

       127.   FARA's invoices to Ironshore.

              RESPONSE: Ironshore objects to this topic on the grounds that the information
              sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
              lead to the discovery of admissible evidence.

       128.   Ironshore's payments to any Person related to the Policies.



                                                       13
...-
s::
Cl)

E
 ::l
 U
 o
Cl
"0
 Cl)
1.;:
'f:
 Cl)
U
                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney-client privilege.

         129.    PARA's payments from any Person related to the Policies.

                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney-client privilege.

         130.    PARA's payments to any Person related to the Policies.

                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney-cHent privilege.

         131.    Any agreements between Ironshore and any Person related to Denbury's Claim.

                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney-client privilege and the joint defense privilege.

         132.    Any agreements between Ironshore and any Person related to the Litigation.

                 RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony that is not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
.,.              the attorney-client privilege and the jOint defense privilege .
        134.   Any insurance policy that may defend or indemnify Ironshore in the Litigation.

               RESPONSE: Ironshore objects to this topic on the grounds that the information
               sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
               lead to the discovery of admissible evidence. Subject to and without waiving the
               foregoing objections, after conducting a reasonable investigation no employee of
               FARA is familiar with this topic.

        135.   Any agreements between FARA and any Person related to Denbury's Claim .

               . RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                 irrelevant to the subject matter of the pending action and seeks testimony thatis not
                 reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                 further objects because this examination topic seeks information that is protected by
                 the attorney-dient privilege and the joint defense privilege.

        136.    Any agreements between FARA and any Person related to the Litigation.

                RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                irrelevant to the subject matter of the pending action and seeks testimony that is not
                reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                further objects because this examination topic seeks information that is protected by
                the attorney-client privilege and the joint defense privilege.

        137.    Any agreements between FARA and any Person related to the Delhi Incident.

                RESPONSE: Ironshore objects to this topic on the grounds that it concerns matters
                irrelevant to the subject matter of the pending action and seeks testimony that is not
                reasonably calculated to lead to the discovery of admissible evidence. Ironshore
                further objects because this examination topic seeks information that is protected by
                the attorney-client privilege and the joint defense privilege.

        138.    Any insurance policy that may defend or indemnify FARA in the Litigation.

                RESPONSE: Ironshore objects to this topic on the grounds that the information
                sought is not relevant to the subject matter at hand, nor is it reasonably calculated to
                lead to the discovery of admissible evidence. FARA is not a party to this lawsuit.
"1'

 c         Ironshore also objects to the following Examination Topics as redundant and constituting

harassment:

         112.    Ironshore's obligations as an Insurer under Texas law.
         113.    FARA's duties under Texas law.
         140.    Ironshore's obligations under Texas law.
         141.    Ironshore's performance of its obligations to Denbury.

See Ex. A., p. 18-19. These topics are repetitive and should be combined andlor withdrawn.

         Ironshore further objects to Request for Documents No.4. contained within Denbury's

deposition notice: "AU Documents res.ponsive to Denbury's First and Second Sets of Requests for

Production served on May 18,2015 and August 5, 2015." See Ex. A, p. 12. Ironshore objects to

the production of any document that was objected to and not produced in response to a request for

production of documents. Ironshore served its Responses and Objections to Denbury's First Set

of Requests for Production on July 17, 2015 and to Denbury's Second Set of Requests for

Production on September 4, 2015. Accordingly, this request for documents is duplicative and

harassing.

                                                 m.
         Under Texas Rules of Civil Procedure 192.6(b), the Court can issue a protective order in

the interest of justice "to protect the movant from undue burden, harassment, [and] annoyance."]

 If necessary, the Court can order that "the requested discovery not be sought."2 Rule 176.7 also

requires the Court to protect Ironshore's corporate representative from any undue burden or

hardship that its proposed deposition would cause. 3 The Court may prohibit the party seeking




1 Tex. R. Civ. P. 192.6(b).
2 Tex. R. Civ. P. 192.6(b)(1).
3 Tex. R. Civ. P. 176.7.


                                                  16
         discovery from proceeding with the request, limit the extent or subject of the request, or otherwise

         set the terms and conditions under which the party may proceed. 4

                   Plaintiffs' deposition notice includes 154 topics that range from policy reserves and

         Denbury's operations to petitions filed against FARA and FARA's invoices to Ironshore. As

         identified above, certain areas of Plaintiffs' inquiry are objectionable for several reasons.

         Ironshore objects to the above noted examination topics and moves that the Court strike the

         objectionable topics from the notice.

                    WHEREFORE, PREMISES CONSIDERED, Defendant, Ironshore Specialty Insurance

         Company prays that this Motion for Protective Order and Objections to Plaintiffs' Notice of Oral

         and Videotaped Deposition and Request for Documents of the Designated Corporate

         Representative(s) of F.A. Richard & Associates, Inc. ("F ARA") in all things be granted, that

         Ironshore's objections to Plaintiffs' proposed Examination Topics be sustained, that Plaintiffs be

         ordered to not inquire into these subject matters, and Defendant requests all other relief to which

         it may be entitled.



                                                 Respectfully submitted,

                                                 BROWN SIMS, p.e.


                                                 By: /s/ James D. Johnson
                                                 Mark C. Clemer
                                                 Texas Bar No. 04372300
                                                 James D. "J.D." Johnson
                                                 Texas BarNo. 24085918
                                                 Michelle Richard
                                                 Texas BarNo. 24093037
N
                                            Telephone: (713) 629-1580
                                            Facsimile: (713) 629-5027
                                            mclemer@brownsims.com
                                            jjohnson@brownsims.com
                                            mrichard@brownsims.com

                                                    and

                                             Randell E. Treadaway (admitted pro hac vice)
                                             LA Bar No. 01624
                                             Brad D. Ferrand (admitted pro hac vice)
                                             LA Bar No. 29860
                                             ZAUNBRECHER TREADAWAY, L.L.C.
                                             406 N. Florida Street, Suite 2
                                             Covington, Louisiana 70433-2907
                                             Telephone: (985) 871-8787
                                             Telefax: (985) 871-8788
                                             randy@ztlalaw.com
                                             brad@ztlalaw.com
                                             COUNSEL FOR DEFENDANT IRONSHORE
                                             SPECIALTY INSURANCE COMPANY



                                    CERTIFICATE OF CONFERENCE

                This will certify that counsel for Ironshore and counsel for Denbury have discussed, by
        telephone, limiting the topics for this deposition. To date, no agreement has been reached on all
        of the aforementioned issues, so the matter is presented to the Court.


                                                            lsi James D. Johnson
                                                            James D. "J.D." Johnson




"T
'+-<
  0
00

                                  CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing pleading has been sent to all
counsel of record via U.S. regular mail and/or e-mail on this the 18th day of September 2015:

Phillip D. Nizialek, T.A.
Sarah E. Stogner
Jacqueline M. Brettner
CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN           & AREAUX, LLC
1100 Poydras St., Ste. 3100
New Orleans, LA 70163
Phone: (504) 585-3800
Fax: (504) 585-3801
nizialek@carverdarden.com
stogner@carverdarden.com
brettner@carverdarden.com
Counsel for Plaintiffs

Michael S. Knippen
David Rock
James M. Eastham
TRAUB, LIEBERMAN, STRAUS      & SHREWSBERRY, LLP
303 W. Madison, Suite 1200
Chicago, Illinois 60606
Phone: (312) 332-3900
Fax: (312) 332-3908
mknippen@traublieberman.com
drock@traublieberman.com
jeastham@traublieberman.com
Counsel for Defendant Axis Surplus Insurance Company

C. Henry Kollenberg
Melinda M. Riseden
CRAIN, CATON & JAMES, P.c.
1401 McKinney Street
17th Floor, Five Houston Center
Houston, Texas 77010
Phone: (713) 658-2323
Fax: (713) 658-1921
hkollenberg@craincaton.com
mriseden@craincaton.com
Counsel for Defendant Marsh USA, Inc.




                                                  19
        Marc J. Wojciechowski
        WOJCIECHOWSKI &ASSOCIATES,P.C.
        1747 Kuykendahl Road, Suite 200
        Spring, Texas 77379
        Phone: (281) 999-7774
        Fax: (281) 999-1953
        marc@wojolaw.com
                and
        Michael D. Mulvaney
        Christopher C. Frost
        Josh B. Baker
        MAYNARD, COOPER & GALE, P.C.
        2400 Regions/Harbert Plaza
        1901 Sixth Avenue North
        Birmingham, AL 35203
        Fax: (205) 254-1999
        mmulvaney@maynardcooper.com
        cfrost@maynardcooper.com
        jbaker@maynardcooper.com
        Counsel for Defendant Alterra Excess & Surplus Insurance Company




                                                         /s/ James D. Johnson
                                                         James D. "J.D." Johnson




4"
'-
0
0
N
(l)
 CfJ
 «:j
0..

N
C                                    CAUSE NO. 2015-09546


DENBURY RESOURCES INC. and                                     IN THE DISTRICT COURT
DENBURY ONSHORE, LLC

                      Plaintiffs,
                                                                ~SCOUNTY,TEXAS
v.

mONSHORE SPECIALTY INSURANCE
COMPANY, ALTERRA EXCESS &                                       157tb JUmCIAL DISTRICT
SURPLUS INSURANCE COMPANY,
AJaSSURPLUSINSURANCE
COMPANY, AND MARSH USA INC.

                      Defendants



      NOTICE OF ORAL AND VIDEOTAPED DEPOSITION AND REQUEST FOR
     DOCUMENTS OF THE DESIGNATED CORPORATE REPRESENTATIVE(S) OF
                F.A. RICHARD & ASSOCIATES, INC. ("FARA")


TO:     FA. Richard & Associates,Inc.
        through its attorneys of record,
        Mark C. Clemer
        James D. Johnson
        Brown Sims, P.C.
        1177 West Loop South
        Tenth Floor
        Houston, Texas 77027
-And-
        Randell E. Treadaway'
        Brad D. Ferrand
        Michelle O'Daniels
        Zaunbrecher Treadaway, LLC
        406 N: Florida Street~ Suite 2
        Covington, Louisiana 70443

                                                1.
        PLEASE TAKE NOTICE that, pursuant to Texas Rule of Civil Procedure 199.2(b)(1) and

199.2(b)(5), Denbury Resources Inc. and Denbury Onshore, LLC, will take the oral and videotaped
                                           EXHIBIT                                                ,-
        deposition of the designated. Corporate Representative of FA Richard & AssoCiates, Inc.

        (''PARA''), on October 21, 2015, commencing at 1:00 p.m. at the law offices of Pillsbury

        Winthrop Shaw Pittman, LLP, 1540 Broadway Avenue, New York, New York 10036, by

        agreement of the parties.

                                                           n.
               PARA's designee(s) is further directed to produce responsive documents to the requests

        listed in Exhibit (:4" within thirty (30) days of service of this notice.

                                                           m.
               The deposition will continue from day to day until completed.

                                                           IV.
                The deposition will be recorded stenographically and on videotape. The stenographic and

        video recordings will be conducted by Kay E. Donelly & Associates.

                                                         Respectfully submitted,



                                                         P I P . NIZIALEK, T.A. (#15045250)
                                                         SARAH E. STOGNER (#24091139)
                                                         JACQUELINE M. BRE'ffNER (pro hac vice)
                                                         Carver, Darden, Koretzky, Tessier, Finn,
                                                         Blossman, & Areaux, L.L.C.
                                                         1100 Poydras Street, Suite 3100
                                                         New Orleans, Louisiana 70163
                                                         Telephone: (504) 585-3800
                                                         Facsimile: (504) 585-3801
                                                         Email: nizialek@carverdarden.com
                                                                 stogner@carverdarden.com
                                                                 brettner@carverdarden.com
                                                         Counsel for Plaintiffs




                                                       Page 2 of20
....-
 s::
 <1)

 E
 ;::l
 u
 o
o
-0
  <1)
t;:::
'-2
 <1)
u
                                           CERTIFICATE OF SERVICE

               'I HEREBY CERTIFY that a copy of the Denbury's Notice of Oral and Videotaped

        Deposition of Corporate Representative(s) of F.A. Richard & Associates, Inc. has been served on

        the following:

        Mr. Randell E. Treadaway            Mr. Chrjstopher C. Frost           Mr'. Michael Knippen
        Ms. Michelle O'Daniels              Mr. Michael Mulvaney               Mr. David Rock
        Mr. Brad D. Ferrand                 Mr. Joshua B. Baker                Mr. James M. Eastham
        Zaunbrecher Treadaway, LLC          Maynard, Cooper, Gale              Traub Lieberman Straus &
        406 N. Florida Street, Suite 2      1901 Sixth Avenue, Suite 2400      Shl'ewsbeny, LLP
        Covington, LA 70433                 Birmingham, AL 35203               303 West Madison St., 8te. 1200
        randy@ztlalaw.com                   cfrost@maynardcooper.com           Chicago, IL 60606
        modlegal@gmail.com                  mmulvaney@mayndardcooper.com       mknippen@traubliebenllan.com
        brad@ztlalaw.com                    jbaker@maynardcooper.com           jeastham@traublieberman.com
                                                                               drock@traublieberman.com

        Mr. Mark C. Clemer                  Ms. Mindy Riseden                  Mr. Marc J. Wojciechowski
        Mr. James Johnson                   Mr. Henry Kollenberg               Wojciechowski & Associates, PC
        Brown Sims                          Crain, Caton & James               17447 Kuykendahl Rd. Ste. 200
        1177 West Loop South, 10th Floor    Five Houston Center                Spring, Texas 77379
        HoustOll, Texas 77027 "             1401 McKinney Street, Suite 1700   marc@wojolaw.com
        mclemer@browl1sims.com              Houston, TX 77010
        iiohnson@brownsims.com              mriseden@craincatoll.com
                                            hkolJenberg@craincaton.com

        via U.S. Mail andlor electronic service on September 3, 2015 at or before 5:00 p.m., and the

        electronic transmission was reported as complete.




                                                                       PHILlP D. NIZIALEK




                                                     Page 3 of20
.....
:::
                                       EXHIBIT "A"

I. Instructions

   1.      You are requested to produce all documents electronically. Pursuant to Rule

        196.4, You are requested to produce electronic data responsive to these Requests in

        tiff or pdf searchable format, including e-mail.

   2.      Answer each request for documents separately by listing the documents and

        including in each response information that identifies the document and its bates

        number.

   3.      For a document that no longer exists or cannot be located, identify the document,

                                                                            ..
        state how and when it passed out of existence or could no longer be located, and the

        reasons for the disappearance. Also, identify each person having knowledge about the

        disposition or loss of the document, and identify any other document evidencing the

        lost document's existence or any facts about the lost document.

            a.      When identifying the document, you must state the following:

                    1.       The nature of the document (e.g. letter, handwritten note).

                    ii.      The title or heading that appears on the document.

                   1Il.      The date of the document and the date of each addendum,

                          supplement, or other addition or change.

                   iv.       The identities of the author, signer of the document, and person on

                          whose behalf or at whose requestor direction the document was

                          prepared or delivered.

            b.      When identifying the Person, you must state the following:

                     I.      The full name.


                                          Page 4 of20
                        ii.       The present or last known residential address and telephone

                               number.

                        iii.      The present or last known office address and telephone number.

                        iv.       The present occupation, job title, employer, and employer's

                               address.

       4.       If You claim all or part of any responsive document or communication is

             privileged, then You are requested to provide the appropriate information regarding

             such assertion of privilege, as'setforth in Tex. R. Civ. P. § 193.3.

   n. Definitions
       a.       "FARA," "You" and "Your", as used herein, shall refer to F.A. Richard &

Associates, Inc. and shall include, without limitation, any and all of its parents, subsidiaries,

employees, Underwriters, Adjusters, agents and attorneys:

       b.       "Marsh" shall refer to Marsh USA, Inc. and shall include, without limitation, any

and all of its parents, subsidiaries, employees, agents, broker, and attorneys.

       c.       "Zurich" shall refer to Zurich American Insurance Company and shall include,

without limitation, any and all of its parents, subsidiaries, employees, Underwriters, Adjusters,

agents and attorneys.

        d.      ,~'AGLIC"      shall refer to American Guarantee & Liability Insurance Company and

shall include, without limitation, any and all of its parents, subsidiaries, employees,

Underwriters, Adjusters, agents and attorneys.

        e.       "Alterra" shall'refer to Alterra Excess & Surplus Insurance Company and shall

include, without limitation, any and all of its parents, subsidiaries, employees, Underwriters,

Adjusters, agents and attorneys ..


                                               Page 5 of20
        f.     "Axis" shall refer to Axis Surplus Insurance Company and shall include, without

limitation, any and all of its parents, subsidiaries, employees, Underwriters, Adjusters, agents and

attorneys.

        g.      "Denbury" shall refer to Denbury Resources Inc, and Denbury Onshore, LLC, or
                                                 "

. any other Denbury entity for which Marsh procured insurance.

        h,      "Ironshore" shall refer to Ironshore Specialty Insurance Company, and shall

 include, without limitation, any and all of its parents, subsidiaries, employees, Underwriters,

Adjusters, agents and attorneys.

        i.      "COL Policy" shall refer to the commercial general liability policy number

 9242578-00, issued to Denbury by Zurich American Insurance Company, with the effective dates

 of April 1, 2013 to April 1, 2014.

        J.      "Umbrella Policy" shall refer to policy number AVC 924673·00, issued to

 Denburyby AGLIC, with effective dates of April 1, 2013 to Aprill, 2014.

        k.      "Ironshore Policy" shall refer to policy number 000988602, issued to Denbury by

 Ironshore, with the effective dates of April 1, 2013 to Aprill, 2014.

        1.      "Alterra Policy" shall refer to policy number MAX6XL0000443, issued to

 Denbury Alterra, with the effective dates of April 1. 2013 to April 1, 2014.

         m. . "Axis Policy" shall refer to· policy number EAU766369fOlf2013, issued to

 Denbury by Axis, with the effective dates of April 1, 2013 to April 1, 2014.

         n.     "Policies" shall collectively refer to the CGL Policy, the Umbrella Policy, the

 Ironshore Policy, the Altena Policy and the Axis Policy, as defined above, and shall include any

 and all policy registers, policy logs, schedules, forms, and endorsements.




                                            Page 60f20
                              \
       o.      "Other Insurance" shall mean any other insurance policy issued to Denbury other

than the Policies.

       p.      "Litigation" shall mean Denbury Resources Inc. et al v. Ironshore Specialty Ins.

Co., et ai. Case No. 2015-09546 currently pending in the 157th Judicial District Court in Harris

County, Texas.

        q.       "Delhi Incident" shall mean the control of well and pollution incident

commencing on or about June 13,2013 in the Delhi Field Unit located in the state of Louisiana.

        r.       "Denbury's Claim" shall mean all insurance claims, notices, demands for defense,

indemnity, or any other claim for insurance coverage related to the Delhi Incident.

        s.       "Blended Pollution Endorsement" shall refe!; to endorsements bearing the form

number U-UMB-200-A CW (7/99) andlor form number U-EXS-200-A-CW'(4/99) that were

included in .and made a part of the Umbrella Policy.

        t.       "Insurers" shall collectively refer to Zurich American Insurance Company,

American Guarantee & Liability Insurance Company, Ironshore Specialty Insurance Company,

Alterra Excess & Surplus Insurance Company, and Axis Surplus Insurance Company.

        u.       "Underwriting" or "Underwrites" shall mean the process of determining the

acceptability of a particular submission for insurance through evaluation and analysis of the

nature and extent of the risk presented, and of determining the amount, price, and conditions

under which the submission is acceptable. Underwriting and Underwrites shall further mean the

process of drafting an insurance policy to cover the accepted submission.

        v.       "Submission" shall mean a proposal for insurance, including but not limited to an

application, submitted for Underwriting.




                                            Page 7 of 20
       w.      "Adjusting" or "Adjustll or "Adjustment" shall mean administration, handling,

evaluation, analysis, investigation, review, quantification, interpretation, verification, expert

consultation, negotiation, or assessment of coverage, damages, quantum, exclusions, warranties,

or conditions related to any Claim by any Person, including but not limited to third party
                                                                  \
administrators.                                                   \



       x.         "On-Lease" shan refer to any surface location covered by a mineral lease where an

Energy Market policyholder is a lessee.
                                                                           /

       y.         "Claim" shall mean demand to recover, under a policy of insurance, for loss that

may come within the coverage provided by that policy, including but not limited to demands for

defense, demands for indemnity, or any other request for insurance coverage under any insurance

policy. "Claim" shall also refer tothe meaning of "claim'~ contemplated by Texas 1nsurance Code

§ 542.051.

       z.         "Claims Adjuster" shall mean any Person who performs Adjusting of a Claim,

and includes Your employees and the employees of any third parties performing Adjusting of a

Claim for You.

       aa.        "Reserve" shall mean an estimate of the value of a Claim or group of Claims not

yet paid, including but not limited to an estimate of the amount for which a particular Claim will

ultimately be settled or adjudicated.

       bb.        "Reinsurance" shall mean a transaction in whi.ch one party, the "reinsurer," in

consideration of a premium paid to it, agrees to indemnify another party, the "reinsured," for part

or all of the liability assumed by the reinsured under a policy of insurance that it has issued.

        cc.·      "Energy Market" . shall mean Your policyholders or potential policyholders

engaged in oil, gas, and petroleum exploration and production operations.


                                             PageS of20
        dd.    "Good Faith and Fair Dealing" shall mean the duties imposed by Texas Insurance

Code Chapters 541 and 542.

        ee.     "Original Proof of Loss" shall refer to Denbury's October 14, 2014

correspondence addressed to Ironsh~re'8 attorney, RandellE. Treadaway, and all accompanying'

attachments thereto including Denbury'8 Sworn Proof ofL08s to AGLIC executed September 29,

·2014, Zurich's October 6, 2014 correspondence to Denbury tendering payment ofits $25 million
                                                         ,

policy limits, and Denbury's Sworn Proof of L08s to Ironshore executed October 14,2014.

        ff.     "Roberts Litigation" shall refer to the lawsuit captioned Sunflower Cemetery, Inc.,

et ai. v. Denbury Onshore, LLC, et al., identified with Civil Action No. 43629A, pending in the

 5th Judicial District Court for the Parish of Franklin, Louisiana.

        gg.     "Voluntary Payment Clause" shall refer to the provision inJronshore's Policy that

 states "The Insured shall not, except at its own expense, settle any claim or suit or incur any

 defense costs for any an amount to which this Policy applies without the Insurer's written

 consent."

        hh.     "Updated Proof of Loss" shall refer to Denbury's February 27, 2015

 correspondence addressed to Ironshore's attorney, RandellE. Treadaway, and all accompanying

 attachments thereto incluqing Denbury's updated Sworn Proof of Loss to Ironshore'executed

 February 27,2015.

         ii.    "Owned, Rented, or Occupied Exclusion" shall refer to the proyision within the
                                                         <


 Blended Pollution Endorsement ofthe Umbrella Policy stating "Clean up, removal, containment,

 treatment, detoxification or neutralization; of "pollutants" existing at, or under or within the

 boundaries of any premises, site or location owned, rented or occupied by any insured."




                                             Page 9 of20
       jj.     "ANR" shall· refer to ANR· Pipeline Company, and shall include, without

limitation, any and all of its parents, subsidiaries, employees, agents and attorneys.

       kk.     "ANR. Initial Costs Settlement" shall refer to the Agreement between ANR and

Denbury dated December 11, 2013 and identified as DRl-SD-552S-5534.

       n.      "ANR Cut and Cap Settlement" shall refer to the Agreement between ANR and

Denbury dated September 25, 2013     ~nd identified as   DRl-SD-5535-5545.

       mm.     ~'ANR   Tariff Settlement" shall refer to shall refer to the Agreement between ANR

and Denbury dated February 9, 2015 and identified as DRl-SD-5717-5726.

       nn.     "Loutre Land Settlement" shall refer to the Agreement between Loutre Land and

Timber Company and Denbury dated June 3, 2014 and identified as DRl-SD-5593-5612.

       00.      "Impacted Areas" shall refer to any premises, site or location with any discharge,

dispersal, seepage, migration, release or escape of any man-made or naturally occurring solid,

liquid, gaseous or thermal irritant or contaminant, including but not limited to: smoke; vapor;

soot; fumes; acids; alkalis; chemicals; and waste.

        pp.     "Communications" shall mean the transmission, sending, and/or receipt of

information of any kind by and/or through any means, whether face-to-face or otherwise,

including, but not limited to, speech, writings, language (machine, foreign, or otherwise), or

recording.

        qq.     "Document" means all written, typed, or printed matter and all electronic,

magnetic, digital, or other records or documentation of any ,kind or description in your actual
                                                                   i

possession, custody, or control, including those in the possession, custody, or control of any and

all present or former dIrectors, officers, employees, consultants, accountants, attorneys, or other

agents, whether or not prepared by you. "Document" includes, but is not limited to, the


                                            Page 10 of20
following: Communications, policies, schedules, calendars, spreadsheets, letters, reports, charts,

diagrams, correspondence, memoranda, notes, records, minutes, contracts, agreements, records or

notations of telephone or personal conversations or conferences, interoffice communications,

intraoffice communications, e-mail, voicemail, microfilm, bulletins, circulars, pamphlets,

photographs, faxes, invoices, recordings, computer printouts, drafts, resumes, logs, and

worksheets.

       rr.     "Electronic" or "magnetic" data means electronic or digital information that is

stored in a medium from which it can be retrieved and examined. The term refers to the original

(or identical duplicate when the original is not available) and any other copies of the data that

may have attached comments, notes, marks, or highlighting of any kind. Electronic or magnetic

data includes, but is not limited to, the following: computer programs; operating systems;

computer activity logs; programming notes or instructions;· e-mail receipts, messages, or

transmissions; output resulting from the use of any software program, including word-processing

documents, spreadsheets, database files, charts, graphs, and outlines; metadata; PIP and PDP

files; batch files; deleted files; temporary files; Internet- or web-browser-generated information

stored in textual, graphical, or audio format, including history files, caches, and cookies; and any

miscellaneous files or file fragments. Electronic or magnetic data includes any items stored on

magnetic, optical, digital, or other electronic-storage media, such as hard drives, floppy disks,

CD-ROMs, DVDs, tapes, smart cards, integrated-circuit cards (e.g., 8IM cards),.removable

media (e.g., Zip drives, thumb drive), microfiche, or punched cards. Electronic or magnetic data

also includes the file, folder, tabs, containers, and labels attached to or associated with any

physical storage device with each original or copy.




                                           Page 11 of20
       ss.     "E~mail"   or "Electronic Mail" shall mean any method of electronic messaging,

including any text message and instant-messaging method or service.

       tt.     The term "each" includes the word "every" and "every;' includes the word "each."

       uu.     The term "and" includes the word "or" and "or" includes the word "and."

       vv.     The term "including" shall be construed as broadly as possible and shall mean

"without limitation."

       ww.     "Person" shall     ~ean    any natural person,      co~poration,.   firm, association,

partn({rship, joint venture, proprietorship, governmental body, governmental agency, or any other

organization, business, or legal entity, and all predecessors or successors in interest.

       xx.     The phrase "related to or discussing,>' as used herein, shall mean all information

and all facts andlor Documents that directly, indirectly or in any other way support, negate, bear

upon, touch upon, incorporate, affect, include, pertain to, andlor are otherwise connected with the

subject matter about which a request is being made.

                                           DOCUMENTS

1.      A copy of deponent's current resume or curriculum vitae;

2.      A copy of deponent's current Qriver's license or government-issued photo identification;

3.'    A copy of each and every document reviewed in preparation for Your testimony at the
scheduled deposition;

4.     All Documents responsive to Denbury's First and Second Sets of Requests for Production
served on May 18, 2015 and August 5, 2015; and

5.      All Documents related to or discussing the Examination Topics listed below.

                                    EXAMINATION TOPICS

1.      Denbury.

2.      Denbury's operations.


                                            Page 12 of20
                  ".




3.     The risks presented by Denbury's operations.

4.     The Delhi Incident.

5.     The Policies ..

6.     Reserves under the Policies.

7.     The Blended Pollution Endorsement.

8.     The case Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960 (5th Cir. 2010).

9.     The case Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL 3557541 (W.D. La.
       2013).

10.    The case Pioneer Exploration, L.I.e. v. Steadfast Ins. Co., 767 FJd 503 (5th Cir. 2014).

11.    FARA's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960
       (5th Cir. 2010) decision to the Ironshore Policy.

12.    FARA's application of the Aspen Ins. UK, Ltd. v. Dune Energy, Inc., 400 Fed. Appx. 960
       (5th Cir. 2010) decision to Other Liability Policies.

13.    FARA's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
       3557541 (W.D. La. 2013) decision to the Ironshore Policy.

14.    FARA's application of the Pioneer Exploration, LLC v. Steadfast Ins. Co., 2013 WL
       3557541 (W.D. La. 2013) decision to Other Liability Policies.

15.    FARA's application of the Pioneer Exploration, L.L.e. v. Steadfast Ins. Co., 767 FJd
       503 (Sth Cir. 2014) decision to the Ironshore Policy.

16.    FARA's application of the Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 FJd
       503 (5th Cir. 2014) decision to the Other Liability Policies.

17.    FARA's relationship with Denbury's Insurers.

 18.   FARA's Communications with Denbury's Insurers.

 19.   FARA' s review of any Adjustment of Denbury' s Claim.

20.    Ironshorels relationship with Marsh.

21.     Ironshore's Communications with Marsh.

22.     FARA' s relationship with Marsh.

                                           Page 13 of20
          23.   FARA's Communications with Marsh.

          24.   Ironshore's relationship with Denbury.

          25.   Ironshore's Communications with Denbury.

          26.   FARA's relationship with Denbury.

          27.   FARA's Communications with Denbury.

          28.   .All Documents exchanged between Ironshore and any Person related to Denbury.

          29.   All Documents exchanged between Ironshore and any Person related to Denbury's Claim.

          30.   All Documents exchanged between Ironshore and any Person related to the Delhi
                Incident.

          31.   All Documents exchanged between Ironshore and any Person related to the Policies.

          32.   All Documents exchanged between Ironshore and any Person related to the Litigation.

          33.   All Documents exchanged between FARA and any Person related to Denbury.

          34.    All Documents exchanged between FARA and any Person related to Denbury's Claim.

          35. . All Documents exchanged between FARA and any Person related to the Delhi Incident.

          36.   . All Documents exchanged between FARA and any Person related to the Policies.

          37.    All Documents exchanged between FARA and any Person related to the Litigation.

          38.    FARA's communications with Ironshore regarding the Underwriting of theUmbreUa
                 Policy.

          39.    Ironshore's understanding of Blended Pollution Endorsement Form   U~UMB-200-A        CW
                 (7/99).
'T
'-+-
  0
 'T       40.    Ironshore's understanding of Blended Pollution Endorsement Form    U-EXS-200-A~CW
(")
         43.   FARA's understanding of Blended Pollution Endorsement Form U-EXS-200-A-CW
              (4/99).

        44.   Ironshore's direction of the Adjustment of Claims under its liability policies.

        45.   Ironshore's direction of the Adjustment of Denbury's Claim.

        46.   Ironshore's Adjustment of Claims under its liability policies.

        47.   Ironshore's Adjustment of Denbury's Claim.

        48.   FARA's Adjustment of Claims under Other Liability Policies.

        49.   FARA's Adjustment of Denbury's Claim.

        50.   Ironshore's review of any Submission for the Policies.

        51.   FARA's review of any Submission for the Policies.

        52.   Ironshore's Reinsurance of Energy Market risks.

        53.   Ironshore's Reinsurance ofthelronshore Policy.

        54.   Ironshore's selection of Claims Adjusters.

        55.   Ironshore's training of Glaims Adjusters.

        56.   Ironshore's selection of Claims Adjusters for Denbury's Claim.

        57.   FARA's selection of Claims Adjusters.

        58.   FARA' s training of Claims Adjusters.

        59.   FARA's selection of Claims Adjusters for Denbury's Claim.

        60.   Ironshore's denial of Denbury's Claim.
"Ironshore's evaluation of Denbury's Updated Proof ofLos8.

FARA's evaluation of Denbury's Original Proof ofL088.

FARA's evaluation of Denbury's Updated Proof of Los8.

The Roberts Litigation.

Ironshore's evaluation of the Roberts Litigation.

Ironshore's decision to deny Denbury defense and indemnity for the Roberts Litigation.

The ANR Initial Costs Settlement.

Ironshore's evaluation of the ANR Initial Costs Settlement.

Ironshore's determination that AGUC's payment of the ANR Initial Costs Settlement
does not erode the limits of the Umbrella Policy.

The ANR Cut and Cap Settlement.

Ironshore's evaluation of the ANR Cut and Cap Settlement.

Ironshore's determination that AGUC's payment of the ANR Cut and Cap Settlement
does not erode the limits of the Umbrella Policy.

The ANR Tariff Settlement.
                                      \

Ironshore's evaluation of the ANR Tariff Settlement.

Ironshore's decision to deny coverage for the ANR Tariff Settlement.

PARA's Adjustment of On-Lease costs claimed by other Energy Market policyholders
against Other Liability Policies.

PARA's Adjustment of On-Lease costs in Denbury's Claim.

All Documents relied upon by FARA in its Adjustment of Denbury' s Claim.

AU Persons consulted by FARA in its Adjustment      of Denbury' s Claim.
The Loutre Land Settlement.

Ironshore's evaluation ofthe Loutre Land Settlement.


                                    Page 16 of20
       87.     Ironshore's detennination that AGLIC's payment of the Loutre Land Settlement does not
               erode the limits of Umbrella Policy.

       88.     The Impacted Areas related to the Delhi Incident.

       89.     Ironshore's notice ofDenbury's Claim.

       90.     Ironshore's notice of AGUC's tender of the policy limits of the Umbrella Policy.

       91.     The costs Denbury incurred as a result of the Delhi Incident.

       92.     Ironshore's efforts to communicate with AGUe regarding Denbury's Claim.

       93.     Ironshore's efforts to communicate with AGUC regarding the Delhi Incident.

       94.     FARA's efforts to communicate with AGUC regarding Denbury's Claim.

       95.     FARA's efforts to communicate with AGUC regarding the Delhi Incident.

       96.     All Documents Denbury produced in support of Denbury's Claim.

       97.     Ironshore's requests for infonnation to Denbury.

       98.     FARA's requests for information to Denbury.

       99.     FARA's understanding of the status of Denbury's Claim against the Policies.

       100.    Ironshore's Communications with any Person regardil1g Denbury's Claim.

       101.    Ironshore's Communications with any Person regarding the Delhi Incident.

       102.    FARA' s Communications with any Person regarding Denbury's Claim.

       103.    FARA's Communications with any Person regarding the Delhi Incident.

       104.    Ironshore's affirmative defenses in this Litigation.

       105.    Ironshore's objections and responses to discovery requests in this Litigation.

       106.    Factual bases for all FARA objections and responses to this Notice.

       107.    Ironshore's Reserves for Denbury's Claim.

        108.   Ironshore's marketing ofthe Ironshore Policy forms to the Energy Market.

        109.   Ironshore's documentation of Claims.

                                                   Page 17 of20
+-'
.::
(l)

§
u
o
Cl
'"0
 (l)
t;::
'f:
 (l)
U
     ,.,.,




             110.   FARA' s documentation of Claims.

             111.   FARA's documentation of Denbury's Claim.

             112.   Ironshore's obligations as an Insurer under Texas law.

             113.   FARA's duties under Texas law.

             114.   Texas requirements for thirduparty administrators.

             115.   Federal requirements for third-party administrators.

             116.   Ironshore's reporting of complaints under Tex. Ins. Code Sec. 542.006 et seq. over the
                    last five years.

             117.   Ironshore's compliance with Texas Ins. Code Sec. 542.005 - 542.012 over the last five
                    years.

             118.   All complaints filed against Ironshore under Texas Ins. Code Sec. 542.005 over the last
                    ~ve years.

             119.   All complaints filed against other insurers under Texas Ins. Code Sec. 542.005 relating to·
                    or discussing FARA's Adjustment of a Claim over the last five years.

             120.   AU petitions filed against Ironshore in any Texas state or federal court by an Energy
                    Market policyholder within the last five years.

             121.   All petitions filed by Ironshore in any Texas state or federal court against an Energy .
                    Market policyholder within the last five years.

             122.   All petitions filed against Ironshore in any Louisiana state or federal court by an Energy
                    Market policyholder within the last five years.

             123.   All petitions filed by Ironshore in any Louisiana state or federal court against an Energy
                    Market policyholder within the last five years.

             124.   All petitions filed against PARA in any Texas state or federal court by an Energy Market·
                    policyholder within the last five years.

             125.   All petitions filed against PARA in any Louisiana state or federal court by an Energy
                    Market policyholder within the last five years.

             126.   Ironshore's payments to FARA.

             127.   FARA's invoices to Ironshore.

+-'
                                                       Page 18 of20
s:::
                                             'v

          128.    Ironshore's payments to any Person related to the Policies.

          129.    FARA's payments from any Person related to the Policies.

          130.    FARA's payments to any Person related to the Policies.

          131.    Any agreements between Ironshore and any Person related to Denbury's Claim.

          132.    Any agreements between Ironshore and any Person related to the Litigation.

          133.    Any agreements between Ironshore and any Person related to the Delhi Incident

          134.    Any insurance policy th~t may defend or indemnify Ironshore in the Litigation.

          135.    Any agreements between FARA and any Person related to Denbury's Claim.

          136.    Any agreements between FARA and any Person related to the Litigation.

          137.    Any agreements betweenFARA and any Person related to the Delhi Incident.

          138.    Any insurance policy that may defend or indemnify FARA in the Litigation.

          139.    Denbury's termination of Marsh.

          140.    Ironshore's performance of its obligations as an insurer under Texas law.

          141.    Ironshore's performance ofits obligations to Denbury.

          142.    Ironshore's organizational structure.

          143.    FARA's organizational structure.

          144.    The identity of all Ironshore employees with knowledge of the IronshorePolicy.

          145 .   The identity of all Ironshore employees with knowledge of Denbury' s Claim.
.-
          146.    The identity of all Ironshore employees with knowledge of the Delhi Incident.
"""0
~


0\
(")
 151.      The identity of all FARA employees with knowledge of the Litigation.

152.. Denbury's written discovery requests in this Litigation .

. 153.    Ironshore's initial disclosures in this Litigation.

154.      All Documents responsive to each and every written discovery request Denbury has
          served on Ironshore in this Litigation.


4848-2916-8424, v. 1




                                               Page 20 of 20
                                   CAUSE NO. 2015-09546


DENBURY RESOURCES INC. and     §                    IN THE DISTRICT COURT
DENBURY ONSHORE, LLC           §
                               §
                Plaintiffs     §
VS.                            §                    157 th JUDICIAL DISTRICT
                               §
IRON SHORE SPECIALTY INSURANCE §
COMPANY, ALTERRA EXCESS &      §
SURPLUS INSURANCE COMPANY,     §
AXIS SURPLUS INSURANCE         §                    HARRIS COUNTY, TEXAS
COMPANY, and MARSH USA INC.    §
                               §
                 Defendants    §


                                            ORDER

       On this day the Court considered the Defendant Ironshore Specialty Insurance

Company's Motion for Protective Order and Objections regarding Plaintiffs' Notice of Oral and

Videotaped Deposition and Request           for Documents of the         Designated Corporate

Representative(s) ofF.A. Richard & Associates, Inc. ("FARA"), and the Court after considering

the motion, the pleadings on file, arguments of counsel and other matters agrees with the request

and GRANTS the motion.

       IT IS THEREFORE ORDERED that the following examination topics are stricken

from Plaintiffs' proposed list of deposition topics for FARA' s designated corporate

representative(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



       Signed and Ordered entered this _ _ day of _ _ _ _ _ _ _ _, 2015.




                                             DISTRICT JUDGE RANDY WILSON
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     cmrect COP)' of the original record filed and or
     recorded in my office, electronically or hard
     cop')", as it appears on this date.
     i.}./itness my official hand and seal of oftice
     this October 22. 2015


     Certified Document Number:         67258532




     Chris Daniel, DISTRICT CLERK
     H.URIS COIT.;,;n", TL'{.4;.S




In' accordance with Texas Government Code 406.013 electronically transmitted authenticated
docnments are llalid. If there is a qnestion regarding the ,-alidity of this document and or seal
please e-mail snpport@hcdistrictderk.com.
                                          CAUSE NO. 2015-09546


      DENBURY RESOURCES INC. and                    §       IN THE DISTRlCT COURT
      DENBURY ONSHORE, LLC                          §
                                                    §
                            Plaintiffs
                                    §
      VS.                           §                       157th JUDICIAL DISTRlCT
                                    §
      IRONSHORE SPECIALTY INSURANCE §
      COMPANY, ALTERRA EXCESS &     §
      SURPLUS INSURANCE COMPANY,    §
      AXIS SURPLUS INSURANCE                        §       HARRIS COUNTY, TEXAS
      COMPANY, and MARSH USA INC.                   §
                                                    §
                             Defendants             §


             AFFIDAVITS IN SUPPORT OF DEFENDANT IRONSHORE SPECIALTY
                 INSURANCE COMPANY'S OBJECTIONS AND PRIVILEGES

      To:    Plaintiffs, Denbury Resources Inc. and Denbury Onshore, LLC, by and through their
             attorneys of record, Philip D. Nizialek, Sarah E. Stogner, and Jacqueliqe M. Brettner,
             CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC, 1100
             Poydras Street, Suite 3100, New Orleans, LA 70163.
             COMES NOW, Defendant lronshore Specialty Insurance Company and serves its

      Affidavits in Support of its Objections and Privileges to Plaintiffs' discovery requests.

             Attached hereto are the affidavits of Lee Sheridan and Randell E. Treadaway to be used

      as evidentiary support to Defendant Ironshore' s Specialty Insurance Company's asserted and

      raised objections and privileges to Plaintiffs' discovery requests and all other purposes.

00
4-<
o


                                         [Signature block on next page]




                                                   EXHIBIT
                                             1-
                                                  -------
Respectfully submitted,

BROWN SIMS, P.C.


By: IslRandell E. Treadawawy
Mark C. Clemer
Texas BarNo. 04372300
James D. "lD." Johnson
Texas Bar No. 24085918
Michelle Richard
Texas Bar No. 24093037
Tenth Floor
 1177 West Loop South
Houston, Texas 77027-9007
Telephone: (713) 629-1580
Facsimile: (713) 629-5027
mc1emer@brownsims.com
jjohnson@brownsims.com
mrichard@brownsims.com
       and
Randell E. Treadaway (admitted pro hac vice)
LA BarNo. 01624
Brad D. Ferrand (admitted pro hac vice)
LA Bar No. 29860
ZAUNBRECHER TREADAWAY, L.L.C.
406 N. Florida Street, Suite 2
Covington, Louisiana 70433-2907
Telephone: (985) 871-8787
Telefax: (985) 871-8788
randy@ztlalaw.com
brad@ztlalaw.com
COUNSEL FOR DEFENDANT IRON SHORE
SPECIALTY INSURANCE COMPANY
                                 CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing pleading has been sent to all
counsel of record via e-mail on this the 25th day of September 2015:

Phillip D. Nizialek, T.A.
Sarah E. Stogner
Jacqueline M. Brettner
CARVER, DARDEN, KORETZKY, TESSIER, FINN, BLOSSMAN & AREAUX, LLC
1100 Poydras St., Ste. 3100
New Orleans, LA 70163
Phone: (504) 585-3800
Fax: (504) 585-3801
nizialek@carverdarden.com
stogner@carverdarden.com
brettner@carverdarden.com
Counsel for Plaintiffs

Michael S. Knippen
David Rock
James M. Eastham
Kimberly Hansen Petrina
TRAUB, LIEBERMAN, STRAUS & SHREWSBERRY, LLP
303 W. Madison, Suite 1200
Chicago, Illinois 60606
Phone: (312) 332-3900
Fax: (312) 332-3908
mknippen@traublieberman.com
drock@traublieberman.com
jeastham@traublieberman.com
kpetrina@traublieberman.com
Counsel for Defendant Axis Surplus Insurance Company

C. Henry Kollenberg
Melinda M. Riseden
CRAIN, CATON & JAMES, P.C.
1401 McKinney Street
17th Floor, Five Houston Center
Houston, Texas 77010
Phone: (713) 658-2323
Fax: (713) 658-1921
hko llenberg@craincaton.com
mriseden@craincaton.com
Counsel for Defendant Marsh USA, Inc.
         Marc J. Wojciechowski
         WOJCIECHOWSKI & ASSOCIATES, P.C.
         1747 Kuykendahl Road, Suite 200
         Spring, Texas 77379
         Phone: (281) 999-7774
         Fax: (281) 999-1953
         marc@wojolaw.com
                and
         Michael D. Mulvaney
         Christopher C. Frost
         Josh B. Baker
         MAYNARD, COOPER & GALE, P .C.
         2400 RegionslHarbert Plaza
          1901 Sixth Avenue North
         Birmingham, AL 35203
         Fax: (205) 254-1999
         mmulvaney@maynardcooper.com
         cfrost@maynardcooper.com
         jbaker@maynardcooper.com
         Counsel for Defendant Alterra Excess & Surplus Insurance Company




                                                         IslRandell E. Treadaway
                                                         Randell E. Treadaway




-=
 (!)

 S
 :::l
 U
 o
o
""0
 (!)
t;::::
'-2
 (!)
u
                                           CAUSE NO. 2015'-09546


        DENBURY RESOURCES INn ,ai1d                  §        IN THE DISTRICT COURT
        DENBURY ONSHORE, LLC                         §
                                                     §
                              plaintiffs             §
        VS.                                          §       15ih JUDICIAL DISTRICT
                                       §
        IRONSHORE Sl?BCIALTY rnSURANCE §
        COMPANY, ALTERRA EXCESS &                    §
        StJRPLJ]S INSURANCE COMPANY,                  §
        AXIS SURPLUS INSURANCE                        §      HARRIS COUNTY, TEXAS
        COMPANY, ap.qMMSH USA INC.                    §
                                                      §
                              Defendants              §

                                    .AFFIDAVIT OF LEET. SHERIDAN

        STATE OF NEW YORK §
                          §
        COUNTY OFNEW YORK §
               BEFORE MEt the undersigned authority, on this day personally appeared

                                              LEE T. SHERIDAN

        who being duty sWonl by me, lipo1i.hisoath, testified as follows:

               1.My'nalll~js    LeeT. Shetid'an, lam A:ssistilIlt Vice-President of SpeCialty Casualty
                   Claims at Irol1shore Specialty In1)l'lrance Company ("Ironshore''): I am ovei' tWenty:..
                   one (21 )yearsof age, of sound mind, andotherwiseoompetent to make this affidavit.
                   I have petsonal knowledge of the Jiids stated in this affidavit,and theyary true llllCl
                   correct.

               2. 1 have. reviewed Denhury's Second Set of Requests For Production to I}:onshore
                  Specialty Insurance Comp~y,ihc1udihgReq'Qests fot Production NO's. 7,8, 14, 15,
00
'+-
                   16iWd51, whi¢h 1)'eek d9cumehts related to or discussirtgpollution dean-up
 0                 UnderwritingJorthe Energy Market; Underwriting for the ItonshoreP6licy at issue in .
'"
                  Ironshore's business is underwriting and making insuring and indemnity decisions
                 basedoiftnitt iiifofrnation. Plainuffs'requests seek i!lfQ1111~Hon regarding Ir6hshore's.
                 underwritihg flIes andteiftsurance, which implicitly show Ironshore's underwriting
                .process and risk tnartagei:nent. Ironshore makes every effort to safeguard and protect
                 its underwriting files andprocesses:&om persons outside of lronshore. If this
                 in:f6hnati6u were released in this litigation Qt through any means outside of this
                 litigatioil r Ironshore would be irreparably hanned in the marketplace by disclosing the
                 ihforti1ationPlaintiffs seek because it would allow competitors to determIne the
                 reasoning behind which Ironshore decides to Issue certain policies to consllmers, This
                 hann sUbstcmt1allyoutweighsthe benefits of relevancy of such disclosure to Plaintiffs.

              3. Atilils)Jtance cornpanY'scompetitive advantage may be preserved byitstrade secrets
                 related to underwriting and its risk management through reinsurance.

              4. lain fainiliar with lronshore's claim policies and prqcedures involved in the lawsuit
                  above; I luh faffiili                                              CAUSE NO. 2015·09546


          DENBURY RESOURCES INC. and                 §      IN THE DISTRICT COURT
          DENBURY ONSHORE, LLC                       §
                                                     §
                               Plail1t(f/~'          §
          VS.                           §                   157lh JUDICIAL DISTRICT
                                        §
          IRONSHORE SPECIALTY INSURANCE §
          COMPANY, ALTERRA EXCESS &     §
          SURPLUS INSURANCE COMPANY,    §
          AXIS SURPLUS INSURANCE        §                   HARRlS COUNTY, TEXAS
          COMPANY, and MARSH USA INC.   §
                                                     §
                               Defenckmts            §

                                AFFIDA VIT OF RANDELL E. TREADAWAY

          STATE OF LOUISIANA

          PARISH OF ST. TAMMANY

                BEFORE ME, on this day, personally came and appeared RANDELL E.

          TREADAWAY, who after being dtlly sworn by me on his Oath, stated the following:

                 1.    My name is Randell E. Treadaway. I am over twenty-one (21) years of age, of
                       sound mind, and capable of making this Affidavit. I have personal knowledge of
                       the facts stated in this Affidavit because I am counsel of record representing
                       Ironshore Specialty Insurance Company ("Ironshore"), and said facts are true and
                       correct.

                 2.     r am   a founding member of the law firm Zaunbrecher Treadaway, LLC, and a
                        counsel of record, being admitted pro hac vice, for Defendant Ironshore in Cause
                        No. 2015-09546; DenbwJI Resources Inc., e/ al. v. ll'Ol1shore Specia[ty Insurance
                        Conijxl11Y, el al.; in the 157'h Judicial District Court of Harris County, Texas.
00
"-               ..,
0
t--              ,j.    III response to Plaintiffs' written discovery, Defendant Irol1shore issued a
(l)
01)
 e             Admininstrator; or counsel for lronshore, and they contain mental impressions,
             opinions, conclusions andlor legal theories.

      4.     I have reviewed and am familiar with the definitions of "client," "representative
             of client," "lawyer," "representative of lawyer," and "confidential" as defined in
             Rule 503 of the Texas Rules of Evidence. Based on my review of the documents
             listed in Ironshore's privilege logs, as supplemented and amended, all the
             doclU11ents and correspondence exchanged between Ironshore; FARA, the
             authorized claims administrator for lronshore; and Ironshore's attorneys, indicate
             a lawyer, or representative of lavvyer engaging in confidential communications
             with their client, Ironshore, or representative of lronshore regarding professional
             legal services, or a lawyer or representative of a lawyer rendering professional
             legal services or performing a requested task for lronshore, or a representative of
             lronshore, involving the rendering of Jegal services.

      5.     I have read this affidavit and it is true and correct to the best of my persona!
             knowledge.

      Further Affiant sayeth not.




      SUBSCRIBED AND SWORN TO ME by Rand~9 E. Trea~~)y~y--on··this-25tlrclay of
September, 2015, to certify which witness my hand anq",Q' ~J·als~· ffice.




My c0111mission expires:




                                               2
    1, Chris Daniel, District Clerk of Hauls
    County, Texas certi:fy that this is a true and
    con.-ect copy of the origin.al record filed a.nd or
    recorded in ill)' office, electronically or hard
    COP)', as it appears on this date_
    \\:l.tness my official hand and seal of oftlce
    this October ~L 2015



     Certified Document Number:          67258533




     Chris Daniel, DISTRICT CLERK
     H.4.RRIS COIT.'XTI', TEX'\S




In acconl:mce with Texas Government Code 406.013 electronically transmitted authenticated
documents are'l.-atid. H there is a question regarding the .'alidity of this document and or seal
please e-mail support@hcdistrictclerk.com.
                                            CARVER. DARDEN;
                                         K.ORETZKY, TESSIER, FINN,
                                         BLOSSMAN & AREAUX LLC
      PIlILlP D. NIZIALEK

          (504) 585·3820
   nizinlek(ij)cnrvl!rdnrden.coll)



                                                  November 11, 2014

Via Federal Express
Mr. Randell E. Treadaway, Esq.
Zaunbrecher Treadaway; L.L.C.
406 N. Florida Street, Suite 2
Covington, Louisiana 70433
randy@ztlalaw.com


          Re:           Your File No.: 14· 114/RET
                        Delhi Field Blowout; Pollution and contamination excess claim
                        Date ofL088: June 13,2013
                        Carrier: Ironshore Specialty Insurance Company
                        Insured: Denbury Resources hlC.
                        1ron8hore Policy No.: 00988602

Dear Randy:

        Thanks for your letter of October 23,2014. Denbury appreciates your acknowledgment
of the Proof of Loss submitted in support of its $25 miJIjon excess pollution liability claim
against Ironshore.

        You cOITectly state in your letter that Denbury did not provide, with this Proof of Loss, an
itemization of the costs .Denbury incurred for clean-up and related pollution costs in connection
with the blowout of the Sun 220-2 well for which Denbury seeks payment under the lronshore
Policy. That being said, Denbury has provided you, and all the upper layer excess carriers, with
detailed documentation of its costs incuned and claimed under not only the Ironshore Policy, but
those policies which sit above Ironshore's Policy in Denbury's excess liability tower. On July 7,
2014, Denbury provided Iro11shore, and its other extess carriers, with detailed spreadsheets
summarizing all oftlle costs Denbury claims for clean-up oftlle pollution event arising out of the
blowout. Attached to those spreadsheets were all of the invoices and proof of payment for each
vendor paid by Denbury during the course of the clean-up operations. Denbury believes no
further itemization ofthe costs it incuned and is claiming under the lronshore Policy is needed to
substantiate its policy limit claim.



                                                      EXHIBIT
                        ENERGY CENTRE· 110
                                     TELEI'110N   I                   • NEW ORLEANS. LA 70163
                                                                        (5U4) 585·3801




                                                                                                       rI
                                                                                       CARVER, DARDEN,
         November 11, 2014
                                                                                   KORETZKY, TESSIER,FINN,
         Page 2
                                                                                   BLOSSMAN   &   AREAUX   LLC




                  We note, in reviewing your request for additional documents, that many of the areas into
         which you inquire touch upon a separation of Denbury's damages between so-called "on lease"
         and "offlease" clean-up and related pollution liability costs, To be clear, Denbury is not making
         a distinction in its claim against lronshore for "on lease" and "off lease" costs. Rather, Denbury
         is making claim against Iron shore for all of the costs Denbury incurred in cleaning up the
         pollution from the 220-2 blowout, and for resolving the claims of third parties. That being said,
         Denbury is aware of the recent ruling of the United States Fifth Circuit Court of Appeals in the
         Pioneer v. Steadfast matter. As we pointed out in our meeting with you and representatives of the
         other excess caniers, Denbury believes that both the Fifth Circuit and District Court opinions are
         incorrect Erie guesses of Texas law with regard to the issue of whether the Zurich umbrella
         policy provides coverage to Denbury for pollution costs incurred on property it does 110t occupy
         within its mineral leases. For example, the recent Fifth Circuit opinion fails to even acknowledge
         the fact that it is interpreting an exclusion in the policy at issue. Under Texas law, exclusionary
         language is to be strictly constmed, and in favor of coverage, The Fifth Circuit's holding that the
         use of the word "occupied" in an exclusion precludes coverage for vast expanses of land over
         which an insured only has a "light to occupy" flies in the face of Texas insurance jurisprudence
          interpreting exclusionary language, Moreover, at least one of the calTiers which is cUlTently
          providing oilfield operator pollution liability coverage under similar tenTIS and conditions to that
          as were found in the Zurich policy has modified its policies to repudiate the Pioneer and Aspen
          decisions, The Fifth Circuit Court of Appeals did not have before it evidence of the intent of the
          parties to these insuring agreements. Denbury believes that such evidence of intent will be very
          persuasive to Texas courts deciding this issue.

                 In a nutshell, to Denbury, the "on lease" versus "off lease" distinction of damages is
         immaterial for the claim it is making against Ironshore. To the extent that distinction does
         become material at some point in the future, Denbury expects Ironshore to follow the Jead of
         Zmich in its detem1inution of "off lease" clean-up costs, In this regard, Denbury did not, during
         the clean-up, develop separate AFEs or any other cost accounting basis for segregating clean-up
         oflands on the lease or off the lease and on the right-of-way. That distinction was immaterial to
         Denbury in its efforts to fulfill its obligations to deal with the pollution that. arose from the event.
         Thus, there is no practical way for Denbury to provide you with the documents requested in
         requests 9, 11, 12, 13 and 14.

'1"
f')              We now address each of your fifty-two requests for documents individually:
VI
00
VI
N
[--'
\0
          L Attached as DRI-SD-3609-5007,
 ;...:
 Cl)
..0
E        2. See response to 1.
:::l
Z
C
Cl)

 E
 :::l
 ()
 o
Q
"2
li:
'f:
  Cl)
U
                                                                         CARVER, DARDEN,
November 11, 2014
                                                                      KORETZKY, TESSIER, FINN,
Page 3
                                                                      BLOSSMAN   &   AREAUX   LLC




3. Denbury has the capability, and regularly does, create new maps of its active fields, such as
   the Delhi Field. However, it has previously produced a map depicting the Holt-Bryant Unit
   in the Delhi Field. It is impracticable to produce "any and all Unit maps, field maps, site
   maps or other maps" since there are likely hundreds currently in Denbury's possession with
   new maps created regularly.

4. All currently known have previously been produced.

5. All aerial photos which Denbury will release to Ironshore have been produced.

6. See response to 5.

7. See various FC&E documents within Final LDNR Compliance Order Response Letter and
   Attac1unents, as DRI-SD-l 093-2989.

8. See objection discussed above in letter and response 5.

9. See objection discussed above in letter.

10. Denbury is not making claim for the blowout of the only relief well drilled during the
    incident, the 228-9 well. Denbury is making claim for pollution costs related to the 228-9 in
    excess of the Well Control Policy'S limits of liability, \vhieh were included in Denbury's
    earlier production.

11. See response to 10.

12. See objection discussed above in letter.

13. See objection discussed ahove in letter.

14. See objection discussed above in letter.

15. See response to 3.

16. See objection discussed above in letter.

17. See response to 3.

18. See responses to 3 and 5.

19. See objection discussed above In1etter.

20. See objection discussed above in letter.
                                                                          CARVER, DARDEN,
November 11,2014
                                                                       l(ORETZKY, TESSIER, FINN,
Page 4
                                                                       BLOSS MAN   & AREAux   LtC




21. See responses to 3 and 5, and 22.

22. Denbury has previously produced all infonnation it believes is relevant to suppOli its claims
    under the Policy. AGLIC has approved and paid these claims.

23. See response to 22.

24. See response to 22.

25. See response to 22.

26. See response to 22.

27. See response to 22.

28. See response to 22.

29. See objection discussed above in letter.

30. See objection discussed above in letter.

31. Denbury has previously produced all infollnation it believes is relevant to support its claims
    under the Policy. AGLIe has approved and paid these claims.

32. See response to 31.

33. See response to 31.

34. See response to 31.

35. See response to 31.

36. See response to 31.

37. See response to 31.

38. See demand from parishes previously produced.

39. See response to 38.

40. See lawsuit filed against Denbury previously produced.

41. See response to 40.
                                                                          CARVER, DARDEN,
November 11,2014
                                                                       KORETlKY, TESSlER, F1NN,
Page 5
                                                                       BLOSSMAN & AREAUX    LLC




42. All documents and infonnation provided to AGLIe have previously been produced to
    1ronshore.

43. See response to 42.

44. Please see attached initial denial letter (DRI-SD-5224 - 5236) and withdrawal of denial letter
    (DRI-SD-5237 - 5240).

45. Denbury has previously produced all documents, invoices, or other writings that it believes
    support and/or itemizes the sums claimed under the proof of loss submitted October 14,
    2014.

46. See objection discussed above in letter and response to 45.

47. See objection discussed above in letter.

48. See objection discussed above in letter.

49. Attached is a copy of the Proof of Loss submitted to Alterra (DRI-SD-5241 - 5242), as weH
    as a copy of leases (DRI-SD-3609-5007) requested by Altena after Denbury's initial
    production. All other documents and infonnation provided to Alterra have previously been
    produced to lronshore.

50. See response to 49.

51. See objection discussed above in Jetter and response to 49.

52. See objection discussed above in letter and response to 49.




PDN/daj
Enclosures

cc:      Jack Strother
         Sarah Stogner
         Jackie Brettner



4830-6560-5920, v. 2
     I, Chris Daniel, District Clerk of Hanis
     County, Texas certif"3: that this is a true and
     COlTect copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     \\'itness m)' official hand and seal of office
     this October 22. 2015



     Certified Document Number:         67258534




     Chris Daniel, DISTRICT CLERK
     H.~JUS   COUNTY, TEX.'\S




In ;;u:cQrdanc,e ,vitI! Texas Goye:mment Code 406.013 electronically transmitted authenticated
documents are ;.-alid. If there is a question regarding the validity of this document and or seal
please e-mail!support@hcdistrictderk.com
                                                                                       9/30/20154:24:00 PM
                                                                                       Chris Daniel - District Cieri<
                                                                                       Harris County
                                                                                       Envelope No: 7174347
                                                                                       By: COOPER, USA L
                                                                                       Filed: 9/30/2015 4:24:00 PM
                                             CAUSE NO. 2015-09546


        DENBURY RESOURCES INC. and    §                        IN THE DISTRICT COURT
        DENBURY ONSHORE. LLC          §
                                      §
                        Plaintiffs    §
        VS.                           §                       157[h JUDICIAL DISTRICT
                                      §
        IRONSHORE SPECIALTY INSURANCE §
        COMPANY, ALTERRA EXCESS &     §
        SURPLUS INSURANCE COMPANY,    §
        AXIS SURPLUS INSURANCE        §                       HARRIS COUNTY. TEXAS
        COMPANY, and MARSH USA INC.   §
                                      §
                        Defendants    §


                        ORDER DENYING PLAINTIFFS' MOnON TO COMPEL

               On this day the Court considered the Plaintiffs Denbury Resources Inc. and Denbury

        Onshore, LLC's Motion for Rule 193.4(a) Hearing and Motion to Compel Complete Discovery

        Responses, and the Court after considering the motion, the pleadings on file, arguments of

        counsel and other matters is of the opinion that the motion should be DENIED.

               IT IS THEREFORE ORDERED that Defendant Ironshore Specialty Insurance

        Company's objections to Plaintiffs' Interrogatory Numbers L 2, 4. 5, 7, 9, 10. 12, 13,21, 29, 30

        and 31 are sustained.

               IT IS FURTHER ORDERED that Defendant Ironshore Specialty Insurance Company's
N
'-+-<
 o      objections to Plaintiffs' First Set of Requests for Production Numbers 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,

        12,13,14,15,16,17, 18, 19,20,22,23,25,26,27,28,29,30,31,32,33,34,35,36,37,38,39,

        40,41,42,43,44,46,48,49,50,52,53,57,58,59,60 and 61 are sustained.

               IT IS FURTHER ORDERED that Defendant Ironshore Specialty Insurance Company's

        objections to Plaintiffs' Second Set of Requests for Production Numbers 3, 4, 5, 6,7, 8, 9, 10,
11, 12, 13, 14, 15, 16, 17,18,19,20,21, 22, 23, 24,25, 26,27.28,29,30,31, 32,33.34.35,36,

37,38,39,40,41,42,43,44,45,46,47,48,49,50,51.52.53,54.55.56,58,59.60,61.62,63.

64,65,66.67,68,69, and 70 are sustained.

        IT IS FURTHER ORDERED that Defendant Ironshore Specialty Insurance Company's

objections to Plaintiffs' First Set of Requests for Admissions Numbers 3, 4, 5. 6. 7. 8. 9. 10, 11,

13, 17,20,21,22,24,25,26,27,28,29,30,45,46,50,52 and 54 are sustained.

        IT IS FURTHER ORDERED that the following examination topics are stricken from

Plaintiffs' proposed list of deposition topics for FARA's designated corporate representative(s):

1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,28,29, 30.31. 32. 33, 34, 35, 36, 37,38,

39,40,44,46,48,50,51, 52, 53, 54, 55, 56. 57. 58, 59,81, 84, 100. 101, 102, 103. 107, 108,

114,115,116,117,118,119,120,121. 122,123,124,125,126.127.128.129.130,131,132,

133, 134, 135, 136, 137, 138, and 154.

        IT IS FURTHER ORDERED that the following examination topics are stricken from

Plaintiffs'   proposed   list   of deposition    topics   for   Ironshore's   designated   corporate

representative(s): 1,2,3,4,5,6, 7, 8, 9, 10, 1 L 12, 13, 14, 15,21, 22. 23. 24, 25, 26, 27, 28, 29.

34,36,37,38,39,40,41,43,61,74,77,78,81,82,83, 86,87, 88, 89,90,91,92,93.94,95,96,

97,98,99, and 110.



        IT IS SO ORDERED, this _ _ day of _ _ _ _ _ _ _ _ , 2015.




                                                DISTRICT JUDGE RANDY WILSON
     I, Chris Daniel, District Clerk of Hanis
     County, Texas certify that this is a true and
     conect copy of the Oliginal record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date_
     \\i.t:ness my official hand and seal of oHice
     this October 22_ 2015



     Certified Document Number:        67258Yi5




     Chris Daniel, DISTRICT CLERK
     Hi\.RRIS eOIT'·in', TEX.'\S




In ;u:cm"d:mce with Tn3.s GOl'ernment Code 406.013 electronically transmitted auJhenti.cated
documents are yalid. H there is a question regarding tbe ,-alidity of thi.. document and or seal
please e-mail support@hcdistrictderk.com